Exhibit 10.7
$1,000,000,000
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
dated as of June 15, 2004,
by and among
JONES APPAREL GROUP USA, INC.,
the Additional Obligors referred to herein,
the Lenders referred to herein,
CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers
and Joint Bookrunners,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
and
CITIBANK, N.A. and JPMORGAN CHASE BANK,
as Syndication Agents,
and
BANK OF AMERICA, N.A., BARCLAYS BANK PLC and SUNTRUST BANK
as Documentation Agents





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
SECTION 1.1. Definitions
    1  
SECTION 1.2. General
    15  
SECTION 1.3. Other Definitions and Provisions
    15  
ARTICLE II REVOLVING CREDIT FACILITY
    16  
SECTION 2.1. Revolving Credit Loans
    16  
SECTION 2.2. Procedure for Advances of Revolving Credit Loans
    16  
SECTION 2.3. Repayment of Revolving Credit Loans
    17  
SECTION 2.4. Evidence of Debt
    17  
SECTION 2.5. Permanent Reduction of the Revolving Credit Commitment
    18  
SECTION 2.6. Termination of Revolving Credit Facility
    18  
ARTICLE III LETTER OF CREDIT FACILITY
    18  
SECTION 3.1. L/C Commitment
    18  
SECTION 3.2. Procedure for Issuance of Letters of Credit
    19  
SECTION 3.3. Fees and Other Charges
    19  
SECTION 3.4. L/C Participations
    20  
SECTION 3.5. Reimbursement
    21  
SECTION 3.6. Obligations Absolute
    21  
SECTION 3.7 Effect of Application
    22  
ARTICLE IV COMPETITIVE BID FACILITY
    22  
SECTION 4.1. Bidding Procedure
    22  
SECTION 4.2. Minimum Amounts
    25  
SECTION 4.3. Bidding Availability
    25  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.4. Repayment of Competitive Bid Loans
    25  
SECTION 4.5. Interest on Competitive Bid Loans
    26  
SECTION 4.6. Competitive Bid Notes
    26  
ARTICLE V GENERAL LOAN PROVISIONS
    26  
SECTION 5.1. Interest
    26  
SECTION 5.2. Notice and Manner of Conversion or Continuation of Revolving Credit
Loans
    28  
SECTION 5.3. Fees
    28  
SECTION 5.4. Manner of Payment
    30  
SECTION 5.5. Crediting of Payments and Proceeds
    30  
SECTION 5.6. Adjustments
    30  
SECTION 5.7. Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent
    31  
SECTION 5.8. Joint and Several Liability of the Credit Parties
    31  
SECTION 5.9. Changed Circumstances
    33  
SECTION 5.10. Indemnity
    35  
SECTION 5.11. Capital Requirements
    36  
SECTION 5.12. Taxes
    36  
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
    38  
SECTION 6.1. Closing
    38  
SECTION 6.2. Conditions to Closing and Initial Revolving Credit Loans and
Letters of Credit
    38  
SECTION 6.3. Conditions to Extensions of Credit
    40  
SECTION 6.4. Conditions Precedent to Each Competitive Bid Borrowing
    41  
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
    41  
SECTION 7.1. Representations and Warranties
    41  
SECTION 7.2. Survival of Representations and Warranties, Etc
    46  
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
    46  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 8.1. Financial Statements and Projections
    46  
SECTION 8.2. Officer’s Compliance Certificate
    47  
SECTION 8.3. Accountants’ Certificate
    47  
SECTION 8.4. Other Reports
    47  
SECTION 8.5. Notice of Litigation and Other Matters
    48  
SECTION 8.6. Accuracy of Information
    48  
ARTICLE IX AFFIRMATIVE COVENANTS
    48  
SECTION 9.1. Preservation of Corporate Existence and Related Matters
    49  
SECTION 9.2. Maintenance of Property
    49  
SECTION 9.3. Insurance
    49  
SECTION 9.4. Accounting Methods and Financial Records
    49  
SECTION 9.5. Payment and Performance of Obligations
    49  
SECTION 9.6. Compliance With Laws and Approvals
    49  
SECTION 9.7. Environmental Laws
    49  
SECTION 9.8. Compliance with ERISA
    50  
SECTION 9.9. Conduct of Business
    50  
SECTION 9.10. Visits and Inspections
    50  
SECTION 9.11. Use of Proceeds
    50  
ARTICLE X FINANCIAL COVENANTS
    50  
SECTION 10.1. Interest Coverage Ratio
    51  
SECTION 10.2. Minimum Net Worth
    51  
ARTICLE XI NEGATIVE COVENANTS
    51  
SECTION 11.1. Limitations on Debt and Guaranty Obligations
    51  
SECTION 11.2. [Reserved]
    52  
SECTION 11.3. Limitations on Liens
    53  
SECTION 11.4. Limitations on Loans, Advances, Investments and Acquisitions
    54  

iii



--------------------------------------------------------------------------------



 



              Page  
SECTION 11.5. Limitations on Mergers and Liquidation
    55  
SECTION 11.6. Limitations on Sale or Transfer of Assets
    56  
SECTION 11.7. Limitations on Dividends and Distributions
    56  
SECTION 11.8. Transactions with Affiliates
    56  
SECTION 11.9. Changes in Fiscal Year End
    57  
SECTION 11.10. Amendments; Payments and Prepayments of Material Debt and
Subordinated Debt
    57  
ARTICLE XII DEFAULT AND REMEDIES
    57  
SECTION 12.1. Events of Default
    57  
SECTION 12.2. Remedies
    59  
SECTION 12.3. Rights and Remedies Cumulative; Non-Waiver; Etc
    60  
ARTICLE XIII THE ADMINISTRATIVE AGENT
    60  
SECTION 13.1. Appointment
    60  
SECTION 13.2. Delegation of Duties
    60  
SECTION 13.3. Exculpatory Provisions
    60  
SECTION 13.4. Reliance by the Administrative Agent
    61  
SECTION 13.5. Notice of Default
    61  
SECTION 13.6. Non-Reliance on the Administrative Agent and Other Lenders
    62  
SECTION 13.7. Indemnification
    62  
SECTION 13.8. The Administrative Agent in Its Individual Capacity
    62  
SECTION 13.9. Resignation of the Administrative Agent; Successor Administrative
Agent
    63  
SECTION 13.10. Syndication and Documentation Agents
    63  
ARTICLE XIV MISCELLANEOUS
    63  
SECTION 14.1. Notices
    63  
SECTION 14.2. Expenses; Indemnity
    64  
SECTION 14.3. Set-off
    65  
SECTION 14.4. Governing Law
    65  

iv



--------------------------------------------------------------------------------



 



              Page  
SECTION 14.5. Consent to Jurisdiction
    65  
SECTION 14.6. Waiver of Jury Trial
    65  
SECTION 14.7. Reversal of Payments
    65  
SECTION 14.8. Injunctive Relief; Punitive Damages
    66  
SECTION 14.9. Accounting Matters
    66  
SECTION 14.10. Successors and Assigns; Participations
    66  
SECTION 14.11. Amendments, Waivers and Consents
    70  
SECTION 14.12. Performance of Duties
    72  
SECTION 14.13. All Powers Coupled with Interest
    72  
SECTION 14.14. Survival of Indemnities
    72  
SECTION 14.15. Titles and Captions
    72  
SECTION 14.16. Severability of Provisions
    72  
SECTION 14.17. Counterparts
    72  
SECTION 14.18. Term of Agreement
    72  
SECTION 14.19. Inconsistencies with Other Documents; Independent Effect of
Covenants
    72  
SECTION 14.20. Patriot Act
    72  
SECTION 14.21. Ratings of Loans
    73  
SECTION 14.22. Consent Under Three Year Credit Agreement
    73  

Exhibits
Exhibit A- 1 — Form of Revolving Credit Note
Exhibit A- 2 — Form of Competitive Bid Note
Exhibit B-1 — Form of Notice of Revolving Credit Borrowing
Exhibit B-2 — Form of Notice of Competitive Bid Borrowing
Exhibit C — Form of Notice of Account Designation
Exhibit D — Form of Notice of Prepayment
Exhibit E — Form of Notice of Conversion/Continuation

v



--------------------------------------------------------------------------------



 



Exhibit F — Form of Officer’s Compliance Certificate
Exhibit G — Form of Assignment and Acceptance
Schedules
Schedule 1.1(a) — Lenders and Revolving Credit Commitments
Schedule 1.1(b) — Outstanding Letters of Credit
Schedule 7.1(b) — Subsidiaries and Capitalization
Schedule 7.1(n) — Material Adverse Change
Schedule 7.1(p) — Debt and Guaranty Obligations
Schedule 7.1(q) — Litigation
Schedule 11.3 — Existing Liens
Schedule 11.4 — Existing Loans, Advances and Investments

vi



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
Dated as of June 15, 2004
     JONES APPAREL GROUP USA, INC., a Pennsylvania corporation, the Additional
Obligors (as defined below), the Lenders who are or may become a party to this
Agreement, CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES INC., as
Joint Lead Arrangers and Joint Bookrunners, WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent for the Lenders, CITIBANK, N.A. and JPMORGAN CHASE BANK,
as Syndication Agents, and BANK OF AMERICA, N.A., BARCLAYS BANK PLC and SUNTRUST
BANK, as Documentation Agents, agree as follows:
     PRELIMINARY STATEMENT. The Borrower, the Additional Obligors (other than
Kasper, Ltd.), the lenders parties thereto and Wachovia Bank, National
Association (as successor in interest to First Union National Bank), as
administrative agent, are parties to a Five-Year Credit Agreement dated as of
June 15, 1999 (the “Prior Credit Agreement”). The Borrower, the Additional
Obligors, the parties hereto and Wachovia Bank, National Association, as
Administrative Agent, desire to amend the Prior Credit Agreement as herein set
forth and to restate it in its entirety giving effect to such amendment.
     NOW THEREFORE, the parties hereto agree that, subject to the conditions set
forth in Section 6.2, the Prior Credit Agreement is hereby amended and restated
to read in its entirety as follows:
ARTICLE I DEFINITIONS
SECTION 1.1. Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
               “Additional Debt Securities” shall have the meaning assigned
thereto in Section 11.1(f).
               “Additional Obligors” means the collective reference to Jones
Apparel Group, Jones Apparel Group Holdings, Kasper, Ltd. and Nine West Footwear
in their capacities as co-obligors under this Agreement.
               “Administrative Agent” means Wachovia in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 13.9.
               “Administrative Agent’s Office” means the office of the
Administrative Agent specified in or determined in accordance with the
provisions of Section 14.1(c).
               “Affiliate” means, with respect to any Person, any other Person
(other than a Subsidiary) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
               “Agreement” means this Amended and Restated Five Year Credit
Agreement, as amended, restated, supplemented or otherwise modified from time to
time.





--------------------------------------------------------------------------------



 



               “Alternative Currency” means (a) Pounds Sterling, (b) the euro or
(c) any other lawful currency (other than Dollars) acceptable to the Issuing
Lenders which, in the case of this clause (c), is freely transferable and
convertible into Dollars in the United States currency market and is freely
available to all Issuing Lenders in the London interbank deposit market.
               “Alternative Currency L/C Commitment” means the lesser of (a) One
Hundred Million Dollars ($100,000,000) and (b) the L/C Commitment.
               “Applicable Law” means all applicable provisions of
constitutions, laws, statutes, ordinances, rules, treaties, regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities and all orders and decrees of all courts and
arbitrators.
               “Applicable Margin” means, for purposes of calculating (a) the
Base Rate and LIBOR Rate for purposes of Section 5.1(a), (b) the L/C Fee for
purposes of Section 3.3(a) or (c) the Facility Fee for purposes of
Section 5.3(a), the corresponding rate set forth below for the applicable rating
of the senior, unsecured, long-term debt of the Credit Parties, on a collective
basis (the “Debt Rating”) publicly announced by Standard & Poor’s, a division of
The McGraw-Hill Companies (“S&P”), and Moody’s Investors Service, Inc.
(“Moody’s”) as follows:

                                                                             
Applicable Margin Per Annum   Level   S&P Rating     Moody’s Rating     LIBOR
Rate     Base Rate     Trade L/C Fee     Standby L/C Fee     Facility Fee  
I
    >=A-       >=A3       0.300 %     0.000 %     0.125 %     0.300 %     0.100
%
II
  >=BBB+   >=Baa1     0.375 %     0.000 %     0.150 %     0.375 %     0.125 %
III
  >=BBB   >=Baa2     0.475 %     0.000 %     0.200 %     0.475 %     0.150 %
IV
  >=BBB-   >=Baa3     0.675 %     0.000 %     0.250 %     0.675 %     0.200 %
V
  <=BB+   <=Ba1     0.875 %     0.000 %     0.300 %     0.875 %     0.250 %

provided, that if both Moody’s and S&P shall not have in effect a Debt Rating
(other than by reason of the circumstances referred to in the last sentence of
this definition), then such Debt Rating shall be deemed to be Level V. In the
event that the corresponding Debt Ratings publicly announced by S&P and Moody’s
listed above differ by (a) one pricing level, the Applicable Margin shall be
based on the higher of the two ratings, and (b) two or more pricing levels, the
Applicable Margin shall be based on the rating one rating below the higher of
the two ratings. Any change in the Applicable Margin shall be effective as of
the Business Day on which the applicable rating is announced or is publicly
available. If the rating system of S&P and Moody’s shall change, or if both of
such rating agencies shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agencies and, pending the effectiveness of any such
amendment, the Applicable Margin

2



--------------------------------------------------------------------------------



 



shall be determined by reference to the rating most recently in effect prior to
such change or cessation.
               “Application” means an application, in the form specified by any
Issuing Lender from time to time, requesting such Issuing Lender to issue a
Letter of Credit.
               “Assignment and Acceptance” shall have the meaning assigned
thereto in Section 14.10(b)(ii).
               “Base Rate” means, at any time, the higher of (a) the Prime Rate
and (b) the sum of (i) the Federal Funds Rate plus (ii) 1/2 of 1%; each change
in the Base Rate shall take effect simultaneously with the corresponding change
or changes in the Prime Rate or the Federal Funds Rate.
               “Base Rate Loan” means any Revolving Credit Loan bearing interest
at a rate based upon the Base Rate as provided in Section 5.1(a).
               “Borrower” means Jones Apparel Group USA, Inc.
               “Business Day” means (a) any day other than a Saturday, Sunday or
legal holiday on which banks in Charlotte, North Carolina, Philadelphia,
Pennsylvania and New York, New York, are not authorized or required by law to
remain closed for the conduct of their commercial banking business, (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, any LIBOR Rate Loan, the term “Business Day” shall
also exclude any day on which banks are not open for trading in Dollar deposits
in the London interbank market, (c) with respect to all notices and
determinations in connection with, and payment of principal and interest on, any
L/C Obligation denominated in an Alternative Currency, the term “Business Day”
shall also exclude any day on which banks in London do not provide quotations
for deposits denominated in such Alternative Currency and (d) with respect to
all notices and determinations in connection with, and payment of principal and
interest on, any Competitive Bid Loan denominated in an Alternative Currency and
bearing interest at the Floating Rate, the term “Business Day” shall also
exclude any day on which banks in London do not provide quotations for deposits
denominated in such Alternative Currency.
               “Capital Lease” means, with respect to the Credit Parties and
their Subsidiaries, any lease of any property that should, in accordance with
GAAP, be classified and accounted for as a capital lease on a Consolidated
balance sheet of the Credit Parties and their Subsidiaries.
               “Change in Control” shall have the meaning assigned thereto in
Section 12.1(h).
               “Closing Date” means the date of this Agreement or such later
Business Day upon which each condition described in Section 6.2 shall be
satisfied or waived in all respects.
               “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended, supplemented or otherwise modified from
time to time.

3



--------------------------------------------------------------------------------



 



               “Competitive Bid Borrowing” means a borrowing consisting of
simultaneous Competitive Bid Loans from each of the Lenders whose offer to make
one or more Competitive Bid Loans as part of such borrowing has been accepted
under the competitive bidding procedure described in Article IV.
               “Competitive Bid Loan” means an advance by a Lender to the
Borrower as part of a Competitive Bid Borrowing resulting from the competitive
bidding procedure described in Article IV and refers to a Fixed Rate Loan or a
Floating Rate Loan.
               “Competitive Bid Note” means a promissory note of the Borrower
payable to the order of any Lender, in substantially the form of Exhibit A-2
hereto, evidencing the indebtedness of the Borrower to such Lender resulting
from a Competitive Bid Loan made by such Lender.
               “Consolidated” means, when used with reference to financial
statements or financial statement items of the Credit Parties and their
Subsidiaries, such statements or items on a consolidated basis in accordance
with applicable principles of consolidation under GAAP.
               “Correspondent” means any financial institution designated by an
Issuing Lender to act as such Issuing Lender’s correspondent hereunder with
respect to the distribution and payment of Letters of Credit denominated in an
Alternative Currency.
               “Credit Facility” means the collective reference to the Revolving
Credit Facility and the L/C Facility.
               “Credit Parties” means each of the Additional Obligors and the
Borrower.
               “Debt” means, with respect to the Credit Parties and their
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP: (a) all liabilities, obligations and
indebtedness, in each case for borrowed money including but not limited to
obligations evidenced by bonds, debentures, notes or other similar instruments
of any such Person, (b) all obligations to pay the deferred purchase price of
property or services of any such Person, except trade payables arising in the
ordinary course of business, (c) all obligations of any such Person as lessee
under Capital Leases, (d) all Debt of any other Person secured by a Lien on any
asset of any such Person, (e) all Guaranty Obligations of any such Person,
(f) all obligations, contingent or otherwise, of any such Person relative to the
amount of drawn letters of credit not reimbursed as required by the terms
thereof, including without limitation any Reimbursement Obligation not
reimbursed as required by the terms hereof, and banker’s acceptances issued for
the account of any such Person, and (g) all net obligations incurred by any such
Person pursuant to Hedging Agreements.
               “Default” means any of the events specified in Section 12.1 which
with the passage of time, the giving of notice or any other condition, would
constitute an Event of Default.
               “Dispute” shall have the meaning assigned thereto in
Section 14.6.
               “Dollar Amount” shall mean (a) with regard to any Obligation
denominated in Dollars, the amount thereof and (b) with regard to any Obligation
denominated in

4



--------------------------------------------------------------------------------



 



an Alternative Currency, the amount of Dollars which is equivalent to the sum of
(i) the amount so expressed in an Alternative Currency at the applicable-quoted
spot rate on the appropriate page of the Reuter’s Screen as determined by the
Administrative Agent at the relevant time; plus (ii) any amounts owed by the
Borrower pursuant to Section 3.5(b).
               “Dollars” or “$” means, unless otherwise qualified, dollars in
lawful currency of the United States.
               “EBITDAR” means, with respect to the Credit Parties and their
Subsidiaries on a Consolidated basis for any period, the sum of (a) Net Income
for such period, plus (b) the sum of the following to the extent deducted in the
determination of Net Income: (i) income and franchise taxes, (ii) Interest
Expense, (iii) amortization, depreciation, extraordinary non-cash losses and any
other non-cash charges (including amortization or write-off of goodwill,
transaction expenses, covenants not to compete and other intangible assets, and
non-cash charges resulting from purchase accounting related to any acquisition
otherwise permitted pursuant to the terms of this Agreement) and (iv) Rental
Expense less (c) any items of extraordinary gain which were included in
determining Net Income.
               “Eligible Assignee” means, with respect to any assignment of the
rights, interest and obligations of a Lender hereunder, a Person that is at the
time of such assignment (a) a commercial bank organized under the laws of the
United States or any state thereof, having combined capital and surplus in
excess of $500,000,000, (b) a commercial bank organized under the laws of any
other country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000, (c) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000, (d) already a Lender hereunder (whether as an original
party to this Agreement or as the assignee of another Lender) or an Affiliate of
a Lender hereunder, (e) the successor (whether by transfer of assets, merger or
otherwise) to all or substantially all of the commercial lending business of the
assigning Lender, (f) any SPC solely to the extent permitted by
Section 14.10(h), or (g) any other Person that has been approved in writing as
an Eligible Assignee by the Borrower and the Administrative Agent.
               “Employee Benefit Plan” means any employee benefit plan within
the meaning of Section 3(3) of ERISA which (a) is maintained for employees of
the Borrower or any ERISA Affiliate or (b) has at any time within the preceding
six (6) years been maintained for the employees of the Borrower or any current
or former ERISA Affiliate.
               “EMU” mean economic and monetary union as contemplated in the
Treaty on European Union.
               “Environmental Laws” means any and all federal, state and local
laws, statutes, ordinances, rules, regulations, permits, licenses, approvals,
binding interpretations and orders of courts or Governmental Authorities,
relating to the protection of human health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.

5



--------------------------------------------------------------------------------



 



               “ERISA” means the Employee Retirement Income Security Act of
1974, and the rules and regulations thereunder, each as amended, supplemented or
otherwise modified from time to time.
               “ERISA Affiliate” means any Person who together with the Borrower
is treated as a single employer within the meaning of Section 414(b), (c),
(m) or (o) of the Code or Section 4001(b) of ERISA.
               “EURIBO Rate” means the rate appearing on Page 248 of the
Moneyline Telerate Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in euro) at approximately 10:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
euro with a maturity comparable to such Interest Period or, if for any reason
such rate is not available, the average (rounded upward to the nearest whole
multiple of 1/100 of 1% per annum, if such average is not such a multiple) of
the respective rates per annum at which deposits in euros are offered by the
Reference Group in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to the amount of the applicable
Competitive Bid Loan.
               “euro” means the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the
legislative measures of the European Union for the introduction of, changover to
or operation of the euro in one or more member states.
               “Eurodollar Reserve Percentage” means, for any day, the
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) which is in effect for such day as prescribed by the
Federal Reserve Board (or any successor) for determining the maximum reserve
requirement (including without limitation any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
               “Event of Default” means any of the events specified in
Section 12.1, provided that any requirement for passage of time, giving of
notice, or any other condition, has been satisfied.
               “Existing Debt Securities” means the 7.50% Senior Notes due 2004,
the 8 3/8% Series B Senior Notes due 2005, the 7.875% Senior Notes due 2006 and
the Zero Coupon Convertible Senior Notes due 2021 of Jones Apparel Group.
               “Existing Loans” shall have the meaning assigned thereto in
Section 6.2(f).
               “Extensions of Credit” means, as to any Lender at any time,
(a) an amount equal to the sum of (i) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, and (ii) such
Lender’s Revolving Credit Commitment Percentage of the Dollar Amount of (A) the
L/C Obligations then outstanding and (B) the

6



--------------------------------------------------------------------------------



 



Competitive Bid Loans then outstanding, or (b) the making of any Loan or
participation in any Letter of Credit by such Lender, as the context requires.
               “Facility Fee” shall have the meaning assigned thereto in
Section 5.3(a).
               “FDIC” means the Federal Deposit Insurance Corporation, or any
successor thereto.
               “Federal Funds Rate” means, the rate per annum (rounded upwards,
if necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H.15 (519) or any successor or
substitute publication selected by the Administrative Agent. If, for any reason,
such rate is not available, then “Federal Funds Rate” shall mean a daily rate
which is determined, in the opinion of the Administrative Agent, to be the rate
at which federal funds are being offered for sale in the national federal funds
market at 9:00 a.m. (Charlotte time). Rates for weekends or holidays shall be
the same as the rate for the most immediate preceding Business Day.
               “Fiscal Year” means the fiscal year of the Credit Parties and
their Subsidiaries ending on December 31.
               “Fixed Rate Loan” has the meaning specified in Section 4.1(a).
               “Floating Rate Loan” means a Competitive Bid Loan bearing
interest based on the EURIBO Rate or LIBOR.
               “Foreign Lender” means any Lender that is organized under the
laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each state thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
               “GAAP” means generally accepted accounting principles, as
recognized by the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis for the Credit Parties and their Subsidiaries throughout the
period indicated.
               “Governmental Approvals” means all authorizations, consents,
approvals, licenses and exemptions of, registrations and filings with, and
reports to, all Governmental Authorities.
               “Governmental Authority” means any nation, province, state or
political subdivision thereof, and any government or any Person exercising
executive, legislative, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
               “Granting Lender” shall have the meaning assigned thereto in
Section 14.10(h).
               “Guaranty Obligation” means, with respect to the Credit Parties
and their Subsidiaries, without duplication, any obligation, contingent or
otherwise, of any such Person pursuant to which such Person has directly or
indirectly guaranteed any Debt or

7



--------------------------------------------------------------------------------



 



other obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Debt or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Debt or other obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part); provided, that the term Guaranty Obligation shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) a contractual commitment by one Person to invest in another Person for so
long as such investment is expected to constitute a permitted investment under
Section 11.4.
     “Hazardous Materials” means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law, (d) the discharge or emission or release of which
requires a permit or license under any Applicable Law or other Governmental
Approval, or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
     “Hedging Agreement” means any agreement with respect to an interest rate
swap, collar, cap, floor or forward rate agreement or other agreement regarding
the hedging of interest rate risk exposure executed in connection with hedging
the interest rate exposure of any Credit Party, and any confirming letter
executed pursuant to such hedging agreement, all as amended, restated or
otherwise modified from time to time.
     “Interest Coverage Ratio” shall have the meaning assigned thereto in
Section 10.1.
     “Interest Expense” means, for any period, total interest expense
(including, without limitation, interest expense attributable to Capital Leases)
determined on a consolidated basis, without duplication, for the Credit Parties
and their Subsidiaries in accordance with GAAP.
     “Interest Period” shall have the meaning assigned thereto in
Section 5.1(b).
     “ISP 98” means the International Standby Practices (1998 Revision,
effective January 1, 1999), International Chamber of Commerce Publication
No. 590.
     “Issuing Lender” means Wachovia, Citibank, N.A., JPMorgan Chase Bank and
Bank of America, N.A., each in its capacity as issuer of any Letter of Credit,
and any other Lender mutually acceptable and on terms satisfactory to the
Borrower, the Administrative Agent and such Lender; and Issuing Lenders means
all such Lenders.
     “Jones Apparel Group” means Jones Apparel Group, Inc., a Pennsylvania
corporation.

8



--------------------------------------------------------------------------------



 



     “Jones Apparel Group Holdings” means Jones Apparel Group Holdings, Inc., a
Delaware corporation.
     “Kasper, Ltd.” means Kasper, Ltd., a Delaware corporation.
     “L/C Commitment” means One Billion Dollars ($1,000,000,000).
     “L/C Facility” means the letter of credit facility established pursuant to
Article III hereof.
     “L/C Fee” shall have the meaning assigned thereto in Section 3.3(a).
     “L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
     “L/C Participants” means the collective reference to all the Lenders having
a Revolving Credit Commitment other than the applicable Issuing Lender.
     “Lender” means each Person executing this Agreement as a Lender set forth
on the signature pages hereto and each Person that hereafter becomes a party to
this Agreement as a Lender pursuant to Section 14.10 other than any party hereto
that ceases to be a party hereto pursuant to any Assignment and Acceptance.
     “Lending Group Members” means the collective reference to (a) the Lenders
party to this Agreement and (b) the lenders party to the Three-Year Credit
Agreement.
     “Lending Office” means, with respect to any Lender, for Revolving Credit
Loans, the office of such Lender maintaining such Lender’s Revolving Credit
Commitment Percentage of the Revolving Credit Loans and, in the case of a
Competitive Bid Loan, the office of such Lender notified by such Lender to the
Agent as its Lending Office with respect to such Competitive Bid Loan.
     “Letters of Credit” shall have the meaning assigned thereto in Section 3.1.
     “LIBOR” means the rate of interest per annum determined on the basis of the
rate for deposits in Dollars or an Alternative Currency (other than euro) in
minimum amounts of at least $5,000,000 or the approximate Dollar Amount thereof,
in the case of an Alternative Currency, for a period equal to the applicable
Interest Period which appears on the Moneyline Telerate Markets Screen 3750 (or
on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in such currency in the London interbank
market) at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of the applicable Interest Period (rounded upward, if necessary,
to the nearest one hundredth of one percent (1/100%)). If, for any reason, such
rate does not appear on Moneyline Telerate Markets Screen 3750, then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average
(rounded upward, if necessary, to the nearest one-hundredth of one percent
(1/100%)) of the rate per annum at which

9



--------------------------------------------------------------------------------



 



deposits in Dollars or an Alternative Currency would be offered by the Reference
Group in the London interbank market to the Administrative Agent as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest Period
and in an amount substantially equal to the amount of the applicable Revolving
Credit Loan or the applicable Competitive Bid Loan, as the case may be.
     “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

             
LIBOR RATE
  =     LIBOR   
 
       
 
    1.00 — Eurodollar Reserve Percentage  

     “LIBOR Rate Loan” means any Revolving Credit Loan bearing interest at a
rate based upon the LIBOR Rate as provided in Section 5.1(a).
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, a Person shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, Capital Lease or other
title retention agreement relating to such asset.
     “Loan” means a Revolving Credit Loan or a Competitive Bid Loan.
     “Loan Documents” means, collectively, this Agreement, the Notes, the
Applications and each other document, instrument and agreement executed and
delivered by any Credit Party, its Subsidiaries or their counsel in connection
with this Agreement, all as may be amended, restated, supplemented or otherwise
modified.
     “Material Adverse Effect” means, with respect to the Credit Parties or any
of their Subsidiaries, a material adverse effect on the business, assets,
operations or financial condition of the Credit Parties and their Subsidiaries
taken as a whole or the ability of any such Person to perform its obligations
under the Loan Documents, in each case to which it is a party.
     “Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making (or
has made), or is accruing (or has accrued) an obligation to make, contributions
either presently or within the preceding six years.
     “Net Income” means, with respect to the Credit Parties and their
Subsidiaries for any period, the Consolidated net income (or loss) of the Credit
Parties and their Subsidiaries for such period determined in accordance with
GAAP; provided, that there shall be excluded from net income (or loss) of a
Person (the “computing Person”), the income (or loss) of any Person (other than
a Subsidiary of the computing Person) in which the computing Person has an
ownership interest unless received by the computing Person in a cash
distribution.
     “Net Worth” means, with respect to the Credit Parties and their
Subsidiaries, as of any date, the total shareholders’ equity that would appear
on a Consolidated balance

10



--------------------------------------------------------------------------------



 



sheet of the Credit Parties and their Subsidiaries prepared as of such date in
accordance with GAAP.
     “Nine West Footwear” means Nine West Footwear Corporation, a Delaware
corporation.
     “Note” means a Revolving Credit Note or a Competitive Bid Note.
     “Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.2(b).
     “Notice of Competitive Bid Borrowing” shall have the meaning assigned
thereto in Section 4.1.
     “Notice of Conversion/Continuation” shall have the meaning assigned thereto
in Section 5.2.
     “Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.3(c).
     “Notice of Revolving Credit Borrowing” shall have the meaning assigned
thereto in Section 2.2(a).
     “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all payment and other obligations owing by the Credit Parties
to any Lender or Affiliate of a Lender or the Administrative Agent under any
Hedging Agreement with any Lender or Affiliate of a Lender (which such Hedging
Agreement is permitted hereunder), and (d) all other fees and commissions
(including attorney’s fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the Credit
Parties to the Lenders or the Administrative Agent, of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note, in each case under or in respect of this Agreement, any
Note, any Letter of Credit or any of the other Loan Documents.
     “Officer’s Compliance Certificate” shall have the meaning assigned thereto
in Section 8.2.
     “Operating Lease” shall mean, as to any Person, as determined in accordance
with GAAP, any lease of property (whether real, personal or mixed) by such
Person as lessee which is not a Capital Lease.
     “Other Taxes” shall have the meaning assigned thereto in Section 5.12(b).
     “Outstanding Letters of Credit” means each letter of credit described on
Schedule 1.1(b) and outstanding as of the Closing Date.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor agency.

11



--------------------------------------------------------------------------------



 



     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code.
     “Permitted Investment Policy” of the Credit Parties means the investment
policy of the Credit Parties as in effect on the date of this Agreement which
has been approved by the Board of Directors of Jones Apparel Group, as amended,
restated, supplemented or otherwise modified from time to time.
     “Permitted Lines of Business” shall have the meaning assigned thereto in
Section 9.9.
     “Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
     “Pounds Sterling” means, unless otherwise qualified, pounds sterling in
lawful currency of the United Kingdom.
     “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate in effect at its
principal office in Charlotte, North Carolina. Each change in the Prime Rate
shall be effective as of the opening of business on the day such change in the
Prime Rate occurs. The parties hereto acknowledge that the rate announced
publicly by Wachovia as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.
     “Prior Credit Agreement” shall have the meaning assigned thereto in the
Preliminary Statement.
     “Prior Lenders” means, collectively, the lenders party to the Prior Credit
Agreement.
     “Reference Group” shall mean the Lenders party to this Agreement on the
Closing Date.
     “Register” shall have the meaning assigned thereto in Section 2.4(a).
     “Reimbursement Obligation” means the obligation of the Borrower to
reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
     “Rental Expense” means all obligations of the Credit Parties or any of
their Subsidiaries for payments under Operating Leases.
     “Required Agreement Lenders” means, at any date, any combination of Lenders
whose Revolving Credit Commitment Percentage equals at least fifty-one percent
(51%) of the Revolving Credit Commitment or if the Revolving Credit Commitment
has been terminated, any combination of Lenders who collectively hold at least
fifty-one percent (51%) of the aggregate unpaid principal amount of the
Extensions of Credit (other than Competitive Bid Loans).

12



--------------------------------------------------------------------------------



 



     “Required Lenders” means, at any date, any combination of Lending Group
Members whose Total Committed Percentage equals at least fifty-one percent (51%)
of the Total Committed Amount.
     “Responsible Officer” means any of the following: the chairman, president,
chief executive officer, chief financial officer or vice president and corporate
controller of the Borrower or Jones Apparel Group or any other officer of the
Borrower or Jones Apparel Group reasonably acceptable to the Administrative
Agent.
     “Revolving Credit Commitment” means (a) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans to the Borrower and to participate in
Letters of Credit hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.1(a) hereto as such amount may be reduced or modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Lenders, the
aggregate Revolving Credit Commitment of all Lenders to make Revolving Credit
Loans, as such amount may be reduced at any time or from time to time pursuant
to the terms hereof. The Revolving Credit Commitment of all Lenders on the
Closing Date shall be One Billion Dollars ($1,000,000,000).
     “Revolving Credit Commitment Percentage” means, as to any Lender at any
time, the ratio of (a) the amount of the Revolving Credit Commitment of such
Lender to (b) the Revolving Credit Commitment of all of the Lenders.
     “Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II hereof.
     “Revolving Credit Loans” means any revolving loan made to the Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.
     “Revolving Credit Notes” means the collective reference to the Revolving
Credit Notes made by the Borrower under this Agreement payable to the order of
any such Lender requesting such note, substantially in the form of Exhibit A-1
hereto, evidencing the obligation owed to such Lender under the Revolving Credit
Facility, and any amendments and modifications thereto, any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part; “Revolving Credit Note” means any of such Revolving Credit
Notes.
     “Revolving Credit Termination Date” means the earliest of the dates
referred to in Section 2.6.
     “SPC” shall have the meaning assigned thereto in Section 14.10(h).
     “Subordinated Debt” means the collective reference to Debt on
Schedule 7.1(p) hereof designated as Subordinated Debt and any other Debt of the
Credit Parties or any Subsidiary thereof subordinated in right and time of
payment to the Obligations and otherwise permitted hereunder.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be Consolidated with those of the parent in
the parent’s Consolidated financial statements if such financial statements were
prepared in

13



--------------------------------------------------------------------------------



 



accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than fifty percent
(50%) of the equity or more than fifty percent (50%) of the ordinary voting
power or, in the case of a partnership, more than fifty percent (50%) of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent. Unless otherwise qualified references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Borrower.
     “Syndication Agents” means Citibank, N.A. and JPMorgan Chase Bank, each in
their capacity as syndication agent hereunder, and any successor thereto.
     “Taxes” shall have the meaning assigned thereto in Section 5.12(a).
     “Termination Event” means: (a) a “Reportable Event” described in
Section 4043 of ERISA, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate, or the appointment of
a trustee with respect to, any Pension Plan by the PBGC, or (e) any other event
or condition which would constitute grounds under Section 4042(a) of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan, or (f) the partial or complete withdrawal of the Borrower or any ERISA
Affiliate from a Multiemployer Plan, or (g) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.
     “Three-Year Credit Agreement” means the Three-Year Credit Agreement dated
as of June 10, 2003 by and among the Borrower, the Additional Obligors
thereunder, the Administrative Agent thereunder and the financial institutions
party thereto, as amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time.
     “Three-Year Credit Agreement Obligations” means the obligations of the
Borrower and the Additional Obligors thereunder under the Three-Year Credit
Agreement.
     “Total Committed Amount” means (a) as to any Lending Group Member, the sum
of (i) the Revolving Credit Commitment of such Lending Group Member (or, if such
Revolving Credit Commitment has been terminated, the aggregate unpaid principal
amount of all outstanding Extensions of Credit (other than Competitive Bid
Loans) of such Lending Group Member) plus (ii) the Revolving Credit Commitment
(as defined in the Three-Year Credit Agreement) of such Lending Group Member
(or, if such Revolving Credit Commitment has been terminated, the aggregate
unpaid principal amount of all outstanding Extensions of Credit (as defined in
the Three-Year Credit Agreement) of such Lending Group Member) and (b) as to all
Lenders, the aggregate Total Committed Amount of all Lending Group Members.

14



--------------------------------------------------------------------------------



 



     “Total Committed Percentage” means, as to any Lending Group Member at any
time, the ratio of (a) the amount of the Total Committed Amount of such Lending
Group Member to (b) the aggregate Total Committed Amount of all Lending Group
Members.
     “Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York, as amended, restated or otherwise modified from time to time.
     “Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits (1994 Revision), International Chamber of Commerce Publication No. 500.
     “United States” means the United States of America.
     “Utilization Fee” shall have the meaning assigned thereto in
Section 5.3(b).
     “Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.
     “Wholly-Owned” means, with respect to a Subsidiary, that all of the shares
of capital stock or other ownership interests of such Subsidiary (other than
directors’ qualifying shares) are, directly or indirectly, owned or controlled
by any Credit Party and/or one or more of its Wholly-Owned Subsidiaries.
SECTION 1.2. General. Unless otherwise specified, a reference in this Agreement
to a particular section, subsection, Schedule or Exhibit is a reference to that
section, subsection, Schedule or Exhibit of this Agreement. Terms defined in
this Agreement and the Three-Year Credit Agreement shall be construed
consistently and no term defined herein shall be limited or restricted by any
similar definition in the Three-Year Credit Agreement nor shall any such term
herein limit or restrict any similar definition in the Three-Year Credit
Agreement. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter. Any reference herein to “Charlotte time” shall
refer to the applicable time of day in Charlotte, North Carolina.
SECTION 1.3. Other Definitions and Provisions. (a) Use of Capitalized Terms.
Unless otherwise defined therein, all capitalized terms defined in this
Agreement shall have the defined meanings when used in this Agreement and the
other Loan Documents or any certificate, report or other document made or
delivered pursuant to this Agreement.
     (b) Miscellaneous. The words “hereof”, “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.
     (c) Any reference or usage of the word “amount” herein as it pertains to
any Obligation denominated in an Alternative Currency shall be deemed to be a
reference or usage of the term “Dollar Amount.”

15



--------------------------------------------------------------------------------



 



ARTICLE II REVOLVING CREDIT FACILITY
SECTION 2.1. Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make Revolving Credit Loans in
Dollars to the Borrower from time to time from the Closing Date through the
Revolving Credit Termination Date as requested by the Borrower in accordance
with the terms of Section 2.2; provided, that (a) the aggregate principal amount
of all outstanding Revolving Credit Loans (after giving effect to any amount
requested) shall not exceed the Revolving Credit Commitment less the sum of
(i) all outstanding L/C Obligations and (ii) the aggregate principal amount of
all Competitive Bid Loans then outstanding and (b) the principal amount of
outstanding Revolving Credit Loans from any Lender to the Borrower shall not at
any time exceed such Lender’s Revolving Credit Commitment less such Lender’s
participations in outstanding L/C Obligations. Each Revolving Credit Loan by a
Lender shall be in a principal amount equal to such Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Termination Date.
SECTION 2.2. Procedure for Advances of Revolving Credit Loans. (a) Requests for
Borrowing. The Borrower shall give the Administrative Agent irrevocable prior
written notice in the form attached hereto as Exhibit B-1 (a “Notice of
Revolving Credit Borrowing”) not later than 11:00 a.m. (Charlotte time) (i) on
the same Business Day as each Base Rate Loan and (ii) at least three
(3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be in an amount equal to the
unused amount of the Revolving Credit Commitment, or if less, (x) with respect
to Base Rate Loans in an aggregate principal amount of $1,000,000 or a whole
multiple of $250,000 in excess thereof and (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof, (C) whether such Revolving Credit Loan is to be a LIBOR Rate
Loan or Base Rate Loan, and (D) in the case of a LIBOR Rate Loan, the duration
of the Interest Period applicable thereto. Notices received after 11:00 a.m.
(Charlotte time) shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Revolving Credit Borrowing.
     (b) Disbursement of Revolving Credit Loans. Not later than 2:00 p.m.
(Charlotte time) on the proposed borrowing date, each Lender will make available
to the Administrative Agent, for the account of the Borrower, at the office of
the Administrative Agent in funds immediately available to the Administrative
Agent, such Lender’s Revolving Credit Commitment Percentage of the Revolving
Credit Loans to be made on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section 2.2 in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice of account designation, substantially in
the form of Exhibit C hereto (a “Notice of Account Designation”), delivered by
the Borrower to the Administrative Agent or as may be otherwise agreed upon by
the Borrower and the Administrative Agent from time to time. Subject to
Section 5.7 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Revolving Credit Loan requested pursuant to
this Section 2.2 for which any Lender is responsible to the extent that such
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Revolving Credit Loan.

16



--------------------------------------------------------------------------------



 



SECTION 2.3. Repayment of Revolving Credit Loans. (a) Repayment on Termination
Date. The Borrower shall repay the outstanding principal amount of all Revolving
Credit Loans in full on the Revolving Credit Termination Date, with all accrued
but unpaid interest thereon.
     (b) Mandatory Repayment of Excess Extensions of Credit. (i) If at any time
the outstanding principal amount of all Revolving Credit Loans plus the sum of
the Dollar Amount of (A) all outstanding L/C Obligations and (B) all Competitive
Bid Loans exceeds the Revolving Credit Commitment, the Borrower shall repay
immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Lenders, Revolving Credit Loans
and/or furnish cash collateral reasonably satisfactory to the Administrative
Agent or repay the L/C Obligations in an amount equal to such excess. Such cash
collateral shall be applied in accordance with Section 12.2(b).
          (ii) Excess Alternative Currency Letters of Credit. If the
Administrative Agent shall determine that the outstanding principal Dollar
Amount of all outstanding Letters of Credit denominated in an Alternative
Currency exceeds one hundred and five percent (105%) of the lesser of (A) the
L/C Commitment less the sum of the outstanding principal amount of all L/C
Obligations denominated in Dollars and (B) the Alternative Currency L/C
Commitment, in each case as of the last Business Day of any calendar month
during the term hereof, then not later than three (3) Business Days after notice
of the amount of such excess from the Administrative Agent to the Borrower, the
Borrower shall deposit an amount in Dollars equal to such excess with the
Administrative Agent to be held as cash collateral in accordance with
Section 12.2(b).
     (c) Optional Repayments. The Borrower may at any time and from time to time
repay the Revolving Credit Loans, in whole or in part, upon at least three
(3) Business Days’ irrevocable notice to the Administrative Agent with respect
to LIBOR Rate Loans and one (1) Business Day’s irrevocable notice with respect
to Base Rate Loans, in the form attached hereto as Exhibit D (a “Notice of
Prepayment”) specifying the date and amount of repayment and whether the
repayment is of LIBOR Rate Loans, Base Rate Loans, or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial repayments shall be in an
aggregate amount of $1,000,000 or a whole multiple of $250,000 in excess thereof
with respect to Base Rate Loans and $5,000,000 or a whole multiple of $1,000,000
in excess thereof with respect to LIBOR Rate Loans.
     (d) Limitation on Repayment of LIBOR Rate Loans. The Borrower may not repay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such repayment is accompanied by any amount required
to be paid pursuant to Section 5.10 hereof.
SECTION 2.4. Evidence of Debt. (a) The Administrative Agent shall maintain a
register and a subaccount therein for each Lender (the “Register”), in which
shall be recorded (i) the amount of each Revolving Credit Loan made hereunder,
including each Revolving Credit Loan evidenced by a Revolving Credit Note, and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
     (b) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.4(a) shall, to the extent permitted by
applicable law, be prima facie

17



--------------------------------------------------------------------------------



 



evidence of the existence and amounts of the obligations of the Borrowers
therein recorded, absent manifest error; provided, however, that the failure of
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Revolving Credit Loans made to the Borrower
in accordance with the terms of this Agreement.
     (c) The Borrower hereby agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
Revolving Credit Note of such Borrower evidencing the Revolving Credit Loans of
such Lender, substantially in the form of Exhibit A-1.
SECTION 2.5. Permanent Reduction of the Revolving Credit Commitment (a)
Voluntary Reduction. The Borrower shall have the right at any time and from time
to time, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $5,000,000 or any whole multiple of $1,000,000 in excess thereof, provided
further that the aggregate amount of the Revolving Credit Commitments of the
Lenders shall not be reduced to an amount that is less than the aggregate
principal Dollar Amount of the Competitive Bid Loans then outstanding.
     (b) Each permanent reduction of the Revolving Credit Commitment made
pursuant to this Section 2.5 shall be accompanied, if necessary, by a payment of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans
and L/C Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the amount by which the aggregate then
undrawn and unexpired amount of such Letters of Credit exceeds the Revolving
Credit Commitment as so reduced. Any reduction of the Revolving Credit
Commitment to zero (including upon termination of the Revolving Credit Facility
on the Revolving Credit Termination Date) shall be accompanied by payment of all
outstanding Revolving Credit Loans (and furnishing of cash collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Revolving
Credit Facility. Such cash collateral shall be applied in accordance with
Section 12.2(b). If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.10 hereof.
SECTION 2.6. Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the earliest of (a) June 15, 2009, (b) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.5(a), and (c) the date of termination by the Administrative Agent
on behalf of the Lenders pursuant to Section 12.2(a).
ARTICLE III LETTER OF CREDIT FACILITY
SECTION 3.1. L/C Commitment. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue trade and standby letters of credit (“Letters of
Credit”) for the account of the Borrower and its specified Subsidiaries on any
Business Day from the Closing Date to but not including the Revolving Credit
Termination Date in such form as may be approved from time to time by such
Issuing Lender; provided, however, that no Issuing Lender shall have any
obligation to issue any

18



--------------------------------------------------------------------------------



 



Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Commitment or (b) the L/C Obligations on
account of Letters of Credit denominated in an Alternative Currency would exceed
the Alternative Currency L/C Commitment or (c) the aggregate principal amount of
outstanding Revolving Credit Loans, plus the aggregate principal amount of L/C
Obligations and all outstanding Competitive Bid Loans would exceed the Revolving
Credit Commitment. Each Letter of Credit shall (i) be denominated in
(A) Dollars, if such Letter of Credit is a standby Letter of Credit, or
(B) Dollars or an Alternative Currency, if such Letter of Credit is a trade
Letter of Credit, (ii) be a trade or standby letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date no later
than ten Business Days prior to the Revolving Credit Termination Date, and
(iv) be subject to the Uniform Customs and/or ISP 98, as set forth in the
Application or as determined by the applicable Issuing Lender and, to the extent
not inconsistent therewith, the laws of the State of New York. No Issuing Lender
shall at any time be obligated to issue any Letter of Credit hereunder if such
issuance would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires. Each Outstanding Letter of Credit
shall be deemed to have been issued under this Agreement.
SECTION 3.2. Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit (or amend,
extend or renew an outstanding Letter of Credit) by delivering to such Issuing
Lender at any Issuing Lender’s office at any address mutually acceptable to the
Borrower and such Issuing Lender an Application therefor, including, if
applicable, the office of such Issuing Lender’s Correspondent, completed to the
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may reasonably request. Upon
receipt of any Application, such Issuing Lender shall process such Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI hereof, promptly issue the Letter of
Credit (or amend, extend or renew the outstanding Letter of Credit) requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit (or amend, extend or renew an outstanding Letter of Credit)
earlier than three (3) Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Lender
and the Borrower. Within fifteen (15) Business Days after the end of each month,
the Administrative Agent shall report to each Lender the average daily
outstandings for each day in such month for all Letters of Credit during the
previous month.
SECTION 3.3. Fees and Other Charges. (a) The Borrower shall pay to the
Administrative Agent, for the account of each Issuing Lender and the L/C
Participants, a letter of credit fee (the “L/C Fee”) (i) with respect to each
trade Letter of Credit, in an amount equal to the Applicable Margin for trade
Letters of Credit times the average daily undrawn amount of such issued Letter
of Credit as reported by the Administrative Agent pursuant to Section 3.2 and
(ii) with respect to each standby Letter of Credit, in an amount equal to the
Applicable Margin for standby Letters of Credit times the face amount of such
Letter of Credit. Such fee shall be payable quarterly in arrears (x) for trade
Letters of Credit, within fifteen (15) Business Days after the end of each
calendar quarter and on the Revolving Credit Termination Date and (y) for
standby Letters of Credit, within fifteen (15) Business Days after the end of
each calendar quarter and on the Revolving Credit Termination Date.

19



--------------------------------------------------------------------------------



 



     (b) In addition to the foregoing commission, the Borrower shall pay the
Issuing Lenders an issuance fee of one eighth percent (1/8%) per annum on the
face amount of each standby Letter of Credit, payable quarterly in arrears
within fifteen (15) Business Days after the end of each calendar quarter of each
calendar quarter and on the Revolving Credit Termination Date.
     (c) The Administrative Agent shall, promptly following its receipt thereof,
distribute to each Issuing Lender and the L/C Participants all fees received by
the Administrative Agent in accordance with their respective Revolving Credit
Commitment Percentages.
SECTION 3.4. L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from such Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage in such Issuing Lender’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender upon
demand at such Issuing Lender’s address for notices specified herein an amount
in Dollars equal to such L/C Participant’s Revolving Credit Commitment
Percentage of the Dollar Amount of such draft, or any part thereof, which is not
so reimbursed, such payment to be made by the making of a Base Rate Loan in
Dollars pursuant to Section 3.5(c) below.
     (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, the Administrative Agent shall notify each L/C Participant of the
amount and due date of such required payment and such L/C Participant shall pay
to such Issuing Lender the amount specified on the applicable due date. If any
such amount is paid to such Issuing Lender after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand, in addition to
such amount, the product of (i) such amount, times (ii) the daily average
Federal Funds Rate as determined by the Administrative Agent during the period
from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of any Issuing Lender with
respect to any amounts owing under this Section 3.4(b) shall be conclusive in
the absence of manifest error. With respect to payment to any Issuing Lender of
the unreimbursed amounts described in this Section 3.4(b), if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
(Charlotte time) on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. (Charlotte time) on any Business Day, such payment
shall be due on the following Business Day.
     (c) Whenever, at any time after any Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its Revolving
Credit Commitment Percentage of such payment in accordance with this
Section 3.4, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, or any payment of
interest on account thereof), such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof in accordance with such L/C Participant’s
Revolving Credit

20



--------------------------------------------------------------------------------



 



Commitment Percentage; provided, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to such Issuing Lender the portion
thereof previously distributed by such Issuing Lender to it.
SECTION 3.5. Reimbursement. (a) Reimbursement by the Borrower. The Borrower
agrees to reimburse each Issuing Lender on each date the Administrative Agent
notifies the Borrower of the date and amount of a draft paid under any Letter of
Credit for the amount of (i) such draft so paid and (ii) any taxes, fees,
charges or other costs or expenses incurred by any Issuing Lender in connection
with such payment (other than those payable pursuant to Section 3.5(b) below).
Each such payment shall be made to any Issuing Lender at its address for notices
specified herein (i) in Dollars if such Letter of Credit was denominated in
Dollars or (ii) in Dollars or the applicable Alternative Currency, at the option
of the Borrower, if such Letter of Credit was denominated in an Alternative
Currency, and in each case, in immediately available funds. Interest shall be
payable on any and all amounts remaining unpaid by the Borrower under this
Article III from the day immediately following the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate which would be payable on any outstanding Base Rate Loans
which were then overdue.
     (b) Exchange Indemnification and Increased Costs. The Borrower shall, upon
demand from any Issuing Lender or L/C Participant, pay to such Issuing Lender or
L/C Participant, the amount of (i) any loss or cost or increased cost incurred
by such Issuing Lender or L/C Participant, (ii) any reduction in any amount
payable to or in the effective return on the capital to such Issuing Lender or
L/C Participant, (iii) any currency exchange loss, in each case with respect to
clauses (i), (ii) and (iii), that such Issuing Lender or L/C Participant
sustains as a result of the Borrower’s repayment in Dollars of any Letter of
Credit denominated in an Alternative Currency or (iv) any interest or any other
return, including principal, foregone by such Issuing Lender as a result of the
introduction of, change over to or operation of the euro in any member state
participating in the euro. A certificate of such Issuing Lender setting forth in
reasonable detail the basis for determining such additional amount or amounts
necessary to compensate such Issuing Lender shall be conclusively presumed to be
correct save for manifest error.
     (c) Reimbursement by the Lenders. If the Borrower fails to timely reimburse
such Issuing Lender on the date the Borrower receives the notice referred to in
this Section 3.5, the Borrower shall be deemed to have timely given a Notice of
Revolving Credit Borrowing pursuant to Section 2.2 hereunder to the
Administrative Agent requesting the Lenders to make a Base Rate Loan on such
date in an amount in Dollars equal to the Dollar Amount (as of the date of
funding of such Base Rate Loan by each Lender) of such draft paid, together with
any taxes, fees, charges or other costs or expenses incurred by any Issuing
Lender and to be reimbursed pursuant to this Section 3.5 and, regardless of
whether or not the conditions precedent specified in Article VI have been
satisfied, the Lenders shall make Base Rate Loans in such amount, the proceeds
of which shall be applied to reimburse such Issuing Lender for the amount of the
related drawing and costs and expenses. Notwithstanding the foregoing, nothing
in this Section 3.5 shall obligate the Lenders to make such Base Rate Loans if
the making of such Base Rate Loans would violate the automatic stay under
federal bankruptcy laws.
SECTION 3.6. Obligations Absolute. The Borrower’s obligations under this
Article III (including without limitation the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the Borrower may have or
have had against any Issuing Lender or any beneficiary

21



--------------------------------------------------------------------------------



 



of a Letter of Credit. The Borrower also agrees with each Issuing Lender that no
Issuing Lender shall be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by such Issuing Lender’s gross negligence
or willful misconduct. The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Customs and/or ISP 98, as set forth in the Application or as determined
by the Issuing Lender and, to the extent not inconsistent therewith, the laws of
the State of New York, shall be binding on the Borrower and shall not result in
any liability of any Issuing Lender to the Borrower. The responsibility of each
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
SECTION 3.7 Effect of Application. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
ARTICLE IV COMPETITIVE BID FACILITY
SECTION 4.1. Bidding Procedure. Each Lender severally agrees that the Borrower
may make Competitive Bid Borrowings under this Section 4.1 from time to time on
any Business Day during the period from the Closing Date until the date
occurring 30 days prior to the Revolving Credit Termination Date in the manner
set forth below; provided that, following the making of each Competitive Bid
Borrowing, the aggregate Dollar Amount of all Loans and all L/C Obligations then
outstanding shall not exceed the aggregate amount of the Revolving Credit
Commitments of the Lenders.
     (a) The Borrower may request a Competitive Bid Borrowing under this
Section 4.1 by delivering to the Administrative Agent, by telecopier or telex, a
notice of a Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”),
in substantially the form of Exhibit B-2 hereto, specifying therein the
requested (i) date of such proposed Competitive Bid Borrowing, (ii) aggregate
amount of such proposed Competitive Bid Borrowing, (iii) interest rate basis and
day count convention to be offered by the Lenders, (iv) currency of such
proposed Competitive Bid Borrowing, (v) in the case of a Competitive Bid
Borrowing consisting of Floating Rate Loans, Interest Period, or in the case of
a Competitive Bid Borrowing consisting of Fixed Rate Loans, maturity date for
repayment of each Fixed Rate Loan to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring seven
days after the date of such Competitive Bid Borrowing or later than the earlier
of (A) 365 days after the date of such Competitive Bid Borrowing and (B) the
Revolving Credit Termination Date), (vi) interest payment date or dates relating
thereto, (vii) location of the Borrower’s account to which funds are to be
advanced and (viii) other terms (if any)

22



--------------------------------------------------------------------------------



 



to be applicable to such Competitive Bid Borrowing, not later than
(1) 10:00 A.M. (Charlotte time) at least two Business Days prior to the date of
the proposed Competitive Bid Borrowing, if the Borrower shall specify in the
Notice of Competitive Bid Borrowing that the rates of interest to be offered by
the Lenders shall be fixed rates per annum (the Loans comprising any such
Competitive Bid Borrowing being referred to herein as “Fixed Rate Loans”) and
that the Loans comprising such proposed Competitive Bid Borrowing shall be
denominated in Dollars, (2) 10:00 A.M. (Charlotte time) at least four Business
Days prior to the date of the proposed Competitive Bid Borrowing, if the
Borrower shall specify in the Notice of Competitive Bid Borrowing that the Loans
comprising such Competitive Bid Borrowing shall be Floating Rate Loans
denominated in Dollars, (3) 10:00 A.M. (London time) at least two Business Days
prior to the date of the proposed Competitive Bid Borrowing, if the Borrower
shall specify in the Notice of Competitive Bid Borrowing that the Loans
comprising such proposed Competitive Bid Borrowing shall be Fixed Rate Loans
denominated in any Alternative Currency and (4) 10:00 A.M. (London time) at
least four Business Days prior to the date of the proposed Competitive Bid
Borrowing, if the Borrower shall instead specify in the Notice of Competitive
Bid Borrowing that the Loans comprising such Competitive Bid Borrowing shall be
Floating Rate Loans denominated in any Alternative Currency. Each Notice of
Competitive Bid Borrowing shall be irrevocable and binding on the Borrower. The
Administrative Agent shall in turn promptly notify each Lender of each request
for a Competitive Bid Borrowing received by it from the Borrower by sending such
Lender a copy of the related Notice of Competitive Bid Borrowing.
     (b) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Loans to the Borrower as
part of such proposed Competitive Bid Borrowing at a rate or rates of interest
specified by such Lender in its sole discretion, by notifying the Administrative
Agent (which shall give prompt notice thereof to the Borrower), (i) before 9:30
A.M. (Charlotte time) on the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Loans
denominated in Dollars, (ii) before 10:00 A.M. (Charlotte time) three Business
Days before the date of such proposed Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of Floating Rate Loans, denominated in
Dollars, (iii) before 12:00 noon (London time) on the Business Day prior to the
date of such proposed Competitive Bid Borrowing, in the case of a Competitive
Bid Borrowing consisting of Fixed Rate Loans denominated in any Alternative
Currency and (iv) before 12:00 noon (London time) on the third Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Floating Rate Loans denominated in any
Alternative Currency, of the minimum amount and maximum amount of each
Competitive Bid Loan which such Lender would be willing to make as part of such
proposed Competitive Bid Borrowing (which Dollar Amounts of such proposed
Competitive Bid may exceed such Lender’s Revolving Credit Commitment), the rate
or rates of interest therefor and such Lender’s Applicable Lending Office with
respect to such Competitive Bid Loan; provided that if the Administrative Agent
in its capacity as a Lender shall, in its sole discretion, elect to make any
such offer, it shall notify the Borrower of such offer at least 30 minutes
before the time and on the date on which notice of such election is to be given
to the Administrative Agent by the other Lenders. If any Lender shall elect not
to make such an offer, such Lender shall so notify the Administrative Agent
before 10:00 A.M. (Charlotte time) on the date on which notice of such election
is to be given to the Administrative Agent by the other Lenders, and such Lender
shall not be obligated to, and shall not, make any Competitive Bid Loan as part
of

23



--------------------------------------------------------------------------------



 



such Competitive Bid Borrowing; provided that the failure by any Lender to give
such notice shall not cause such Lender to be obligated to make any Competitive
Bid Loan as part of such proposed Competitive Bid Borrowing. The Administrative
Agent shall promptly notify the Borrower by telecopy of each such offer made by
a Lender, including all information required to be provided by the Lender in
such offer by this Section 4.1(b) and the identity of the Lender making such
offer
     (c) The Borrower shall, in turn, (i) before 10:30 A.M. (Charlotte time) on
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Loans denominated in Dollars,
(ii) before 11:00 A.M. (Charlotte time) three Business Days before the date of
such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of Floating Rate Loans denominated in Dollars, (iii) before
3:00 P.M. (London time) on the Business Day prior to the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Loans denominated in any Alternative Currency and (iv) before 3:00
P.M. (London time) on the third Business Day prior to the date of such
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Floating Rate Loans denominated in any Alternative Currency, either:
     (x) cancel such Competitive Bid Borrowing by giving the Administrative
Agent notice to that effect, or
     (y) accept one or more of the offers made by any Lender or Lenders pursuant
to paragraph (b) above, in its sole discretion, by giving notice to the
Administrative Agent of the amount of each Competitive Bid Loan (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to the Borrower by the Administrative Agent on
behalf of such Lender for such Competitive Bid Loan pursuant to paragraph
(b) above) to be made by each Lender as part of such Competitive Bid Borrowing,
and reject any remaining offers made by Lenders pursuant to paragraph (b) above
by giving the Administrative Agent notice to that effect. The Borrower shall
accept the offers made by any Lender or Lenders to make Competitive Bid Loans in
order of the lowest to the highest rates of interest offered by such Lenders. If
two or more Lenders have offered the same interest rate, the amount to be
borrowed at such interest rate will be allocated among such Lenders in
proportion to the amount that each such Lender offered at such interest rate
(rounded to integral multiples of $1,000,000 in a manner satisfactory to the
Borrower).
     (d) If the Borrower notifies the Administrative Agent that such Competitive
Bid Borrowing is cancelled pursuant to paragraph (c)(x) above, the
Administrative Agent shall give prompt notice thereof to the Lenders and such
Competitive Bid Borrowing shall not be made.
     (e) If the Borrower accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (c)(y) above, the Administrative Agent shall in
turn promptly notify (i) each Lender that has made an offer as described in
paragraph (b) above, of the date and aggregate amount of such Competitive Bid
Borrowing and whether or not any offer or offers made by such Lender pursuant to
paragraph (b) above have been accepted by the Borrower, (ii) each Lender that is
to make a Competitive Bid Loan

24



--------------------------------------------------------------------------------



 



as part of such Competitive Bid Borrowing, of the amount of each Competitive Bid
Loan to be made by such Lender as part of such Competitive Bid Borrowing, and
(iii) each Lender that is to make a Competitive Bid Loan as part of such
Competitive Bid Borrowing, upon receipt, that the Administrative Agent has
received forms of documents appearing to fulfill the conditions set forth in
Section 6.4. Each Lender that is to make a Competitive Bid Loan as part of such
Competitive Bid Borrowing shall, before 12:00 noon (Charlotte time), in the case
of Competitive Bid Loans to be denominated in Dollars or 11:00 A.M. (London
time), in the case of Competitive Bid Loans to be denominated in any Alternative
Currency, on the date of such Competitive Bid Borrowing specified in the notice
received from the Administrative Agent pursuant to clause (i) of the preceding
sentence or any later time when such Lender shall have received notice from the
Administrative Agent pursuant to clause (iii) of the preceding sentence, make
available for the account of its Applicable Lending Office to the Administrative
Agent (x) in the case of a Competitive Bid Borrowing denominated in Dollars, at
its address referred to in Section 14.1(c), in same day funds, such Lender’s
portion of such Competitive Bid Borrowing in Dollars and (y) in the case of a
Competitive Bid Borrowing in an Alternative Currency, at the payment office for
such Alternative Currency as shall have been notified by the Administrative
Agent to the Lenders prior thereto, in same day funds, such Lender’s portion of
such Competitive Bid Borrowing in such Alternative Currency. Upon fulfillment of
the conditions set forth in Section 6.4 and promptly after receipt by the
Administrative Agent of such funds, the Administrative Agent will make such
funds available to the Borrower at the location specified by the Borrower in its
Notice of Competitive Bid Borrowing. Promptly after each Competitive Bid
Borrowing, the Administrative Agent will notify each Lender of the amount and
tenor of the Competitive Bid Borrowing.
     (f) If the Borrower notifies the Administrative Agent that it accepts one
or more of the offers made by any Lender or Lenders pursuant to paragraph (c)(y)
above, such notice of acceptance shall be irrevocable and binding on the
Borrower.
SECTION 4.2. Minimum Amounts. Each Competitive Bid Borrowing shall be in an
aggregate Dollar Amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof and, following the making of each Competitive Bid Borrowing, the
Borrower shall be in compliance with the limitation set forth in the proviso to
the first sentence of Section 4.1 above.
SECTION 4.3. Bidding Availability. Within the limits and on the conditions set
forth in this Article IV, the Borrower may from time to time borrow under this
Article IV, repay or prepay pursuant to Section 4.4 below, and reborrow under
this Article IV, provided that a Competitive Bid Borrowing shall not be made
within three Business Days of the date of any other Competitive Bid Borrowing.
SECTION 4.4. Repayment of Competitive Bid Loans. The Borrower shall repay to the
Administrative Agent for the account of each Lender that has made a Competitive
Bid Loan, on the last day of its Interest Period (in the case of Floating Rate
Loans) or the maturity date (in the case of Fixed Rate Loans) of each
Competitive Bid Loan (such Interest Period or maturity date being that specified
by the Borrower for repayment of such Competitive Bid Loan in the related Notice
of Competitive Bid Borrowing delivered pursuant to Section 4.1 (a) above and
provided in the Competitive Bid Note evidencing such Competitive Bid Loan), the
then unpaid principal amount of such Competitive Bid Loan. The Borrower shall
have no right to prepay any principal amount of any Competitive Bid Loan unless,
and then only on the terms, specified by the Borrower for such Competitive Bid
Loan in the related Notice of Competitive Bid Borrowing

25



--------------------------------------------------------------------------------



 



delivered pursuant to Section 4.1 (a) above and set forth in the Competitive Bid
Note evidencing such Competitive Bid Loan.
SECTION 4.5. Interest on Competitive Bid Loans. The Borrower shall pay interest
on the unpaid principal amount of each Competitive Bid Loan from the date of
such Competitive Bid Loan to the date the principal amount of such Competitive
Bid Loan is repaid in full, at the rate of interest for such Competitive Bid
Loan specified by the Lender making such Competitive Bid Loan in its notice with
respect thereto delivered pursuant to Section 4.1 (b) above, payable on the
interest payment date or dates specified by the Borrower for such Competitive
Bid Loan in the related Notice of Competitive Bid Borrowing delivered pursuant
to Section 4.1 (a) above, as provided in the Competitive Bid Note evidencing
such Competitive Bid Loan. Upon the occurrence and during the continuance of an
Event of Default (i) each Competitive Bid Loan denominated in an Alternative
Currency shall be exchanged for a new Competitive Bid Loan for an equivalent
amount of Dollars but with otherwise identical terms and conditions to the
Competitive Bid Loan being exchanged and (ii) and the Borrower shall pay
interest on the amount of unpaid principal of and interest on each Competitive
Bid Loan owing to a Lender, payable in arrears on the date or dates interest is
payable thereon, at a rate per annum equal at all times to 2% per annum above
the rate per annum otherwise required to be paid on such Competitive Bid Loan
under the terms of the Competitive Bid Note evidencing such Competitive Bid Loan
unless otherwise agreed in such Competitive Bid Note. Computations in respect of
Competitive Bid Loans shall be made by the Administrative Agent as specified in
the applicable Notice of Competitive Bid Borrowing (or, in each case of Loans
denominated in Alternative Currencies where market practice differs, in
accordance with market practice), in each case for the actual number of days
elapsed.
SECTION 4.6. Competitive Bid Notes. The indebtedness of the Borrower resulting
from each Competitive Bid Loan made to the Borrower as part of a Competitive Bid
Borrowing shall be evidenced by a separate Competitive Bid Note of the Borrower
payable to the order of the Lender making such Competitive Bid Loan.
ARTICLE V GENERAL LOAN PROVISIONS
SECTION 5.1. Interest. (a) Interest Rate Options. Subject to the provisions of
this Section 5.1, at the election of the Borrower, the aggregate principal
balance of any Revolving Credit Loans shall bear interest at (i) the Base Rate
plus the Applicable Margin or (ii) the LIBOR Rate plus the Applicable Margin;
provided that LIBOR Rate Loans shall not be available until three (3) Business
Days after the Closing Date unless the Borrower executes and delivers an
indemnity in favor of the Administrative Agent and the Lenders in form and
substance satisfactory to them. The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Revolving Credit Loan at the time
a Notice of Revolving Credit Borrowing is given pursuant to Section 2.2 or at
the time a Notice of Conversion/Continuation is given pursuant to Section 5.2.
Each Revolving Credit Loan or portion thereof bearing interest based on the Base
Rate shall be a “Base Rate Loan”, and each Revolving Credit Loan or portion
thereof bearing interest based on the LIBOR Rate shall be a “LIBOR Rate Loan.”
Any Revolving Credit Loan or any portion thereof as to which the Borrower has
not duly specified an interest rate as provided herein shall be deemed a Base
Rate Loan.
     (b) Interest Periods. In connection with each LIBOR Rate Loan and each
Floating Rate Loan, the Borrower, by giving notice at the times described in
Section 5.1(a) (or, in the case of a Floating Rate Loan, in the applicable
Notice of Competitive Bid Borrowing), shall elect an interest period (each, an
“Interest Period”) to be applicable to such Loan, which Interest

26



--------------------------------------------------------------------------------



 



Period shall be a period of one (1), two (2), three (3), or six (6) months (or
nine (9) or twelve (12) months or any other period if available from all
Lenders) with respect to each LIBOR Rate (or, if applicable to a Floating Rate
Loan, each EURIBO Rate); provided that:
     (i) the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan or the date of advance of any Floating Rate
Loan and, in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the date on which the next
preceding Interest Period expires;
     (ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;
     (iv) no Interest Period shall extend beyond the Revolving Credit
Termination Date; and
     (v) there shall be no more than six (6) Interest Periods for Revolving
Credit Loans in effect at any time.
     (c) Default Rate. Subject to Section 12.3, at the discretion of the
Administrative Agent and Required Lenders, upon the occurrence and during the
continuance of an Event of Default, (i) the Borrower shall no longer have the
option to request LIBOR Rate Loans, (ii) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans, as applicable, until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans, and (iii) all outstanding Base Rate
Loans shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans. Interest shall continue
to accrue on the amount of Revolving Credit Loans outstanding after the filing
by or against the Borrower of any petition seeking any relief in bankruptcy or
under any act or law pertaining to insolvency or debtor relief, whether state,
federal or foreign.
     (d) Interest Payment and Computation. Interest on each Base Rate Loan shall
be payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2004; and interest on each LIBOR Rate Loan shall be payable
on the last day of each Interest Period applicable thereto, and if such Interest
Period exceeds three (3) months, at the end of each three (3) month interval
during such Interest Period. Interest on LIBOR Rate Loans and all fees payable
hereunder shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed and interest on Base Rate Loans shall be computed
on the basis of a 365/66-day year and assessed for the actual number of days
elapsed.
     (e) Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest hereunder or under any of the Loan Documents
charged or collected pursuant to the terms of this Agreement or pursuant to any
other Loan Document exceed the highest rate permissible under any Applicable Law
which a court of competent

27



--------------------------------------------------------------------------------



 



jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
Applicable Law and the Lenders shall at the Administrative Agent’s option (i)
promptly refund to the Borrower any interest received by Lenders in excess of
the maximum lawful rate or (ii) shall apply such excess to the principal balance
of the Obligations. It is the intent hereof that the Borrower not pay or
contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by the Borrower under Applicable
Law.
SECTION 5.2. Notice and Manner of Conversion or Continuation of Revolving Credit
Loans. Provided that no Event of Default has occurred and is then continuing,
the Borrower shall have the option (a) to convert all or any portion of its
outstanding Base Rate Loans in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b), (i) to convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $250,000 in excess
thereof into Base Rate Loans or (ii) to continue such LIBOR Rate Loans as LIBOR
Rate Loans for an additional Interest Period; provided that if any conversion or
continuation is made prior to the expiration of any Interest Period, the
Borrower shall pay any amount required to be paid pursuant to Section 5.10
hereof. Whenever the Borrower desires to convert or continue Revolving Credit
Loans as provided above, the Borrower shall give the Administrative Agent
irrevocable prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. (Charlotte time) three
(3) Business Days before the day on which a proposed conversion or continuation
of such Revolving Credit Loan is to be effective (except in the case of a
conversion of a LIBOR Rate Loan to a Base Rate Loan in which case same day
notice by the Borrower shall be sufficient) specifying (A) the Revolving Credit
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Revolving Credit Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan. The Administrative Agent shall promptly notify the
Lenders of such Notice of Conversion/Continuation.
SECTION 5.3. Fees. (a) Facility Fees. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a non-refundable facility
fee (the “Facility Fee”) at a rate per annum equal to the Applicable Margin on
the full amount of the Revolving Credit Commitment, regardless of usage. The
Facility Fee shall be payable in arrears on the last Business Day of each
calendar quarter for the period commencing on the Closing Date and ending on the
Revolving Credit Termination Date. The Facility Fee shall be distributed by the
Administrative Agent to the Lenders pro rata in accordance with the Lenders’
respective Revolving Credit Commitment Percentages.
     (b) Utilization Fee. The Borrower shall pay a utilization fee (the
“Utilization Fee”) at a rate per annum equal to 0.125% on the average amount of
outstanding Loans during each fiscal quarter that such average exceeds 50% of
the Revolving Credit Commitments (exclusive of any issued and outstanding
Letters of Credit). The average amount of Loans for any fiscal quarter shall be
calculated by the Administrative Agent (which such calculation shall be
conclusively presumed correct save manifest error) as follows: (i) the sum of
the principal amount of outstanding Loans at the close of business for each day
during such fiscal quarter, divided by (ii) the total number of days of such
fiscal quarter. The Utilization Fee shall be payable in arrears on the fifteenth
(15th) day following written notification by the Administrative

28



--------------------------------------------------------------------------------



 



Agent to the Borrower of the average for the preceding quarter and the resulting
Utilization Fee. The Utilization Fee shall be distributed by the Administrative
Agent to the Lenders pro rata in accordance with the Lenders’ respective
Revolving Credit Commitment Percentage.
     (c) Administrative Agent’s and Other Fees. In order to compensate the
Administrative Agent for its obligations hereunder, the Borrower agrees to pay
to the Administrative Agent, for its account, the fees set forth in the separate
fee letter agreement executed by the Borrower and the Administrative Agent dated
May 25, 2004.

29



--------------------------------------------------------------------------------



 



SECTION 5.4. Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Revolving Credit Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement or any other Loan Document shall be made not later than
1:00 p.m. (Charlotte time) on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders (other than as set forth below) pro rata in
accordance with their respective Revolving Credit Commitment Percentages (except
as specified below), in Dollars, in immediately available funds and shall be
made without any set-off, counterclaim or deduction whatsoever. Any payment
received after such time but before 2:00 p.m. (Charlotte time) on such day shall
be deemed a payment on such date for the purposes of Section 12.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. (Charlotte time) shall be deemed to
have been made on the next succeeding Business Day for all purposes. Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent shall distribute to each Lender at its address for notices set forth
herein its pro rata share of such payment in accordance with such Lender’s
Revolving Credit Commitment Percentage (except as specified below), and shall
wire advice of the amount of such credit to each Lender. Each payment to the
Administrative Agent of the L/C Participants’ commissions shall be made in like
manner, but for the account of the L/C Participants. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Article IV or Section 5.9, 5.10, 5.11, 5.12 or 14.2 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 5.1(b)(ii), if any payment under this Agreement or any other Loan
Document shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.
SECTION 5.5. Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 12.2, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied first to all expenses then due and payable by the Borrower
hereunder, then to all indemnity obligations then due and payable by the
Borrower hereunder, then to all Administrative Agent’s fees then due and
payable, then to all commitment and other fees and commissions then due and
payable, then to accrued and unpaid interest hereunder or under any other Loan
Document, and Reimbursement Obligation (pro rata in accordance with all such
amounts due), then to the principal amount hereunder or under any other Loan
Document, Reimbursement Obligation and any termination payments due in respect
of a Hedging Agreement with any Lender or Affiliate of a Lender (which Hedging
Agreement is permitted hereunder) (pro rata in accordance with all such amounts
due) and then to the cash collateral account described in Section 12.2(b) hereof
to the extent of any L/C Obligations then outstanding, in that order.
SECTION 5.6. Adjustments. If any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of the Obligations (other than in respect of
Competitive Bid Loans) owing to it, or interest thereon, or if any Lender shall
at any time receive any collateral in respect to the Obligations owing to it
(whether voluntarily or involuntarily, by set-off or otherwise) in a greater
proportion than any such payment to and collateral received by any other Lender,
if any, in respect of the Obligations (other than in respect of Competitive Bid
Loans) owing to such other Lender, or interest thereon, such Benefited Lender
shall purchase for cash from the other Lenders such portion of each such other
Lender’s Extensions of Credit Obligations (other than Competitive Bid Loans), or
shall provide such other Lenders with the benefits of any such

30



--------------------------------------------------------------------------------



 



collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned to the extent of such recovery, but without interest. The Borrower
agrees that each Lender so purchasing a portion of another Lender’s Extensions
of Credit may exercise all rights of payment (including, without limitation,
rights of set-off) with respect to such portion as fully as if such Lender were
the direct holder of such portion.
SECTION 5.7. Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Revolving Credit Loans and issue or participate in
Letters of Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Sections 2.2(b), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360. A certificate of the
Administrative Agent with respect to any amounts owing under this Section 5.7
shall be conclusive, absent manifest error. If such Lender’s Revolving Credit
Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days of such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to such borrowing, on demand, from the Borrower. The
failure of any Lender to make available its Revolving Credit Commitment
Percentage of any Revolving Credit Loan requested by the Borrower shall not
relieve it or any other Lender of its obligation hereunder to make its Revolving
Credit Commitment Percentage of such Revolving Credit Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Revolving Credit Commitment Percentage of such Revolving
Credit Loan available on the borrowing date.
SECTION 5.8. Joint and Several Liability of the Credit Parties. (a) Each of the
Credit Parties is jointly and severally liable not merely as a surety but as a
co-debtor for each and every Obligation. Each of the Credit Parties is accepting
joint and several liability hereunder in consideration of the financial
accommodations to be provided by the Lenders under this Agreement, for the
mutual benefit, directly or indirectly, of each of the Credit Parties and in
consideration of the undertakings of each of the Credit Parties to accept joint
and several liability for the Obligations.
     (b) Except as otherwise expressly provided herein, each Credit Party hereby
waives promptness, diligence, presentment, demand, protest, notice of acceptance
of its joint and several liability, notice of any and all advances of the
Revolving Credit Loans and Letters of

31



--------------------------------------------------------------------------------



 



Credit made under this Agreement and the other Loan Documents, notice of
occurrence of any Default or Event of Default, or of any demand for any payment
under this Agreement and notice of any action at any time taken or omitted by
the Administrative Agent or any Lender under or in respect of any of the
Obligations hereunder. Each Credit Party hereby waives all defenses which may be
available by virtue of any valuation, stay, moratorium law or other similar law
now or hereafter in effect, any right to require the marshaling of assets of any
of the Credit Parties and any other entity or person primarily or secondarily
liable with respect to any of the Obligations, and all suretyship defenses
generally. Each Credit Party hereby assents to, and waives notice of, any
extension or postponement of the time for the payment, or place or manner for
payment, compromise, refinancing, consolidation or renewals of any of the
Obligations hereunder, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent or
any Lender at any time or times in respect of any default by any Credit Party in
the performance or satisfaction of any term, covenant, condition or provision of
this Agreement and the other Loan Documents, any and all other indulgences
whatsoever by the Administrative Agent or any Lender in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Credit Party or
any other entity or person primarily or secondarily liable for any Obligation.
If for any reason any of the Credit Parties has no legal existence or is under
no legal obligation to discharge any of the Obligations, or if any of the
Obligations have become irrecoverable from any of the Credit Parties by reason
of such Credit Party’s insolvency, bankruptcy or reorganization or by other
operation of law or for any reason, this Agreement and the other Loan Documents
shall nevertheless be binding on each of the other Credit Parties to the same
extent as if such Credit Party at all times had been the sole obligor on such
Obligations. The Obligations of each Credit Party under this Section 5.8 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any Credit Party, the
Administrative Agent or any Lender.
     (c) If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by the Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any of the Credit Parties, or otherwise, the provisions of
this Section 5.8 will forthwith be reinstated in effect as though such payment
had not been made.
     (d) Until the payment and performance in full of all the Obligations, none
of the Credit Parties shall exercise and each hereby waives any rights against
the other Credit Parties as a result of payment by such Credit Party hereunder,
by way of subrogation, reimbursement, restitution, contribution or otherwise,
and none of the Credit Parties will prove any claim in competition with the
Administrative Agent or any Lender in respect of any payment hereunder in
bankruptcy, insolvency, or reorganization proceedings of any nature; none of the
Credit Parties will claim any set-off, recoupment or counterclaim against any of
the other Credit Parties in respect of any liability of one Credit Party to
another Credit Party. Each of the Credit Parties hereby agrees that the payment
of any amounts due with respect to any indebtedness owing by any of the Credit
Party to any other Credit Party is hereby subordinated to the prior payment in
full in cash of the Obligations. Each Credit Party agrees that, after the
occurrence and during the continuance of any Default or Event of Default
hereunder, none of the Credit Parties will demand, sue for or otherwise attempt
to collect any indebtedness of any other Credit Party to such Credit Party until
all of the Obligations of the Credit Parties hereunder shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, any Credit Party shall
collect, enforce or receive any amounts in respect of such indebtedness in
violation of the foregoing sentence while any Obligations of the Credit Parties
are still outstanding, such amounts shall be collected,

32



--------------------------------------------------------------------------------



 



enforced and received by such Credit Party as trustee for the Administrative
Agent and the Lenders and be paid over to the Administrative Agent on account of
the Obligations without affecting in any manner the liability of such Credit
Party under the other provisions hereof.
SECTION 5.9. Changed Circumstances. (a) Circumstances Affecting LIBOR Rate
Availability. If with respect to any Interest Period: (i) the Administrative
Agent or any Lender (after consultation with Administrative Agent) shall
determine that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in the applicable currency, in the
applicable amounts are not being quoted via Moneyline Telerate Markets Screen
3750 (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits of the applicable currency in the London
interbank market) or offered to the Administrative Agent or such Lender for such
Interest Period; or (ii) the Required Lenders reasonably determine (which
determination shall be conclusive) and notify the Administrative Agent that the
LIBOR Rate will not adequately and fairly reflect the cost to the Required
Lenders of funding LIBOR Rate Loans or Floating Rate Loans for such Interest
Period; then the Administrative Agent shall forthwith give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Floating Rate Loans and the right of the Borrower to convert any
Revolving Credit Loan to or continue any Loan as a LIBOR Rate Loan shall be
suspended, and the Borrower shall repay in full (or cause to be repaid in full)
the then outstanding principal amount of each such LIBOR Rate Loan or Floating
Rate Loan together with accrued interest thereon, on the last day of the then
current Interest Period applicable to such Loan or convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Base Rate Loan as of the last
day of such Interest Period.
     (b) Laws Affecting LIBOR Rate or Floating Rate Availability. If, after the
date hereof, the introduction of, or any change in, any Applicable Law or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any of their respective
Lending Offices) with any request or directive (whether or not having the force
of law) issued after the date hereof of any such Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Lenders
(or any of their respective Lending Offices) to honor its obligations hereunder
to make or maintain any LIBOR Rate Loan or Floating Rate Loan, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrower and the other Lenders.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Rate Loans or Floating Rate Loans and the right of the Borrower to convert any
Revolving Credit Loan or continue any Revolving Credit Loan as a LIBOR Rate Loan
shall be suspended and thereafter the Borrower may select only Base Rate Loans
hereunder, and (ii) if any of the Lenders may not lawfully continue to maintain
a LIBOR Rate Loan or Floating Rate Loan to the end of the then current Interest
Period applicable thereto , the applicable Loan shall immediately be converted
to a Base Rate Loan or a Loan that bears interest at the Base Rate for the
remainder of such Interest Period.
     (c) Increased Costs. If, after the date hereof, the introduction of, or any
change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with

33



--------------------------------------------------------------------------------



 



any request or directive (whether or not having the force of law) issued after
the date hereof of such Authority, central bank or comparable agency:
     (i) shall subject any of the Lenders (or any of their respective Lending
Offices) to any tax, duty or other charge with respect to any Revolving Credit
Loan, Letter of Credit or Application or shall change the basis of taxation of
payments to any of the Lenders (or any of their respective Lending Offices) of
the principal of or interest on any Revolving Credit Loan, Letter of Credit or
Application or any other amounts due under this Agreement in respect thereof
(except for changes in the rate of tax on the overall net income of any of the
Lenders or any of their respective Lending Offices imposed by the jurisdiction
in which such Lender is organized or is or should be qualified to do business or
such Lending Office is located); or
     (ii) shall impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance or capital or similar requirement against
assets of, deposits with or for the account of, or credit extended by any of the
Lenders (or any of their respective Lending Offices) or shall impose on any of
the Lenders (or any of their respective Lending Offices) or the foreign exchange
and interbank markets any other condition affecting any Revolving Credit Loan;
and the result of any of the foregoing is to increase the costs to any of the
Lenders of maintaining any LIBOR Rate Loan or Floating Rate Loan or issuing or
participating in Letters of Credit or to reduce the yield or amount of any sum
received or receivable by any of the Lenders under this Agreement or under any
other Loan Document in respect of a LIBOR Rate Loan or Floating Rate Loan or
Letter of Credit or Application, then such Lender may promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify the
Borrower of such fact and demand compensation therefor and, within fifteen
(15) days after such notice by the Administrative Agent, the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or Lenders for such increased cost or reduction. The Administrative Agent and
the applicable Lender will promptly notify the Borrower of any event of which it
has knowledge which will entitle such Lender to compensation pursuant to this
Section 5.9(c); provided, that the Administrative Agent shall incur no liability
whatsoever to the Lenders or the Borrower in the event it fails to do so. The
amount of such compensation shall be determined, in the applicable Lender’s
reasonable discretion, based upon the assumption that such Lender funded its
Revolving Credit Commitment Percentage of the LIBOR Rate Loans or Floating Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical; provided
that no compensation shall be payable pursuant to the above if the applicable
Lender fails to demand compensation for such increased costs within one-hundred
eighty (180) days following the date on which such Lender has actual knowledge
of the event resulting in such increase. A certificate of such Lender setting
forth in reasonable detail the basis for determining such amount or amounts
necessary to compensate such Lender shall be forwarded to the Borrower through
the Administrative Agent and shall be conclusively presumed to be correct save
for manifest error.
     (d) Mitigation Obligations; Replacement of Lenders.
     (i) If any Lender requests compensation under this Section 5.9, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.12,
then such Lender shall use reasonable

34



--------------------------------------------------------------------------------



 



efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (A) would eliminate or reduce amounts payable pursuant
to this Section 5.9 or Section 5.12, as the case may be, in the future and
(B) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
     (ii) If any Lender requests compensation under this Section 5.9, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.12,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 14.10), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a participation in a Letter of Credit is being assigned, the
Issuing Lender that issued such Letter of Credit), which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Revolving Credit Loans and
participations in Letters of Credit, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (C) in the case of any such assignment
resulting from a claim for compensation under this Section 5.9, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
SECTION 5.10. Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan or Floating Rate Loan, (b) due to any failure of the Borrower to
borrow on a date specified therefor in a Notice of Revolving Credit Borrowing or
Notice of Continuation/Conversion or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan or Floating Rate Loan on a date other than the
last day of the Interest Period therefor. The amount of such loss, cost or
expense to any Lender shall be deemed to equal an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBOR Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid, were it to bid, at the commencement
of such period, for deposits in the applicable currency of a comparable amount
and period from other banks in the London interbank market; provided that no
compensation shall be payable pursuant to the above if the applicable Lender
fails to demand compensation for such increased costs within one-hundred eighty
(180) days following the date on which such Lender has actual knowledge of the
event resulting in such increase. A certificate of such Lender setting forth in
reasonable detail the basis for determining such amount or amounts necessary to
compensate such

35



--------------------------------------------------------------------------------



 



Lender shall be forwarded to the Borrower through the Administrative Agent and
shall be conclusively presumed to be correct save for manifest error.
SECTION 5.11. Capital Requirements. If either (a) the introduction of, or any
change in, or in the interpretation of, any Applicable Law or (b) compliance
with any guideline or request issued after the date hereof from any central bank
or comparable agency or other Governmental Authority (whether or not having the
force of law), has or would have the effect of reducing the rate of return on
the capital of, or has affected or would affect the amount of capital required
to be maintained by, any Lender or any corporation controlling such Lender as a
consequence of, or with reference to any Lender’s Revolving Credit Commitment
and other commitments of this type, below the rate which the Lender or such
other corporation could have achieved but for such introduction, change or
compliance, then within five (5) Business Days after written demand by any such
Lender, the Borrower shall pay to such Lender from time to time as specified by
such Lender additional amounts sufficient to compensate such Lender or other
corporation for such reduction; provided that no compensation shall be payable
pursuant to the above if the applicable Lender fails to demand compensation for
such increased costs within one-hundred eighty (180) days following the date on
which such lender has actual knowledge of the event resulting in such increase.
A certificate of such Lender setting forth in reasonable detail the basis for
determining such amounts necessary to compensate such Lender shall be forwarded
to the Borrower through the Administrative Agent and shall be conclusively
presumed to be correct save for manifest error.
SECTION 5.12. Taxes. (a) Payments Free and Clear. Any and all payments by the
Borrower hereunder or under the Notes or the Letters of Credit shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholding, and all liabilities with
respect thereto excluding, (i) in the case of each Lender and the Administrative
Agent, income and franchise taxes imposed on (or measured by) its net income by
the United States of America or by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or its
principal office is located or is or should be qualified to do business or any
political subdivision thereof, or in the case of any Lender, in which its
applicable Lending Office is located (provided, however, that no Lender shall be
deemed to be located in any jurisdiction solely as a result of taking any action
related to this Agreement or the Notes or Letters of Credit) and (ii) any branch
profits tax imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (i) above (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or Letter of Credit to any Lender or the Administrative Agent, (A) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.12) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the amount such party would have received had no
such deductions been made, (B) the Borrower shall make such deductions, (C) the
Borrower shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law, and (D) the Borrower shall
deliver to the Administrative Agent evidence of such payment to the relevant
taxing authority or other authority in the manner provided in Section 5.12(d).
The Borrower shall not, however, be required to pay any amounts pursuant to
clause (A) of the preceding sentence to any Foreign Lender or the Administrative
Agent not organized under the laws of the United States of America or a state
thereof (or the District of Columbia) if such Foreign Lender or the
Administrative Agent fails to comply with the requirements of paragraph (e) of
this Section 5.12 or Section 5.9(d), as the case may be.

36



--------------------------------------------------------------------------------



 



     (b) Stamp and Other Taxes. In addition, the Borrower shall pay any present
or future stamp, registration, recordation or documentary taxes or any other
similar fees or charges or excise or property taxes, levies of the United States
or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the Letters of Credit, the other Loan Documents (hereinafter referred to
as “Other Taxes”).
     (c) Indemnity. The Borrower shall indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 5.12) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. A certificate as to the amount of such payment or liability prepared
by a Lender or the Administrative Agent, absent manifest error, shall be
conclusive, provided that if the Borrower reasonably believes that such Taxes or
Other Taxes were not correctly or legally asserted, such Lender or the
Administrative Agent (as the case may be) shall use reasonable efforts to
cooperate with the Borrower, at the Borrower’s expense, to obtain a refund of
such Taxes or Other Taxes. Such indemnification shall be made within thirty (30)
days from the date such Lender or the Administrative Agent (as the case may be)
makes written demand therefor. If a Lender or the Administrative Agent shall
become aware that it is entitled to receive a refund in respect of Taxes or
Other Taxes, it promptly shall notify the Borrower of the availability of such
refund and shall, within sixty (60) days after receipt of a request by the
Borrower pursue or timely claim such refund at the Borrower’s expense. If any
Lender or the Administrative Agent receives a refund in respect of any Taxes or
Other Taxes for which such Lender or the Administrative Agent has received
payment from the Borrower hereunder, it promptly shall repay such refund (plus
interest received, if any) to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 5.12 with respect to Taxes or Other Taxes giving rise to such refund),
provided that the Borrower, upon the request of such Lender or the
Administrative Agent, agrees to return such refund (plus any penalties, interest
or other charges required to be paid) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
refund to the relevant taxing authority.
     (d) Evidence of Payment. Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 14.1, the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment satisfactory to the Administrative Agent.
     (e) Delivery of Tax Forms. Each Foreign Lender shall deliver to the
Borrower, with a copy to the Administrative Agent, on the Closing Date or
concurrently with the delivery of the relevant Assignment and Acceptance, as
applicable, (i) two United States Internal Revenue Service Forms W-8ECI or Forms
W-8BEN, as applicable (or successor forms), properly completed and certifying in
each case that such Foreign Lender is entitled to a complete exemption from
withholding or deduction for or on account of any United States federal income
taxes, and (ii) an Internal Revenue Service Form W-8 or W-9 or successor
applicable form, as the case may be, to establish an exemption from United
States backup withholding taxes. Each Foreign Lender further agrees to deliver
to the Borrower, with a copy to the Administrative Agent, a Form W-8BEN or
W-8ECI

37



--------------------------------------------------------------------------------



 



and Form W-8 or W-9, or successor applicable forms or manner of certification,
as the case may be, on or before the date that any such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower, certifying in the case
of a Form W-8BEN or W-8ECI that such Foreign Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes (unless in any such case an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders such
forms inapplicable or the exemption to which such forms relate unavailable and
such Foreign Lender notifies the Borrower and the Administrative Agent that it
is not entitled to receive payments without deduction or withholding of United
States federal income taxes) and, in the case of a Form W-8 or W-9, establishing
an exemption from United States backup withholding tax.
     (f) Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section 5.12 shall survive the payment in full of the Obligations and
the termination of the Revolving Credit Commitment.
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1. Closing. The closing shall take place at the offices of Shearman &
Sterling LLP at 10:00 a.m. on June 15, 2004 or at such other location, on such
other date and at such other time as the parties hereto shall mutually agree.
SECTION 6.2. Conditions to Closing and Initial Revolving Credit Loans and
Letters of Credit. The obligation of the Lenders to close this Agreement and to
make the initial Revolving Credit Loans or issue the initial Letters of Credit
is subject to the satisfaction or waiver of each of the following conditions:
     (a) Executed Loan Documents. This Agreement and the Revolving Credit Notes
(to the extent requested as provided herein) shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, shall
be in full force and effect and no default shall exist thereunder, and the
Borrower shall have delivered original counterparts thereof to the
Administrative Agent.
     (b) Closing Certificates; Etc.
          (i) Officers’ Certificate of the Borrower. The Administrative Agent
shall have received a certificate from a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, to the effect
that all representations and warranties of the Borrower contained in this
Agreement and the other Loan Documents are true, correct and complete in all
material respects; that the Borrower is not in violation of any of the covenants
contained in this Agreement and the other Loan Documents; that, after giving
effect to the transactions contemplated by this Agreement, no Default or Event
of Default has occurred and is continuing; and that each of the closing
conditions has been satisfied or waived (assuming satisfaction of the
Administrative Agent where not advised otherwise).
          (ii) General Certificate of the Borrower. The Administrative Agent
shall have received a certificate of the secretary, assistant secretary or
general counsel of the Borrower certifying as to the incumbency and genuineness
of the signature of each officer of the Borrower executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles of incorporation of the Borrower and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, (B) the

38



--------------------------------------------------------------------------------



 



bylaws of the Borrower as in effect on the date of such certifications,
(C) resolutions duly adopted by the Board of Directors of the Borrower
authorizing the borrowings contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 6.2(b)(iii).
          (iii) Certificates of Good Standing. The Administrative Agent shall
have received long-form certificates as of a recent date of the good standing of
the Borrower under the laws of its jurisdiction of organization and short-form
certificates as of a recent date of the good standing of the Borrower under the
laws of each of California, New York, North Carolina, Texas, Tennessee and
Washington.
          (iv) Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of Ira M. Dansky, General Counsel to the Borrower, Cravath,
Swaine & Moore LLP, special counsel to the Borrower, and Schnader Harrison Segal
& Lewis LLP, Pennsylvania counsel to the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Borrower, the Loan
Documents and such other matters as the Lenders shall reasonably request.
     (c) Consents; Defaults.
          (i) Governmental and Third Party Approvals. The Borrower shall have
obtained all material approvals, authorizations and consents of any Person and
of all Governmental Authorities and courts having jurisdiction with respect to
the transactions contemplated by this Agreement and the other Loan Documents.
          (ii) No Event of Default. No Default or Event of Default shall have
occurred and be continuing.
     (d) Financial Matters.
          (i) Financial Statements. The Administrative Agent shall have received
the audited Consolidated financial statements of Jones Apparel Group and its
Subsidiaries for the Fiscal Year ended on December 31, 2003 and the unaudited
financial statements of Jones Apparel Group and its Subsidiaries for the fiscal
quarter ended on April 3, 2004.
          (ii) Financial Condition Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified by a
Responsible Officer, that the financial projections previously delivered to the
Administrative Agent were prepared in good faith based upon assumptions believed
to be reasonable at the time.
          (iii) Payment at Closing; Fee Letters. The Borrower shall have paid
the fees set forth or referenced in Section 5.3(c) and any other accrued and
unpaid fees or commissions due hereunder (including, without limitation,
reasonable legal fees and expenses) to the Administrative Agent and Lenders, and
to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents. The Administrative Agent shall have received duly
authorized and executed copies of the fee letter agreement referred to in
Section 5.3(c).

39



--------------------------------------------------------------------------------



 



     (e) Miscellaneous.
          (i) Notice of Revolving Credit Borrowing. The Administrative Agent
shall have received a Notice of Revolving Credit Borrowing from the Borrower in
accordance with Section 2.2(a), and a Notice of Account Designation specifying
the account or accounts to which the proceeds of any Revolving Credit Loans made
after the Closing Date are to be disbursed.
          (ii) Proceedings and Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the Lenders.
          (iii) Investment Policy. The Borrower shall have delivered to the
Administrative Agent a true and complete copy of the investment policy
referenced in Section 11.4(b) in form and content reasonably acceptable to the
Administrative Agent.
     (f) Refinancing. On the Closing Date hereunder, (i) all outstanding loans
under the Prior Credit Agreement (“Existing Loans”) shall be replaced by
Revolving Credit Loans hereunder and the Administrative Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such Revolving Credit Loans, together with any Revolving Credit Loans funded on
the Closing Date, reflect the Revolving Credit Commitment of the Lenders
hereunder, (ii) all outstanding letters of credit issued pursuant to the Prior
Credit Agreement shall be deemed Letters of Credit hereunder and each Lender
shall purchase a participation therein pursuant to Section 3.4 in accordance
with its Revolving Credit Commitment Percentage, (iii) there shall have been
paid in cash in full all accrued but unpaid interest due on the Existing Loans
up to but excluding the Closing Date, (iv) there shall have been paid in cash in
full all accrued but unpaid fees due under the Prior Credit Agreement up to but
excluding the Closing Date and all other amounts, costs and expenses then owing
to any of the Prior Lenders and/or any Agent, as agent under the Prior Credit
Agreement, in each case to the satisfaction of such Agent or Prior Lender, as
the case may be, regardless of whether or not such amounts would otherwise be
due and payable at such time pursuant to the terms of the Prior Credit
Agreement, (v) all outstanding promissory notes issued by the Borrower to the
Prior Lenders under the Prior Credit Agreement shall be deemed canceled and the
originally executed copies thereof shall be canceled and promptly returned to
the Administrative Agent who shall promptly forward such notes to the Borrower
and (vi) the commitments and, except as expressly set forth in the Prior Credit
Agreement, other obligations and rights of the Borrower and the Prior Lenders
shall be terminated without any further action hereunder or thereunder.
SECTION 6.3. Conditions to Extensions of Credit. The obligations of the Lenders
to make any Extensions of Credit (other than Competitive Bid Loans) are subject
to the satisfaction of the following conditions precedent on the relevant
borrowing or issue date, as applicable:
     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct on and as of such
borrowing or issuance date with the same effect as if made on and as of such
date; except for any representation and warranty made as of an earlier date,
which representation and warranty shall remain true and correct as of such
earlier date.

40



--------------------------------------------------------------------------------



 



     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing hereunder (i) on the borrowing date with respect to such
Revolving Credit Loan or after giving effect to the Revolving Credit Loans to be
made on such date or (ii) on the issue, extension or renewal date with respect
to such Letter of Credit or after giving effect to such Letter of Credit on such
date.
SECTION 6.4. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Loan on the occasion
of a Competitive Bid Borrowing to make such Competitive Bid Loan as part of such
Competitive Bid Borrowing is subject to the conditions precedent that (i) the
Agent shall have received the written confirmatory Notice of Competitive Bid
Borrowing with respect thereto, (ii) on or before the date of such Competitive
Bid Borrowing, but prior to such Competitive Bid Borrowing, the Agent shall have
received a Competitive Bid Note payable to the order of such Lender for each of
the one or more Competitive Bid Loans to be made by such Lender as part of such
Competitive Bid Borrowing, in a principal amount equal to the principal amount
of the Competitive Bid Loan to be evidenced thereby and otherwise on such terms
as were agreed to for such Competitive Bid Loan in accordance with Section 4.1,
and (iii) on the date of such Competitive Bid Borrowing:
     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct on and as of such
borrowing with the same effect as if made on and as of such date; except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date.
     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing hereunder on the borrowing date with respect to such
Competitive Bid Loan or after giving effect to the Competitive Bid Loans to be
made on such date.
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
SECTION 7.1. Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Credit Parties hereby represent and warrant to the
Administrative Agent and Lenders that:
     (a) Organization; Power; Qualification. Each of the Credit Parties and
their Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     (b) Ownership. Each Subsidiary of each of the Credit Parties as of the
Closing Date is listed on Schedule 7.1(b). As of the Closing Date, the
capitalization of the Credit Parties and their Subsidiaries consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.1(b). As of the
Closing Date, all outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable. The shareholders of the
Subsidiaries of the Credit Parties and the number of shares owned by each as of
the Closing Date are described on Schedule 7.1(b). As of the Closing Date, there
are no outstanding stock

41



--------------------------------------------------------------------------------



 



purchase warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of capital
stock of the Credit Parties or their Subsidiaries, except as described on
Schedule 7.1(b).
     (c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Credit Parties and, if applicable, their Subsidiaries has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of each of the Loan Documents to which
it is a party in accordance with their respective terms. Each of the Loan
Documents have been duly executed and delivered by the duly authorized officers
of the Credit Parties and each of their Subsidiaries party thereto, as
applicable, and each such document constitutes the legal, valid and binding
obligation of the Credit Parties and, if applicable, each of their Subsidiaries
party thereto, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.
     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the Credit Parties and their
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the borrowings hereunder and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) require any of the Credit Parties or any
of their Subsidiaries to obtain any Governmental Approval not otherwise already
obtained or violate any Applicable Law relating to the Credit Parties or any of
their Subsidiaries, (ii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of the Credit Parties or any of their Subsidiaries or any indenture or
other material agreement or instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person except as could not reasonably be expected to have a Material
Adverse Effect, or (iii) result in or require the creation or imposition of any
material Lien upon or with respect to any property now owned or hereafter
acquired by such Person.
     (e) Compliance with Law; Governmental Approvals. Other than with respect to
environmental matters, which are treated exclusively in Section 7.1(h) hereof,
each of the Credit Parties and their Subsidiaries (i) has all Governmental
Approvals required by any Applicable Law for it to conduct its business, each of
which is in full force and effect, is final and not subject to review on appeal
and is not the subject of any pending or, to the best of its knowledge,
threatened attack by direct or collateral proceeding, and (ii) is in compliance
with each Governmental Approval applicable to it and in compliance with all
other Applicable Laws relating to it or any of its respective properties; in
each case, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     (f) Tax Returns and Payments. Each of the Credit Parties and their
Subsidiaries has timely filed or caused to be timely filed all federal and
state, local and other tax returns required by Applicable Law to be filed, and
has paid, or made adequate provision for the payment of, all federal and state,
local and other taxes, assessments and governmental charges or levies upon it
and its property, income, profits and assets which are due and payable, except
(a) taxes that are being contested in good faith by appropriate

42



--------------------------------------------------------------------------------



 



proceedings and for which such Credit Party or Subsidiary, as applicable, has
set aside on its books adequate reserves to the extent required by GAAP or
(b) to the extent the failure to do so could not reasonably be expected to have
a Material Adverse Effect. No Governmental Authority has asserted any material
Lien or other claim against the Credit Parties or any Subsidiary thereof with
respect to unpaid taxes (except for taxes not yet due) which has not been
discharged or resolved.
     (g) Intellectual Property Matters. Each of the Credit Parties and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, trade names, trade name rights,
copyrights and rights with respect to the foregoing which are required to
conduct its business except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. No event has occurred which, to the
knowledge of the Credit Parties, permits, or after notice or lapse of time or
both would permit, the revocation or termination of any such rights, and, to the
knowledge of the Credit Parties, neither the Credit Parties nor any Subsidiary
thereof is liable to any Person for infringement under Applicable Law with
respect to any such rights as a result of its business operations, except as
could not reasonably be expected to have a Material Adverse Effect.
     (h) Environmental Matters. Except as could not reasonably be expected to
have a Material Adverse Effect:
     (i) The properties of the Credit Parties and their Subsidiaries do not
contain, and to their knowledge have not previously contained, any Hazardous
Materials in amounts or concentrations which (A) constitute or constituted a
violation of applicable Environmental Laws or (B) could give rise to liability
under applicable Environmental Laws;
     (ii) The properties of the Credit Parties and their Subsidiaries and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there are no Hazardous
Materials at, under or about such properties or such operations in amounts or
concentrations which could reasonably be expected to interfere with the
continued operation of such properties;
     (iii) Neither any of the Credit Parties nor any Subsidiary thereof has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws, nor does any of the Credit Parties or any Subsidiary thereof
have knowledge or reason to believe that any such notice will be received or is
being threatened;
     (iv) To the knowledge of the Credit Parties, Hazardous Materials have not
been transported or disposed of from the properties of the Credit Parties or any
of their Subsidiaries in violation of, or in a manner or to a location which
could reasonably be expected to give rise to liability under, Environmental
Laws, nor, to the knowledge of the Credit Parties, have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner which could reasonably be expected to
give rise to liability under, any Environmental Laws;

43



--------------------------------------------------------------------------------



 



     (v) No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Credit Parties, threatened, under any
Environmental Law to which any of the Credit Parties or any Subsidiary thereof
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the properties or operations of the Credit Parties and their Subsidiaries; and
     (vi) To the knowledge of the Credit Parties, there has been no release, or
to the best of the Credit Parties’ knowledge, the threat of release, of
Hazardous Materials at or from the properties of the Credit Parties or any of
their Subsidiaries, in violation of or in amounts or in a manner that could
reasonably be expected to give rise to liability under Environmental Laws.
     (i) ERISA.
          (i) Each of the Credit Parties and each ERISA Affiliate is in
compliance with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans
except where any such non-compliance could not reasonably be expected to have a
Material Adverse Effect. Except for any failure that would not reasonably be
expected to have a Material Adverse Effect, each Employee Benefit Plan that is
intended to be qualified under Section 401(a) of the Code has been determined by
the Internal Revenue Service to be so qualified, and each trust related to such
plan has been determined to be exempt under Section 501(a) of the Code. No
liability that could reasonably be expected to result in a Material Adverse
Effect has been incurred by the Credit Parties or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties with respect to any Employee
Benefit Plan or any Multiemployer Plan;
          (ii) No accumulated funding deficiency (as defined in Section 412 of
the Code) has been incurred (without regard to any waiver granted under
Section 412 of the Code), nor has any funding waiver from the Internal Revenue
Service been received or requested with respect to any Pension Plan;
          (iii) Neither the Credit Parties nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (C) failed to make a required contribution or
payment to a Multiemployer Plan, or (D) failed to make a required installment or
other required payment under Section 412 of the Code except where any of the
foregoing individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect;
          (iv) No Termination Event that could reasonably be expected to result
in a Material Adverse Effect has occurred or is reasonably expected to occur;
and
          (v) No proceeding, claim, lawsuit and/or investigation is existing or,
to the knowledge of the Credit Parties, threatened concerning or involving any
Employee Benefit Plan that could reasonably be expected to result in a Material
Adverse Effect.

44



--------------------------------------------------------------------------------



 



     (j) Margin Stock. Neither the Credit Parties nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock, unless the
Credit Parties shall have given the Administrative Agent and Lenders prior
notice of such event and such other information as is reasonably necessary to
permit the Administrative Agent and Lenders to comply, in a timely fashion, with
all reporting obligations required by Applicable Law, or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors.
     (k) Government Regulation. Neither the Credit Parties nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and neither the Credit Parties nor any Subsidiary thereof is,
or after giving effect to any Extension of Credit will be, subject to regulation
under the Public Utility Holding Company Act of 1935 or the Interstate Commerce
Act, each as amended.
     (l) Burdensome Provisions. Neither the Credit Parties nor any Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law which is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect. The Credit
Parties and their Subsidiaries do not presently anticipate that future
expenditures needed to meet the provisions of any statutes, orders, rules or
regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect.
     (m) Financial Statements. The (i) Consolidated balance sheets of Jones
Apparel Group and its Subsidiaries as of December 31, 2003, and the related
statements of income, stockholders’ equity and cash flows for the Fiscal Years
then ended and (ii) unaudited Consolidated balance sheet of Jones Apparel Group
and its Subsidiaries as of April 3, 2004, and related unaudited interim
statements of income, stockholders’ equity and cash flows, copies of which have
been furnished to the Administrative Agent and each Lender, are complete in all
material respects and fairly present in all material respects the assets,
liabilities and financial position of Jones Apparel Group and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended, subject to normal year end adjustments. All
such financial statements, including the related notes thereto, have been
prepared in accordance with GAAP.
     (n) No Material Adverse Change. Since the later to occur of (i) April 3,
2004 or (ii) the date of the most recently delivered audited financial
statements of Jones Apparel Group and its Subsidiaries, there has been no
Material Adverse Effect.
     (o) Liens. None of the properties and assets of the Credit Parties or any
Subsidiary thereof is subject to any Lien, except Liens permitted pursuant to
Section 11.3.

45



--------------------------------------------------------------------------------



 



     (p) Debt and Guaranty Obligations. Schedule 7.1(p) is a complete and
correct listing of all Debt and Guaranty Obligations of the Credit Parties and
their Subsidiaries as of the Closing Date in excess of $5,000,000.
     (q) Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 7.1(q), there are no actions, suits or proceedings pending
nor, to the knowledge of the Credit Parties, threatened against or affecting the
Credit Parties or any Subsidiary thereof or any of their respective properties
in any court or before any arbitrator of any kind or before or by any
Governmental Authority, which could reasonably be expected to have a Material
Adverse Effect or which relate to the enforceability of any Loan Documents.
     (r) Absence of Defaults. To the knowledge of the Credit Parties, no event
has occurred and is continuing which constitutes a Default or an Event of
Default.
     (s) Accuracy and Completeness of Information. The Credit Parties have
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which they or any of their Subsidiaries are subject, and all
other matters known to them, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The written
information, taken as a whole, furnished by or on behalf of the Credit Parties
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) does not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Credit Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
SECTION 7.2. Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate delivered in
connection with this Agreement, or any of the Loan Documents (including but not
limited to any such representation or warranty made in or in connection with any
amendment thereto) shall constitute representations and warranties made under
this Agreement. All representations and warranties made under this Agreement
shall be made or deemed to be made at and as of the Closing Date, shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
     Until all the Obligations (other than Obligations under Hedging Agreements)
have been paid and satisfied in full and the Revolving Credit Commitment and L/C
Commitment have terminated, unless consent has been obtained in the manner set
forth in Section 14.11 hereof, the Credit Parties will furnish or cause to be
furnished to the Administrative Agent (which the Administrative Agent will
promptly furnish to the Lenders at their respective addresses as set forth on
Schedule 1.1(a), or such other office as may be designated to the Administrative
Agent from time to time):
SECTION 8.1. Financial Statements and Projections. (a) Quarterly Financial
Statements. As soon as practicable and in any event within forty-five (45) days
after the end of the first three fiscal quarters of each Fiscal Year, an
unaudited Consolidated balance sheet of Jones Apparel

46



--------------------------------------------------------------------------------



 



Group and its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income, stockholders’ equity and cash flows for the
fiscal quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the
preceding Fiscal Year and prepared by Jones Apparel Group in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by a Responsible
Officer to present fairly in all material respects the financial condition of
Jones Apparel Group and its Subsidiaries as of their respective dates and the
results of operations of Jones Apparel Group and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments.
     (b) Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days after the end of each Fiscal Year, an audited
Consolidated balance sheet of Jones Apparel Group and its Subsidiaries as of the
close of such Fiscal Year and audited Consolidated statements of income,
stockholders’ equity and cash flows for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures for the preceding Fiscal Year and prepared by a
nationally recognized independent certified public accounting firm in accordance
with GAAP and, if applicable, containing disclosure of the effect on the
financial position or results of operation of any change in the application of
accounting principles and practices during the year, and accompanied by a report
thereon by such certified public accountants that is not qualified with respect
to scope limitations imposed by Jones Apparel Group or any of its Subsidiaries
or with respect to accounting principles followed by Jones Apparel Group or any
of its Subsidiaries not in accordance with GAAP.
SECTION 8.2. Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Section 8.1(a) or (b) a certificate of a Responsible
Officer in the form of Exhibit F attached hereto (an “Officer’s Compliance
Certificate”).
SECTION 8.3. Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 8.1(b), a certificate of the independent public
accountants certifying such financial statements addressed to the Administrative
Agent for the benefit of the Lenders:
     (a) stating that in making the examination necessary for the certification
of such financial statements, they obtained no knowledge of any Default or Event
of Default or, if such is not the case, specifying such Default or Event of
Default and its nature and period of existence; and
     (b) including the calculations prepared by such accountants required to
establish whether or not the Credit Parties and their Subsidiaries are in
compliance with the financial covenants set forth in Article X hereof as at the
end of each respective period.
SECTION 8.4. Other Reports. (a) Promptly but in any event within ten
(10) Business Days after the filing thereof, a copy of (i) each report or other
filing made by the Credit Parties or any or their Subsidiaries with the
Securities and Exchange Commission and required by the Securities and Exchange
Commission to be delivered to the shareholders of the Credit Parties or any or
their Subsidiaries, (ii) each report made by the Credit Parties or any of their
Subsidiaries to the Securities and Exchange Commission on Form 8-K and
(iii) each final registration statement of

47



--------------------------------------------------------------------------------



 



the Credit Parties or any of their Subsidiaries filed with the Securities and
Exchange Commission, except in connection with pension plans and other employee
benefit plans; and
     (b) Such other information regarding the operations, business affairs and
financial condition of the Credit Parties or any of their Subsidiaries as the
Administrative Agent or any Lender may reasonably request.
SECTION 8.5. Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) Business Days after a principal officer of the Credit
Parties obtains knowledge thereof) telephonic (confirmed in writing) or written
notice of:
     (a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Credit Parties or any Subsidiary thereof
or any of their respective properties, assets or businesses which in the
reasonable judgment of the Credit Parties could reasonably be expected to have a
Material Adverse Effect;
     (b) any notice of any violation received by the Credit Parties or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, which in the
reasonable judgment of the Credit Parties in any such case could reasonably be
expected to have a Material Adverse Effect;
     (c) any Default or Event of Default; and
     (d) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof) which could reasonably be
expected to have a Material Adverse Effect, (ii) all notices received by the
Credit Parties or any ERISA Affiliate of the PBGC’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan,
(iii) all notices received by the Credit Parties or any ERISA Affiliate from a
Multiemployer Plan sponsor concerning the imposition or amount of withdrawal
liability pursuant to Section 4202 of ERISA which could reasonably have a
Material Adverse Effect and (iv) the Credit Parties obtaining knowledge or
reason to know that the Credit Parties or any ERISA Affiliate has filed or
intends to file a notice of intent to terminate any Pension Plan under a
distress termination within the meaning of Section 4041(c) of ERISA.
SECTION 8.6. Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Credit
Parties to the Administrative Agent or any Lender (other than financial
forecasts) whether pursuant to this Article VIII or any other provision of this
Agreement, shall be, at the time the same is so furnished, true and complete in
all material respects.
ARTICLE IX AFFIRMATIVE COVENANTS
     Until all of the Obligations (other than any Obligations under any Hedging
Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner provided for in Section 14.11, the Credit Parties will, and will
cause each of their Subsidiaries to:

48



--------------------------------------------------------------------------------



 



SECTION 9.1. Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 11.5, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction where the nature
and scope of its activities require it to so qualify under Applicable Law in
which the failure to so qualify would have a Material Adverse Effect.
SECTION 9.2. Maintenance of Property. Protect and preserve all properties useful
in and material to its business, including copyrights, patents, trade names and
trademarks; maintain in good working order and condition all buildings,
equipment and other tangible real and personal property material to the conduct
of its business, ordinary wear and tear excepted; and from time to time make or
cause to be made all renewals, replacements and additions to such property
necessary for the conduct of its business, so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.
SECTION 9.3. Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law
including, without limitation, hazard and business interruption coverage.
SECTION 9.4. Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
SECTION 9.5. Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay (a) all
material taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its property, and (b) subject to the thresholds and
other limitations set forth in Section 12.1(f) or Section 12.1(g), all other
material indebtedness, obligations and liabilities in accordance with customary
trade practices; provided, that the Credit Parties or such Subsidiary may
contest any item described in clause (a) or (b) of this Section 9.5 in good
faith so long as adequate reserves are maintained with respect thereto to the
extent required by GAAP. It is expected that all payments in respect of the
Obligations, the Existing Debt Securities and the Additional Debt Securities
will be made by the Borrower.
SECTION 9.6. Compliance With Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to observe or comply could not reasonably be expected
to have a Material Adverse Effect.
SECTION 9.7. Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and use best efforts to ensure such
compliance by all tenants and subtenants, with all applicable Environmental Laws
and obtain and comply with and maintain, and use its best efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where the failure to comply could not
reasonably have a Material Adverse Effect, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding

49



--------------------------------------------------------------------------------



 



Environmental Laws except (i) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) to the extent the Credit
Parties or any of their Subsidiaries are contesting, in good faith, any such
requirement, order or directive before the appropriate Governmental Authority so
long as adequate reserves are maintained with respect thereto to the extent
required by GAAP, and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Credit Parties
or such Subsidiaries, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor.
SECTION 9.8. Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) comply with all applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect, (b) not take any
action or fail to take action the result of which would result in a liability to
the PBGC or to a Multiemployer Plan in an amount that could reasonably be
expected to have a Material Adverse Effect, and (c) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan concerning compliance with this
covenant as may be reasonably requested by the Administrative Agent.
SECTION 9.9. Conduct of Business. Engage only in businesses in substantially the
same fields as the businesses conducted on the Closing Date (including, without
limitation, the apparel, footwear, handbags, accessories, jewelry, denim and
cosmetics or other women’s accoutrements industries generally) and in lines of
business reasonably related thereto (collectively, “Permitted Lines of
Business”), or as otherwise permitted pursuant to the terms of this Agreement.
SECTION 9.10. Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon reasonable prior
notice to visit and inspect its properties; inspect and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects.
SECTION 9.11. Use of Proceeds. The Credit Parties shall use the proceeds of the
Loans and the Letters of Credit to (a) refinance certain existing Debt, (b) for
working capital and general corporate purposes of the Credit Parties and their
Subsidiaries, including acquisitions and stock repurchases, and (c) the payment
of certain fees and expenses incurred in connection with the transactions
contemplated hereby or thereby.
ARTICLE X FINANCIAL COVENANTS
     Until all of the Obligations (other than any Obligations under any Hedging
Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner set forth in Section 14.11 hereof, the Credit Parties and their
Subsidiaries on a Consolidated basis will not:

50



--------------------------------------------------------------------------------



 



SECTION 10.1. Interest Coverage Ratio. As of the end of any fiscal quarter,
permit the ratio (the “Interest Coverage Ratio”) of (a) EBITDAR for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to such
date to (b) the sum of (i) Interest Expense paid or payable in cash and
(ii) Rental Expense, both for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date, to be less than 2.75 to 1.0.
SECTION 10.2. Minimum Net Worth. As of the end of any fiscal quarter, permit
Consolidated Net Worth to be less than $1,750,000,000.
ARTICLE XI NEGATIVE COVENANTS
     Until all of the Obligations (other than any Obligations under any Hedging
Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment has expired or been terminated, unless consent has been obtained in
the manner set forth in Section 14.11 hereof, the Credit Parties will not and
will not permit any of their Subsidiaries to:
SECTION 11.1. Limitations on Debt and Guaranty Obligations. Create, incur,
assume or suffer to exist any Debt, including Guaranty Obligations, except:
     (a) the Obligations of the Credit Parties;
     (b) the Three-Year Credit Agreement Obligations;
     (c) Debt existing on the Closing Date (other than the Three-Year Credit
Agreement Obligations), including the Debt as set forth on Schedule 7.1(p);
     (d) Debt in the form of additional credit facilities of the Credit Parties
or their Subsidiaries for borrowings denominated in currencies other than
Dollars; provided that the equivalent Dollar Amount of the aggregate commitment
thereunder does not exceed $50,000,000 on any date of determination;
     (e) Debt of the Credit Parties and their Subsidiaries, not otherwise
permitted under this Section 11.1, incurred in connection with (i) Capitalized
Leases, (ii) purchase money Debt, (iii) Debt of a Subsidiary incurred and
outstanding on or prior to the date on which such Subsidiary was acquired by any
Credit Party or otherwise became a Subsidiary of such Credit Party, or Debt
assumed by a Credit Party or a Subsidiary thereof in connection with an asset
acquisition which Debt was outstanding prior to the date of such asset
acquisition (in each case, other than Debt incurred as consideration in, or to
provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of transactions pursuant to which such
Subsidiary became a Subsidiary of such Credit Party or was otherwise acquired by
such Credit Party or pursuant to which such assets were acquired) and (iv) any
other unsecured Debt of the Subsidiaries of the Credit Parties in an aggregate
outstanding amount (excluding any attributable Debt from the sale leaseback
transaction involving the Credit Parties’ distribution warehouse at South Hill,
Virginia) not to exceed fifteen percent (15%) of Consolidated Net Worth of the
Credit Parties and their Subsidiaries on any date of determination;
     (f) additional Debt of the Credit Parties, not otherwise permitted under
this Section 11.1, arising under or in connection with public or privately
placed notes, debentures, bonds, or debt securities or related indentures or
other agreements (the

51



--------------------------------------------------------------------------------



 



“Additional Debt Securities”) (including in connection with the issuance of
exchange securities in connection with any exchange offer registered under the
Securities Act of 1933, as amended, following a private placement of Additional
Debt Securities) so long as no Default or Event of Default exists on the date
any such Additional Debt Security is created or arises as a result of any
borrowing thereunder;
     (g) other Debt of the Credit Parties, not otherwise permitted under this
Section 11.1, in an aggregate outstanding amount not to exceed $300,000,000 on
any date of determination;
     (h) Debt of the Credit Parties to any Subsidiary or any other Credit Party
and of any Subsidiary to the Credit Parties or any other Subsidiary;
     (i) Debt incurred in respect of the extension, renewal, refinancing,
replacement or refunding (collectively, the “refinancing”) of Debt incurred
pursuant to clause (a), (b), (c) or (e); provided, that (i) such Debt is an
aggregate principal amount (or if incurred with original issue discount, an
aggregate issue price) not in excess of the sum of (x) the aggregate principal
amount (or if incurred with original issue discount, the aggregate accreted
value) then outstanding of the Debt being refinanced and (y) an amount necessary
to pay any fees and expenses, including premiums and defeasance costs, related
to such refinancing, (ii) the average life of such Debt is equal to or greater
than the average life of the Debt being refinanced, (iii) the stated maturity of
such Debt is no earlier than the stated maturity of the Debt being refinanced;
and (iv) the new Debt shall not be senior in right of payment to the Debt that
is being refinanced; provided, that none of the Debt permitted to be incurred by
this Section shall expressly restrict, limit or otherwise encumber (unless such
restriction, limitation or other encumbrance is a Permitted Encumbrance (as
defined below)), the ability of any Subsidiary of the Credit Parties to make any
payment to the Credit Parties or any of their Subsidiaries (in the form of
dividends, intercompany advances or otherwise) for the purpose of enabling the
Credit Parties to pay the Obligations. For purposes of this Section 11.1, with
regard to any Debt, a “Permitted Encumbrance” shall mean any restriction,
limitation or other encumbrance that applies solely if a default or event of
default (other than a default resulting solely from the breach of a
representation or warranty) occurs and is continuing under such Debt; provided
further that, with respect to any default or event of default (other than a
payment default, including as a result of acceleration, or a bankruptcy event
with respect to the obligor of such Debt), such encumbrance or restriction may
not prohibit dividends to the Credit Parties or any Subsidiary thereof to pay
the Obligations for more than one hundred eighty (180) days in any consecutive
three hundred sixty (360) day period; and
     (j) Debt incurred in connection with the Permitted Investment Policy as in
effect on the date hereof.
SECTION 11.2. [Reserved].

52



--------------------------------------------------------------------------------



 



SECTION 11.3. Limitations on Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including
without limitation shares of capital stock or other ownership interests), real
or personal, whether now owned or hereafter acquired, except:
     (a) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace, if any,
related thereto has not expired or which are being contested in good faith and
by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
     (b) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings;
     (c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation or obligations under
customer service contracts;
     (d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which do not, in any case, materially detract from the value of such property or
materially impair the use thereof in the ordinary conduct of business;
     (e) Liens of the Administrative Agent for the benefit of the Administrative
Agent and the Lenders;
     (f) Liens incurred in the ordinary course of business securing Debt of the
Credit Parties permitted under Section 11.1 not to exceed $75,000,000 in the
aggregate outstanding in addition to Liens existing on the Closing Date;
     (g) Liens existing on any property or asset prior to the acquisition
thereof by the Credit Parties or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary or is merged with or into the
Credit Parties or any Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary or is so merged;
     (h) Liens in existence on the Closing Date and described on Schedule 11.3;
     (i) Liens securing Debt incurred in connection with Capitalized Leases and
purchase money Debt permitted under Section 11.1(e); provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of the
related asset, (ii) such Liens do not at any time encumber any property other
than the property financed by such Debt, (iii) the amount of Debt secured
thereby is not increased and (iv) the principal amount of Debt secured by any
such Lien shall at no time exceed one hundred percent (100%) of the original
purchase price of such property at the time it was acquired;
     (j) Liens incurred to secure appeal bonds and judgment and attachment Liens
in respect of judgments or orders that do not constitute an Event of Default
under Section 12.1(m);

53



--------------------------------------------------------------------------------



 



     (k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies, in
each case as to deposit accounts or other funds maintained with a creditor
depository institution;
     (l) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (m) Liens arising in the ordinary course of business that do not secure
monetary obligations;
     (n) Liens arising by the terms of letters of credit entered into in the
ordinary course of business to secure reimbursement obligations thereunder;
     (o) Liens securing Debt or other obligations between the Credit Parties and
a Subsidiary or between Subsidiaries or Credit Parties;
     (p) Liens granted to any bank or other institution securing the payments to
be made to such bank or other institution by the Credit Parties or a Subsidiary
of the Credit Parties pursuant to any Hedging Agreement; provided that, such
agreements are entered into in, or are incidental to, the ordinary course of
business;
     (q) The refinancing of any Lien referred to in clause (g), (h), (i) or (p)
provided, that the principal amount of Debt (or, if incurred with original issue
discount, an aggregate issue price) secured thereby and not otherwise authorized
by clause (g), (h), (i) or (p) shall not exceed the principal amount of Debt (or
if incurred without original issue discount, the aggregate accreted value) plus
any fees and expenses, including premiums and defeasance costs, payable in
connection with any such extension, renewal, replacement or refunding, so
secured at the time of such extension, renewal, replacement or refunding; and
     (r) Liens incurred in connection with the Permitted Investment Policy as in
effect on the date hereof.
SECTION 11.4. Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
capital stock (other than capital stock of the Credit Parties), interests in any
partnership, limited liability company or joint venture (including without
limitation the creation or capitalization of any Subsidiary), evidence of Debt
or other obligation or security, substantially all or a portion of the business
or assets of any other Person or any other investment or interest whatsoever in
any other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
property in, any Person, or enter into, directly or indirectly, any commitment
or option in respect of the foregoing (collectively, “Investments”) except:
          (a) Investments in Subsidiaries existing on the Closing Date and the
other existing loans, advances and Investments described on Schedule 11.4;
          (b) Investments made in accordance with the Permitted Investment
Policy;
          (c) Investments by the Credit Parties or any Subsidiary in the form of
acquisitions, including acquisitions of all or substantially all of the business
or a line of

54



--------------------------------------------------------------------------------



 



business (whether by the acquisition of capital stock, assets or any combination
thereof) of any other Person, so long as (i) a Responsible Officer certifies to
the Administrative Agent and the Required Lenders that no Default or Event of
Default has occurred and is continuing or would result from the closing of such
acquisition, such certification to include, for any acquisition involving a
purchase price in excess of $50,000,000, either individually or in a series of
related transactions, a financial condition certificate to which is attached a
pro forma balance sheet of Jones Apparel Group and its Subsidiaries setting
forth on a pro forma basis the financial condition of Jones Apparel Group and
its Subsidiaries on a Consolidated basis as of the most recently ended Fiscal
Year, reflecting on a pro forma basis the effect of the transactions
contemplated by such acquisition, including all fees and expenses in connection
therewith, and evidencing compliance on a pro forma basis with the covenants
contained in Article X hereof, and (ii) such acquisition meets either of the
following requirements: (A) such acquisition is within a Permitted Line of
Business, or (B) such acquisition is outside a Permitted Line of Business but
the price for such acquisition, together with all other acquisitions outside the
Permitted Lines of Business, does not exceed $50,000,000 in the aggregate;
     (d) Investments (other than acquisitions) in the Permitted Lines of
Business;
     (e) Investments (other than acquisitions) outside Permitted Lines of
Business not in excess of $50,000,000 in the aggregate;
     (f) loans and advances to third party contractors in the ordinary course of
business and consistent with past practice not to exceed in an aggregate
outstanding amount $6,000,000 (excluding such loans and advances consisting of
prepayments or advances for inventory or services); and loans and advances to
employees of the Credit Parties and their Subsidiaries in an aggregate
outstanding amount not to exceed $4,000,000; and
     (g) intercompany loans and advances among the Credit Parties and their
Subsidiaries so long as permitted under the terms of Sections 11.1 and 11.3.
SECTION 11.5. Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except so long as
no Default or Event of Default has occurred and is continuing, or would result
therefrom:
     (a) any Credit Party may merge or consolidate with or into any Person;
provided that (i) such Credit Party shall be the survivor of such merger or
consolidation or (ii) the survivor assumes and succeeds to the Obligations of
such Credit Party pursuant to an assumption agreement in form reasonably
satisfactory to the Administrative Agent and the Required Lenders;
     (b) any Wholly-Owned Subsidiary of the Credit Parties may merge or
consolidate with or into any other Wholly-Owned Subsidiary of the Credit
Parties;
     (c) any Wholly-Owned Subsidiary may merge or consolidate with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with an
acquisition permitted by Section 11.4(b), (c) or (d);

55



--------------------------------------------------------------------------------



 



     (d) any Wholly-Owned Subsidiary of the Credit Parties may merge or
consolidate with or into any Credit Party; provided that, such Credit Party is
the survivor of such merger or consolidation; and
     (e) any Credit Party may merge or consolidate with or into any other Credit
Party.
SECTION 11.6. Limitations on Sale or Transfer of Assets. Convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or
assets, whether now owned or hereafter acquired (collectively, “sale”), except
for the following:
     (a) the sale of inventory or the factoring of accounts receivable in the
ordinary course of business;
     (b) the sale of obsolete assets no longer used or usable in the business of
the Credit Parties or any of their Subsidiaries;
     (c) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
     (d) the sale of assets between the Credit Parties and any Subsidiary or
between Subsidiaries or Credit Parties;
     (e) the sale of any other assets of the Credit Parties and their
Subsidiaries outside the ordinary course of business so long as the total fair
market value for all such sales on and after the Closing Date on an aggregate
basis does not at any time exceed thirty-three percent (33%) of Consolidated Net
Worth; and
     (f) the sale of assets purchased in accordance with the Permitted
Investment Policy as in effect on the date hereof.
SECTION 11.7. Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its capital stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its capital stock, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock, or make any change in its capital structure that could reasonably
be expected to have a Material Adverse Effect; provided that: (a) the Credit
Parties may pay dividends solely in shares of their own capital stock or other
ownership interest (including dividends consisting of rights to purchase such
capital stock or other ownership interest), (b) any Subsidiary may pay dividends
or make distributions to the Credit Parties or any Wholly-Owned Subsidiary of
the Credit Parties, (c) any Credit Party may pay dividends or make distributions
to any other Credit Party and (d) as long as no Default or Event of Default has
occurred and is continuing or would be created thereby (i) the Credit Parties
may declare and pay dividends on shares of their capital stock or other
ownership interests, (ii) the Credit Parties or any Subsidiary may redeem shares
of their capital stock or other ownership interest pursuant to a plan approved
by the Board of Directors of the Credit Parties or such Subsidiary, as
applicable and (iii) the Credit Parties or any Subsidiary may take any action
otherwise prohibited by this Section 11.7.
SECTION 11.8. Transactions with Affiliates. Directly or indirectly enter into,
or be a party to, any transaction with any of its Affiliates, except (i) on
terms that are no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not its Affiliate, (ii) without limiting
any other provision of this Agreement, in connection with any acquisition
otherwise

56



--------------------------------------------------------------------------------



 



permitted pursuant to the terms of this Agreement or (iii) for transactions
between Credit Parties or between Credit Parties and Subsidiaries of Credit
Parties.
SECTION 11.9. Changes in Fiscal Year End. Change its Fiscal Year.
SECTION 11.10. Amendments; Payments and Prepayments of Material Debt and
Subordinated Debt. Upon the occurrence and continuation of a Default or an Event
of Default, amend or modify (or permit the modification or amendment of) in any
manner materially adverse to the Lenders any of the terms or provisions of any
Debt in excess of $25,000,000, including without limitation the Additional Debt
Securities, if any, or any Subordinated Debt, or cancel or forgive, make any
voluntary or optional payment or prepayment on, or redeem or acquire for value
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due) any Subordinated Debt.
ARTICLE XII DEFAULT AND REMEDIES
SECTION 12.1. Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:
     (a) Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
     (b) Other Payment Default. The Borrower shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation (other than any Obligation under any Hedging Agreement), and such
default shall continue unremedied for three (3) Business Days.
     (c) Misrepresentation. Any representation or warranty made or deemed to be
made by the Credit Parties or any of their Subsidiaries, if applicable, under
this Agreement, any Loan Document or any amendment hereto or thereto, shall at
any time prove to have been incorrect or misleading in any material respect when
made or deemed made.
     (d) Default in Performance of Certain Covenants. Any of the Credit Parties
shall default in the performance or observance of any covenant or agreement
contained in Article X or XI of this Agreement.
     (e) Default in Performance of Other Covenants and Conditions. Any of the
Credit Parties or any Subsidiary thereof, if applicable, shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for otherwise
in this Section 12.1) or any other Loan Document and such default shall continue
for a period of thirty (30) days after written notice thereof has been given to
the Borrower by the Administrative Agent.
     (f) Hedging Agreement. Any termination payments in an amount greater than
$35,000,000 shall be due by any Credit Party under any Hedging Agreement and
such amount is not paid within thirty (30) Business Days of the due date
thereof.

57



--------------------------------------------------------------------------------



 



     (g) Debt Cross-Default. Any of the Credit Parties or any of their
Subsidiaries shall (i) default in the payment of principal or interest on any
Debt (other than the Loans or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $35,000,000, including, without
limitation, the obligations under the Three-Year Credit Agreement, beyond the
period of grace if any, provided in the instrument or agreement under which such
Debt was created, or (ii) default in the observance or performance of any other
agreement or condition relating to any Debt (other than the Loans or any
Reimbursement Obligation), including, without limitation, the obligations under
the Three-Year Credit Agreement and any other documents executed in connection
therewith, the aggregate outstanding amount of which Debt is in excess of
$35,000,000 or contained in any instrument or agreement evidencing, securing or
relating thereto or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Debt (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, any such Debt to
become due prior to its stated maturity (any applicable grace period having
expired).
     (h) Change in Control. Any person or group of persons (within the meaning
of Section 13(d) of the Securities Exchange Act of 1934, as amended) shall
obtain ownership or control in one or more series of transactions of more than
thirty-three and one-third percent (33.33%) of the common stock or thirty-three
and one-third percent (33.33%) of the voting power of any Credit Party entitled
to vote in the election of members of the Board of Directors of such Credit
Party or there shall have occurred under any indenture or other instrument
evidencing any debt in excess of $35,000,000 any “change in control” (as defined
in such indenture or other evidence of debt) obligating the Borrower to
repurchase, redeem or repay all or any part of the debt or capital stock
provided for therein (any such event, a “Change in Control”). Further, except as
set forth in Section 11.5, Jones Apparel Group shall at all times own 100% of
the capital stock of Jones Apparel Group Holdings and Jones Apparel Group
Holdings shall at all times own 100% of the capital stock of the Borrower.
     (i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
     (j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case

58



--------------------------------------------------------------------------------



 



or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
     (k) [Reserved]
     (l) Termination Event. The occurrence of any of the following events:
(i) the Borrower or any ERISA Affiliate fails to make full payment to an
Employee Benefit Plan when due (after giving effect to any applicable grace
period) of contributions in excess of $2,000,000, (ii) an accumulated funding
deficiency in excess of $2,000,000 occurs or exists, whether or not waived, with
respect to any Pension Plan or (iii) a Termination Event that could reasonably
be expected to result in liability in excess of $5,000,000 to the Borrower or
any ERISA Affiliate.
     (m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $35,000,000 in any Fiscal Year
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without discharge or stay for a period
of thirty (30) days.
SECTION 12.2. Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Credit Parties:
     (a) Acceleration; Termination of Facilities. Declare the principal of and
interest on the Loans, the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (other than any Hedging
Agreement) (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) and all other Obligations (other than
Obligations owing under any Hedging Agreement), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 12.1(i) or (j) with
respect to the Credit Parties, the Credit Facility shall be automatically
terminated and all Obligations (other than obligations owing under any Hedging
Agreement) shall automatically become due and payable.
     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, require the Borrower at such
time to deposit or cause to be deposited in a cash collateral account opened by
the Administrative Agent an amount equal to the Dollar Amount of the aggregate
then undrawn and unexpired amount of such Letters of Credit. Amounts held in
such cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Obligations. After all such
Letters

59



--------------------------------------------------------------------------------



 



of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Obligations shall have been
paid in full, the balance, if any, in such cash collateral account shall be
promptly returned to the Borrower.
     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.
SECTION 12.3. Rights and Remedies Cumulative; Non-Waiver; Etc. The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the Loan Documents or that may now or hereafter exist in law or in equity or by
suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default. No course of dealing between the Credit
Parties, the Administrative Agent and the Lenders or their respective agents or
employees shall be effective to change, modify or discharge any provision of
this Agreement or any of the other Loan Documents or to constitute a waiver of
any Event of Default.
ARTICLE XIII THE ADMINISTRATIVE AGENT
SECTION 13.1. Appointment. Each of the Lenders hereby irrevocably designates and
appoints Wachovia as Administrative Agent of such Lender under this Agreement
and the other Loan Documents for the term hereof and each such Lender
irrevocably authorizes Wachovia as Administrative Agent for such Lender, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement or such other Loan Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the other Loan Documents or otherwise exist
against the Administrative Agent. Any reference to the Administrative Agent in
this Article XIII shall be deemed to refer to the Administrative Agent solely in
its capacity as Administrative Agent and not in its capacity as a Lender.
SECTION 13.2. Delegation of Duties. The Administrative Agent may execute any of
its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.
SECTION 13.3. Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact, Subsidiaries
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in

60



--------------------------------------------------------------------------------



 



connection with this Agreement or the other Loan Documents (except for actions
occasioned solely by its or such Person’s own gross negligence or willful
misconduct), or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
of its Subsidiaries or any officer thereof contained in this Agreement or the
other Loan Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or the other Loan Documents or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Loan Documents or for any failure of the Borrower or any
of its Subsidiaries to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrower or any of its Subsidiaries.
SECTION 13.4. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the holder of
any Revolving Credit Loan as the owner thereof for all purposes unless such
Revolving Credit Loan shall have been transferred in accordance with
Section 14.10 hereof. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement and the other Loan
Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or, when expressly required hereby or by the relevant other
Loan Document, the Required Agreement Lenders or all the Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action except for its own gross
negligence or willful misconduct. The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, when expressly required hereby, the Required Agreement Lenders or
all the Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
SECTION 13.5. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the Lenders.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders, except to the extent that other provisions of this Agreement expressly
require that any such action be taken or not be taken only with the consent and
authorization or the request of the Lenders, the Required Agreement Lenders or
Required Lenders, as applicable.

61



--------------------------------------------------------------------------------



 



SECTION 13.6. Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereinafter taken, including any review
of the affairs of the Borrower or any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries and made its own decision to make its Loans and
issue or participate in Letters of Credit hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or by the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its Subsidiaries which
may come into the possession of the Administrative Agent or any of its
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates.
SECTION 13.7. Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such and (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to the respective amounts of their Revolving Credit Commitment Percentage from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loans or any Reimbursement Obligation) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement or the other Loan Documents, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent they result from the
Administrative Agent’s bad faith, gross negligence or willful misconduct. The
agreements in this Section 13.7 shall survive the payment of the Loans, any
Reimbursement Obligation and all other amounts payable hereunder and the
termination of this Agreement.
SECTION 13.8. The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though the Administrative Agent were not an Administrative Agent
hereunder. With respect to any Loans made or renewed by it and with respect to
any Letter of Credit issued by it or participated in by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

62



--------------------------------------------------------------------------------



 



SECTION 13.9. Resignation of the Administrative Agent; Successor Administrative
Agent. Subject to the appointment and acceptance of a successor as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Credit Parties. Upon any such resignation, the Required
Lenders shall have the right, subject to the approval of the Credit Parties (so
long as no Default or Event of Default has occurred and is continuing), to
appoint a successor Administrative Agent, which successor shall have minimum
capital and surplus of at least $500,000,000. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, been approved (so
long as no Default or Event of Default has occurred and is continuing) by the
Credit Parties or have accepted such appointment within thirty (30) days after
the Administrative Agent’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Credit Parties (so long as no
Default or Event of Default has occurred and is continuing), which successor
shall have minimum capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 13.9 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
SECTION 13.10. Syndication and Documentation Agents. Each Syndication Agent in
its capacity as Syndication Agent and each documentation agent in its capacity
as documentation agent shall have no duties or responsibilities and no
liabilities under this Agreement or any other Loan Document but shall be
entitled, in such capacity, to the same protections afforded to the
Administrative Agent under this Article XIII.
ARTICLE XIV MISCELLANEOUS
SECTION 14.1. Notices. (a) Method of Communication. Except as otherwise provided
in this Agreement, all notices and communications hereunder shall be in writing,
or by telephone subsequently confirmed in writing. Any notice shall be effective
if delivered by hand delivery or sent via telecopy, recognized overnight courier
service or certified mail, return receipt requested, and shall be presumed to be
received by a party hereto (i) on the date of delivery if delivered by hand or
sent by telecopy, (ii) on the next Business Day if sent by recognized overnight
courier service and (iii) on the third (3rd) Business Day following the date
sent by certified mail, return receipt requested. A telephonic notice to the
Administrative Agent as understood by the Administrative Agent will be deemed to
be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice.
     (b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.
If to the Credit Parties:
Jones Apparel Group, Inc.
250 Rittenhouse Circle
Bristol, Pennsylvania 19007
Attention: Chief Financial Officer
Telephone No.: (215) 785-4000
Telecopy No.: (215) 785-1228

63



--------------------------------------------------------------------------------



 



If to Wachovia:
Wachovia Bank, National Association
Administrative Agent: One Wachovia Center, TW 4
301 South College Street
Charlotte, NC 28288-0608
Attention: Syndication Agency Services
Telephone No: 704-715-1353
Telecopy No: 704-383-0288
With copies to:
Wachovia Bank, National Association
Administrative Agent: One Wachovia Center, TW 5
301 South College Street
Charlotte, NC 28288-0760
Attention: Syndication Agency Management
Telephone No: 704-383-7190
Telecopy No: 704-383-7611
If to any Lender:
To the Address set forth on Schedule 1.1(a) hereto
     (c) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and the Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed.
SECTION 14.2. Expenses; Indemnity. The Borrower will (a) pay all reasonable
out-of-pocket expenses of the Administrative Agent in connection with (i) the
preparation, execution and delivery of this Agreement and each other Loan
Document, whenever the same shall be executed and delivered, including without
limitation the reasonable out-of-pocket syndication and due diligence expenses
and reasonable fees and disbursements of counsel for the Administrative Agent
and (ii) the preparation, execution and delivery of any waiver, amendment or
consent by the Administrative Agent or the Lenders relating to this Agreement or
any other Loan Document, including without limitation reasonable fees and
disbursements of counsel for the Administrative Agent, (b) pay all reasonable
out-of-pocket expenses of the Administrative Agent actually incurred in
connection with the administration of the Credit Facility, (c) pay all
reasonable out-of-pocket expenses of the Administrative Agent and each Lender
actually incurred in connection with the enforcement of any rights and remedies
of the Administrative Agent and the Lenders under the Credit Facility, including
to the extent reasonable under the circumstances consulting with accountants,
attorneys and other Persons concerning the nature, scope or value of any right
or remedy of the Administrative Agent or any Lender hereunder or under any other
Loan Document or any factual matters in connection therewith, which expenses
shall include without limitation the reasonable fees and disbursements of such
Persons, and (d) defend, indemnify and hold harmless the Administrative Agent
and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, Administrative Agents, officers and directors, from and against any
losses, penalties, fines, liabilities, settlements, damages, costs and expenses,
suffered by any such Person in connection with any claim, investigation,
litigation or other proceeding

64



--------------------------------------------------------------------------------



 



(whether or not the Administrative Agent or any Lender is a party thereto) and
the prosecution and defense thereof, arising out of or in any way connected with
this Agreement, any other Loan Document or the Loans, including without
limitation reasonable attorney’s and consultant’s fees, except to the extent
that any of the foregoing result from the gross negligence or willful misconduct
of any indemnified party.
SECTION 14.3. Set-off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, upon and after
the occurrence of any Event of Default and during the continuance thereof, the
Lenders and any assignee or participant of a Lender in accordance with
Section 14.10 are hereby authorized by the Credit Parties at any time or from
time to time, without notice to the Credit Parties or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, time or demand, including, but
not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Lenders, or any such assignee or participant to or for the credit or the
account of the Borrower against and on account of the Obligations irrespective
of whether or not (a) the Lenders shall have made any demand under this
Agreement or any of the other Loan Documents or (b) the Administrative Agent
shall have declared any or all of the Obligations to be due and payable as
permitted by Section 12.2 and although such Obligations shall be contingent or
unmatured.
SECTION 14.4. Governing Law. This Agreement, the Notes and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in accordance with the laws of the State of New York.
SECTION 14.5. Consent to Jurisdiction. Each of the parties hereto hereby
irrevocably consents to the personal jurisdiction of the state and federal
courts located in New York County, New York, in any action, claim or other
proceeding arising out of any dispute in connection with this Agreement and the
other Loan Documents, any rights or obligations hereunder or thereunder, or the
performance of such rights and obligations. Each of the parties hereto hereby
irrevocably consents to the service of a summons and complaint and other process
in any action, claim or proceeding brought by any other party hereto in
connection with this Agreement or the other Loan Documents, any rights or
obligations hereunder or thereunder, or the performance of such rights and
obligations, on behalf of itself or its property, in the manner specified in
Section 14.1. Nothing in this Section 14.5 shall affect the right of any of the
parties hereto to serve legal process in any other manner permitted by
Applicable Law or affect the right of any of the parties hereto to bring any
action or proceeding against any other party hereto or its properties in the
courts of any other jurisdictions.
SECTION 14.6. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER AND
EACH CREDIT PARTY HEREBY ACKNOWLEDGE THEY IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY JUDICIAL PROCEEDING, ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF, CONNECTED WITH OR RELATING TO THE LOAN DOCUMENTS (“Dispute”) IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.
SECTION 14.7. Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative

65



--------------------------------------------------------------------------------



 



Agent receives any payment or proceeds of the collateral which payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
repaid, the Obligations or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.
SECTION 14.8. Injunctive Relief; Punitive Damages. (a) Each of the parties to
this Agreement recognizes that, in the event such party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the other parties hereto.
Therefore, each of the parties hereto agrees that the other parties hereto, at
such other party’s option, shall be entitled to pursue temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
     (b) The Administrative Agent, the Lenders and the Credit Parties (on behalf
of themselves and their Subsidiaries) hereby agree that no such Person shall
have a remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.
SECTION 14.9. Accounting Matters. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time, provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance therewith.
SECTION 14.10. Successors and Assigns; Participations. (a) Benefit of Agreement.
This Agreement shall be binding upon and inure to the benefit of the Credit
Parties, the Administrative Agent and the Lenders, all future holders of the
Notes, and their respective successors and permitted assigns, except that the
Borrower shall not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender other than
pursuant to Section 11.5.
     (b) Assignment by Lenders. Each Lender may, with the consent of the
Borrower (so long as no Default or Event of Default has occurred and is
continuing) and the consent of the Administrative Agent, which consents shall
not be unreasonably withheld or delayed, assign to one or more Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including, without limitation, all or a portion of the Extensions of
Credit (other than Competitive Bid Loans) at the time owing to it and the
Revolving Credit Notes held by it); provided that:
     (i) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s Revolving Credit Commitment and all
other

66



--------------------------------------------------------------------------------



 



rights and obligations under this Agreement (other than any right to make
Competitive Bid Loans, Competitive Bid Loans owing to it and Competitive Bid
Notes);
     (ii) if less than all of the assigning Lender’s Revolving Credit Commitment
or Revolving Credit Loans is to be assigned, the Revolving Credit Commitment or
Revolving Credit Loans so assigned shall not be less than $5,000,000;
     (iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance in the form of Exhibit G attached hereto (an
“Assignment and Acceptance”), together with any Revolving Credit Note or
Revolving Credit Notes subject to such assignment;
     (iv) such assignment shall not, without the consent of the Borrower, on
behalf of itself and the other Credit Parties, require the Borrower, or any
other Credit Party, to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Revolving Credit Loans or the
Revolving Credit Notes under the blue sky laws of any state;
     (v) the assigning Lender shall pay to the Administrative Agent an
assignment fee of $3,000 upon the execution by such Lender of the Assignment and
Acceptance; provided that no such fee shall be payable upon any assignment by a
Lender to an Affiliate thereof; and
     (vi) no consents will be required for assignments where the Eligible
Assignee is an Affiliate of the assigning Lender.
     Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least ten (10) Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned in such Assignment and Acceptance, have the rights and obligations of a
Lender hereby and (B) the Lender thereunder shall, to the extent of the interest
assigned in such assignment, be released from its obligations under this
Agreement.
     (c) Rights and Duties upon Assignment. By executing and delivering an
Assignment and Acceptance, the assigning Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
set forth in such Assignment and Acceptance.
     (d) Register. The Administrative Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and record the names and addresses of
the Lenders and the amount of the Extensions of Credit with respect to each
Lender from time to time in the Register.
     No assignment shall be effective for purposes of this Agreement unless it
has been recorded in the Register as provided in this paragraph. The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

67



--------------------------------------------------------------------------------



 



     (e) Issuance of New Revolving Credit Notes. Upon its receipt of an
Assignment and Acceptance executed by an assigning Lender and an Eligible
Assignee together with any Revolving Credit Note or Revolving Credit Notes if
any have been issued pursuant to this Agreement, subject to such assignment and
the written consent to such assignment, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is substantially in the form of
Exhibit G:
     (i) accept such Assignment and Acceptance;
     (ii) record the information contained therein in the Register;
     (iii) give prompt notice thereof to the Lenders and the Borrower, on behalf
of itself and the other Credit Parties; and
     (iv) promptly deliver a copy of such Assignment and Acceptance to the
Borrower.
     Within ten (10) Business Days after receipt of notice, if requested by the
Eligible Assignee the Borrower shall execute and deliver to the Administrative
Agent, in exchange for the surrendered Revolving Credit Note or Revolving Credit
Notes, a new Revolving Credit Note or Revolving Credit Notes to the order of
such Eligible Assignee in amounts equal to the Revolving Credit Commitment
assumed by it pursuant to such Assignment and Acceptance and a new Revolving
Credit Note or Revolving Credit Notes to the order of the assigning Lender in an
amount equal to the Revolving Credit Commitment retained by it hereunder. Such
new Revolving Credit Note or Revolving Credit Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Revolving Credit Note or Revolving Credit Notes, shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of the assigned Revolving Credit Notes delivered to the assigning
Lender. Each surrendered Revolving Credit Note or Revolving Credit Notes shall
be canceled and returned to the Borrower.
     (f) Participations. Each Lender may sell participations to one or more
banks or other entities in all or a portion of its rights and/or obligations
under this Agreement (including, without limitation, all or a portion of its
Extensions of Credit and the Notes held by it); provided that:
     (i) each such participation shall be in an amount not less than $5,000,000;
     (ii) such Lender’s obligations under this Agreement (including, without
limitation, its Revolving Credit Commitment) shall remain unchanged;
     (iii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;
     (iv) the Credit Parties, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement;
     (v) such Lender shall not permit such participant the right to approve any
waivers, amendments or other modifications to this Agreement or any other Loan
Document other than waivers, amendments or modifications which would reduce the

68



--------------------------------------------------------------------------------



 



principal of or the interest rate on any Revolving Credit Loan or Reimbursement
Obligation, extend the term or increase the amount of the Revolving Credit
Commitment, reduce the amount of any fees to which such participant is entitled,
or extend any scheduled payment date for principal, interest or fees of any
Revolving Credit Loan, except as expressly contemplated hereby or thereby; and
     (vi) any such disposition shall not, without the consent of the Borrower,
on behalf of itself and the other Credit Parties, require the Borrower or any
other Credit Party, to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Revolving Credit Loans or the
Revolving Credit Notes under the blue sky law of any state.
     (g) Disclosure of Information; Confidentiality. Each of the Administrative
Agent, the Issuing Lenders and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors and
representatives (collectively, “Representatives”) (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the prior written consent of the Credit Parties, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
the Issuing Lenders or any Lender on a nonconfidential basis from a source other
than the Credit Parties or (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
(customarily found in such publications) upon the Credit Parties’ prior review
and approval, which shall not be unreasonably withheld or delayed. For the
purposes of this Section, “Information” means all information received from the
Credit Parties or any of their Subsidiaries relating to the Credit Parties or
their business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Credit Parties; provided that, in the case of
information received from the Credit Parties after the Closing Date (other than
certificates or other information specifically required by the terms of this
Agreement), such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle organized for the specific purpose of making or
acquiring participations or investing in loans of the type made pursuant to this
Agreement (a “SPC”), correctly identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower, the option
to provide to the Borrower all or any part of any Extension of Credit that such
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Extension of Credit

69



--------------------------------------------------------------------------------



 



and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Extension of Credit, the Granting Lender shall
be obligated to make such Extension of Credit pursuant to the terms hereof. The
making of an Extension of Credit by an SPC hereunder shall utilize the Revolving
Credit Commitment of the Granting Lender to the same extent, and as if, such
Extension of Credit were made by such Granting Lender. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this clause, any
SPC may (i) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interest in any Extension of Credit to
the Granting Lender or to any financial institution (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of
Extensions of Credit and (ii) disclose on a confidential basis any non-public
information relating to Extensions of Credit to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This clause may not be amended without the written
consent of each SPC.
     (i) Certain Pledges or Assignments. Nothing herein shall prohibit any
Lender from pledging or assigning any Note to any Federal Reserve Bank in
accordance with Applicable Law.
SECTION 14.11. Amendments, Waivers and Consents. Except as set forth below, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, (a) in the case of an amendment, waiver or consent
for which a substantially similar corresponding amendment, waiver or consent
with regard to the Three-Year Credit Agreement will be made effective thereunder
contemporaneously, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Credit Parties and (b) in the case of any other
amendment, waiver or consent specifically impacting only this Agreement and the
other Loan Documents, such amendment, waiver or consent is in writing signed by
the Required Agreement Lenders (or by the Administrative Agent with the consent
of the Required Agreement Lenders) and delivered to the Administrative Agent
and, in the case of an amendment, signed by the Credit Parties; provided, in
each case, that:
     (a) no amendment, waiver or consent shall (i) release any of the Credit
Parties, (ii) increase the amount or extend the time of the obligation of the
Lenders to make Revolving Credit Loans or issue or participate in Letters of
Credit, (iii) extend the originally scheduled time or times of payment of the
principal of any Revolving Credit Loan or Reimbursement Obligation or the time
or times of payment of interest or fees on any Revolving Credit Loan or
Reimbursement Obligation, (iv) reduce the rate of interest or fees payable on
any Revolving Credit Loan or Reimbursement Obligation, (v) reduce the principal
amount of any Revolving Credit Loan or Reimbursement Obligation, (vi) permit any
subordination of the principal or interest on any Revolving Credit Loan or
Reimbursement Obligation, (vii) permit any assignment (other than as
specifically

70



--------------------------------------------------------------------------------



 



permitted or contemplated in this Agreement) of any of the Credit Parties’
rights and obligations hereunder or (viii) amend the provisions of this
Section 14.11 or the definition of Required Lenders or Required Agreement
Lenders, without the prior written consent of each Lender affected thereby; and
     (b) no amendment, waiver or consent to the provisions of (i) Article XIII
shall be made without the written consent of the Administrative Agent and
(ii) Article III without the written consent of each Issuing Lender affected
thereby.

71



--------------------------------------------------------------------------------



 



SECTION 14.12. Performance of Duties. The Credit Parties’ obligations under this
Agreement and each of the Loan Documents shall be performed by the Credit
Parties at their sole cost and expense.
SECTION 14.13. All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied or the Credit Facility has not been
terminated.
SECTION 14.14. Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIV and any other provision of
this Agreement and the Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
SECTION 14.15. Titles and Captions. Titles and captions of Articles, Sections
and subsections in this Agreement are for convenience only, and neither limit
nor amplify the provisions of this Agreement.
SECTION 14.16. Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 14.17. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of any executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
SECTION 14.18. Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than obligations owing by any Credit Party to any Lender or Affiliate of a
Lender or the Administrative Agent under any Hedging Agreement) shall have been
indefeasibly and irrevocably paid and satisfied in full. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination.
SECTION 14.19. Inconsistencies with Other Documents; Independent Effect of
Covenants. (a) In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control.
     (b) The Borrower expressly acknowledges and agrees that each covenant
contained in Article IX, X, or XI hereof shall be given independent effect.
SECTION 14.20. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each

72



--------------------------------------------------------------------------------



 



borrower, guarantor or grantor (the “Loan Parties”), which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Act.
SECTION 14.21. Ratings of Loans. Each Lender hereby agrees that nothing in this
agreement shall require or imply that the Loans shall be required to be rated by
any nationally recognized securities rating organization.
SECTION 14.22. Consent Under Three Year Credit Agreement. Each Lender hereunder
that is also a lender under the Three-Year Credit Agreement, by execution of
this Agreement, hereby (i) agrees that each reference in the Three-Year Credit
Agreement to the “Five-Year Credit Agreement” shall mean a reference to this
Agreement and (ii) consents to the execution and delivery of this Agreement by
the Credit Parties and the performance of their respective obligations hereunder
pursuant to Section 14.11 of the Three-Year Credit Agreement.
[Signature pages to follow]

73



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their authorized officers, all as of the day and year
first written above.

            JONES APPAREL GROUP USA, INC.,
as Borrower
      By:   /s/ Ira M. Dansky         Name:   Ira M. Dansky        Title:  
Secretary        JONES APPAREL GROUP, INC.,
as Additional Obligor
      By:   /s/ Ira M. Dansky         Name:   Ira M. Dansky        Title:  
Exec. V.P., General Counsel and Secretary        JONES APPAREL GROUP HOLDINGS,
INC.,
as Additional Obligor
      By:   /s/ Ira M. Dansky         Name:   Ira M. Dansky        Title:  
President        KASPER, LTD.,
as Additional Obligor
      By:   /s/ Efthimios P. Sotos         Name:   Efthimios P. Sotos       
Title:   Vice President        NINE WEST FOOTWEAR CORPORATION,
as Additional Obligor
      By:   /s/ Ira M. Dansky         Name:   Ira M. Dansky        Title:  
Executive Vice President and Secretary   

74



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative Agent, Issuing Lender and Lender
      By:   /s/ Kimberly A. Quinn         Name:   Kimberly A. Quinn       
Title:   Director        CITIBANK, N.A.,
as Issuing Lender and Lender
      By:   /s/ Judith Green         Name:   Judith Green        Title:   Vice
President        JPMORGAN CHASE BANK,
as Issuing Lender and Lender
      By:   /s/ James A. Knight         Name:   James A. Knight        Title:  
Vice President        BANK OF AMERICA, N.A.,
as Issuing Lender and Lender
      By:   /s/ Douglas J. Bolt         Name:   Douglas J. Bolt        Title:  
Vice President        BARCLAYS BANK PLC
as Lender
      By:   /s/ John Giannone         Name:   John Giannone        Title:  
Director        SUNTRUST BANK
as Lender
      By:   /s/ Patrick M. Stevens         Name:   Patrick M. Stevens       
Title:   Vice President        THE BANK OF NOVA SCOTIA
as Lender
      By:   /s/ Todd S. Meller         Name:   Todd S. Meller        Title:  
Managing Director   

75



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND PLC
as Lender
      By:   /s/ Jayne Seaford         Name:   Jayne Seaford        Title:  
Senior Vice President        UFJ BANK
as Lender
      By:   /s/ John T. Feeney         Name:   John T. Feeney        Title:  
Vice President        THE BANK OF NEW YORK
as Lender
      By:   /s/ Roger Grossman         Name:   Roger Grossman        Title:  
Vice President        MIZUHO CORPORATE BANK, LTD.
as Lender
      By:   /s/ Greg Botshon         Name:   Greg Botshon        Title:   SVP
and Team Leader        NORINCHUKIN BANK
as Lender
      By:   /s/ Masanori Shoji         Name:   Masanori Shoji        Title:  
Joint General Manager        STANDARD CHARTERED BANK
as Lender
      By:   /s/ Alan Babcock         Name:   Alan Babcock        Title:   Senior
Vice President              By:   /s/ Robert K. Reddington         Name:  
Robert K. Reddington        Title:   AVP/Credit Documentation        SUMITOMO
MITSUI BANKING CORPORATION
as Lender
      By:   /s/ Edward McColly         Name:   Edward McColly        Title:  
VP, Department Head   

76



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION
as Lender
      By:   /s/ Jennifer Thurston         Name:   Jennifer Thurston       
Title:   AVP        UNION BANK OF CALIFORNIA, N.A.
as Lender
      By:   /s/ Theresa L. Rocha         Name:   Theresa L. Rocha       
Title:   Vice President        CHIAO TUNG BANK CO., LTD.
as Lender
      By:   /s/ Kuang-Hua Wei         Name:   Kuang-Hua Wei        Title:   SVP
& General Manager        BANK OF CHINA
as Lender
      By:   /s/ William W. Smith         Name:   William W. Smith       
Title:   Deputy General Manager        BANCO BILBAO VIZCAYA ARGENTARIA
as Lender
      By:   /s/ Hector O. Villegas         Name:   Hector O. Villegas       
Title:   Vice President, Global Corporate Banking              By:   /s/ John
Martini         Name:   John Martini        Title:   Vice President, Corporate
Banking        BEAR STEARNS CORPORATE LENDING
as Lender
      By:   /s/ Victor Bulzacchelli         Name:   Victor Bulzacchelli       
Title:   Vice President        CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH
as Lender
      By:   /s/ Ming-Hsien Lin         Name:   Ming-Hsien Lin        Title:  
SVP & General Manager   

77



--------------------------------------------------------------------------------



 



         

            E.SUN COMMERCIAL BANK, LTD.,
LOS ANGELES BRANCH
as Lender
      By:   /s/ Benjamin Lin         Name:   Benjamin Lin        Title:   EVP
and General Manager        MALAYAN BANKING BERHAD
as Lender
      By:   /s/ Wan Fadzmi Othman         Name:   Wan Fadzmi Othman       
Title:   General Manager        PNC BANK
as Lender
      By:   /s/ Denise D. Killen         Name:   Denise D. Killen       
Title:   Vice President        UNICREDITO ITALIANO
as Lender
      By:   /s/ Salyed A. Abbas         Name:   Salyed A. Abbas        Title:  
Vice President              By:   /s/ Luciano Cenedese         Name:   Luciano
Cenedese        Title:   First Vice President        FIRST COMMERCIAL BANK,
NEW YORK AGENCY,
as Lender
      By:   /s/ Bruce M.J. Ju         Name:   Bruce M.J. Ju        Title:   VP &
GM     

78



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
(Lenders and Revolving Credit Commitments)

                      COMMITMENT         LENDER   PERCENTAGE     COMMITMENT
Citibank, N.A.

    8.60%     $ 86,042,000  
2 Penns Way, Suite 200
New Castle, DE 19720
Attn: Laura D. Quashne
T: 302-894-6058
F: 302-894-6120
               
JPMorgan Chase Bank

    8.60%     $ 86,042,000  
1411 Broadway, 5th Floor
New York, NY 10018
Attn: Caridad Tio
T: 212-391-2711
F: 212-391-7283
               
Bank of America, N.A.

    8.60%     $ 86,041,500  
101 N. Tyron Street, NC1-001-15-03
Charlotte, NC 28255
Attn: Jason Petrea
T: 704-386-3781
F: 704-409-0056
               
Barclays Bank PLC

    8.60%     $ 86,041,500  
200 Park Avenue
New York, NY 10166
Attn: John Giannone
               
SunTrust Bank

    8.60%     $ 86,041,500  
303 Peachtree Street, N.E.
Atlanta, GA 30308
Attn: Don Besch
T: 404 575-2649
F: 404 575-2594
               
Wachovia Bank, National Association

    8.60%     $ 86,0410,500  
201 South College Street, CP-23
Charlotte, North Carolina 28202
Attn : Syndication Agency Services
T: 704 374-2698
F: 704 383-0288
               
The Bank of Nova Scotia

    5.00%     $ 50,000,000  
One Liberty Plaza, Floor 24
New York, NY 10006
Attn: Victor Chevallier
T: 212 225-5064
F: 212 225-5145
               

 



--------------------------------------------------------------------------------



 



                      COMMITMENT         LENDER   PERCENTAGE     COMMITMENT  
The Royal Bank of Scotland plc

    5.00 %   $ 50,000,000  
101 Park Avenue
New York, NY 10178
Attn: Juanita Baird
T: 212 401-1420
F: 212 401-1336
               
UFJ Bank Limited, New York Branch

    5.00 %   $ 50,000,000  
55 East 52nd Street
New York, NY 10055
Attn: Martin Chin
T: 212 339-6392
F: 212 754-2368
               
The Bank of New York

    3.50 %   $ 35,000,000  
One Wall Street
New York, NY 10286
Attn: Laina Chan
T: 212-635-6720
F: 212-635-6397
               
Mizuho Corporate Bank, Ltd.

    2.50 %   $ 25,000,000  
1800 Plaza Ten
Jersey City, NJ 07311
Attn: Nicole Ferraro
T: 201 626-9341
F: 201 626-9913
               
The Norinchukin Bank, New York Branch

    2.50 %   $ 25,000,000  
245 Park Avenue, 29th Floor
New York, NY 10167
Attn: Jing Li
T: 212 949-10167
F: 212 808-4188
               
Standard Chartered

    2.50 %   $ 25,000,000  
One Madison Avenue
New York, NY 10010
Attn: Vicky
T: 212 667-0203
F: 212 667-0287
               
Sumitomo Mitsui Banking Corporation

    2.50 %   $ 25,000,000  
277 Park Avenue
New York, NY 10172
Attn: Tracy Watson
T: 212 224-4393
F: 212 224-5197
               
U.S. Bank National Association

    2.50 %   $ 25,000,000  
One U.S. Bank Plaza
St. Louis, MO 63166
Attn: Jennifer Thurston

               

2



--------------------------------------------------------------------------------



 



                      COMMITMENT         LENDER   PERCENTAGE     COMMITMENT  
Union Bank of California

    2.50 %   $ 25,000,000  
601 Potrero Grande Drive
Monterey Park, CA 91754
Attn: Hisako Sakamoto
T: 323 720-6181
F: 323 278-6173
               
Chiao Tung Bank Co., Ltd. New York Agency

    2.00 %   $ 20,000,000  
One World Financial Center
200 Liberty Street, 30th Floor
New York, NY 10281
Attn: Anne Y. Lu
T: 212 285-0666 ext. 233
F: 212 285-2922
               
Bank of China, New York Branch

    1.50 %   $ 15,000,000  
410 Madison Avenue
New York, NY 10017
Attn: Elaine Ho
T: 212 935-3101 ext 281
F: 646 840-1796
               
Banco Bilbao Vizcaya Argentaria

    1.50 %   $ 15,000,000  
1345 Avenue of the Americas, 45th Floor
New York, NY 10105
Attn: Hector Villegas
T: 212 728-1513
F: 212 333-2904
               
Bear Stearns Corporate Lending Inc.

    1.50 %   $ 15,000,000  
383 Madison Avenue, 8th Floor
New York, NY 10179
Attn: Gloria Dombrowski
T: 212-272-6043
F: 212-272-4844
               
Chang Hwa Commercial Bank, Ltd,

    1.50 %   $ 15,000,000  
New York Branch
685 Third Avenue, 29th Floor
New York, NY 10017
Attn: Sarah Lim
T: 212 651-9770 ext. 31
F: 212 651-9785
               
E.Sun Commercial Bank, Ltd., Los Angeles Branch
    1.50 %   $ 15,000,000  
17700 Castleton Street, Suite 500
City of Industry, CA 91748
Attn: Shinghorng Lin
F: 626 810-2400 x. 228
F: 626 839-5531
               

3



--------------------------------------------------------------------------------



 



                      COMMITMENT         LENDER   PERCENTAGE     COMMITMENT  
Malayan Banking Berhad

    1.50 %   $ 15,000,000  
400 Park Avenue, 9th Floor
New York, NY 10022
Attn: Azahari Khalid
T: 212 303-1348
F: 212 308-0109
               
PNC Bank, National Association

    1.50 %   $ 15,000,000  
500 First Avenue
Pittsburgh, PA 15219
Attn: Marc Accamando
T: 412 768-7647
F: 412 768-4586
               
Unicredito Italiano

    1.50 %   $ 15,000,000  
430 Park Avenue, 9th Floor
New York, NY 10022
Attn: Dan Tausek
T: 212 546-9614
F: 212 826-8623
               
First Commercial Bank, New York Agency

    0.88 %   $ 8,750,000  
750 Third Avenue, 34th Floor
New York, NY 10017
Attn: Yating Hwang
T: 212-599-6868
F: 212-599-6133
               
Total:
    100 %   $ 1,000,000,000  

4



--------------------------------------------------------------------------------



 



     
Schedule 1.1 (b)

         
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.   Page: 1           Outstanding Summary Report   Date:
04/30/2004           For Applicant: NINE WEST    

Applicant Name: NINE WEST GROUP INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
I167394K
  NINENW0042CW667   HNK   IMLC   FULL FUTURE CO., LTD.   TW   02/20/2004  
04/26/2004     720.00  USD
I167403K
  NINENW0051DA101   HNK   IMLC   SOUTH SERVICE TRADING S/A   BR   02/20/2004  
05/05/2004     66,445.20  USD
I167408K
  NINENW0056CW675   HNK   IMLC   KENFIELD INVESTMENT S/A   UY   02/26/2004  
05/05/2004     106,880.10  USD
I167410K
  NINENW0058CW681   HNK   IMLC   KING KONG LEATHERWARE LTD.   HK   02/26/2004  
04/27/2004     25,575.00  USD
I167413K
  NINENW0062DA112   HNK   IMLC   CENTROPE INDUSTRIA DE CALCADOS LTD   BR  
03/12/2004   05/21/2004     93,967.50  USD
I167415K
  NINENW0064DA89   HNK   IMLC   GOLDEN MATE INTERNATIONAL CORP.   TW  
03/10/2004   05/25/2004     32,700.00  USD
I167416K
  NINENW0065DA105   HNK   IMLC   PUIBRIGHT INVESTMENTS LIMITED   HK   03/10/2004
  05/25/2004     67,750.50  USD
I167417K
  NINENW0066DA104   HNK   IMLC   PUIBRIGHT INVESTMENTS LIMITED   HK   03/10/2004
  05/29/2004     11,441.85  USD
I167418K
  NINENW0067CW666   HNK   IMLC   FULL FUTURE CO., LTD.   TW   03/10/2004  
05/24/2004     9,648.00  USD
I167420K
  NINENW0069CW683   HNK   IMLC   SINOWEST TRADING, LTD.   HK   03/17/2004  
05/17/2004     94,149.00  USD
I167421K
  NINENW0070CW684   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   03/17/2004  
05/02/2004     45,181.95  USD
I167422K
  NINENW0071DA114   HNK   IMLC   GOLDEN MATE INTERNATIONAL CORP.   TW  
03/17/2004   06/06/2004     60,018.75  USD
I167423K
  NINENW0072DA115   HNK   IMLC   PRESTIGE FOOTWEAR CO. LTD.   TW   03/17/2004  
06/05/2004     146,237.40  USD
I167427K
  NINENW0077DA116   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   03/25/2004  
06/05/2004     30,833.25  USD
I167428K
  NINENW0078DA117   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   03/25/2004  
05/16/2004     18,228.00  USD
I167429K
  NINENW0079CW693   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   04/02/2004  
05/08/2004     39,110.40  USD
I167431K
  NINENW0081CW695   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   04/13/2004  
06/02/2004     25,798.50  USD
I167432K
  NINENW0082CW696   HNK   IMLC   JYE DEAN INDUSTRIAL CO. LTD.   TW   04/13/2004
  06/04/2004     28,699.50  USD
I167433K
  NINENW0083CW697   HNK   IMLC   DEBORBA CALCADOS LTDA   BR   04/13/2004  
06/02/2004     50,400.00  USD
I167434K
  NINENW0084CW698   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   04/13/2004  
06/09/2004     26,040.00  USD
I167435K
  NINENW0085CW699   HNK   IMLC   CALCADOS LILIANA LTDA   BR   04/13/2004  
05/31/2004     60,000.00  USD
I167436K
  NINENW0086CW701   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   04/14/2004  
06/07/2004     120,990.30  USD
I167437K
  NINENW0087DA118   HNK   IMLC   CALZATURIFICIO DARDI SRL   IT   04/14/2004  
06/09/2004     29,667.00  USD
I167438K
  NINENW0088DA119   HNK   IMLC   DEBORBA CALCADOS LTDA   BR   04/14/2004  
06/05/2004     11,880.00  USD
I167439K
  NINENW0089DA120   HNK   IMLC   DAIBY S/A   BR   04/14/2004   05/26/2004    
14,512.50  USD
I167440K
  NINENW0090DDA121   HNK   IMLC   CALZATURIFICIO VENEZIA   IT   04/14/2004  
06/10/2004     24,930.00  USD
I167441K
  NINENW0091DA110   HNK   IMLC   OVERLAND TRADING S/A   BR   04/23/2004  
06/22/2004     130,698.00  USD
I167442K
  NINENW0092DA124   HNK   IMLC   PUIBRIGHT INVESTMENTS LIMITED   HK   04/23/2004
  06/03/2004     16,140.00  USD
I167443K
  NINENW0093DA125   HNK   IMLC   OVERLAND TRADING S/A   BR   04/23/2004  
06/05/2004     22,680.00  USD
I167444K
  NINENW0094CW700   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   04/23/2004  
07/03/2004     129,234.00  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: NINE WEST
  Page: 2

Date: 04/30/2004

Applicant Name: NINE WEST GROUP INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
I167445K
  NINENW0095JL169   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   04/23/2004  
06/22/2004     16,906.50  USD
I167446K
  NINENW0096CW685   HNK   IMLC   SAB JIE MEI IMP/EXP CO. LTD.   C2   04/30/2004
  07/05/2004     36,750.00  USD
I167447K
  NINENW0099CW702   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   04/30/2004  
07/10/2004     24,030.00  USD
I167448K
  NINENW0100CW705   HNK   IMLC   DRIPSTONE FEDERAL S.A.   UY   04/30/2004  
06/16/2004     40,500.00  USD
I167449K
  NINENWO101CW706   HNK   IMLC   CALCADOS LILIANA LTDA   BR   04/30/2004  
05/28/2004     20,641.20  USD
I336000K
  NINENW0102CW707   HNK   IMLC   KING KONG LEATHERWARE LTD.   HK   04/30/2004  
05/21/2004     15,080.00  USD
I336001K
  NINENW0103JL170   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   04/30/2004  
06/16/2004     42,273.00  USD
I336002K
  NINENW0104JL171   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   04/30/2004  
06/22/2004     5,460.00  USD
I336003K
  NINENW0105JL173   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   04/30/2004  
06/08/2004     25,381.80  USD
I336004K
  NINENW0106DA123   HNK   IMLC   PUIBRIGHT INVESTMENTS LIMITED   HK   04/30/2004
  07/10/2004     6,652.80  USD
I336005K
  NINENWO107DA127   HNK   IMLC   LA TACHE INTERNATIONAL LIMITED   HK  
04/30/2004   07/05/2004     9,792.90  USD
 
                                                            Appl Name Total:    
1,784,024.90  
 
                                                            Total:
    1,784,024.90  
 
                                    BA/ACCPT Summary:                          
     
 
                                                            Total:
       

 

***   END OF OUTSTANDING SUMMARY REPORT

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 1

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                                              Opening   Expiry  
L/C Equiv L/C Bank Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
328338
  JONE2623D08098   HNK   IMLC   KEN TRADING   JP   11/03/2003   04/20/2004    
62,785.54  USD
328407
  JONE2699BLANKET   HNK   IMLC   DOOLIM CORPORATION   KR   11/13/2003  
05/11/2004     4,721.64  USD
328408
  JONE2700BLANKET   HNK   IMLC   DOOLIM CORPORATION   KR   11/13/2003  
05/21/2004     525,000.00  USD
328409
  JONE2701BLANKET   HNK   IMLC   EUHA INTERNATIONAL LTD   KR   11/13/2003  
05/21/2004     525,000.00  USD
328410
  JONE2702BLANKET   HNK   IMLC   EUHA INTERNATIONAL LTD   KR   11/13/2003  
05/21/2004     525,000.00  USD
328411
  JONE2703BLANKET   HNK   IMLC   EUHA INTERNATIONAL LTD   KR   11/13/2003  
05/21/2004     525,000.00  USD
328412
  JONE2704BLANKET   HNK   IMLC   EUHA INTERNATIONAL LTD   KR   11/13/2003  
05/21/2004     525,000.00  USD
328416
  JONE2708BLANKET   HNK   IMLC   POONGIN TRADING CO., LTD.   KR   11/13/2003  
05/01/2004     83,292.06  USD
328418
  JONE2710BLANKET   HNK   IMLC   POONGIN TRADING CO., LTD.   KR   11/13/2003  
05/01/2004     45,345.07  USD
328421
  JONE2713BLANKET   HNK   IMLC   POONGIN TRADING CO., LTD.   KR   11/13/2003  
05/21/2004     525,000.00  USD
328427
  JONE2719BLANKET   HNK   IMLC   POONGIN TRADING CO., LTD.   KR   11/13/2003  
04/20/2004     23,310.01  USD
328431
  JONE2723BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/21/2004     525,000.00  USD
328432
  JONE2724BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/21/2004     525,000.00  USD
328433
  JONE2725BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/11/2004     53,509.34  USD
328434
  JONE2726BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/21/2004     525,000.00  USD
328435
  JONE2727BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/21/2004     525,000.00  USD
328436
  JONE2728BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/01/2004     113,348.07  USD
328438
  JONE2730BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/21/2004     525,000.00  USD
328439
  JONE2731BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/26/2004     29,985.25  USD
328440
  JONE2732BLANET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
06/05/2004     525,000.00  USD
328441
  JONE2733BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/21/2004     525,000.00  USD
328442
  JONE2734BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/21/2004     525,000.00  USD
328443
  JONE2735BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/21/2004     525,000.00  USD
328444
  JONE2736BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/21/2004     525,000.00  USD
328445
  JONE2737BLANKET   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2003  
05/21/2004     525,000.00  USD
328459
  JONE2752BLANKETT   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328460
  JONE2753BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328461
  JONE2754BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328462
  JONE2755BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328463
  JONE2756BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 2

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
328464
  JONE2757BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328465
  JONE2758BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328466
  JONE2759BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328467
  JONE2760BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328468
  JONE2761BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328469
  JONE2762BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328470
  JONE2763BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328471
  JONE2764BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328472
  JONE2765BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328473
  JONE2766BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328474
  JONE2767BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328475
  JONE2768BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328476
  JONE2769BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328477
  JONE2770BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328478
  JONE2771BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328479
  JONE2772BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328480
  JONE2773BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328481
  JONE2774BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328482
  JONE2775BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328483
  JONE2776BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328484
  JONE2777BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328485
  JONE2778BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328486
  JONE2779BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328487
  JONE2780BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328488
  JONE2781BLANKET   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328502
  JONE2794BLANKET   HNK   IMLC   BAIK KYUNG IND., CO., LTD.   KR   11/18/2003  
06/05/2004     2,335.40  USD
328503
  JONE2795BLANKET   HNK   IMLC   BAIK KYUNG IND., CO., LTD.   KR   11/18/2003  
05/21/2004     58,939.17  USD
328504
  JONE2796BLANKBT   HNK   IMLC   BAIK KYUNG IND., CO., LTD.   KR   11/18/2003  
06/04/2004     127,361.36  USD
328505
  JONE2797BLANKET   HNK   IMLC   BAIK KYUNG IND., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328506
  JONE2798BLANKET   HNK   IMLC   BAIK KYUNG IND., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 3

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                                              Opening   Expiry  
L/C Equiv L/C Bank Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
328507
  JONE2799BLANKET   HNK   IMLC   BAIK KYUNG IND., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328508
  JONE2800BLANKET   HNK   IMLC   BAIK KYUNG END., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328509
  JONE2801BLANKET   HNK   IMLC   BAIK KYUNG END., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328510
  JONE2802BLANKET   HNK   IMLC   BAIK KYUNG END., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328511
  JONE2803BLANKET   HNK   IMLC   BAIK KYUNG IND., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328512
  JONE2804BLANKET   HNK   IMLC   BAIK KYUNG END., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328513
  JONE2805BLANKET   HNK   IMLC   BAIK KYUNG END., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328514
  JONE2806BLANKET   HNK   IMLC   BAIK KYUNG END., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328515
  JONE2807BLANKET   HNK   IMLC   BAIK KYUNG END., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328516
  JONE2808BLANKET   HNK   IMLC   BAIK KYUNG END., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328517
  JONE2809BLANKET   HNK   IMLC   BAIK KYUNG END., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328518
  JONE2810BLANKET   HNK   IMLC   BAIK KYUNG END., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328519
  JONE2811BLANKET   HNK   IMLC   BAIK KYUNG IND., CO., LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328521
  JONE2813BLANKET   HNK   IMLC   TAEBONG TONGSANG CO. LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328522
  JONE2814BLANKET   HNK   IMLC   TAEBONG TONGSANG CO. LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328523
  JONE2815BLANKET   HNK   IMLC   TAEBONG TONGSANG CO. LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328524
  JONE2816BLANKET   HNK   IMLC   TAEBONG TONGSANG CO. LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328525
  JONE2817BLANKET   HNK   IMLC   TAEBONG TONGSANG CO. LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328526
  JONE2818BLANKET   HNK   IMLC   TAEBONG TONGSANG CO. LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328527
  JONE2819BLANKET   HNK   IMLC   WOOIN INDUSTRIES LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328528
  JONE2820BLANKET   HNK   IMLC   WOOIN INDUSTRIES LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328531
  JONE2823BLANKET   HNK   IMLC   WOOIN INDUSTRIES LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328534
  JONE2826BLANKET   HNK   IMLC   WOOIN INDUSTRIES LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328535
  JONE2827BLANKET   HNK   IMLC   WOOIN INDUSTRIES LTD.   KR   11/18/2003  
05/21/2004     525,000.00  USD
328540
  JONE2832BLANKET   HNK   IMLC   DONGHAN INTERNATIONAL CO., LTD   KR  
11/18/2003   05/21/2004     525,000.00  USD
328541
  JONE2833BLANKET   HNK   IMLC   DONGHAN INTERNATIONAL CO., LTD   KR  
11/18/2003   05/21/2004     525,000.00  USD
328542
  JONE2834BLANKET   HNK   IMLC   DONGHAN INTERNATIONAL CO., LTD   KR  
11/18/2003   05/21/2004     525,000.00  USD
328543
  JONE2835BLANKET   HNK   IMLC   DONGHAN INTERNATIONAL CO., LTD   KR  
11/18/2003   05/21/2004     525,000.00  USD
328544
  JONE2836BLANKET   HNK   IMLC   DONGHAN INTERNATIONAL CO., LTD   KR  
11/18/2003   05/21/2004     525,000.00  USD
328545
  JONE2837BLANKET   HNK   IMLC   DONGHAN INTERNATIONAL CO., LTD   KR  
11/18/2003   05/21/2004     525,000.00  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 4

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
328546
  JONE2838BLANKET   HNK   IMLC   DONGHAN INTERNATIONAL CO., LTD   KR  
11/18/2003   05/21/2004     525,000.00  USD
328547
  JONE2839BLANKET   HNK   IMLC   DONGHAN INTERNATIONAL CO., LTD   KR  
11/18/2003   05/21/2004     525,000.00  USD
328548
  JONE2840BLANKET   HNK   IMLC   DONGHAN INTERNATIONAL CO., LTD   KR  
11/18/2003   05/21/2004     525,000.00  USD
328549
  JONE2841BLANKET   HNK   IMLC   DONGHAN INTERNATIONAL CO., LTD   KR  
11/18/2003   05/21/2004     525,000.00  USD
329802
  JONE2844BLANKET   HNK   IMLC   FTN CO., LTD.   KR   11/18/2003   05/21/2004  
  525,000.00  USD
329807
  JONE2849BLANKET   HNK   IMLC   FTN CO., LTD.   KR   11/18/2003   05/21/2004  
  525,000.00  USD
329809
  JONE2851BLANKET   HNK   IMLC   FTN CO., LTD.   KR   11/18/2003   05/21/2004  
  525,000.00  USD
329811
  JONE2853BLANKET   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   11/18/2003
  05/01/2004     109,046.12  USD
329812
  JONE2854BLANKET   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   11/18/2003
  05/08/2004     894.93  USD
329813
  JONE2855BLANKET   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   11/18/2003
  05/08/2004     3,078.24  USD
329814
  JONE2856BLANKET   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   11/18/2003
  04/24/2004     509.73  USD
329815
  JONE2857BLANKET   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   11/18/2003
  05/02/2004     2,008.45  USD
329816
  JONE2858BLANKET   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   11/18/2003
  05/21/2004     525,000.00  USD
329817
  JONE2859BLANKET   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   11/18/2003
  05/21/2004     525,000.00  USD
329818
  JONE2860BLANKET   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   11/18/2003
  05/21/2004     525,000.00  USD
329819
  JONE2861BLANKET   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   11/18/2003
  05/21/2004     525,000.00  USD
329820
  JONE2862BLANKET   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   11/18/2003
  05/08/2004     10,426.65  USD
329821
  JONE2863BLANKET   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   11/18/2003
  06/26/2004     194,138.10  USD
329822
  JONE2864BLANKET   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   11/18/2003
  05/21/2004     525,000.00  USD
329823
  JONE2865BLANKETS   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR  
11/18/2003   05/21/2004     525,000.00  USD
329824
  JONE2866BLANKETS   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR  
11/18/2003   05/21/2004     525,000.00  USD
329825
  JONE2867BLANKETS   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR  
11/18/2003   05/21/2004     525,000.00  USD
329826
  JONE2868BLANKETS   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR  
11/18/2003   05/21/2004     525,000.00  USD
329827
  JONE2869BLANKETS   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR  
11/18/2003   05/21/2004     525,000.00  USD
329828
  JONE2870BLANKETS   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR  
11/18/2003   05/21/2004     525,000.00  USD
329829
  JONE2871BLANKETS   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR  
11/18/2003   05/21/2004     525,000.00  USD
330030
  JONE2655BLANKET   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
12/16/2003   04/30/2004     23,054.59  USD
330060
  JONE2685D08215   HNK   IMLC   KEN TRADING   JP   12/17/2003   05/15/2004    
412,788.08  USD
330109
  JONE2736CALIOPA-   HNK   IMLC   NOVA CALIOPA   BG   12/22/2003   05/15/2004  
  133,875.00  USD
330119
  JONE2746KJ1376   HNK   IMLC   TAI KEI KNITTERS LIMITED   HK   12/23/2003  
04/28/2004     412,211.06  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 5

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
330165
  JONE0002BLANKET   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
01/06/2004   04/23/2004     66,856.74  USD
330210
  JONE0051WLC322EC   HNK   IMLC   PT. UNGARAN SARI GARMENTS   ID   01/14/2004  
05/17/2004     9,732.78  USD
330250
  JONE0094D08234   HNK   IMLC   TESSIL GROSSO S.R.L.   IT   01/21/2004  
04/25/2004     12,013.65  USD
330254
  JONE0098KDD121R1   HNK   IMLC   SLITHER LTD.   HK   01/21/2004   04/25/2004  
  87,181.00  USD
330258
  JONE0104D08280   HNK   IMLC   MITSUI AND CO. LTD.   JP   01/23/2004  
06/09/2004     351,835.50  USD
330267
  JONE0113MA00327   HNK   IMLC   LANIFICIO DI MAZZONE S.A.S.   IT   01/28/2004  
04/23/2004     18,502.59  USD
331112
  JONE0158WLC341EC   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   01/30/2004  
05/13/2004     31,238.85  USD
331117
  JONE0163SK0128A   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   01/30/2004  
05/08/2004     9,200.34  USD
331119
  JONE01652MK128K   HNK   IMLC   SAMKWANG APPAREL CORP   KR   01/30/2004  
04/20/2004     37,033.20  USD
331126
  JONE0172MA00363   HNK   IMLC   BTD TEKSTIL LTD   TR   02/03/2004   05/20/2004
    128,825.11  USD
331129
  JONE0175WLC333EC   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK  
02/03/2004   05/11/2004     267,382.39  USD
331134
  JONE0181KJ1380   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   02/04/2004  
04/28/2004     382,140.81  USD
331135
  JONE0182KJ1383R1   HNK   IMLC   TAI KEI KNITTERS LIMITED   HK   02/04/2004  
04/28/2004     225,499.45  USD
331139
  JONE0189BLANKET   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
02/05/2004   07/29/2004     85,820.22  USD
331140
  JONE0190BLANKET   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
02/05/2004   05/14/2004     12,610.33  USD
331141
  JONE0191BLANKET   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
02/05/2004   07/24/2004     165,671.81  USD
331142
  JONE0192JG3251   HNK   IMLC   SAVERIO INTERNATIONAL LIMITED   HK   02/05/2004
  04/22/2004     197,174.60  USD
331148
  JONE0198WLC347JW   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
02/05/2004   04/20/2004     281,198.40  USD
331149
  JONE0199SK0202B   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   02/05/2004  
05/04/2004     321,148.09  USD
331150
  JONE0200SK0202A   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   02/05/2004  
05/01/2004     121,693.84  USD
331160
  JONE0212JG4019   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
02/10/2004   04/29/2004     605,845.89  USD
331166
  JONE0218WLC338EC   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
02/10/2004   04/20/2004     163,903.29  USD
331167
  JONE0219WLC349JW   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
02/10/2004   04/20/2004     300,337.43  USD
331168
  JONE0220WLC348JW   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
02/10/2004   04/20/2004     387,859.58  USD
331169
  JONE0221MFS06   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   02/10/2004  
05/10/2004     416,367.67  USD
331171
  JONE0223KR013004   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR  
02/10/2004   05/08/2004     28,524.70  USD
331179
  JONE0232MA00365   HNK   IMLC   TAECHANG ENTERPRISE CO., LTD.   KR   02/12/2004
  05/22/2004     56,728.48  USD
331182
  JONE0236JG4078   HNK   IMLC   MONTHON LTD.   TH   02/12/2004   04/23/2004    
182,016.05  USD
331189
  JONE0243WLC352JW   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
02/12/2004   04/20/2004     390,804.76  USD
331194
  JONE0248BLANKET   HNK   IMLC   LAIENT CORPORATION   KR   02/18/2004  
08/31/2004     525,000.00  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 6

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
331195
  JONE0249BLANKET   HNK   IMLC   LAIENT CORPORATION   KR   02/18/2004  
08/31/2004     525,000.00  USD
331196
  JONE0250BLANKET   HNK   IMLC   LAIENT CORPORATION   KR   02/18/2004  
08/31/2004     525,000.00  USD
331197
  JONE0251BLANKET   HNK   IMLC   LAIENT CORPORATION   KR   02/18/2004  
08/31/2004     525,000.00  USD
331198
  JONE0252BLANKET   HNK   IMLC   LAIENT CORPORATION   KR   02/18/2004  
08/31/2004     525,000.00  USD
331199
  JONE0253BLANKET   HNK   IMLC   LAIENT CORPORATION   KR   02/18/2004  
08/31/2004     525,000.00  USD
331200
  JONE0254BLANKET   HNK   IMLC   LAIENT CORPORATION   KR   02/18/2004  
08/31/2004     525,000.00  USD
331201
  JONE0255BLANKET   HNK   IMLC   LAIENT CORPORATION   KR   02/18/2004  
08/31/2004     525,000.00  USD
331202
  JONE0256BLANKET   HNK   IMLC   LAIENT CORPORATION   KR   02/18/2004  
08/31/2004     525,000.00  USD
331203
  JONE0257BLANKET   HNK   IMLC   LAIENT CORPORATION   KR   02/18/2004  
08/31/2004     525,000.00  USD
331204
  JONE0258BLANKET   HNK   IMLC   INSUNG MULSAN   KR   02/18/2004   08/31/2004  
  525,000.00  USD
331205
  JONE0259BLANKET   HNK   IMLC   INSUNG MULSAN   KR   02/18/2004   08/31/2004  
  525,000.00  USD
331206
  JONE0260BLANKET   HNK   IMLC   INSUNG MULSAN   KR   02/18/2004   08/31/2004  
  525,000.00  USD
331207
  JONE0261BLANKET   HNK   IMLC   INSUNG MULSAN   KR   02/18/2004   08/31/2004  
  525,000.00  USD
331208
  JONE0262BLANKET   HNK   IMLC   INSUNG MULSAN   KR   02/18/2004   08/31/2004  
  525,000.00  USD
331209
  JONE0263BLANKET   HNK   IMLC   INSUNG MULSAN   KR   02/18/2004   08/31/2004  
  525,000.00  USD
331210
  JONE0264BLANKET   HNK   IMLC   INSUNG MULSAN   KR   02/18/2004   08/31/2004  
  525,000.00  USD
331211
  JONE0265BLANKET   HNK   IMLC   INSUNG MULSAN   KR   02/18/2004   08/31/2004  
  525,000.00  USD
331212
  JONE0266BLANKET   HNK   IMLC   INSUNG MULSAN   KR   02/18/2004   08/31/2004  
  525,000.00  USD
331213
  JONE0267BLANKET   HNK   IMLC   INSUNG MULSAN   KR   02/18/2004   08/31/2004  
  525,000.00  USD
331217
  JONE0272JG4018   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
02/13/2004   04/20/2004     705,046.81  USD
331223
  JONE02782MK128L   HNK   IMLC   JUNIL CO., LTD.   KR   02/13/2004   04/20/2004
    77,011.15  USD
331225
  JONE0280BLANKET   HNK   IMLC   GLOBAL SOURCING COMPANY   KR   02/18/2004  
08/31/2004     525,000.00  USD
331226
  JONE0281BLANKET   HNK   IMLC   GLOBAL SOURCING COMPANY   KR   02/18/2004  
08/31/2004     525,000.00  USD
331227
  JONE0282BLANKET   HNK   IMLC   GLOBAL SOURCING COMPANY   KR   02/18/2004  
08/31/2004     525,000.00  USD
331228
  JONE0283BLANKET   HNK   IMLC   GLOBAL SOURCING COMPANY   KR   02/18/2004  
08/31/2004     525,000.00  USD
331229
  JONE0284BLANKET   HNK   IMLC   GLOBAL SOURCING LIMITED   KR   02/18/2004  
08/31/2004     525,000.00  USD
331230
  JONE0285BLANKET   HNK   IMLC   GLOBAL SOURCING LIMITED   KR   02/18/2004  
08/31/2004     525,000.00  USD
331231
  JONE0286BLANKET   HNK   IMLC   GLOBAL SOURCING LIMITED   KR   02/18/2004  
08/31/2004     525,000.00  USD
331232
  JONE0287BLANKET   HNK   IMLC   GLOBAL SOURCING LIMITED   KR   02/18/2004  
08/31/2004     525,000.00  USD
331233
  JONE0288BLANKET   HNK   IMLC   GLOBAL SOURCING LIMITED   KR   02/18/2004  
08/31/2004     525,000.00  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 7

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
331234
  JONE0289BLANKET   HNK   IMLC   GLOBAL SOURCING LIMITED   KR   02/18/2004  
08/31/2004     525,000.00  USD
331236
  JONE0291E03452   HNK   IMLC   SUNG AN SYNTHETICS CO., LTD.   KR   02/18/2004  
07/22/2004     1,458,623.26  USD
331243
  JONE0298JG4083   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH   02/18/2004
  05/07/2004     131,091.92  USD
331247
  JONE0302WLC353JW   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD.   HK  
02/18/2004   04/20/2004     305,748.79  USD
331249
  JONE0304WLC354JW   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD.   HK  
02/18/2004   04/20/2004     607,852.04  USD
331256
  JONE0315BLANKET   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
02/24/2004   04/25/2004     51,922.50  USD
331265
  JONE0324JG4020   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD.   HK  
02/24/2004   04/27/2004     932,376.01  USD
331267
  JONE0326WLC357JW   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD.   HK  
02/24/2004   04/30/2004     154,817.15  USD
331268
  JONE0327WLC373EC   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK  
02/24/2004   04/28/2004     128,373.14  USD
331269
  JONE0328WLC355JW   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD.   HK  
02/24/2004   04/30/2004     289,685.43  USD
331276
  JONE0335WLC356JW   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD.   HK  
02/24/2004   04/30/2004     470,094.77  USD
331278
  JONE0337MFS09   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   02/24/2004  
05/01/2004     98,293.31  USD
331280
  JONE0339JO020604   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   02/24/2004  
05/17/2004     83,935.13  USD
331285
  JONE0343MA00427   HNK   IMLC   BTD TEKSTIL LTD.   TR   02/26/2004   04/30/2004
    4,386.25  USD
331286
  JONE0344BLANKET   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
02/26/2004   05/15/2004     42,147.11  USD
331294
  JONE0352JG4106   HNK   IMLC   WILFORD KNITWEAR FTY. LTD.   HK   02/26/2004  
04/18/2004     118,324.08  USD
331306
  JONE0364JG4130   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
03/02/2004   06/26/2004     58,336.74  USD
331314
  JONE0372WLC366JW   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD.   HK  
03/03/2004   04/27/2004     99,723.68  USD
331315
  JONE0373APR80   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID  
03/02/2004   04/20/2004     2,229.09  USD
331317
  JONE0377JG4118   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID  
03/04/2004   05/13/2004     499,887.79  USD
331327
  JONE0387JG4135   HNK   IMLC   HEMPEL CHINA LIMITED   C2   03/04/2004  
04/22/2004     122,188.42  USD
331336
  JONE0396APR81   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   03/04/2004  
04/20/2004     9,764.46  USD
331337
  JONE0397APR83   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID  
03/04/2004   04/27/2004     329,749.11  USD
331338
  JONE0398JEV28LY1   HNK   IMLC   HAN SAE CO., LTD.   KR   03/04/2004  
05/13/2004     90,290.50  USD
331340
  JONE0400SK0211B   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   03/04/2004  
05/31/2004     1,049,841.29  USD
331341
  JONE0401SH0227   HNK   IMLC   HAN SAE CO., LTD.   KR   03/04/2004   04/29/2004
    55,023.53  USD
331345
  JONE0405NA01168   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
03/05/2004   05/02/2004     47,080.66  USD
331346
  JONE0406NA01291   HNK   IMLC   LANIFICIO LERIEN   IT   03/05/2004   05/10/2004
    21,631.05  USD
331348
  JONE0408MA00434   HNK   IMLC   GEO MUCK CO. LTD.   KR   03/05/2004  
04/22/2004     2,604.47  USD
331353
  JONE0413JG4151   HNK   IMLC   EXCELLENT JADE LIMITED.   HK   03/08/2004  
05/08/2004     158,648.39  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 8

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
331355
  JONE0415JG4158   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID  
03/08/2004   04/27/2004     74,201.40  USD
331357
  JONE0417JG4149   HNK   IMLC   DASHING INDUSTRIAL COMPANY LIMITED   HK  
03/08/2004   05/05/2004     9,924.71  USD
331358
  JONE0418JG4136   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   03/08/2004  
05/13/2004     113,757.13  USD
331359
  JONE0419WLC392EC   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK  
03/08/2004   05/19/2004     287,305.40  USD
331360
  JONE0420WLC367JW   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
03/08/2004   04/27/2004     93,684.68  USD
331362
  JONE0422KJ1382R1   HNK   IMLC   MAINFIELD DEVELOPMENT CO. LTD.   HK  
03/08/2004   04/28/2004     303,175.83  USD
331365
  JONE0425NBU-043   HNK   IMLC   D AND S MODE COMPANY LTD.   KR   03/08/2004  
05/16/2004     49,305.69  USD
331367
  JONE0428NA01281   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
03/09/2004   05/18/2004     19,730.90  USD
331370
  JONE0431JG4163   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
03/09/2004   05/29/2004     37,959.08  USD
331371
  JONE0432JG4164   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
03/09/2004   05/29/2004     17,406.90  USD
331372
  JONE0433JG4165   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
03/09/2004   06/06/2004     13,253.63  USD
331373
  JONE0434JG4166   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
03/09/2004   06/06/2004     24,097.50  USD
331375
  JONE0436JG4131   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID  
03/09/2004   04/20/2004     8,749.23  USD
331376
  JONE0437JG4064   HNK   IMLC   PT. UNGARAN SARI GARMENTS   ID   03/09/2004  
05/25/2004     89,345.55  USD
331377
  JONE0438JG4153   HNK   IMLC   ASIA COUTURE LIMITED   LK   03/09/2004  
04/27/2004     454,014.99  USD
331378
  JONE0439JG4148   HNK   IMLC   JEANLY(H.K.) LIMITED   HK   03/09/2004  
04/21/2004     6,332.82  USD
331379
  JONE0440WLC391EC   HNK   IMLC   JOY PLUS TRADING (H.K.) LTD.   HK   03/09/2004
  05/25/2004     230,425.14  USD
331380
  JONE0441NWS15   HNK   IMLC   AUTOMOBILE FASHIONS CO., LTD   TW   03/09/2004  
04/28/2004     123,951.60  USD
331381
  JONE0442JEV34LY2   HNK   IMLC   HAN SAE CO., LTD.   KR   03/09/2004  
04/22/2004     74,934.67  USD
331383
  JONE0444W02152   HNK   IMLC   YOO SAN CO. LTD.   KR   03/10/2004   05/15/2004
    7,570.80  USD
331388
  JONE0450MA00368   HNK   IMLC   WINNITEX INVESTMENT CO., LTD.   HK   03/12/2004
  05/10/2004     23,802.13  USD
331391
  JONE0453NA01295   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
03/12/2004   05/17/2004     66,224.06  USD
331392
  JONE0454NA01170   HNK   IMLC   MENSA   TR   03/12/2004   05/10/2004    
31,243.80  USD
331398
  JONE0460JG4168   HNK   IMLC   LEIGHTON TEXTILES CO. LTD.   HK   03/12/2004  
06/08/2004     896,843.13  USD
331399
  JONE0461JG4193   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   03/12/2004
  05/05/2004     158,765.67  USD
331400
  JONE0462JG4169   HNK   IMLC   LEIGHTON TEXTILES CO. LTD.   HK   03/12/2004  
04/26/2004     45,305.63  USD
331403
  JONE0465WLC386JW   HNK   IMLC   CHINAMINE TRADING LTD.   HK   03/12/2004  
05/12/2004     434,493.00  USD
331404
  JONE0466APR86   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   03/12/2004  
06/15/2004     24,596.38  USD
331406
  JONE0468JEV026R2   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   03/12/2004  
05/07/2004     201.89  USD
331407
  JONE0469NA01202   HNK   IMLC   PICCHI S.P.A.   IT   03/18/2004   04/20/2004  
  4,367.18  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 9

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
331408
  JONE0470MA00430   HNK   IMLC   WILHELM ZULEEG GMBH   GB   03/18/2004  
05/05/2004     114.30  USD
331411
  JONE0473MA00442   HNK   IMLC   EVERHARVEST WEAVING FACTORY LTD.   HK  
03/18/2004   04/20/2004     305.36  USD
331412
  JONE0474MA00454   HNK   IMLC   TAECHANG ENTERPRISE CO., LTD.   KR   03/18/2004
  04/20/2004     550.55  USD
331413
  JONE0475F03620   HNK   IMLC   N.I. TEIJIN SHOJI CO., LTD.   JP   03/18/2004  
04/28/2004     41.48  USD
331415
  JONE0477JJ00799   HNK   IMLC   EVERHARVEST WEAVING FACTORY LTD.   HK  
03/18/2004   05/15/2004     28,585.30  USD
331416
  JONE0478MA00450   HNK   IMLC   KAOSHA   TW   03/18/2004   04/20/2004    
33,443.55  USD
331417
  JONE0479E03494   HNK   IMLC   WINNITEX INVESTMENT CO., LTD.   HK   03/18/2004
  05/20/2004     178,869.60  USD
331418
  JONE0480BLANKET   HNK   IMLC   PT DAESE GARMIN   ID   03/22/2004   06/16/2004
    144,197.10  USD
331419
  JONE0481JG4197   HNK   IMLC   PT DAESE GARMIN   ID   03/22/2004   05/05/2004  
  14,891.63  USD
331421
  JONE0483JG4203   HNK   IMLC   FU SON GARMENT FTY.   MO   03/22/2004  
04/30/2004     10,189.13  USD
331422
  JONE0484JG4185   HNK   IMLC   CHINAMINE TRADING LTD.   HK   03/22/2004  
04/25/2004     393,212.49  USD
331423
  JONE0485JG4189   HNK   IMLC   CHINAMINE TRADING LTD.   HK   03/22/2004  
04/22/2004     382,314.88  USD
331425
  JONE0487JG4192   HNK   IMLC   DOKO (HONG KONG)LTD   HK   03/22/2004  
05/16/2004     85,750.23  USD
331426
  JONE0488JG4183   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
03/22/2004   04/25/2004     138,449.14  USD
331427
  JONE0489JG4182   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
03/22/2004   04/27/2004     26,875.62  USD
331428
  JONE0490JG4201   HNK   IMLC   CHENFENG (JIANGSU) CLOTHING CO. LTD   C2  
03/22/2004   04/30/2004     31,789.08  USD
331429
  JONE0491JG4204   HNK   IMLC   BUSINESS FAITH INTERNATIONAL LTD.   HK  
03/22/2004   04/30/2004     74,874.61  USD
331430
  JONE0492WLC401JW   HNK   IMLC   CHINAMINE TRADING LTD.   HK   03/22/2004  
05/19/2004     140,366.92  USD
331433
  JONE0495WLC404EC   HNK   IMLC   JOY PLUS TRADING (H.K.) LTD.   HK   03/22/2004
  06/09/2004     67,857.85  USD
331434
  JONE0496WLC395JW   HNK   IMLC   CHINAMINE TRADING LTD.   HK   03/22/2004  
04/30/2004     395,946.10  USD
331435
  JONE0497WLC394JW   HNK   IMLC   CHINAMINE TRADING LTD.   HK   03/22/2004  
04/23/2004     290,559.58  USD
331436
  JONE0498WLC406EC   HNK   IMLC   SAVERIO INTERNATIONAL LIMITED   HK  
03/22/2004   04/25/2004     39,865.67  USD
331437
  JONE0499KK1209   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   03/22/2004  
04/25/2004     62,887.20  USD
331438
  JONE0500WLC376JW   HNK   IMLC   CHINAMINE TRADING LTD.   HK   03/22/2004  
04/30/2004     13,450.40  USD
331439
  JONE0501UIJ03   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID  
03/22/2004   04/26/2004     123,316.22  USD
331440
  JONE0502APR89R   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID  
03/22/2004   05/11/2004     69,186.17  USD
331441
  JONE0503RIJ01   HNK   IMLC   P.T. RAJABRANA   ID   03/22/2004   05/05/2004    
87,859.99  USD
331444
  JONE0506W02158   HNK   IMLC   YOO SAN CO. LTD.   KR   03/23/2004   04/25/2004
    2,766.00  USD
331445
  JONE0507W02159   HNK   IMLC   GEO MUCK CO. LTD.   KR   03/23/2004   05/05/2004
    40.12  USD
331446
  JONE0508D08372   HNK   IMLC   INDUSTRIA TESSILE SANESI S.P.A.   IT  
03/23/2004   04/27/2004     130,024.13  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



         
(WACHOVIA) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 10

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
331447
  JONE0509MA00417   HNK   IMLC   BTD TEKSTIL LTD   TR   03/23/2004   04/30/2004
    165,776.63  USD
331449
  JONE0511JG4180   HNK   IMLC   UNIMIX LIMITED   HK   03/23/2004   06/05/2004  
  313,616.91  USD
331452
  JONE0514KJ1384R1   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   03/23/2004  
05/05/2004     8,223.33  USD
331453
  JONE0515WLC398EC   HNK   IMLC   JOY PLUS TRADING (H.K.) LTD.   HK   03/23/2004
  06/01/2004     619,681.17  USD
331454
  JONE0516WLC362EC   HNK   IMLC   MAXIMARK INTERNATIONAL LIMITED   HK  
03/23/2004   05/05/2004     66,083.32  USD
331455
  JONE0517JEV34LY1   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   03/23/2004  
05/07/2004     110,926.43  USD
331456
  JONE0518JEV38LY1   HNK   IMLC   HAN SAE CO., LTD.   KR   03/23/2004  
05/13/2004     363,848.14  USD
331457
  JONE0519JEV026R1   HNK   IMLC   DONGHAN INTERNATIONAL CO., LTD   KR  
03/23/2004   05/05/2004     116,032.35  USD
331458
  JONE0520JO030304   HNK   IMLC   HAN SAE CO., LTD.   KR   03/23/2004  
04/23/2004     100,543.16  USD
331459
  JONE0521SK-0316A   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   03/23/2004  
05/29/2004     94,898.12  USD
331460
  JONE0522A103   HNK   IMLC   BISHARA WORSTED WOOL MANUFACTURING   EG  
03/23/2004   05/15/2004     66,230.75  USD
331461
  JONE0523NWT03122   HNK   IMLC   SILKGATE PACIFIC LIGHT IND. ENT.   HK  
03/23/2004   04/24/2004     21,413.00  USD
331465
  JONE0527U02415   HNK   IMLC   MARCOLANA LANIFICIO   IT   03/25/2004  
05/09/2004     12,820.50  USD
331466
  JONE0528MA00453   HNK   IMLC   BTD TEKSTIL LTD   TR   03/25/2004   05/15/2004
    72,917.26  USD
331467
  JONE0530E03515   HNK   IMLC   PANG RIM CO., LTD.   KR   03/25/2004  
05/10/2004     62,597.27  USD
331468
  JONE0531D08301   HNK   IMLC   MANUFACTURE F. CLARENSON   FR   03/25/2004  
05/10/2004     341,334.00  USD
331469
  JONE0532E03532   HNK   IMLC   SAEHAN INDUSTRIES, INC.   KR   03/25/2004  
06/09/2004     11,427.57  USD
331470
  JONE0533JG4221   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID  
03/25/2004   05/30/2004     20,547.40  USD
331471
  JONE0534JG4217   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
03/25/2004   07/24/2004     17,967.60  USD
331472
  JONE0535JG4218   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
03/25/2004   07/31/2004     29,318.89  USD
331473
  JONE0536JG4142   HNK   IMLC   SHANDONG CHERRY GROUP MAYTEX   C1   03/25/2004  
05/02/2004     156,205.21  USD
331474
  JONE0537WLC403EC   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   03/25/2004  
05/25/2004     73,934.39  USD
331475
  JONE0538APR91   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   03/25/2004  
05/25/2004     43,199.33  USD
331476
  JONE0539JEV044R1   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   03/25/2004  
05/30/2004     99,442.39  USD
331477
  JONE0540JEV45LY1   HNK   IMLC   HAN SAE CO., LTD.   KR   03/25/2004  
05/14/2004     47,175.32  USD
331478
  JONE0542W02150   HNK   IMLC   PIONEER STREAM LTD.   TW   03/30/2004  
05/15/2004     26,332.95  USD
331479
  JONE0543F03639   HNK   IMLC   SAEHAN INDUSTRIES, INC.   KR   03/30/2004  
04/25/2004     1,062.36  USD
331480
  JONE0544MA00439   HNK   IMLC   TESSILGODI S.P.A.   IT   03/30/2004  
05/05/2004     125.12  USD
331481
  JONE0545D08323   HNK   IMLC   TOMEN CORPORATION   JP   03/30/2004   04/20/2004
    28,428.75  USD
331482
  JONE0546JG4230   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
03/30/2004   07/30/2004     16,285.50  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



         
(WACHOVIA) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 11

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
331483
  JONE0547JG4231   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
03/30/2004   08/16/2004     17,290.46  USD
331484
  JONE0548JG4232   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
03/30/2004   07/12/2004     13,951.25  USD
331485
  JONE0549JG4233   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
03/30/2004   07/12/2004     33,603.52  USD
331486
  JONE0550JG4211   HNK   IMLC   JOY PLUS TRADING (H.K.) LTD.   HK   03/30/2004  
04/20/2004     378,076.58  USD
331488
  JONE0552JG4228   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   03/30/2004  
04/29/2004     119,061.88  USD
331489
  JONE0553JG4225   HNK   IMLC   BUSINESS FAITH INTERNATIONAL LTD.   HK  
03/30/2004   04/30/2004     220,835.16  USD
331490
  JONE0554JG4223   HNK   IMLC   VOGUE TEX (PVT) LTD.   LK   03/30/2004  
05/03/2004     117,780.45  USD
331491
  JONE0555JG4219   HNK   IMLC   HIRDARAMANI (INDUSTRIES) LTD.   LK   03/30/2004
  05/04/2004     6,460.70  USD
331492
  JONE0556JTK319A-   HNK   IMLC   HAN SAE CO., LTD.   KR   03/30/2004  
05/06/2004     42,361.56  USD
331493
  JONE0557JTK316A   HNK   IMLC   EUHA INTERNATIONAL LTD   KR   03/30/2004  
05/06/2004     42,930.72  USD
331495
  JONE0559LCDYC-FE   HNK   IMLC   DISENO Y COLOR S.A.   PE   03/30/2004  
05/06/2004     554,161.65  USD
331496
  JONE0560MA00462   HNK   IMLC   ABRAHAM MOON AND SONS LIMITED   GB   04/01/2004
  06/05/2004     228,703.65  USD
331497
  JONE0561MA00412   HNK   IMLC   LANIFICIO DI MAZZONE S.A.S.   IT   04/01/2004  
05/22/2004     200,655.00  USD
331498
  JONE0562D08306   HNK   IMLC   KEN TRADING   JP   04/01/2004   04/24/2004    
1,260.04  USD
331501
  JONE0565JG4206   HNK   IMLC   SHANGHAI SALES CLOTHING (WEI YA)CO   C2  
04/01/2004   04/20/2004     8,010.21  USD
331502
  JONE05663ZM89   HNK   IMLC   TAI KEI KNITTERS LIMITED   HK   04/01/2004  
04/21/2004     4,085.38  USD
331503
  JONE05672MK330A   HNK   IMLC   POONGIN TRADING CO., LTD.   KR   04/01/2004  
05/06/2004     13,351.09  USD
331504
  JONE0568JG4238   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   04/01/2004
  05/03/2004     16,400.77  USD
331505
  JONE0569JG4236   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   04/01/2004  
05/05/2004     132,040.70  USD
331506
  JONE0570JG4234   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   04/01/2004  
05/10/2004     35,632.46  USD
331507
  JONE0571MFS11   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   04/01/2004  
05/15/2004     100,413.00  USD
331508
  JONE0572NBU-044-   HNK   IMLC   HAEYANG KNITTING FACTORY LTD   KR   04/01/2004
  05/15/2004     193,419.35  USD
331509
  JONE0573AB-03-04   HNK   IMLC   ABU GOSH TEXTILE INDUSTRIES LTD.   IL  
04/01/2004   05/30/2004     89,349.91  USD
331510
  JONE1201JG4253   HNK   IMLC   BUSINESS FAITH INTERNATIONAL LTD.   HK  
04/06/2004   05/08/2004     23,027.35  USD
331511
  JONE1202JG4227   HNK   IMLC   HONG KONG SHUERTAI CO., LTD.   HK   04/06/2004  
04/30/2004     71,431.01  USD
331512
  JONE1203JG4260   HNK   IMLC   JOY PLUS TRADING (H.K.) LTD.   HK   04/06/2004  
04/27/2004     115,020.93  USD
331513
  JONE1204JG4252   HNK   IMLC   PT BUSANA PERKASA GARMENTS   ID   04/06/2004  
05/13/2004     41,647.58  USD
331514
  JONE1205UIJ05   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID  
04/06/2004   05/31/2004     90,789.97  USD
331515
  JONE1206CNJ03   HNK   IMLC   CARNIVAL INDUSTRIAL CORP.   TW   04/06/2004  
05/17/2004     99,119.87  USD
331516
  JONE12072MK-330D   HNK   IMLC   POONGIN TRADING CO., LTD.   KR   04/06/2004  
04/26/2004     13,454.28  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



         
(WACHOVIA) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 12

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
331517
  JONE1208JTK329A-   HNK   IMLC   EUHA INTERNATIONAL LTD   KR   04/06/2004  
05/06/2004     201,582.86  USD
331518
  JONE1209JEV55LY1   HNK   IMLC   HAN SAE CO., LTD.   KR   04/06/2004  
06/12/2004     180,915.88  USD
331519
  JONE0578D08407   HNK   IMLC   MITSUI & CO. LTD.   JP   04/07/2004   05/15/2004
    71,018.33  USD
331520
  JONE0579D08327   HNK   IMLC   YUNISAN YUNLU SANAYI   TR   04/07/2004  
05/01/2004     40,540.50  USD
331521
  JONE0580MA00429   HNK   IMLC   ABRAHAM MOON AND SONS LIMITED   GB   04/07/2004
  06/12/2004     19,304.78  USD
331522
  JONE0581MA00444   HNK   IMLC   ABRAHAM MOON AND SONS LIMITED   GB   04/07/2004
  05/22/2004     159,180.00  USD
331523
  JONE0582MA00445   HNK   IMLC   ABRAHAM MOON AND SONS LIMITED   GB   04/07/2004
  05/22/2004     83,057.94  USD
331524
  JONE0583MA00466   HNK   IMLC   GEO MUCK CO., LTD.   KR   04/07/2004  
07/12/2004     269,891.21  USD
331525
  JONE0584WLC410EC   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK  
04/07/2004   05/12/2004     399,335.00  USD
331526
  JONE0585JG4235   HNK   IMLC   PT. UNGARAN SARI GARMENTS   ID   04/07/2004  
05/30/2004     15,809.63  USD
331527
  JONE0586JO040204   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   04/07/2004  
05/31/2004     330,183.67  USD
331528
  JONE0587NWT04031   HNK   IMLC   SILKGATE PACIFIC LIGHT IND. ENT.   HK  
04/07/2004   05/19/2004     31,410.53  USD
331529
  JONE0588JG4254   HNK   IMLC   BUSINESS FAITH INTERNATIONAL LTD.   HK  
04/07/2004   06/20/2004     189,236.69  USD
331530
  JONE0589JG4242   HNK   IMLC   JIING SHENG KNITTING CO., LTD.   TW   04/07/2004
  05/20/2004     15,068.59  USD
331531
  JONE0590JG4246   HNK   IMLC   DATAS INDUSTRIES LIMITED   HK   04/07/2004  
05/20/2004     19,522.49  USD
331532
  JONE0591JEV45LY2   HNK   IMLC   HAN SAE CO., LTD.   KR   04/07/2004  
06/17/2004     88,390.73  USD
331533
  JONE0593MA00490   HNK   IMLC   LANIFICIO DI MAZZONE S.A.S.   IT   04/08/2004  
05/30/2004     4,021.50  USD
331534
  JONE0594MA00465   HNK   IMLC   LANIFICIO DI MAZZONE S.A.S.   IT   04/08/2004  
05/14/2004     20,160.00  USD
331535
  JONE0595D08320   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
04/08/2004   04/30/2004     185,387.69  USD
331536
  JONE0596NA01194   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
04/08/2004   05/06/2004     55,389.60  USD
331537
  JONE0597JG4269   HNK   IMLC   HIRDARAMANI (INDUSTRIES) LTD.   LK   04/08/2004
  04/28/2004     62,111.94  USD
331538
  JONE0598JG4256   HNK   IMLC   VIMCHAMP GARMENTS LIMITED   HK   04/08/2004  
07/20/2004     23,340.37  USD
331539
  JONE0599WLC409EC   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
04/08/2004   05/12/2004     106,240.91  USD
331540
  JONE0600JG4277   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   04/13/2004  
05/15/2004     34,287.16  USD
331541
  JONE0601JG4280   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   04/13/2004  
05/05/2004     159,616.49  USD
331542
  JONE0602JG4275   HNK   IMLC   PT SARASA NUGRAHA TBK   ID   04/13/2004  
06/02/2004     82,320.00  USD
331543
  JONE0603WLC405EC   HNK   IMLC   JOY PLUS TRADING (H.K.) LTD.   HK   04/13/2004
  05/25/2004     59,759.75  USD
331544
  JONE0604JG4292   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
04/16/2004   07/29/2004     19,417.23  USD
331545
  JONE0605JG4304   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
04/16/2004   07/15/2004     12,600.00  USD
331546
  JONE0606JG4305   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
04/16/2004   08/15/2004     149,265.27  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



         
(WACHOVIA) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 13

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
331547
  JONE0607JG4263   HNK   IMLC   HONG KONG SHUERTAI CO., LTD.   HK   04/16/2004  
05/05/2004     36,701.35  USD
331548
  JONE0608JG4205   HNK   IMLC   LUEN THAI GARMENT COMPANY   HK   04/16/2004  
06/30/2004     39,133.06  USD
331549
  JONE0609JG4259   HNK   IMLC   BUSINESS FAITH INTERNATIONAL LTD.   HK  
04/16/2004   05/30/2004     75,856.88  USD
331550
  JONE0610JG4222   HNK   IMLC   ZHEJIANG WANLIFENG TEXTILE   C2   04/16/2004  
06/15/2004     129,920.96  USD
331551
  JONE0611JG4237   HNK   IMLC   AUTOMOBILE FASHIONS CO., LTD   TW   04/16/2004  
07/07/2004     314,139.46  USD
331552
  JONE0612JG4266   HNK   IMLC   ATRACO INDUSTRIAL ENTERPRISES   AE   04/16/2004
  05/25/2004     1,482,416.42  USD
331553
  JONE0613JG4278   HNK   IMLC   TONGLU PUDE GARMENTS CO.   C2   04/16/2004  
05/10/2004     199,053.37  USD
331554
  JONE0614JG4272   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   04/16/2004  
05/06/2004     225,973.61  USD
331555
  JONE0615JG4264   HNK   IMLC   SHANGHAI SALES CLOTHING (WEI YA)CO   C2  
04/16/2004   05/01/2004     45,871.45  USD
331556
  JONE0616JG4283   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   04/16/2004  
05/01/2004     53,889.00  USD
331557
  JONE0617JG4265   HNK   IMLC   MOREGOAL INDUSTRIES LTD.   HK   04/16/2004  
05/12/2004     75,192.41  USD
331558
  JONE0618JG4293   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/16/2004  
05/12/2004     41,290.15  USD
331559
  JONE0619WLC416EC   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   04/16/2004  
06/15/2004     9,151.04  USD
331560
  JONE0620WLC411EC   HNK   IMLC   SAVERIO INTERNATIONAL LIMITED   HK  
04/16/2004   05/08/2004     845,273.33  USD
331561
  JONE0621SK0331A   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   04/16/2004  
06/04/2004     1,017,189.63  USD
331562
  JONE0622KR040904   HNK   IMLC   HAN SAE CO., LTD.   KR   04/16/2004  
05/20/2004     177,034.11  USD
331563
  JONE0623KR033104   HNK   IMLC   HAN SAE CO., LTD.   KR   04/16/2004  
05/07/2004     25,111.17  USD
331564
  JONE0624NBU045A   HNK   IMLC   HAEYANG KNITTING FACTORY LTD   KR   04/16/2004
  05/30/2004     121,524.03  USD
331565
  JONE0625NA01341   HNK   IMLC   ROSATI SPA   IT   04/20/2004   05/11/2004    
6,490.05  USD
331566
  JONE0626D08497   HNK   IMLC   LANIFICIO CAVERNI AND GRAMIGNI SPA   IT  
04/20/2004   05/25/2004     8,241.19  USD
331567
  JONE0627D08391   HNK   IMLC   KEN TRADING   JP   04/20/2004   06/14/2004    
847,535.33  USD
331568
  JONE0628D08384   HNK   IMLC   KEN TRADING   JP   04/20/2004   05/25/2004    
495,423.08  USD
331569
  JONE0629D08419   HNK   IMLC   AK-PA TEKSTIL IHRACAT PAZARLAMA AS   TR  
04/20/2004   05/27/2004     23,409.75  USD
331570
  JONE0630D08433   HNK   IMLC   MITSUI & CO. LTD.   JP   04/20/2004   05/25/2004
    106,347.15  USD
331571
  JONE0631D08434   HNK   IMLC   TEX BOX SRL   IT   04/20/2004   06/09/2004    
82,882.80  USD
331572
  JONE0632D08442   HNK   IMLC   INDUSTRIA TESSILE SANESI S.P.A.   IT  
04/20/2004   06/01/2004     36,571.50  USD
331573
  JONE0633D08447   HNK   IMLC   LANIFICIO CAVERNI AND GRAMIGNI SPA   IT  
04/20/2004   06/09/2004     27,090.00  USD
331574
  JONE0634D08475   HNK   IMLC   LANIFICIO CAVERNI & GRAMIGNI SPA   IT  
04/20/2004   06/22/2004     33,185.26  USD
331575
  JONE0635MA00462   HNK   IMLC   ABRAHAM MOON AND SONS LIMITED   GB   04/20/2004
  06/05/2004     245,650.76  USD
331576
  JONE0636D08443   HNK   IMLC   KEN TRADING   JP   04/20/2004   05/15/2004    
208,162.50  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



         
(WACHOVIA) [y85661y8566101.gif]
  Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: JONES APPAREL GROUP USA INC.   Page: 14

Date: 04/30/2004

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
331577
  JONE0638D08317   HNK   IMLC   KEN TRADING   JP   04/20/2004   05/15/2004    
300,658.58  USD
331578
  JONE0639D08347   HNK   IMLC   MITSUI AND CO. LTD.   JP   04/20/2004  
05/21/2004     109,335.98  USD
331579
  JONE0640D08375   HNK   IMLC   MITSUI AND CO. LTD.   JP   04/20/2004  
05/15/2004     220,626.00  USD
331580
  JONE0641D08358   HNK   IMLC   MANIFATURRA TESSILE NEW LINE SPA   IT  
04/20/2004   05/10/2004     18,385.50  USD
331581
  JONE0643W02171   HNK   IMLC   YOO SAN CO. LTD.   KR   04/20/2004   05/12/2004
    73,508.40  USD
331582
  JONE0644D08495   HNK   IMLC   AMOR TESSUTO SA   UY   04/20/2004   06/30/2004  
  30,444.75  USD
331583
  JONE0645D08449   HNK   IMLC   MITSUI & CO. LTD.   JP   04/20/2004   06/25/2004
    37,366.88  USD
331584
  JONE0646D08445   HNK   IMLC   KEN TRADING   JP   04/20/2004   05/30/2004    
102,791.85  USD
331585
  JONE0647U02435   HNK   IMLC   VERTEX TEXTILES INC. LTD   HK   04/20/2004  
06/09/2004     14,895.09  USD
331586
  JONE0648MA00414   HNK   IMLC   TAECHANG ENTERPRISE CO., LTD.   KR   04/20/2004
  06/10/2004     430,612.67  USD
331587
  JONE0650E03546   HNK   IMLC   BONDEX INTERNATIONAL (HONG KONG)   HK  
04/20/2004   07/07/2004     103,729.51  USD
331588
  JONE0651D08494   HNK   IMLC   KARIBE INDUSTRIA E COMERCIO LTDA   BR  
04/20/2004   06/25/2004     29,452.50  USD
331589
  JONE0652JG4298   HNK   IMLC   WISE TIME KNITTING FTY, LTD   HK   04/20/2004  
06/02/2004     22,631.83  USD
331590
  JONE0653JG4291   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID  
04/20/2004   05/24/2004     36,933.01  USD
331591
  JONE0654JG4306   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
04/20/2004   05/25/2004     94,949.87  USD
331592
  JONE0655WLC415EC   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/20/2004  
05/15/2004     197,455.93  USD
331593
  JONE0656WLC417SL   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
04/20/2004   05/12/2004     24,573.83  USD
331594
  JONE0657JEV062R1   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   04/20/2004  
06/20/2004     351,461.26  USD
331595
  JONE0659G02410   HNK   IMLC   JOUEN TEX COMPANY   KR   04/22/2004   05/14/2004
    9,256.80  USD
331596
  JONE0660G02363   HNK   IMLC   L AND D INTERNATIONAL CO., LTD.   KR  
04/22/2004   05/17/2004     12,810.00  USD
331597
  JONE0661G02399   HNK   IMLC   SE YANG INDUSTRIAL CO LTD.   KR   04/22/2004  
05/20/2004     15,970.50  USD
331598
  JONE0662G02407   HNK   IMLC   HANA TEXTILES CO., LTD.   KR   04/22/2004  
05/25/2004     17,062.50  USD
331599
  JONE0663W02174   HNK   IMLC   GEO MUCK CO. LTD.   KR   04/22/2004   05/22/2004
    1,391.04  USD
334050
  JONE0664D08499   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
04/22/2004   05/12/2004     29,756.16  USD
334051
  JONE0665D08408   HNK   IMLC   TESSILGODI S.P.A.   IT   04/22/2004   06/04/2004
    27,188.70  USD
334052
  JONE0666D08493   HNK   IMLC   MIGOTEX S.R.L.   IT   04/22/2004   06/14/2004  
  40,954.20  USD
334053
  JONE0667D08389   HNK   IMLC   YUNISAN YUNLU SANAYI   TR   04/22/2004  
05/25/2004     63,063.00  USD
334054
  JONE0668D08499   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
04/22/2004   05/12/2004     29,756.16  USD
334055
  JONE0669D08321   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
04/22/2004   05/10/2004     57,741.60  USD
334056
  JONE0670D08452   HNK   IMLC   TESSIL GROSSO S.R.L.   IT   04/22/2004  
06/25/2004     49,665.00  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.   Page: 15           Outstanding Summary Report   Date:
04/30/2004           For Applicant: JONES APPAREL GROUP USA INC.    

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
334057
  JONE0671D08542   HNK   IMLC   QINGDAO DONGLIM PLUSH CO., LTD.   C1  
04/22/2004   06/01/2004     7,203.00  USD
334058
  JONE0672D08318   HNK   IMLC   MANUFACTURE F. CLARENSON   FR   04/22/2004  
06/14/2004     340,964.40  USD
334059
  JONE0673E03504   HNK   IMLC   KURABO INDUSTRIES LTD., HONG KONG   HK  
04/22/2004   05/15/2004     146,827.80  USD
334060
  JONE0674D08448   HNK   IMLC   KEN TRADING   JP   04/26/2004   05/25/2004    
22,286.25  USD
334062
  JONE0676D08345   HNK   IMLC   MITSUI AND CO. LTD.   JP   04/26/2004  
05/10/2004     197,400.00  USD
334063
  JONE0677D08318   HNK   IMLC   CLARENSON   FR   04/26/2004   05/20/2004    
258,066.90  USD
334064
  JONE0682BLANKET   HNK   IMLC   PT DAESE GARMIN   ID   04/26/2004   06/09/2004
    60,442.20  USD
334065
  JONE0683JG4315   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
04/26/2004   09/07/2004     42,000.00  USD
334066
  JONE0684JG4316   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH  
04/26/2004   08/18/2004     13,266.75  USD
334067
  JONE0685JG4317   HNK   IMLC   DOKO (HONG KONG)LTD   HK   04/26/2004  
05/24/2004     15,478.68  USD
334068
  JONE0686JG4309   HNK   IMLC   EXCELLENT JADE LIMITED   HK   04/26/2004  
05/25/2004     95,497.15  USD
334069
  JONE0687JG4284   HNK   IMLC   HONG KONG SHUERTAI CO., LTD.   HK   04/26/2004  
05/11/2004     69,865.95  USD
334070
  JONE0688JG4243   HNK   IMLC   FORNTON KNITTING CO., LTD.   HK   04/26/2004  
05/20/2004     59,202.00  USD
334071
  JONE0689JG4318   HNK   IMLC   SLITHER LTD.   HK   04/26/2004   05/30/2004    
9,606.66  USD
334072
  JONE0690WLC413EC   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK  
04/26/2004   05/19/2004     30,608.86  USD
334073
  JONE0691WLC414EC   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/26/2004  
05/19/2004     96,804.03  USD
334074
  JONE0692WLC425SL   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK  
04/26/2004   05/12/2004     92,424.48  USD
334075
  JONE0693WLC426SL   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK  
04/26/2004   05/19/2004     63,739.59  USD
334076
  JONE0694JEV175R1   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   04/26/2004  
07/05/2004     470,362.86  USD
334077
  JONE0695JEV59LY1   HNK   IMLC   HAN SAE CO., LTD.   KR   04/26/2004  
07/08/2004     239,967.59  USD
334078
  JONE0696LAY46   HNK   IMLC   HEDEF KONFEKSIYON VE TEKSTIL   TR   04/26/2004  
05/30/2004     46,138.85  USD
334080
  JONE0679D08354   HNK   IMLC   MANIFATURRA TESSILE NEW LINE SPA   IT  
04/28/2004   05/20/2004     44,688.00  USD
334081
  JONE0680D08338   HNK   IMLC   TESSILGODI S.P.A.   IT   04/28/2004   05/25/2004
    49,434.00  USD
334082
  JONE0697JG4314   HNK   IMLC   DOKO (HONG KONG)LTD   HK   04/28/2004  
06/05/2004     37,193.88  USD
334083
  JONE0698JG4300   HNK   IMLC   WISEKNIT FACTORY LTD.   HK   04/28/2004  
06/30/2004     172,058.65  USD
334084
  JONE0699JG4287   HNK   IMLC   BUSINESS FAITH INTERNATIONAL LTD.   HK  
04/28/2004   06/06/2004     136,072.60  USD
334085
  JONE0700JG4289   HNK   IMLC   DOMINANT GARMENTS FTY LTD.   HK   04/28/2004  
06/30/2004     331,580.77  USD
334086
  JONE0701JG4325   HNK   IMLC   P.T. CITRA ABADI SEJATI   ID   04/28/2004  
06/10/2004     6,503.44  USD
334087
  JONE0702JG4310   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/28/2004  
05/26/2004     221,227.29  USD
334088
  JONE0703JG4329   HNK   IMLC   EXCELLENT JADE LIMITED   HK   04/28/2004  
06/08/2004     24,555.31  USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.   Page: 16           Outstanding Summary Report   Date:
04/30/2004           For Applicant: JONES APPAREL GROUP USA INC.    

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
334089
  JONE0704JG4337   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   04/28/2004  
05/30/2004     8,431.46  USD
334090
  JONE0705JG4320   HNK   IMLC   VIMCHAMP GARMENTS LIMITED   HK   04/28/2004  
06/09/2004     18,228.42  USD
334091
  JONE0706JSIG-46L   HNK   IMLC   ONE YOUNG INDUSTRIAL CO., LTD.   KR  
04/28/2004   06/04/2004     98,567.79  USD
334092
  JONE0707JTK423A   HNK   IMLC   HAN SAE CO., LTD.   KR   04/28/2004  
06/05/2004     105,598.71  USD
334093
  JONE0708NNB001-A   HNK   IMLC   HAEYANG KNITTING FACTORY LTD   KR   04/28/2004
  06/05/2004     42,893.24  USD
334094
  JONE0710MA00501   HNK   IMLC   MANIFATURRA TESSILE NEW LINE SPA   IT  
04/28/2004   06/20/2004     197,025.68  USD
334095
  JONE0711D08542   HNK   IMLC   QINGDAO DONGLIM PLUSH CO., LTD.   C1  
04/28/2004   06/02/2004     7,203.00  USD
334096
  JONE0712D08402   HNK   IMLC   LANIFICIO TEXCO S.P.A.   IT   04/28/2004  
06/09/2004     149,814.00  USD
334097
  JONE0713D08424   HNK   IMLC   LANIFICIO CAVERNI AND GRAMIGNI SPA   IT  
04/28/2004   06/09/2004     57,939.00  USD
334098
  JONE0714NA01368   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
04/28/2004   05/22/2004     80,260.53  USD
334099
  JONE0715NA01363   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
04/28/2004   05/29/2004     21,498.75  USD
334100
  JONE0716NA01391   HNK   IMLC   BTD TEKSTIL LTD   TR   04/28/2004   06/19/2004
    68,544.00  USD
334101
  JONE0717NA01236   HNK   IMLC   MENSA   TR   04/28/2004   05/15/2004    
21,225.75  USD
334102
  JONE0718MA00462   HNK   IMLC   ABRAHAM MOON AND SONS LIMITED   GB   04/30/2004
  06/15/2004     206,143.61  USD
334103
  JONE0719D08343   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
04/30/2004   05/29/2004     49,474.43  USD
334104
  JONE0720NA01209   HNK   IMLC   LANIFICIO NELLO GORI S.P.A.   IT   04/30/2004  
05/25/2004     42,903.00  USD
334105
  JONE0721JG4327   HNK   IMLC   AUTOMOBILE FASHIONS CO., LTD   TW   04/30/2004  
05/15/2004     15,653.63  USD
334106
  JONE0722JG4239   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   04/30/2004  
07/07/2004     161,274.62  USD
334107
  JONE0723JG4331   HNK   IMLC   DOKO (HONG KONG)LTD   HK   04/30/2004  
06/08/2004     167,241.69  USD
334108
  JONE0724JG4330   HNK   IMLC   DOKO (HONG KONG)LTD   HK   04/30/2004  
06/15/2004     52,860.90  USD
334109
  JONE0725JEV70LY1   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   04/30/2004  
07/06/2004     182,701.21  USD
334110
  JONE0726JTK-419A   HNK   IMLC   HAN SAE CO., LTD.   KR   04/30/2004  
06/05/2004     114,345.00  USD
334111
  JONE0727JSI0427A   HNK   IMLC   HAN SAE CO., LTD.   KR   04/30/2004  
06/07/2004     300,859.77  USD
334112
  JONE0728JSI-0427   HNK   IMLC   POONGIN TRADING CO., LTD.   KR   04/30/2004  
06/14/2004     109,617.97  USD
334113
  JONE0729JSI0427B   HNK   IMLC   HAN SAE CO., LTD.   KR   04/30/2004  
06/14/2004     515,338.90  USD
334114
  JONE0730AGKE226   HNK   IMLC   KISH EXPORTS LIMITED   IN   04/30/2004  
06/14/2004     50,037.00  USD
334115
  JONE0731AGKE224   HNK   IMLC   KISH EXPORTS LIMITED   IN   04/30/2004  
06/14/2004     275,815.90  USD                         Appl Name Total:    
114,686,584.50  
 
                      Total:         114,686,584.50  

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.   Page: 17  
Outstanding Summary Report  
Date: 04/30/2004  
For Applicant: JONES APPAREL GROUP USA INC.    

BA/ACCPT Summary:
Total:                                    
 
*** END OF OUTSTANDING SUMMARY REPORT
OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



Trade Info Exchange   Page 1 of 1

L/C Import

      Outstanding Summary   Selected

Fri Apr 30 07:07:11 EDT 2004
Download
Results: (1 — 5) of 5
Go To Page: 1 | Totals
Date range selected : as of 04/30/2004

                                          Global                                
    Customer       Applicant           Item     Base     Base     ID   DDA
Account   Name   Location   Liability Type   (s)     Outstanding     CCY   ???
B000005723
  000000020918917   JONES APPAREL GROUP CANADA, INC.   JPMorgan New York  
Airway Release L/C     1       1,642.90     USD   ???
 
              (Non-Liability Total)     1       1,642.90     USD   ???
 
              Irrevoc L/C Import Sight     118       1,958,450.72     USD   ???
 
              (Liability Total)     118       1,958,450.72     USD   ???
 
              (Grand Total)     119       1,960,093.62     USD   ???

Copyright © 2004, J.P. Morgan Chase & Co. All rights reserved.

 



--------------------------------------------------------------------------------



 



Trade Info Exchange   Page 1 of 1

L/C Import

Outstanding Summary   selected

Fri Apr 30 07:07:57 EDT 2004
Download
Results: (1 — 10) of 10
Go To Page: 1 | Totals
Date range selected : as of 04/30/2004

                                          Global                                
    Customer       Applicant           Item     Base     Base     ID   DDA
Account   Name   Location   Liability Type   (s)     Outstanding     CCY ???  
B000005738
  000000444382461   JONES APPAREL OF TEXAS,LTD   JPMorgan New York   Airway
Release L/C     4       60,354.75     USD ???  
 
              Global LC S/S Memo     4       428,259.97     USD ???  
 
              (Non-Liablility Total)     8       488,614.72     USD ???  
 
              Acceptance     7       575,921.15     USD ???  
 
              Irrevoc L/C Import Sight     115       26,755,033.14     USD ???  
 
              Irrevoc L/C Import Time     3       1,465,532.85     USD ???  
 
              Irrevoc L/C Standby Sight     2       467,500.00     USD ???  
 
              Steamship L/C     7       100,941.46     USD ???  
 
              (Liability Total)     134       29,364,928.60     USD ???  
 
              (Grand Total)     142       29,853,543.32     USD ???  

Copyright © 2004, J.P. Morgan Chase & Co. All rights reserved.

 



--------------------------------------------------------------------------------



 



     

          (BANK OF AMERICA) [y85661y8566102.gif]   Outstanding Report — Import
LC   Report as of 30-Apr-04
Page 1 of 7

                  Customer   Total Items     Total Amount (USD Eqv)  
NORTON MCNAUGHTON OF SQUIRE INC
    270       55,621,297.19    
 
    270       55,621,297.19  

NORTON MCNAUGHTON OF SQUIRE INC (6055 — 89208)
Total Items: 270

Total Outstanding Amount (USD Equivalent): 55,621,297.19

                                                                  Outstanding  
                          Lc Ref No   CAR Ref   Customer Ref   Curr   Balance  
  USD Eqv     Issue Date   Expiry Date   Tenor   Beneficiary   Ben Country
IM371709/03
  2399NMCNHK   HK1H0408NM   USD     863,937.00       863,937.00     04-Apr-03  
14-Jun-03   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM371728/03
  2401NMCNHK   HK1H0410NM   USD     458,581.80       458,581.80     4-Apr-03  
14-Jun-03   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM382823/03
  2895NMCNHK   HK1H0906BA   USD     1,736.64       1,736.64     21-Jul-03  
31-Dec-03   0   STANDTEX COMPANY LTD.   TAIWAN
IM385044/03
  3021NMCNHK   HK1H1033811GV   USD     68,488.18       68,488.18     14-Aug-03  
1-Dec-03   0   MAVITEX   MADAGASCAR
IM387275/03
  3105NMCNHK   HK1H111794GV   USD     128,577.33       128,577.33     09-Sep-03
  27-Feb-04   0   HI TECH TEXTILE   JORDAN
IM388376/03
  3155NMONHK   HK1H1168ME520   USD     9,151.20       9,151.20     22-Sep-03  
14-Jan-04   0   JYOTI APPARELS   INDIA
IM390649/03
  3317NMCNHK   HK1H1329GV   USD     47,146.04       47,146.04     24-Oct-03  
20-Mar-04   0   EGYPTIAN INTERNATIONAL COMPANY   EGYPT
IM391653/03
  3345NMCNHK   HK1H1356GV   USD     15,847.00       15,847.00     30-Oct-03  
20-Nov-03   90   GLOBAL CENTURY TRADING LIMITED   HONG KONG
IM394357/03
  3381NMCNHK   HK1H1492NM   USD     97,548.32       97,548.32     02-Dec-03  
22-Apr-04   0   PEARL BUYING SERVICES(PVT) LTD   BANGLADESH
IM395222/03
  3536NMCNHK   HK1H1547GC   USD     69,325.42       69,325.42     08-Dec-03  
15-May-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM395224/03
  3538NMCNHK   HK1H1549EP   USD     48,059.03       48,059.03     08-Dec-03  
15-May-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM395231/03
  3540NMCNHK   HK1H1551BA   USD     505,918.62       505,918.62     08-Dec-03  
15-May-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM395232/03
  3541NMCNHK   HK1H1552JW   USD     204,000.00       204,000.00     08-Dec-03  
15-May-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM395715/03
  3565NMCNHK   HK1H1576NM   USD     310,293.40       310,293.40     11-Dec-03  
13-Feb-04   0   DUCK HUNG TRADING CO., LTD.   KOREA REPUBLIC
IM396195/03
  3474NMCNHK   HK1H1485NM   USD     550,786.28       550,786.28     16-Dec-03  
15-May-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM396355/03
  TD6055000320   DOJI1598NC   USD     128,169.94       128,169.94     18-Dec-03
  15-May-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM396830/03
  TD6055000320   DOJI5991851JJ   USD     30,866.13       30,866.13     23-Dec-03
  4-May-04   0   GOLDTREND ENTERPRISES LTD.   HONG KONG
IM396955/03
  TD6055000320   DOJI1601JS   USD     397,800.00       397,800.00     24-Dec-03
  30-May-04   0   PACIFIC YEE LIK CO.LTD   HONG KONG
IM396956/03
  TD6055000320   DOJI1602NC   USD     30,600.00       30,600.00     24-Dec-03  
30-May-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM397894/04
  TD6055000320   DOJI00011853JJ   USD     57,508.50       57,508.50    
09-Jan-04   20-Apr-04   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM397896/04
  TD6055000320   DOJI00031855JJ   USD     87,589.66       87,589.66    
09-Jan-04   21-Jun-04   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM397899/04
  TD6055000320   DOJI00061859JJ   USD     841,037.50       841,037.50    
09-Jan-04   07-Jun-04   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM397901/04
  TD6055000320   DOJI00081861JJ   USD     2,313,867.82       2,313,867.82    
09-Jan-04   25-Jun-04   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM397917/04
  TD6055000320   DOJI00141871JJ   USD     1,397,795.78       1,397,795.78    
09-Jan-04   09-Jul-04   0   GARTEX KNITTING FTY LTD.   HONG KONG
IM397920/04
  TD6055000320   DOJI00171874JJ   USD     135,661.95       135,661.95    
09-Jan-04   17-May-04   0   HONG KONG KNITTERS LTD.   HONG KONG
IM397922/04
  TD6055000320   DOJI00101863JJ   USD     407,902.89       407,902.89    
12-Jan-04   17-May-04   0   MING TAI KNITTING GARMENT FTY LTD   HONS KONG
IM397916/04
  TD6055000320   DOJI00131870JJ   USD     406,658.78       406,658.78    
12-Jan-04   19-May-04   0   KING STAR GARMENT HONDURAS S. D[ILLIGIBLE]   TAIWAN
IM398014/04
  TD6055000320   DOJI00341878JJ   USD     463,589.23       463,589.23    
12-Jan-04   30-Apr-04   0   EROS CAMASIRLARI A.S   TURKEY

 



--------------------------------------------------------------------------------



 



     

          (BANK OF AMERICA) [y85661y8566102.gif]   Outstanding Report — Import
LC   Report as of 30-Apr-04
Page 2 of 7

                                                                  Outstanding  
                          Lc Ref No   CAR Ref   Customer Ref   Curr   Balance  
  USD Eqv     Issue Date   Expiry Date   Tenor   Beneficiary   Ben Country
IM398325/04
  TD6055000320   DOJI0036NM   USD     754,051.02       754,051.02     14-Jan-04
  07-May-04   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM398328/04
  TD6055000320   DOJI0039JS   USD     107,551.90       107,551.90     14-Jan-04
  30-Apr-04   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM398329/04
  TD6055000320   DOJI0040NC   USD     19,015.30       19,015.30     14-Jan-04  
30-Apr-04   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM398330/04
  TD6055000320   DOJI0041NM   USD     46,117.02       46,117.02     14-Jan-04  
07-May-04   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM398331/04
  TD6055000320   DOJI0042NM   USD     2,453.60       2,453.60     14-Jan-04  
30-Apr-04   0   KOWATEX LIMITED   HONG KONG
IM399157/04
  TD6055000320   DOJI0049NM   USD     68,069.70       68,069.70     23-Jan-04  
23-Apr-04   0   HSIN LING ENTERRISE CO., LTD.   TAIWAN
IM400045/04
  TD6055000320   DOJI00651885JJ   USD     131,722.08       131,722.08    
05-Feb-04   11-May-04   0   GOLDTREND ENTERPRISES LTD.   HONG KONG
IM400047/04
  TD6055000320   DOJI00671882JJ   USD     387,177.10       387,177.10     05-Feb
04   21-Jun-04   0   SAN WAI GARMENT FACTORY   MACAO
IM400048/04
  TD6055000320   DOJI00681883JJ   USD     80,483.30       80,483.30    
06-Feb-04   24-May-04   0   SAN WAI GARMENT FACTORY   MACAO
IM400098/04
  TD6055000320   DOJI00701881JJ   USD     291,375.00       291,375.00    
06-Feb-04   30-May-04   0   CREAT KNITWEAR CO., LTD.   TAIWAN
IM400228/04
  TD6055000320   DOJI0071NM   USD     79,405.78       79,405.78     10-Feb-04  
04-May 04   0   NINGBO FANHUA WOLLEN SWEATER   CHINA
IM400229/04
  TD6055000320   DOJI0072NM   USD     16,608.15       16,608.15     10-Feb-04  
04-May 04   0   WANG HING KNITTING FACTORY LTD.   HONG KONG
IM400233/04
  TD6055000321   DOJI0076JW   USD     31,826.52       31,826.52     10-Feb-04  
06-May-04   0   SKYLITE APPARELS   HONG KONG
IM400236/04
  TD6055000321   DOJI00791890JJ   USD     602.00       602.00     10-Feb-04  
27-Apr-04   0   WELL FULL GARMENT FACTORY LTD.   MACAO
IM400237/04
  TD6055000321   DOJI00801887JJ   USD     1,600.00       1,600.00     10-Feb-04
  27-Apr-04   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM400550/04
  TD6055000321   DOJI0082EP   USD     9,353.20       9,353.20     13-Feb-04  
11-May-04   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM400551/04
  TD6055000321   DOJI0083EP   USD     95,697.12       95,697.12     13-Feb-04  
11-May-04   0   DUCK HUNG TRADING CO., LTD.   KOREA REPUBLIC
IM400552/04
  TD6055000321   DOJI0084JW   USD     8,011.08       8,011.08     13-Feb-04  
07-May-04   0   DUCK HUNG TRADING CO., LTD.   KOREA REPUBLIC
IM400554/04
  TD6055000321   DOJI0086NC   USD     86,900.43       86,900.43     13-Feb-04  
27-Apr-04   0   KING BEST INDUSTRIAL LTD.   HONG KONG
IM400573/04
  TD6055000321   DOJI00901898JJ   USD     1,999,635.12       1,999,635.12    
13-Feb-04   14-Aug-04   0   WELSON TRADING LIMITED.   TAIWAN
IM400574/04
  TP6055000321   DOJI00911886LN   USD     1,689,116.68       1,689,116.68    
13-Feb-04   08-Jun-04   0   INDOSHEEN INC.C O HANA   UNITED STATES
IM400700/04
  TD6055000321   DOJI0094BA   USD     132,242.39       132,242.39     14-Feb-04
  05 May 04   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM400704/04
  TD6055000321   DOJI0098NM   USD     3,279.25       3,279.25     14-Feb-04  
25-Apr-04   0   JUNG HWA KOREA CO.,LTD.   KOREA REPUBLIC
IM401033/04
  TD6055000321   DOJI0104NM   USD     510,000.00       510,000.00     19-Feb-04
  15-May-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM401045/04
  TD6055000321   DOJI0105NM   USD     459,000.00       459,000.00     19-Feb-04
  15-May-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM401034/04
  TD6055000321   DOJI0106AL   USD     153,000.00       153,000.00     19-Feb-04
  15-May-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM401046/04
  TD6055000321   DOJI0107NC   USD     204,000.00       204,000.00     19-Feb-04
  15-May-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM401035/04
  TD6055000321   DOJI0108BA   USD     255,000.00       255,000.00     19-Feb-04
  15-May-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM401036/04
  TD6055000321   DOJI0109NM   USD     459,000.00       459,000.00     19-Feb-04
  14-Jun-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM401047/04
  TD6055000321   DOJI0110NM   USD     714,000.00       714,000.00     19-Feb-04
  14-Jun-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM401048/04
  TD6055000321   DOJI0111NM   USD     204,000.00       204,000.00     19-Feb-04
  14-Jun-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM401037/04
  TD6055000321   DOJI0112AL   USD     204,000.00       204,000.00     19-Feb-04
  14-Jun-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM401038/04
  TD6055000321   DOJI0113BA   USD     204,000.00       204,000.00     19-Feb-04
  14-Jun-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM401039/04
  TD6055000321   DOJI0114EP   USD     266,340.87       266,340.87     19-Feb-04
  11-May-04   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM401041/04
  TD6055000321   DOJI0116JW   USD     102,892.30       102,892.30     19-Feb-04
  11-May-04   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM401049/04
  TD6055000321   DOJI0117NC   USD     155,537.25       155,537.25     19-Feb-04
  09-Jun-04   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM401042/04
  TD6055000321   DOJI0118EP   USD     34,357.56       34,357.56     19-Feb-04  
11-May-04   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM401050/04
  TD6055000321   DOJI0119NC   USD     236,229.25       236,229.25     19-Feb-04
  30-May-04   0   SUHCHEON COMPANY, LTD.   KOREA REPUBLIC
IM401043/04
  TD6055000321   DOJI0122NC   USD     61,701.84       61,701.84     19-Feb-04  
20-May-04   0   THE HONESTIEST ENTERPRISE CO. LTD.   TAIWAN
IM401300/04
  TD6055000321   DOJI0125BA   USD     21,040.80       21,040.80     21-Feb-04  
14-Apr-04   0   CHUNG SHING TEXTILE CO., LTD.   TAIWAN
IM401301/04
  TD6055000321   DOJI0126NM   USD     3,110.05       3,110.05     21-Feb-04  
26-Apr-04   0   STANDTEX COMPANY LTD.   TAIWAN
IM401302/04
  TD6055000321   DOJI01271902JJ   USD     4,596.93       4,596.93     21-Feb-04
  10-May-04   0   GARTEX KNITTING FTY LTD.   HONG KONG
IM401303/04
  TD6055000321   DOJI01281915JJ   USD     571,163.28       571,163.28    
21-Feb-04   06-Jul-04   0   SAN WAI GARMENT FACTORY   MACAO
IM401304/04
  TD6055000321   DOJI01291918JJ   USD     413,222.78       413,222.78    
21-Feb-04   30-Jul-04   0   E.Z. CO., LTD.   TAIWAN
IM401307/04
  TD6055000321   DOJI01321921JJ   USD     4,458.00       4,458.00     21-Feb-04
  05-May-04   0   WIN SUM INTERNATIONAL CO. LTD.   KOREA REPUBLIC

 



--------------------------------------------------------------------------------



 



     

(BANK OF AMERICA LOGO) [y85661y8566102.gif]   Outstanding Report — Import LC  
Report as of 30-Apr-04
Page 3 of 7

                                                      Lc Ref No   CAR Ref  
Customer Ref   Curr   Outstanding Balance   USD Eqv   Issue Date   Expiry Date  
Tenor   Beneficiary   Ben Country
IM401308/04
  TD6055000321   DOJI01331922JJ   USD     967,176.00       967,176.00    
21-Feb-04   21-Jul-04     0     YONGWOO MODE CO. LTD.   KOREA REPUBLIC
IM401309/04
  TD6055000321   DOJI01341923JJ   USD     113,400.00       113,400.00    
21-Feb-04   14-Aug-04     0     D AND S MODE CO., LTD   KOREA REPUBLIC
IM401310/04
  TD6055000321   DOJI01351924JJ   USD     18,900.00       18,900.00    
21-Feb-04   30-May-04     0     CY INTERNATIONAL CO., LTD   KOREA REPUBLIC
IM401639 /04
  TD6055000321   DOJI0137JS   USD     187,067.27       187,067.27     26-Feb-04
  15-May-04     0     MERIM CORPORATION   KOREA REPUBLIC
IM401641/04
  TD6055000321   DOJI0139NM   USD     402,515.76       402,515.76     26-Feb-04
  29-May-04     0     JAY ONE TRADING CORP.   KOREA REPUBLIC
IM401642 /04
  TD6055000321   DOJI01401925JJ   USD     599,053.98       599,053.98    
26-Feb-04   14-Aug-04     0     EVA SWEATER LTD.   BANGLADESH
IM401643 /04
  TD6055000321   DOJI01411932JJ   USD     28,875.00       28,875.00    
26-Peb-04   17-May-04     0     FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM401644/04
  TD6055000321   DOJI01421933JJ   USD     1,072,333.70       1,072,333.70    
26-Feb-04   12-Jul-04     0     FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM401645/04
  TD6055000321   DOJI01431934JJ   USD     2,365,879.13       2,365,879.13    
26-Feb-04   19-Jul-04     0     FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM401656/04
  TD6055000321   DOJI01441935JJ   USD     310,220.40       310,220.40    
26-Feb-04   12-Jun-04     0     MING TAI KNITTING GARMENT   HONG KONG
IM401748/04
  TD6055000321   DOJI01451937JJ   USD     216,079.50       216,079.50    
27-Feb-04   25-Apr-04     0     DOGANLAR KONFEKSIYON SAN. VE TIC   TURKEY
IM401743/04
  TD6055000321   DOJI0148EP   USD     20,589.70       20,589.70     27-Feb-04  
05-Jun-04     0     BROAD INTERNATIONAL CORP.   UNITED STATES
IM401744/04
  TD6055000321   DOJI0149EP   USD     82,229.00       82,229.00     27-Feb-04  
13-May-04     0     TAECHANGE ENTERPRISE CO. LTD.   KOREA REPUBLIC
IM401745/04
  TD6055000321   DOJI01501939JJ   USD     662,756.78       662,756.78    
27-Feb-04   18-Jun-04     0     CHINA ARIA TRADING LIMITED   HONG KONG
IM401746/04
  TD6055000321   DOJI01511938JJ   USD     941,088.15       941,088.15    
27-Feb-04   25-Jun-04     0     CHINA ARIA TRADING LIMITED   HONG KONG
IM401747/04
  TD6055000321   DOJI0152NM   USD     57,372.55       57,372.55     27-Feb-04  
04-May-04     0     HSIN LING ENTERPRISE CO., LTD.   TAIWAN
IM401665/04
  TD6055000321   DOJI01461936JJ   USD     364,599.90       364,599.90    
02-Mar-04   14-Aug-04     0     MAC INTERNATIONAL   KOREA REPUBLIC
IM402059/04
  TD6055000321   DOJI01531942LN   USD     58,934.10       58,934.10    
03-Mar-04   24-Apr-04     0     LAL TEXTIL LTDA   BRAZIL
IM402140/04
  TD6055000321   DOJI0154JS   USD     137,528.60       137,528.60     04-Mar-04
  07-May-04     0     MUST GARMENT CORP. LTD   HONG KONG
IM402141/04
  TD6055000321   DOJI0155GC   USD     237,265.65       237,265.65     04-Mar-04
  13-May-04     0     BROAD INTERNATIONAL CORP.   UNITED STATES
IM402142/04
  TD6055000321   DOJI0156BA   USD     157,904.57       157,904.57     04-Mar-04
  27-Apr-04     0     NINGBO FANHUA WOLLEN SWEATER ???   CHINA
IM402143/04
  TD6055000321   DOJI0157BA   USD     65,493.79       65,493.79     04-Mar-04  
04-May-04     0     KING BEST INDUSTRIAL LTD.   HONG KONG
IM402136/04
  TD6055000321   DOJI0158NM   USD     16,450.56       16,450.56     04-Mar-04  
18-May-04     0     NINGBO FANHUA WOLLEN SWEATER CO.   CHINA
IM402138/04
  TD6055000321   DOJI0160NM   USD     66,838.97       66,838.97     04-Mar-04  
11-May-04     0     KOREA APPAREL CO., LTD   KOREA REPUBLIC
IM402287/04
  TD6055000321   DOJI01621951JJ   USD     52,869.48       52,869.48    
05-Mar-04   14-Jun-04     0     VICTORY CENTURY INDUSTRIES LTD.   HONG KONG
IM402281/04
  TD6055000321   DOJI01631952JJ   USD     228,690.00       228,690.00    
05-Mar-04   30-May-04     0     KSM LIMITED   HONG KONG
IM402282/04
  TD6055000321   DOJI01641960JJ   USD     69,037.50       69,037.50    
05-Mar-04   17-May-04     0     KING STAR GARMENT HONDURAS S D???   TAIWAN
IM402283/04
  TD6055000321   DOJI01651961JJ   USD     203,097.10       203,097.10    
05-Mar-04   17-May-04     0     GARTEX KNITTING FTY LTD.   HONG KONG
IM402284/04
  TD6055000321   DOJI0166EP   USD     24,236.10       24,236.10     05-Mar-04  
30-Apr-04     0     SKYLITE APPARELS   HONG KONG
IM402286/04
  TD6055000321   DOJI0168NC   USD     126,983.20       126,983.20     05-Mar-04
  06-May-04     0     TAECHANGE ENTERPRISE CO.,LTD.   KOREA REPUBLIC
IM402288/04
  TD6055000321   DOJI0169NC   USD     339,088.39       339,088.39     05-Mar-04
  19-May-04     0     INJAE TRADING COMPANY   HONG KONG
IM402289/04
  TD6055000321   DOJI0170NC   USD     17,656.51       17,656.51     05-Mar-04  
09-Jun-04     0     SUHCHEON COMPANY. LTD.   KOREA REPUBLIC
IM402290/04
  TD6055000321   DOJI0171EP   USD     18,066.24       18,066.24     05-Mar-04  
27-Apr-04     0     KING BEST INDUSTRIAL LTD.   HONG KONG
IM402291/04
  TD6055000321   DOJI0172GC   USD     94,740.05       94,740.05     05-Mar-04  
27-Mar-04     0     DO1 MARKETING SERVICE   KOREA REPUBLIC
IM402387/04
  TD6055000322   DOJI0175GC   USD     428,737.50       428,737.50     06-Mar-04
  30-May-04     0     STANDTEX COMPANY LTD.   TAIWAN
IM402388/04
  TD6055000322   DOJI0176JS   USD     24,874.50       24,874.50     06-Mar-04  
25-Apr-04     0     STANDTEX COMPANY LTD.   TAIWAN
IM402439/04
  TD6055000322   DOJI01771963JJ   USD     142,480.80       142,480.80    
09-Mar-04   24-Jun-04     0     GREAT CAPITAL GARMENT LIMITED   HONG KONG
IM402748/04
  TD6055000322   DOJI0178AL   USD     110,621.70       110,621.70     11-Mar-04
  01-May-04     0     STANDTEX COMPANY LTD.   TAIWAN
IM402749/04
  TD6055000322   DOJI0179EP   USD     3,209.70       3,209.70     11-Mar-04  
01-May-04     0     STANDTEX COMPANY LTD.   TAIWAN
IM402750/04
  TD6055000322   DOJI0180NM   USD     391.75       391.75     11-Mar-04  
20-Apr-04     0     STANDTEX COMPANY LTD.   TAIWAN
IM402751/04
  TD6055000322   DOJI0181NM   USD     148,773.20       148,773.20     11-Mar-04
  01-May-04     0     DRAGONFISH HOLDING (BVI)COMPANY   TAIWAN
IM402752/04
  TD6055000322   DOJI01821964JJ   USD     826,309.26       826,309.26    
11-Mar-04   30-Jun-04     0     WAI LAM MAO IEK HONG   MACAO
IM402753/04
  TD6055000322   DOJI01831966LN   USD     425,289.06       425,289.06    
11-Mar-04   14-Jun-04     0     SAYTAZ INTERNATIONAL   BANGLADESH
IM402754/04
  TD6055000322   DOJI01841969JJ   USD     202,002.15       202,002.15    
11-Mar-04   09-Jun-04     0     SPECIAL INTERNATIONAL CO. LTD   TAIWAN
IM403322/04
  TD6055000322   DOJI01861953JJ   USD     522,597.60       522,597.60    
18-Mar-04   14-Aug-04     0     EASY WORLD CO., LTD. KOREA   KOREA REPUBLIC





--------------------------------------------------------------------------------



 



     

         
(ANK OF AMERIKA LOGO) [y85661y8566102.gif]
  Outstanding Report — Import LC   Report as of 30-Apr-04
Page 4 of 7

                                                  Lc Ref No   CAR Ref   Customer
Ref   Curr   Outstanding Balance     USD Eqv     Issue Date   Expiry Date  
Tenor   Beneficiary   Ben Country
IM403323/04
  TD6055000322   DOJI01871954JJ   USD     23,310.00       23,310.00    
18-Mar-04   30-May-04   0   LIAONING CHENGDA CO., LTD.   CHINA
IM403324/04
  TD6055000322   DOJI0188BA   USD     72,256.80       72,256.80     18-Mar-04  
20-Apr-04   0   HUXING INTERNATIONAL, INC. (NY)   UNITED STATES
IM403309/04
  TD6055000322   DOJI0189JS   USD     230,608.33       230,608.33     18-Mar-04
  14-Jun-04   0   INJAE TRADING COMPANY   HONG KONG
IM403310/04
  TD6055000322   DOJI0190BA   USD     131,527.61       131,527.61     18-Mar-04
  30-Apr-04   0   SEJEE COMPANY LTD.   HONG KONG
IM403311/04
  TD6055000322   DOJI0191JS   USD     553,885.98       553,885.98     18-Mar-04
  30-Jun-04   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM403312/04
  TD6055000322   DOJI0192BA   USD     25,265.93       25,265.93     18-Mar-04  
06-Jun-04   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM403313/04
  TD6055000322   DOJI0193AL   USD     114,128.84       114,128.84     18-Mar-04
  06-Jun-04   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM403314/04
  TD6055000322   DOJI0194EP   USD     64,946.06       64,946.06     18-Mar-04  
30-Jun-04   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM403315/04
  TD6055000322   DOJI0195AL   USD     63,172.70       63,172.70     18-Mar-04  
30-Jun-04   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM403316/04
  TD6055000322   DOJI0196BA   USD     357,000.00       357,000.00     18-Mar-04
  30-Apr-04   0   PACIFIC YEE LIK CO., LTD.   HONG KONG
IM403317/04
  TD6055000322   DOJI0197NM   USD     428,400.00       428,400.00     18-Mar-04
  30-Apr-04   0   PACIFIC YEE LIK CO., LTD.   HONG KONG
IM403318/04
  TD6055000322   DOJI0198NM   USD     229,500.00       229,500.00     18-Mar-04
  31-May-04   0   PACIFIC YEE LIK CO., LTD.   HONG KONG
IM403319/04
  TD6055000322   DOJI0199NC   USD     387,600.00       387.600.00     18-Mar-04
  31-May-04   0   PACIFIC YEE LIK CO., LTD.   HONG KONG
IM403320/04
  TD6055000322   DOJI0200JW   USD     1,709.65       1,709.65     18-Mar-04  
20-Apr-04   0   MERIMO LTD.   BANGLADESH
IM403321/04
  TD6055000322   DOJI0201EP   USD     30.78       30.78     18-Mar-04  
20-Apr-04   0   MERIMO LTD.   BANGLADESH
IM403326/04
  TD6055000322   DOJI0202EP   USD     131,219.02       131,219.02     18-Mar-04
  30-Apr-04   0   SEJEE COMPANY LTD.   HONG KONG
IM403327/04
  TD6055000322   DOJI0203NC   USD     60,404.35       60,404.35     19-Mar-04  
13-May-04   0   BROAD INTERNATIONAL CORP.   UNITED STATES
IM403493/04
  TD6055000322   DOJI0204NM   USD     15,867.15       15,867.15     19-Mar-04  
21-May-04   0   TOMEN(HKG) CO LTD.   HONG KONG
IM403584/04
  TD6055000322   DOJI02061978JJ   USD     158,230.80       158,230.80    
20-Mar-04   10-May-04   0   AG COM PAKSI SENG   MACAO
IM403588/04
  TD6055000322   DOJI0208AL   USD     152,218.48       152,218.48     20-Mar-04
  19-Mar-04   0   KOREA APPAREL CO LTD.   KOREA REPUBLIC
IM403586/04
  TD6055000322   DOJI0209BA   USD     5,967.00       5,967.00     20-Mar-04  
25-May-04   0   KING BEST INDUSTRIAL LTD.   HONG KONG
IM403587/04
  TD6055000322   DOJI0210JW   USD     10,748.35       10,748.35     20-Mar-04  
30-Apr-04   0   SKYLITE AAPARELS   HONG KONG
IM403759/04
  TD6055000322   DOJI0211NC   USD     204,000.00       204,000.00     24-Mar-04
  30-Apr-04   0   PACIFIC YEE LIK CO., LTD.   HONG KONG
IM403760/04
  TD6055000322   DOJI0212NC   USD     142,800.00       142,800.00     24-Mar-04
  30-Apr-04   0   PACIFIC YEE LIK CO., LTD.   HONG KONG
IM403761/04
  TD6055000322   DOJI0213NM   USD     408,000.00       408,000.00     24-Mar-04
  30-May-04   0   PACIFIC YEE LIK CO., LTD.   HONG KONG
IM403762/04
  TD6055000322   DOJI0214JS   USD     163,200.00       163,200.00     24-Mar-04
  30-Jun-04   0   PACIFIC YEE LIK CO., LTD.   HONG KONG
IM403763/04
  TD6055000322   DOJI0215NM   USD     10,557.50       10,557.50     24-Mar-04  
11-May-04   0   STANDTEX COMPANY LTD.   TAIWAN
IM403764/04
  TD6055000322   DOJI0216NM   USD     16,402.75       16,402.75     24-Mar-04  
21-May-04   0   STANDTEX COMPANY LTD.   TAIWAN
IM404034/04
  TD6055000322   DOJI02181983JJ   USD     131,493.60       131,493.60    
29-Mar-04   14-Aug-04   0   THE WILL-BES AND CO., LTD.   KOREA REPUBLIC
IM404035/04
  TD6055000322   DOJI02191989JJ   USD     52,500.00       52,500.00    
29-Mar-04   18-May-04   0   GOLDTREND ENTERPRISES LTD.   HONG KONG
IM404039/04
  TD6055000322   DOJI02201994JJ   USD     60,419.10       60,419.10    
29-Mar-04   30-Jun-04   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM404036/04
  TD6055000322   DOJI02212005JJ   USD     113,855.70       113,855.70    
29-Mar-04   28-Jun-04   0   GARTEX KNITTING FTY. LTD.   HONG KONG
IM404037/04
  TD6055000322   DOJI02221985JJ   USD     156,177.00       156,177.00    
29-Mar-04   30-Jul-04   0   CITY GROUP-PARSA KNITTING IND. LTD.   BANGLADESH
IM404038/04
  TD6055000322   DOJI02232006JJ   USD     22,176.00       22,176.00    
29-Mar-04   07-Jun-04   0   KING STAR GARMENT HONDURAS S.D???   TAIWAN
IM404040/04
  TD6055000322   DOJI0228NC   USD     19,281.60       19,281.60     29-Mar-04  
13-May-04   0   CANSTAR INTERNATIONAL ENTERPRISE   CHINA
IM404122/04
  TD6055000322   DOJI0224NM   USD     656,544.58       656,544.58     30-Mar-04
  15-May-04   0   MERIMO LTD.   BANGLADESH
IM404123/04
  TD6055000322   DOJI0225NM   USD     486,547.59       486,547.59     30-Mar-04
  15-May-04   0   MERIM CORPORATION   KOREA REPUBLIC
IM404124/04
  TD6055000322   DOJI0226JW   USD     91,288.57       91,288.57     30-Mar-04  
15-May-04   0   MERIMO LTD.   BANGLADESH
IM404125/04
  TD6055000322   DOJI0227EP   USD     12,306.98       12,306.98     30-Mar-04  
l5-May-04   0   MERIMO LTD.   BANGLADESH
IM404431/04
  TD6055000322   DOJI0229AL   USD     84,688.87       84,688.87     01-Apr-04  
19-May-04   0   CK INTL CORP   KOREA REPUBLIC
IM404432/04
  TD6055000322   DOJI0230AL   USD     237,953.76       237,953.76     01-Apr-04
  10-Jul-04   0   HONG KONG SHUERTAI CO., LTD.   HONG KONG
IM404433/04
  TD6055000322   DOJI0231JS   USD     200,356.55       200,386.55     01-Apr-04
  07-Jun-04   0   DAEGU APPAREL CORPORATION   KOREA REPUBLIC
IM404434/04
  TD6055000322   DOJI0232JS   USD     256,210.13       256,210.13     01-Apr-04
  13-Jun-04   0   SEOHEUNG TRADING CO., LTD.   KOREA REPUBLIC
IM404435/04
  TD6055000322   DOJI0233JS   USD     328,882.68       328,882.68     01-Apr-04
  13-Jun-04   0   SEOHEUNG TRADING CO., LTD.   KOREA REPUBLIC
IM404436/04
  TD6055000322   DOJI0234JW   USD     138,858.52       138,858.52     01-Apr-04
  18-May-04   0   NINGBO FANHUA WOLLEN SWEATER ???   CHINA





--------------------------------------------------------------------------------



 



     

(LOGO) [y85661y8566102.gif]   Outstanding Report — Import LC   Report as of
30-Apr-04
Page 5 of 7

                                                      Lc Ref No   CAR Ref  
Customer Ref   Curr   Outstanding Balance     USD Eqv     Issue Date   Expiry
Date   Tenor   Beneficiary   Ben Country
IM404437/04
  TD6055000322   DOJI0235NC   USD     27,505.73       27,505.73     01-Apr-04  
20-Apr-04   0   HUXING INTERNATIONAL, INC. (NY)   UNITED STATES
IM404438/04
  TD6055000322   DOJI0236NC   USD     16,762.68       16,762.68     01-Apr-04  
20-May-04   0   YUNG LIEN KNITWEAR MFT.CO,LTD   TAIWAN
IM404439/04
  TD6055000322   DOJI0237NC   USD     76,443.70       76,443.70     01-Apr-04  
30-Jun-04   0   CK INT’L CORP   KOREA REPUBLIC
IM404440/04
  TD6055000322   DOJI0238NC   USD     140,485.82       140,485.82     01-Apr-04
  30-Jun-04   0   INJAE TRADING COMPANY   HONG KONG
IM404441/04
  TD6055000322   DOJI0239EP   USD     30,761.77       30,761.77     01-Apr-04  
23-May-04   0   JUNG HWA KOREA CO., LTD.   KOREA REPUBLIC
IM404442/04
  TD6055000322   DOJI0240EP   USD     89,654.33       89,654.33     01-Apr-04  
14-Jun-04   0   SAMHAN CAMBODIA FABRIC CO., LTD.   CAMBODIA
IM404443/04
  TD6055000322   DOJI0241NC   USD     78,615.17       78,615.17     01-Apr-04  
30-Jun-04   0   HAE YANG KNITTING FACTORY, LTD.   KOREA REPUBLIC
IM404444/04
  TD6055000322   DOJI0242NC   USD     131,843.98       131,843.98     01-Apr-04
  30-Jun-04   0   HAE YANG KNITTING FACTORY, LTD.   KOREA REPUBLIC
IM404445/04
  TD6055000322   DOJI0243JW   USD     92,620.08       92,620.08     01-Apr-04  
30-May-04   0   ROUSSO APPAREL GROUP (ASIA) LTD   HONG KONG
IM404447/04
  TD6055000322   DOJI0246NM   USD     561,855.78       561,855.78     01-Apr-04
  14-Sep-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM404446/04
  TD6055000322   DOJI0246JS   USD     309,066.68       309,066.68     01-Apr-04
  30-Jul-04   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM404513/04
  TD6055000322   DOJI0244BA   USD     336,995.25       336,995.25     02-Apr-04
  30-Jun-04   0   ROUSSO APPAREL GROUP (ASIA) LTD   HONG KONG
IM405279/04
  TD6055000322   DOJI02472023JJ   USD     163,800.00       163,800.00    
09-Apr-04   14-Aug-04   0   E.Z. CO., LTD.   TAIWAN
IM405283/04
  TD6055000322   DOJI0248JS   USD     170,974.52       170,974.52     09-Apr-04
  30-Aug-04   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM405284/04
  TD6055000322   DOJI0249NM   USD     48,450.95       48,450.95     09-Apr-04  
30-Jul-04   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM405280/04
  TD6055000322   DOJI0250JS   USD     190,477.28       190,477.28     09-Apr-04
  10-Jun-04   0   MUST GARMENT CORP. LTD   HONG KONG
IM405281/04
  TD6055000322   DOJI0251EP   USD     51,912.00       51,912.00     09-Apr-04  
27-May-04   0   GENIE WORKS CO. LTD.   KOREA REPUBLIC
IM405282/04
  TD6055000322   DOJI0252GC   USD     46,839.93       46,839.93     09-Apr-04  
14-Jun-04   0   ALLIANCE MERCHANDISING P. LTD.   INDIA
IM405439/04
  TD6055000322   DOJI0253NM   USD     271,466.27       271,466.27     13-Apr-04
  19-May-04   0   KOWATEX LIMITED   HONG KONG
IM405440/04
  TD6055000322   DOJI0254NM   USD     162,846.88       162,846.88     13-Apr-04
  14-Jun-04   0   KOWATEX LIMITED   HONG KONG
IM405441/04
  TD6055000322   DOJI0255NM   USD     30,900.00       30,900.00     13-Apr-04  
21-May-04   0   KUNSHAN SUNLONG TEXTILE CO., LTD   CHINA
IM405442/04
  TD6055000322   DOJI0256EP   USD     55,450.05       55,450.05     13-Apr-04  
01-Jul-04   0   WUXI XIEXIN GROUP CO., LTD.   CHINA
IM405443/04
  TD6055000322   DOJI0257NC   USD     196.98       196.98     13-Apr-04  
11-May-04   0   STANDTEX COMPANY LTD.   TAIWAN
IM405437/04
  TD6055000322   DOJI0258JW   USD     289,341.38       289,341.38     13-Apr-04
  14-Jun-04   0   MERIMO LTD.   BANGLADESH
IM405438/04
  TD605500322   DOJI0259AL   USD     380.60       380.60     13-Apr-04  
20-Apr-04   0   STANDTEX COMPANY LTD.   TAIWAN
IM405858/04
  TD6055000322   DOJI0260NC   USD     19,467.00       19,467.00     16-Apr-04  
21-May-04   0   DRAGONFISH HOLDING (BVI) COMPANY   TAIWAN
IM405864/04
  TD6055000322   DOJI0261EP   USD     67,218.00       67,218.00     16-Apr-04  
28-May-04   0   DUCK HUNG TRADING CO., LTD.   KOREA REPUBLIC
IM405865/04
  TD6055000322   DOJI0262NC   USD     101,347.20       101,347.20     16-Apr-04
  31-May-04   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM405866/04
  TD6055000322   DOJI0263NC   USD     36,745.09       36,745.09     16-Apr-04  
20-May-04   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM405867/04
  TD6055000322   DOJI0264EP   USD     81,620.50       81,620.50     16-Apr-04  
12-Jul-04   0   ITEXFIL LTD.   KOREA REPUBLIC
IM405859/04
  TD6055000322   DOJI0265EP   USD     53,661.79       53,661.79     16-Apr-04  
12-Jul-04   0   JAE SEUNG TEXTILE CO., LTD   KOREA REPUBLIC
IM405868/04
  TD6055000322   DOJI0266EP   USD     110,863.29       110,863.29     16-Apr-04
  05-Jul-04   0   DUCK HUNG TRADING CO., LTD.   KOREA REPUBLIC
IM405860/04
  TD6055000322   DOJI0267EP   USD     20,219.66       20,219.66     16-Apr-04  
06-Jun-04   0   ALLIANCE KNITTERS, INC.   UNITED STATES
IM405861/04
  TD6055000322   DOJI0268GC   USD     11,566.80       11,566.80     16-Apr-04  
01-Jun-04   0   ALLIANCE KNITTERS, INC.   UNITED STATES
IM405862/04
  TD6055000322   DOJI0269EP   USD     72,633.79       72,633.79     16 Apr 04  
01-Jun-04   0   CHI- FUNG ENTERPRISE (HK) LTD.   HONG KONG
IM405863/04
  TD6055000322   DOJI0270JW   USD     43,636.88       43,636.88     16-Apr-04  
15-Jun-04   0   WANG HING KNITTING FACTORY LTD   HONG KONG
IM405869/04
  TD6055000322   DOJI0271JW   USD     110,125.73       110,125.73     16-Apr-04
  15-Jun-04   0   NINGBO FANHUA WOLLEN SWEATER ???   CHINA
IM405870/04
  TD6055000322   DOJI0272EP   USD     206,498.69       206,498.69     16-Apr-04
  20-May-04   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM405929/04
  TD6055000322   DOJI0273EP   USD     231,838.35       231,838.35     16-Apr-04
  15-Jun-04   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM405930/04
  TD6055000323   DOJI0274GC   USD     32,168.56       32,168.56     16-Apr-04  
15-Jun-04   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM405931/04
  TD6055000323   DOJI0275NM   USD     296,082.44       296,082.44     16-Apr-04
  14-Jun-04   0   CK INT'L CORP   KOREA REPUBLIC
IM405932/04
  TD6055000323   DOJI0276NM   USD     30,511.87       30,511.87     16-Apr-04  
23-Jun-04   0   CK INT'L CORP   KOREA REPUBLIC
IM405933/04
  TD6055000323   DOJI0277NM   USD     76,438.80       76,438.80     16-Apr-04  
25-Jun-04   0   SUHCHEON COMPANY, LTD   KOREA REPUBLIC
IM405934/04
  TD6055000323   DOJI0278NM   USD     207,940.67       207,940.67     16-Apr-04
  30-Jun-04   0   HAE YANG KNITTING FACTORY LTD   KOREA REPUBLIC
IM405935/04
  TD6055000323   DOJI0279NM   USD     99,762.32       99,762.32     16-Apr-04  
30-Jun-04   0   HAE YANG KNITTING FACTORY LTD   KOREA REPUBLIC





--------------------------------------------------------------------------------



 



     

         
(BANK OF AMERICA LOGO) [y85661y8566102.gif]
  Outstanding Report — Import LC   Report as of 30-Apr-04
Page 6 of 7

                                                      Lc Ref No   CAR Ref  
Customer Ref   Curr   Outstanding Balance     USD Eqv     Issue Date   Expiry
Date   Tenor   Beneficiary   Ben Country
IM405936/04
  TD6055000323   DOJI0280NM   USD     217,336.60       217,336.60     16-Apr-04
  22-Jun-04   0   HAE YANG KNITTING FACTORY LTD.   KOREA REPUBLIC
IM405937/04
  TD6055000323   DOJI0281NM   USD     32,773.62       32,773.62     16-Apr-04  
19-May-04   0   HSIN LING ENTERRISE CO., LTD.   TAIWAN
IM405938/04
  TD6055000323   DOJI0282NM   USD     204,124.64       204,124.64     16-Apr-04
  19-May-04   0   HSIN LING ENTERRISE CO., LTD.   TAIWAN
IM405939/04
  TD6055000323   DOJI0283NM   USD     91,486.25       91,486.25     16-Apr-04  
19-May-04   0   HSIN LING ENTERRISE CO., LTD.   TAIWAN
IM405940/04
  TD6055000323   DOJI0284NM   USD     347,911.90       347,911.90     16-Apr-04
  01-Jun-04   0   ALLIANCE KNITTERS, INC.   UNITED STATES
IM405941/04
  TD6055000323   DOJI0285BA   USD     48,546.29       48,546.29     16-Apr-04  
05-Jul-04   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM405942/04
  TD6055000323   DOJI0286BA   USD     40,771.85       40,771.85     16-Apr-04  
30-Jun-04   0   TOGETHER TRADING CO., LTD.   KOREA REPUBLIC
IM405943/04
  TD6055000323   DOJI0287BA   USD     102,808.96       102,808.96     16-Apr-04
  16-Jun-04   0   TOGETHER TRADING CO., LTD.   KOREA REPUBLIC
IM405948/04
  TD6055000323   DOJI0288BA   USD     28,214.73       28,214.73     16-Apr-04  
08-Jun-04   0   HSIN LING ENTERRISE CO., LTD.   TAIWAN
IM405949/04
  TD6055000323   DOJI0289BA   USD     143,000.33       143,000.33     16-Apr-04
  22-Jun-04   0   KOWATEX LIMITED   HONG KONG
IM405945/04
  TD6055000323   DOJI0290BA   USD     178,460.42       178,460.42     16-Apr-04
  15-Jun-04   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM405946/04
  TD6055000323   DOJI0291BA   USD     117,940.56       117,940.56     16-Apr-04
  18-May-04   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM405947/04
  TD6055000323   DOJI0292BA   USD     98,931.02       98,931.02     16-Apr-04  
18-May-04   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM406390/04
  TD6055000323   DOJI0293NM   USD     551,636.86       551,636.86     22-Apr-04
  15-Jun-04   0   KOWATEX LIMITED   HONG KONG
IM406391/04
  TD6055000323   DOJI0294NM   USD     55,023.08       55,023.08     22-Apr-04  
13-Jul-04   0   KOWATEX LIMITED   HONG KONG
IM406392/04
  TD6055000323   DOJI0295NM   USD     250,783.63       250,783.63     22-Apr-04
  13-Jul-04   0   KOWATEX LIMITED   HONG KONG
IM406393/04
  TD6055000323   DOJI0296NM   USD     72,832.28       72,832.28     22-Apr-04  
22-Jun-04   0   KOWATEX LIMITED   HONG KONG
IM406394/04
  TD6055000323   DOJI0297AL   USD     524,585.44       524,585.44     22-Apr-04
  08-Jul-04   0   KOWATEX LIMITED   HONG KONG
IM406395/04
  TD6055000323   DOJI0298AL   USD     25,204.61       25,204.61     22-Apr-04  
22-Jun-04   0   HIGH HOPE INTERNATIONAL GROUP   CHINA
IM406396/04
  TD6055000323   DOJI0299JW   USD     102,269.61       102,269.61     22-Apr-04
  20-Jun-04   0   SEJEE COMPANY LTD.   HONG KONG
IM406397/04
  TD6055000323   DOJI0300JW   USD     74,212.65       74,212.65     22-Apr-04  
20-Jun-04   0   MERIM CORPORATION   KOREA REPUBLIC
IM406398/04
  TD6055000323   DOJI0301NC   USD     11,330.00       11,330.00     22-Apr-04  
31-May-04   0   BROAD INTERNATIONAL CORP.   UNITED STATES
IM406399/04
  TD6055000323   DOJI0302/NM   USD     134,527.94       134,527.94     22-Apr-04
  14-Jun-04   0   MERIMO LTD.   BANGLADESH
IM406424/04
  TD6055000323   DOJI0303NM   USD     305,632.70       305,632.70     22-Apr-04
  25-Jun-04   0   SEJEE COMPANY LTD.   HONG KONG
IM406425/04
  TD6055000323   DOJI0304NM   USD     156,288.49       156,288.49     22-Apr-04
  25-Jun-04   0   MERIM CORPORATION   KOREA REPUBLIC
IM406426/04
  TD6055000323   DOJI0305AL   USD     154,698.76       154,698.76     22-Apr-04
  25-Jun-04   0   SEJEE COMPANY LTD.   HONG KONG
IM406427/04
  TD6055000323   DOJI0306BA   USD     82,265.09       82,265.09     22-Apr-04  
15-May-04   0   MERIMO LTD.   BANGLADESH
IM406428/04
  TD6055000323   DOJI0307EP   USD     40,928.93       40,928.93     22-Apr-04  
14-Aug-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM406429/04
  TD6055000323   DOJI0308AL   USD     361,136.05       361,136.05     22-Apr-04
  15-Jul-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM406430/04
  TD6055000323   DOJI0309/AL   USD     64,741.95       64,741.95     22-Apr-04  
14-Aug-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM406431/04
  TD6055000323   DOJI0310BA   USD     573,009.38       573,009.38     22-Apr-04
  15-Jul-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM406432/04
  TD6055000323   DOJI0311NM   USD     76,235.31       76,235.31     22-Apr-04  
15-Jul-04   0   PAC1PIC YEE LIK CO. LTD.   HONG KONG
IM406433/04
  TD6055000323   DOJI0312AL   USD     175,715.71       175,715.71     22-Apr-04
  14-Aug-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM406434/04
  TD6055000323   DOJI0313BA   USD     611,676.25       611,676.25     22-Apr-04
  14-Aug-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM406435/04
  TD6055000323   DOJI0314EP   USD     45,494.86       45,494.86     22-Apr-04  
15-Jul-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM406436/04
  TD6055000323   DOJI0315EP   USD     215,043.13       215,043.13     22-Apr-04
  14-Aug-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM406437/04
  TD6055000323   DOJI0316EP   USD     52,269.49       52,269.49     22-Apr-04  
15-Jul-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM406438/04
  TD6055000323   DOJI0317EP   USD     59,000.47       59,000.47     22-Apr-04  
14-Aug-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM406439/04
  TD6055000323   DOJI0318NM   USD     4,841.00       4,841.00     22-Apr-04  
05-Jun-04   0   BROAD INTERNATIONAL CORP.   UNITED STATES
IM406653/04
  TD6055000323   DOJI0319EP   USD     58,140.61       58,140.61     23-Apr-04  
11-May-04   0   HUXING INTERNATIONAL INC.(NY)   UNITED STATES
IM407180/04
  TD6055000323   DOJI0320JW   USD     145,985.46       145,985.46     30-Apr-04
  18-Sep-04   0   PACIFIC YEE LIK CO. LTD.   HONG KONG
IM407182/04
  TD6055000323   DOJI0322EP   USD     49,556.70       49,556.70     30-Apr-04  
14-Jun-04   0   HIGH HOPE INTERNATIONAL GROUP   CHINA
IM407183/04
  TD6055000323   DOJI0323NC   USD     231,172.60       231,172.60     30-Apr-04
  08-Jun-04   0   HIGH HOPE INTERNATIONAL GROUP   CHINA
IM407184/04
  TD6055000323   DOJI0324NC   USD     23,147.37       23,147.37     30-Apr-04  
08-Jun-04   0   HIGH HOPE INTERNATIONAL GROUP   CHINA
IM407185/04
  TD6055000323   DOJI0325NC   USD     54,468.00       54,468.00     30-Apr-04  
09-Jun-04   0   TOGETHER TRADING CO., LTD.   KOREA REPUBLIC

 



--------------------------------------------------------------------------------



 



     

         
(BANK OF AMERICA LOGO) [y85661y8566102.gif]
  Outstanding Report — Import LC   Report as of 30-Apr-04
Page 7 of 7

                                                      Lc Ref No   CAR Ref  
Customer Ref   Curr   Outstanding Balance     USD Eqv     Issue Date   Expiry
Date   Tenor   Beneficiary   Ben Country
IM407187/04
  TD6055000323   DOJI0327JW   USD     143,567.86       143,567.86     30-Apr-04
  15-Jun-04   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM407188/04
  TD6055000323   DOJI0328NC   USD     59,507.62       59,507.62     30-Apr-04  
15-Jun-04   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM407189/04
  TD6055000323   DOJI0329EP   USD     15,446.88       15,446.88     30-Apr-04  
30-Jun-04   0   SUHCHEON COMPANY, LTD.   KOREA REPUBLIC
IM407190/04
  TD6055000323   DOJI0330EP   USD     20,563.20       20,563.20     30-Apr-04  
30-Jun-04   0   THE HONESTIEST ENTERPRISE CO. LTD   TAIWAN
IM407191/04
  TD6055000323   DOJI0331NC   USD     38,225.52       38,225.52     30-Apr-04  
30-Jun-04   0   THE HONESTIEST ENTERPRISE CO. LTD   TAIWAN
IM407192/04
  TD6055000323   DOJI0332EP   USD     62,628.00       62,628.00     30-Apr-04  
30-Jun-04   0   AUTOMOBILE FASHIONS CO., LTD.   TAIWAN
IM407193/04
  TD6055000323   DOJI0333GG   USD     64,194.75       64,194.75     30-Apr-04  
26-Jun-04   0   BROAD INTERNATIONAL CORP   UNITED STATES
IM407194/04
  TD6055000323   DOJI0334BA   USD     6,089.81       6,089.81     30-Apr-04  
14-Jun-04   0   CHUNG SHING TEXTILE CO., LTD.   TAIWAN
IM407195/04
  TD6055000323   DOJI0335AL   USD     201,448.83       201,448.83     30-Apr-04
  07-Jun-04   0   CHUNG SHING TEXTILE CO.. LTD.   TAIWAN
IM407196/04
  TD6055000323   DOJI0336NM   USD     59,487.73       59,487.73     30-Apr-04  
14-Jun-04   0   CHUNG SHING TEXTILE CO., LTD.   TAIWAN
IM407177/04
  TD6055000323   DOJI0337AL   USD     209,058.89       209,058.89     30-Apr-04
  31-May-04   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM407197/04
  TD6055000323   DOJI0338AL   USD     71,041.73       71,041.73     30-Apr-04  
28-Jun-04   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM407198/04
  TD6055000323   DOJI0339AL   USD     164,008.35       164,008.35     30-Apr-04
  23-Jun-04   0   TOGETHER TRADING CO. LTD.   KOREA REPUBLIC
IM407199/04
  TD6055000323   DOJI0341AL   USD     61,285.00       61,285.00     30 Apr-04  
04-Jun-04   0   TAECHANGE ENTERPRISE CO. LTD.   KOREA REPUBLIC
IM407200/04
  TD6055000323   DOJI0342EP   USD     11,587.50       11,587.50     30-Apr-04  
15-Jun-04   0   FUTURE FABRICS INC.   UNITED STATES
IM407201/04
  TD6055000323   DOJI03432043JJ   USD     127,701.00       127,701.00    
30-Apr-04   15-Jul-04   0   NJU INTERNATIONAL DEVELOPING CO.   TAIWAN
IM407202/04
  TD6055000323   DOJI03442056JJ   USD     289,074.45       289,074.45    
30-Apr-04   23-Jul-04   0   CHINA ARIA TRADING LIMITED   HONG KONG

 



--------------------------------------------------------------------------------



 



     
(CITIGROUP LOGO) [y85661y8566103.gif]
Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5813344002
  UNITEX FASHION LTD.   Sight   12/12/2003   287,386.70 USD
AG/322
  HONG KONG       04/20/2004   87,451.29 USD
 
                   
5813554736
  UNITEX FASHION LIMITED   Sight   07/28/2003   131,820.00 USD
KG/084
  HONG KONG       05/25/2004   0.00 USD
 
                   
5813554862
  KOWATEX LIMITD,   Sight   10/31/2003   17,820.00 USD
AG/274
  HONG KONG       04/27/2004   2,848.13 USD
 
                   
5813554905
  SHANGHAI K AND J APPAREL CO., LTD.   Sight   12/08/2003   68,643.85 USD
AG/318
  PEOPLE’S REPUBLIC OF CHINA       04/20/2004   118,284.57 USD
 
                   
5813554906
  CHINA TING GARMENT MFG(GROUP) LTD.,   Sight   12/08/2003   288,628.45 USD
AG/319
  HONG KONG       05/04/2004   13,132.45 USD
 
                   
5813554929
  VENTURA ENTERPRISE INC.   Sight   12/18/2003   922,189.69 USD
AG/352
  UNITED STATES OF AMERICA       04/25/2004   172,130.66 USD
 
                   
5813554933
  FLORA FASHIONS FACTORY 1/F., FLAT   Sight   12/22/2003   198,704.11 USD
AG/359
  HONG KONG       05/04/2004   73,241.68 USD
 
                   
5813554935
  LEE YEUNG GARMENT FACTORY LIMITED,   Sight   12/22/2003   49,975.80 USD
AG/361
  HONG KONG       04/27/2004   65,412.66 USD
 
                   
5814554659
  N.I. TEIJIN SHOJI (USA) INC .,   Sight   01/16/2004   120,640.00 USD
KF/006
  UNITED STATES OF AMERICA       04/20/2004   50,161.34 USD
 
                   
5814554664
  JETWAY GARMENTS LIMITED, 9/F AND   Sight   01/14/2004   86,129.70 USD
AG/009
  HONG KONG       04/27/2004   40,304.61 USD

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   1 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554675
  SAIWAN INTERNATIONAL LIMITED BLOCK   Sight   01/26/2004   253,619.63 USD
 
  HONG KONG       05/25/2004   328,698.45 USD
 
                   
5814554676
  GRAND TECH INTERNATIONAL CO., LTD.,   Sight   01/23/2004   177,577.11 USD
 
  HONG KONG       05/26/2004   269,795.06 USD
 
                   
5814554677
  CARNIVAL INDUSTRIAL CORP.,   Sight   01/23/2004   270,079.76 USD
KG/009
  TAIWAN, PROVINCE OF ROC       05/15/2004   603,349.73 USD
 
                   
5814554679
  DO DO FASHION LTD.   Sight   01/23/2004   562,030.19 USD
KG/011
  HONG KONG       05/25/2004   1,376,231.74 USD
 
                   
5814554698
  FORTUNE MINT LIMITED   Sight   02/13/2004   111,743.20 USD
KG/041
  HONG KONG       05/15/2004   163,728.80 USD
 
                   
5814554699
  WELL BUSINESS KNITTING FACTORY LTD.   Sight   02/16/2004   114,247.80 USD
KG/042
  HONG KONG       05/15/2004   6,440.00 USD
 
                   
5814554700
  UNITEX FASHION LTD.   Sight   02/13/2004   44,383.00 USD
KG/043
  HONG KONG       05/15/2004   50,026.00 USD
 
                   
5814554706
  GLOBAL SOURCING COMPANY   Sight   02/16/2004   500,000.00 USD
AG/038
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554707
  GLOBAL SOURCING COMPANY   Sight   02/18/2004   500,000.00 USD
AG/039
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554708
  GLOBAL SOURCING COMPANY   Sight   02/18/2004   500,000.00 USD
AG/040
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554709
  GLOBAL SOURCING COMPANY   Sight   02/18/2004   500,000.00 USD
AG/041
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   2 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554710
  GLOBAL SOURCING COMPANY   Sight   02/18/2004   500,000.00 USD
AG/042
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554711
  GLOBAL SOURCING COMPANY   Sight   02/18/2004   500,000.00 USD
AG/043
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554712
  GLOBAL SOURCING COMPANY   Sight   02/18/2004   500,000.00 USD
AG/044
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554713
  GLOBAL SOURCING COMPANY   Sight   02/18/2004   500,000.00 USD
AG/045
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554714
  GLOBAL SOURCING COMPANY   Sight   02/18/2004   500,000.00 USD
AG/046
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554715
  GLOBAL SOURCING COMPANY   Sight   02/18/2004   500,000.00 USD
AG/047
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554716
  GLOBAL SOURCING COMPANY   Sight   02/20/2004   500,000.00 USD
AG/048
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554717
  GLOBAL SOURCING COMPANY   Sight   02/20/2004   500,000.00 USD
AG/049
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554718
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/050
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554719
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/051
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554720
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/052
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554721
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/053
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   3 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554722
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/054
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554723
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/055
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554724
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/056
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554725
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/057
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554726
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/058
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554727
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/059
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554728
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/060
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554729
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/061
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554730
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/062
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554731
  GLOBAL SOURCING LIMITED   Sight   02/19/2004   500,000.00 USD
AG/063
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554732
  GLOBAL SOURCING LIMITED   Sight   02/19/2004   500,000.00 USD
AG/064
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554733
  GLOBAL SOURCING LIMITED   Sight   02/19/2004   500,000.00 USD
AG/065
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   4 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554734
  GLOBAL SOURCING LIMITED   Sight   02/20/2004   500,000.00 USD
AG/066
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554735
  GLOBAL SOURCING LIMITED   Sight   02/19/2004   500,000.00 USD
AG/067
  REPUBLIC OF KOREA       08/25/2004   500,000.00 USD
 
                   
5814554736
  TRISTATE TRADING LIMITED -MACAO   Sight   02/18/2004   292,034.44 USD
AG/069
  MACAU       05/25/2004   1,363,657.62 USD
 
                   
5814554738
  HIGH FASHION GARMENTS CO.   Sight   02/20/2004   90,316.00 USD
AG/077
  HONG KONG       05/04/2004   90,316.00 USD
 
                   
5814554739
  FU SON GARMENT FACTORY,   Sight   02/20/2004   77,750.50 USD
AG/078
  MACAU       04/27/2004   77,750.50 USD
 
                   
5814554740
  WESTBURG GARMENT FACTORY   Sight   02/20/2004   126,698.85 USD
AG/079
  MACAU       04/27/2004   0.00 USD
 
                   
5814554742
  KOWATEX LIMITED,   Sight   02/20/2004   105,451.80 USD
KG/052
  HONG KONG       05/25/2004   239,447.60 USD
 
                   
5814554746
  FORMOSTAR GARMENT CO., LTD.   Sight   02/20/2004   71,133.28 USD
KG/059
  TAIWAN, PROVINCE OF ROC       05/24/2004   71,133.28 USD
 
                   
5814554747
  FORMOSTAR GARMENT CO., LTD   Sight   02/20/2004   42,912.80 USD
KG/060
  TAIWAN, PROVINCE OF ROC       05/17/2004   42,912.80 USD
 
                   
5814554748
  FORMOSTAR GARMENT CO., LTD   Sight   02/20/2004   8,343.48 USD
KG/061
  TAIWAN, PROVINCE OF ROC       05/24/2004   8,343.48 USD
 
                   
5814554749
  FORMOSTAR GARMENT CO., LTD   Sight   02/23/2004   3,742.40 USD
KG/062
  TAIWAN, PROVINCE OF ROC       05/17/2004   3,742.40 USD

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   5 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554751
  HT TRADING LIMITED, A VENIDA   Sight   02/24/2004   428.26 USD
KG/065
  MACAU       05/10/2004   2,724.26 USD
 
                   
5814554752
  HT TRADING LIMITED, A VENIDA   Sight   02/24/2004   2,814.04 USD
KG/066
  MACAU       04/25/2004   5,426.82 USD
 
                   
5814554756
  TAI FUNG TEXTILES   Sight   02/26/2004   111,155.00 USD
0004/AC00007
  HONG KONG       05/05/2004   5,463.98 USD
 
                   
5814554757
  SUIT WAY CO., LTD.,   Sight   02/27/2004   687,798.68 USD
KG/073
  HONG KONG       05/29/2004   833,950.47 USD
 
                   
5814554758
  EASY ON LTD.,   Sight   02/27/2004   71,132.75 USD
AG/083
  HONG KONG       05/04/2004   74,432.75 USD
 
                   
5814554759
  FORTUNE MINT LIMITED   Sight   02/27/2004   241,973.25 USD
AG/084
  HONG KONG       05/04/2004   122,195.80 USD
 
                   
5814554760
  JEN HSIEN INDUSTRIAL CO., LTD.,   Sight   02/27/2004   94,758.50 USD
KG/074
  TAIWAN, PROVINCE OF ROC       04/30/2004   7,262.00 USD
 
                   
5814554761
  GOKALDAS IMAGES PVT LTD   Sight   02/27/2004   469,109.78 USD
KG/075
  INDIA       05/01/2004   469,109.78 USD
 
                   
5814554762
  GOKALDAS IMAGES PVT LTD   Sight   02/27/2004   4,162.52 USD
KG/076
  INDIA       05/01/2004   4,162.52 USD
 
                   
5814554763
  GOKALDAS IMAGES PVT LTD   Sight   02/27/2004   21,052.04 USD
KG/077
  INDIA       05/01/2004   21,052.04 USD
 
                   
5814554765
  YANG SHENG GARMENT ENTERPRISES CO.,   Sight   03/03/2004   92,844.70 USD
KG/078
  TAIWAN, PROVINCE OF ROC       05/15/2004   8,897.40 USD

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   6 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554767
  MIROGLIO TEXTILES USA, INC.   Sight   03/02/2004   55,722.50 USD
0005VB00021
  UNITED STATES OF AMERICA       06/25/2004   117,573.70 USD
 
                   
5814554768
  JOY PLUS TRADING (H.K.) LTD.   Sight   03/03/2004   297,045.40 USD
KG/082
  HONG KONG       04/20/2004   320,288.80 USD
 
                   
5814554773
  HT TRADING LIMITED, A VENIDA   Sight   03/05/2004   201,568.28 USD
KG/093
  MACAU       05/26/2004   1,809,226.39 USD
 
                   
5814554774
  CARNIVAL INDUSTRIAL CORP.,   Sight   03/05/2004   199,234.02 USD
KG/094
  TAIWAN, PROVINCE OF ROC       07/15/2004   2,174,784.27 USD
 
                   
5814554775
  TRISTATE TRADING LIMITED,A VENIDA   Sight   03/08/2004   114,828.00 USD
KG/095
  MACAU       06/08/2004   2,736,070.01 USD
 
                   
5814554777
  FLORA FASHIONS FACTORY 1/F., FLAT   Sight   03/08/2004   31,572.99 USD
KG/097
  HONG KONG       04/20/2004   0.00 USD
 
                   
5814554778
  JOY PLUS TRADING (H.K.) LTD.   Sight   03/08/2004   2,020.25 USD
KG/098
  HONG KONG       04/20/2004   2,020.25 USD
 
                   
5814554781
  GOLDEN WILL FASHIONS LTD   Sight   03/08/2004   98,671.60 USD
KG/101
  HONG KONG       04/20/2004   98,671.60 USD
 
                   
5814554782
  GOLDEN WILL FASHIONS LTD   Sight   03/08/2004   8,911.84 USD
KG/102
  HONG KONG       04/20/2004   8,911.84 USD
 
                   
5814554783
  GOLDEN WILL FASHIONS LTD.,   Sight   03/08/2004   18,327.40 USD
KG/103
  HONG KONG       04/20/2004   18,327.40 USD
 
                   
5814554784
  GOLDEN WILL FASHIONS LTD.,   Sight   03/08/2004   2,289.00 USD
KG/104
  HONG KONG       04/20/2004   2,289.00 USD

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   7 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554785
  GOLDEN WILL FASHIONS LTD.,   Sight   03/08/2004   1,370.95 USD
KG/105
  HONG KONG       04/20/2004   1,370.95 USD
 
                   
5814554786
  GOLDEN WILL FASHIONS LTD.,   Sight   03/08/2004   526.47 USD
KG/106
  HONG KONG       04/20/2004   526.47 USD
 
                   
5814554787
  PT MASTERINDO JAYA ABADI   Sight   03/08/2004   9,498.00 USD
KG/107
  REPUBLIC OF INDONESIA       05/18/2004   9,498.00 USD
 
                   
5814554788
  PT MASTERINDO JAYA ABADI   Sight   03/08/2004   22,780.84 USD
KG/108
  REPUBLIC OF INDONESIA       05/18/2004   22,780.84 USD
 
                   
5814554789
  PT MASTERINDO JAYA ABADI   Sight   03/09/2004   3,762.00 USD
KG/109
  REPUBLIC OF INDONESIA       05/18/2004   3,762.00 USD
 
                   
5814554790
  PT MASTERINDO JAYA ABADI   Sight   03/09/2004   965.16 USD
KG/110
  REPUBLIC OF INDONESIA       05/18/2004   965.16 USD
 
                   
5814554791
  CHUNG WEI MING KNITTING FACTORY   Sight   03/10/2004   71,609.50 USD
KG/111
  HONG KONG       05/15/2004   71,609.50 USD
 
                   
5814554793
  VENTURA ENTERPRISE INC.   Sight   03/10/2004   80,735.00 USD
AG/092
  UNITED STATES OF AMERICA       05/25/2004   80,735.00 USD
 
                   
5814554794
  BROAD INTERNATIONAL CORP.   Sight   03/10/2004   25,658.50 USD
 
  UNITED STATES OF AMERICA       05/15/2004   6,096.64 USD
 
                   
5814554796
  JIING SHENG KNITTING CO., LTD.   Sight   03/11/2004   24,501.20 USD
AG/097
  TAIWAN, PROVINCE OF ROC       04/20/2004   0.00 USD
 
                   
5814554797
  CHINA TING GARMENT MFG. (GROUP)   Sight   03/12/2004   387,932.95 USD
AG/100
  HONG KONG       05/25/2004   387,932.95 USD

          Report Date 05/03/2004 08:34:24 (EDT)   DAILY OUTSTANDING   8 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                        Citibank LC Reference   Exporter Name  
Tenor Type   Issuance Date   Original Amount Importer LC Reference   Exporter
Country   Tenor Terms   Expiry Date   Outstanding Amount
5814554798
  LAKEWILL INDUSTRIAL LIMITED. UNIT   Sight   03/15/2004   177,241.00 USD
AG/101
  HONG KONG       05/25/2004   147,427.20 USD
 
                   
5814554800
  TRISTATE TRADING LIMITED, A VENIDA   Sight   03/17/2004   49,044.16 USD
KG/116
  MACAU       04/20/2004   212,857.52 USD
 
                   
5814554802
  TRISTATE TRADING LTD-MACAO COMML   Sight   03/17/2004   2,423.35 USD
KG/120
  MACAU       05/07/2004   2,423.35 USD
 
                   
5814554806
  N.I. TEIJIN CO. LTD   Sight   03/17/2004   36,210.00 USD
0011AC00013
  JAPAN       05/05/2004   36,210.00 USD
 
                   
5814554807
  CARNIVAL INDUSTRIAL CORP.,   Sight   03/17/2004   29,293.20 USD
KG/130
  TAIWAN, PROVINCE OF ROC       06/15/2004   179,049.16 USD
 
                   
5814554809
  MITSUI CO. LTD.   Sight   03/17/2004   104,140.00 USD
0013AC00036
  JAPAN       04/25/2004   0.00 USD
 
                   
5814554810
  ORIENT CRAFT LTD   Sight   03/18/2004   54,579.60 USD
KG/132
  INDIA       05/19/2004   54,579.60 USD
 
                   
5814554811
  ORIENT CRAFT LTD   Sight   03/17/2004   987.08 USD
KG/133
  INDIA       05/05/2004   987.08 USD
 
                   
5814554812
  ORIENT CRAFT LTD   Sight   03/17/2004   7,513.28 USD
KG/134
  INDIA       05/05/2004   7,513.28 USD
 
                   
5814554815
  FUTURE FABRICS INT’L INC.   Sight   03/17/2004   41,251.00 USD
0016KU00022
  UNITED STATES OF AMERICA       04/30/2004   1,886.82 USD

          Report Date 05/03/2004 08:34:24 (EDT)   DAILY OUTSTANDING   9 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                          Citibank LC Reference   Exporter Name
  Tenor Type   Issuance Date   Original Amount Importer LC Reference   Exporter
Country   Tenor Terms   Expiry Date   Outstanding Amount
5814554816
AG/104
  THE HONESTIEST ENTERPRISE CO.,LTD. TAIWAN, PROVINCE OF ROC   Sight  
03/18/2004
04/20/2004   272,399.56 USD
272,399.56 USD
 
                   
5814554818
  H.C.T. TEXTILES CO., LTD.   Sight   03/24/2004   35,346.00 USD
0017KU00009
  TAIWAN, PROVINCE OF ROC       05/10/2004   14,231.60 USD
 
                   
5814554819
  PIONEER STREAM LTD.   Sight   03/24/2004   43,898.00 USD
0019KU00026
  TAIWAN, PROVINCE OF ROC       05/10/2004   45,023.00 USD
 
                   
5814554820
  PIONEER STREAM LTD.   Sight   03/24/2004   7,280.00 USD
0020KU00060
  TAIWAN, PROVINCE OF ROC       05/15/2004   7,280.00 USD
 
                   
5814554821
  H.C.T. TEXTILES CO., LTD.   Sight   03/24/2004   65,250.00 USD
0021KU00032
  TAIWAN, PROVINCE OF ROC       05/15/2004   65,250.00 USD
 
                   
5814554822
  PIONEER STREAM LTD.   Sight   03/24/2004   92,500.00 USD
0022KU00039
  TAIWAN, PROVINCE OF ROC       06/14/2004   92,500.00 USD
 
                   
5814554823
  PIONEER STREAM LTD.   Sight   03/24/2004   30,765.50 USD
0023KU00011
  TAIWAN, PROVINCE OF ROC       04/25/2004   30,765.50 USD
 
                   
5814554824
  WONDERFUL INTL GROUP (HK) LTD.   Sight   03/25/2004   384,826.21 USD
KG/152
  HONG KONG       05/30/2004   540,572.82 USD
 
                   
5814554828
  WILHELM ZULEEG GMBH   Sight   03/26/2004   111,375.00 USD
0027AC00033
  FEDERAL REPUBLIC OF GERMANY       05/10/2004   111,375.00 USD
 
                   
5814554829
  PIONEER STREAM LTD.   Sight   03/26/2004   18,020.00 USD
0028KU00016
  TAIWAN, PROVINCE OF ROC       05/20/2004   10,318.90 USD
 
                   
5814554830
  MITSUI CO. LTD.   Sight   03/26/2004   4,461.45 USD
0029AC0006l
  JAPAN       04/20/2004   0.00 USD
 
                   

          Report Date 05/03/2004 08:34:24 (EDT)   DAILY OUTSTANDING   10 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                        Citibank LC Reference   Exporter Name  
Tenor Type   Issuance Date   Original Amount Importer LC Reference   Exporter
Country   Tenor Terms   Expiry Date   Outstanding Amount
5814554831
  MITSUI CO. LTD.   Sight   03/26/2004   6,264.50 USD
0030AC00040
  JAPAN       05/30/2004   6,264.50 USD
 
                   
5814554832
  RNC LEATHER, LLC   Sight   03/26/2004   52,897.50 USD
003130J02
  UNITED STATES OF AMERICA       05/01/2004   52,897.50 USD
 
                   
5814554833
  SEO KWANG TRADING CO, LTD   Sight   03/30/2004   44,952.00 USD
0032WA00006
  REPUBLIC OF KOREA       04/21/2004   0.00 USD
 
                   
5814554834
  SEO KWANG TRADING CO, LTD   Sight   03/30/2004   24,240.00 USD
0033VB00041
  REPUBLIC OF KOREA       04/24/2004   0.00 USD
 
                   
5814554835
  TREMO LTD.   Sight   03/30/2004   7,829.30 USD
0034VB00094
  REPUBLIC OF KOREA       04/24/2004   0.00 USD
 
                   
5814554837
  SUN BONG SYNTHETICS, INC.   Sight   03/30/2004   56,115.00 USD
0036VB00086
  REPUBLIC OF KOREA       04/23/2004   5,280.40 USD
 
                   
5814554838
  EUHA INTERNATIONAL LTD.   Sight   03/30/2004   26,832.00 USD
0037AKS-0311
  REPUBLIC OF KOREA       05/21/2004   26,832.00 USD
 
                   
5814554839
  TREMO LTD.   Sight   04/01/2004   14,065.29 USD
0038WA00033
  REPUBLIC OF KOREA       05/05/2004   0.00 USD
 
                   
5814554840
  EUHA INTERNATIONAL LTD.   Sight   04/01/2004   10,320.00 USD
0039AKS-0328
  REPUBLIC OF KOREA       06/05/2004   10,320.00 USD
 
                   
5814554841
  SEO KWANG TRADING CO, LTD.   Sight   04/01/2004   4,080.00 USD
0040JW00008
  REPUBLIC OF KOREA       04/28/2004   24.00 USD
 
                   
5814554842
  NUANCE INDUSTRIES INC.   Sight   04/06/2004   41,654.00 USD
0041WA00038
  UNITED STATES OF AMERICA       05/05/2004   41,654.00 USD
 
                   
5814554843
  TRISTATE TRADING LIMITED   Sight   04/06/2004   1,035,376.96 USD
0042VGV-TRANSITI
  MACAU       05/22/2004   1,035,376.96 USD

          Report Date 05/03/2004 08:34:24 (EDT)   DAILY OUTSTANDING   11 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                        Citibank LC Reference   Exporter Name  
Tenor Type Tenor   Issuance Date   Original Amount Importer LC Reference  
Exporter Country   Terms   Expiry Date   Outstanding Amount
5814554844
  HF TRADING LIMITED   Sight   04/07/2004   67,593.81 USD
0043HTA008/04
  MACAU       04/20/2004   67,593.81 USD
 
                   
5814554845
  WONDERFUL INT’L GROUP (HK) LTD.   Sight   04/06/2004   203,864.84 USD
0044NR-2
  HONG KONG       05/25/2004   210,847.22 USD
 
                   
5814554846
  SLITHER LTD.   Sight   04/06/2004   30,600.00 USD
0045JG4213
  HONG KONG       05/11/2004   30,600.00 USD
 
                   
5814554847
  JEN HSIEN INDUSTRIAL CO., LTD.   Sight   04/07/2004   45,304.60 USD
0046
  TAIWAN, PROVINCE OF ROC       04/21/2004   132.00 USD
 
                   
5814554848
  J.P. DOUMAK INC.   Sight   04/09/2004   13,300.00 USD
0047VB00128
  UNITED STATES OF AMERICA       05/05/2004   13,300.00 USD
 
                   
5814554849
  J.P. DOUMAK INC.   Sight   04/09/2004   3,997.50 USD
0048JW00010
  UNITED STATES OF AMERICA       05/15/2004   3,997.50 USD
 
                   
5814554850
  NUANCE INDUSTRIES INC.   Sight   04/09/2004   19,250.00 USD
0049VB00129
  UNITED STATES OF AMERICA       05/10/2004   19,250.00 USD
 
                   
5814554851
  FUTURE FABRICS INT’L INC.   Sight   04/09/2004   43,008.25 USD
0050KU00073
  UNITED STATES OF AMERICA       05/10/2004   43,008.25 USD
 
                   
5814554852
  FUTURE FABRICS INT’L INC.   Sight   04/09/2004   225,417.25 USD
0051KU00040
  UNITED STATES OF AMERICA       05/20/2004   225,417.25 USD
 
                   
5814554853
  LANIFICIO CAVERNI AND GRAMIGNI SPA   Sight   04/09/2004   226,312.50 USD
0052AC00018
  ITALIAN REPUBLIC       05/15/2004   226,312.50 USD
 
                   
5814554854
  TEXTILE IMPORTS LLC   Sight   04/09/2004   14,700.00 USD
0053AC00034
  UNITED STATES OF AMERICA       05/05/2004   14,700.00 USD

          Report Date 05/03/2004 08:34:24 (EDT)   DAILY OUTSTANDING   12 of 22

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554855
  MITSUI CO. LTD.   Sight   04/09/2004   94,804.00 USD
0054AE00029
  JAPAN       05/15/2004   0.00 USD
 
                   
5814554856
  MITSUI CO. LTD.   Sight   04/09/2004   51,163.00 USD
0055AE00026
  JAPAN       05/25/2004   24,148.40 USD
 
                   
5814554857
  ALTINYILDIZ CORP.   Sight   04/09/2004   41,678.50 USD
0056AC00026
  UNITED STATES OF AMERICA       05/25/2004   41,678.50 USD
 
                   
5814554858
  LANIFICIO TEXCO S.P.A.   Sight   04/09/2004   189,337.50 USD
0057AE00019
  ITALIAN REPUBLIC       06/12/2004   425,425.00 USD
 
                   
5814554859
  HSIN LING ENTERPRISE CO., LTD.   Sight   04/14/2004   1,332.80 USD
0058JT-0330-3
  TAIWAN, PROVINCE OF ROC       05/13/2004   1,332.80 USD
 
                   
5814554860
  CLERICI TESSUTO/C. SPA   Sight   04/14/2004   51,714.00 USD
0059AE00007
  ITALIAN REPUBLIC       05/15/2004   51,714.00 USD
 
                   
5814554861
  BONOTTO S.P.A   Sight   04/19/2004   48,070.00 USD
0060AE00008
  ITALIAN REPUBLIC       06/26/2004   150,524.00 USD
 
                   
5814554862
  LANIFICIO REXLANE SPA   Sight   04/14/2004   30,037.50 USD
0061AE00050
  ITALIAN REPUBLIC       06/08/2004   30,037.50 USD
 
                   
5814554863
  J.P. DOUMAK INC.   Sight   04/14/2004   4,891.25 USD
0062JW00009
  UNITED STATES OF AMERICA       05/15/2004   4,891.25 USD
 
                   
5814554864
  TREMO LTD.   Sight   04/14/2004   30,576.75 USD
0063WA00039
  REPUBLIC OF KOREA       05/07/2004   0.00 USD
 
                   
5814554865
  OEMEC GARMENT MFG., CO., LTD.   Sight   04/14/2004   18,814.40 USD
0064AW00807
  TAIWAN, PROVINCE OF ROC       05/06/2004   18,814.40 USD
 
                   
5814554866
  TRISTATE TRADING LIMITED   Sight   04/14/2004   146,036.03 USD
0065SG-3
  MACAU       06/14/2004   146,036.03 USD
 
                   

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   13 of 22

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554867
  TRISTATE TRADING LIMITED   Sight   04/14/2004   171,461.68 USD
0066SG-1
  MACAU       06/02/2004   171,461.68 USD
 
                   
5814554868
  TIMBACC INTERNATIONAL LTD.   Sight   04/14/2004   13,757.39 USD
0067JG4215
  HONG KONG       05/30/2004   13,757.39 USD
 
                   
5814554869
  TREMO LTD.   Sight   04/19/2004   32,745.00 USD
0068VB00093
  REPUBLIC OF KOREA       05/15/2004   0.00 USD
 
                   
5814554870
  N.I. TEIJIN SHOJI(USA) INC.   Sight   04/19/2004   37,766.00 USD
0069VB00075
  UNITED STATES OF AMERICA       05/15/2004   38,587.00 USD
 
                   
5814554871
  HAMIL TEXTILES   Sight   04/19/2004   16.089.00 USD
0070WA00032
  UNITED STATES OF AMERICA       05/12/2004   16,089.00 USD
 
                   
5814554872
  LANIFICIO DI TOLLEGNO   Sight   04/19/2004   52,082.50 USD
0071AE00003
  ITALIAN REPUBLIC       05/05/2004   52,082.50 USD
 
                   
5814554873
  BONOTTO S.P.A   Sight   04/19/2004   99,637.50 USD
0072AE00033
  ITALIAN REPUBLIC       06/05/2004   110,347.50 USD
 
                   
5814554874
  CUCCIRELLI/C. TESSUTI FANTASIA SPA   Sight   04/19/2004   148,043.15 USD
0073AE00018
  ITALIAN REPUBLIC       06/12/2004   158,813.15 USD
 
                   
5814554875
  LANIFICIO REXLANE SPA   Sight   04/19/2004   37,940.00 USD
0074AE00049
  ITALIAN REPUBLIC       06/08/2004   37,940.00 USD
 
                   
5814554876
  MITSUI CO. LTD.   Sight   04/19/2004   9,420.00 USD
0075AC00069
  JAPAN       06/14/2004   9,420.00 USD
 
                   
5814554877
  POWER FASHIONS MANF. LTD.   Sight   04/19/2004   91,304.01 USD
0076JW-7
  HONG KONG       05/15/2004   212,298.49 USD

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   14 of 22

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount   Importer LC Reference   Exporter Country  
Tenor Terms   Expiry Date   Outstanding Amount  
5814554878
  FLORA FASHIONS FTY   Sight   04/19/2004   100,272.71 USD
0077JW-8
  HONG KONG       05/20/2004   100,272.71 USD
 
                   
5814554879
  HT TRADING LTD. MACAO COMMERCIAL   Sight   04/19/2004   2,043.50 USD
0078JW-10
  MACAU       05/02/2004   2,043.50 USD
 
                   
5814554880
  FLORA FASHIONS FTY   Sight   04/19/2004   19,008.20 USD
0079MC-1
  HONG KONG       05/15/2004   19,008.20 USD
 
                   
5814554881
  TRISTATE TRADING LIMITED   Sight   04/19/2004   17,079.26 USD
0080SG-4
  MACAU       06/07/2004   17,079.26 USD
 
                   
5814554882
  TRISTATE TRADING LIMITED   Sight   04/19/2004   2,901.12 USD
0081SG-2
  MACAU       06/02/2004   2,901.12 USD
 
                   
5814554883
  SLITHER LTD.   Sight   04/19/2004   10,500.00 USD
0082JG4214
  HONG KONG       06/15/2004   10,500.00 USD
 
                   
5814554884
  HENFIELD ENTERPRISES LIMITED   Sight   04/19/2004   97,161.45 USD
0083JG4216
  HONG KONG       05/30/2004   97,161.45 USD
 
                   
5814554885
  HSIN LING ENTERPRISE CO., LTD.   Sight   04/19/2004   121,209.00 USD
0084AZ01
  TAIWAN, PROVINCE OF ROC       05/15/2004   121,209.00 USD
 
                   
5814554886
  JIING SHENG KNITTING CO., LTD.   Sight   04/19/2004   12,328.00 USD
0085AZ02
  TAIWAN, PROVINCE OF ROC       05/30/2004   12,328.00 USD
 
                   
5814554887
  EVRIM GIYIM SANAYI VE TIC A.S.   Sight   04/19/2004   10,141.20 USD
0086BLANKET
  TURKEY       07/07/2004   10,141.20 USD
 
                   
5814554888
  HF TRADING LIMITED   Sight   04/20/2004   22,478.50 USD
0087JW-9
  MACAU       05/10/2004   22,478.50 USD

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   15 of 22

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount   Importer LC Reference   Exporter Country  
Tenor Terms   Expiry Date   Outstanding Amount  
5814554889
  EVRIM GIYIM SANAYI VE TIC A.S.   Sight   04/20/2004   47,655.00 USD
0088BLANKET
  TURKEY       07/07/2004   47,655.00 USD
 
                   
5814554890
  MRM DERI KONFEKSIYON SAN VE TIC A.S   Sight   04/20/2004   16,458.00 USD
0089041604
  TURKEY       05/25/2004   16,458.00 USD
 
                   
5814554891
  DK GLOBAL, INC   Sight   04/20/2004   8,022.75 USD
0090AL00029
  REPUBLIC OF KOREA       05/05/2004   8,022.75 USD
 
                   
5814554892
  DK GLOBAL, INC   Sight   04/20/2004   8,550.00 USD
0091AL00009
  REPUBLIC OF KOREA       05/05/2004   8,550.00 USD
 
                   
5814554893
  MITSUI CO. LTD.   Sight   04/20/2004   31,556.25 USD
0092AL00007
  JAPAN       05/19/2004   32,066.25 USD
 
                   
5814554894
  LANIFICIO CAVERNI AND GRAMIGNI SPA   Sight   04/20/2004   15,300.00 USD
0093AC00084
  ITALIAN REPUBLIC       05/22/2004   15,300.00 USD
 
                   
5814554895
  AMOR TESSUTO S.A.   Sight   04/20/2004   26,286.00 USD
0094AC00088
  EASTERN REPUBLIC OF URUGUAY       05/23/2004   26,286.00 USD
 
                   
5814554896
  TAI FUNG TEXTILES   Sight   04/21/2004   20,942.00 USD
0095AC00089
  HONG KONG       06/11/2004   20,942.00 USD
 
                   
5814554897
  EXSA EXPORT SANAYI MAMULLERI SATIS   Sight   04/20/2004   30,030.00 USD
0096AE00047
  TURKEY       05/15/2004   30,030.00 USD
 
                   
5814554898
  INDUSTRIA TESSILE SANESI S.P.A.   Sight   04/20/2004   82,867.50 USD
0097AC00072
  ITALIAN REPUBLIC       06/01/2004   82,867.50 USD
 
                   

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   16 of 22

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount   Importer LC Reference   Exporter Country  
Tenor Terms   Expiry Date   Outstanding Amount  
5814554899
  EXSA EXPORT SANAYI MAMULLERI SATIS   Sight   04/20/2004   15,100.00 USD
0098AC00075
  TURKEY       06/05/2004   15,100.00 USD
 
                   
5814554900
  MITSUI CO. LTD.   Sight   04/20/2004   208,500.00 USD
0099AC00035
  JAPAN       05/15/2004   208,500.00 USD
 
                   
5814554902
  LAN LUIGI BOGGIO SANPAOLO IMI   Sight   04/20/2004   10,260.00 USD
0100AE00013
  ITALIAN REPUBLIC       05/15/2004   10,260.00 USD
 
                   
5814554903
  FAB MILL INC.   Sight   04/23/2004   36,141.50 USD
0101KU00065
  UNITED STATES OF AMERICA       06/04/2004   36,141.50 USD
 
                   
5814554904
  PIONEER STREAM LTD..   Sight   04/23/2004   19,757.50 USD
0102KU00072
  TAIWAN, PROVINCE OF ROC       05/20/2004   19,757.50 USD
 
                   
5814554905
  SHANGHAI AVIATION I/E CO, LTD   Sight   04/23/2004   42,412.60 USD
0103KU00096
  PEOPLE’S REPUBLIC OF CHINA       05/20/2004   42,412.60 USD
 
                   
5814554906
  SHANGHAI AVIATION I/E CO, LTD   Sight   04/23/2004   10,556.00 USD
0104KU00021
  PEOPLE’S REPUBLIC OF CHINA       05/20/2004   10,556.00 USD
 
                   
5814554907
  FUTURE FABRICS INT’L INC.   Sight   04/23/2004   11,466.50 USD
0105KU00085
  UNITED STATES OF AMERICA       05/20/2004   11,466.50 USD
 
                   
5814554908
  FUTURE FABRICS INT’L INC.   Sight   04/23/2004   59,728.75 USD
0106KU00071
  UNITED STATES OF AMERICA       05/20/2004   59,728.75 USD
 
                   
5814554909
  LANIFICIO FALIERO SARTI/FIGLI SPA   Sight   04/23/2004   23,897.25 USD
0107AE00006
  ITALIAN REPUBLIC       05/15/2004   23,897.25 USD
 
                   
5814554910
  TEXTILE IMPORTS LLC   Sight   04/27/2004   124,215.00 USD
0108AC00077
  UNITED STATES OF AMERICA       05/25/2004   124,215.00 USD

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   17 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
Customer Name
  949148
KASPER ASL LTD   Branch Code
Branch Name   712
HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554911
  DIVISIONE MODA   Sight   04/27/2004   39,120.90 USD
0109AE00038
  ITALIAN REPUBLIC       05/20/2004   39,120.90 USD
 
                   
5814554912
  LANIFICIO TEXCO S.P.A.   Sight   04/27/2004   194,862.50 USD
0110AE00021
  ITALIAN REPUBLIC       06/12/2004   194,862.50 USD
 
                   
5814554913
  ALTINYILDIZ CORP.   Sight   04/27/2004   21,022.00 USD
0111AC00032
  UNITED STATES OF AMERICA       05/15/2004   21,022.00 USD
 
                   
5814554914
  INDUSTRIA TESSILE SANESI S.P.A.   Sight   04/27/2004   52,260.00 USD
0112AC00071
  ITALIAN REPUBLIC       05/22/2004   52,260.00 USD
 
                   
5814554915
  LANIFICIO GIOVANNI MAGNI SPA   Sight   04/27/2004   32,917.50 USD
0113AC00073
  ITALIAN REPUBLIC       05/22/2004   32,917.50 USD
 
                   
5814554916
  ALTINYILDIZ CORP.   Sight   04/27/2004   12,682.00 USD
0114AC00029
  UNITED STATES OF AMERICA       05/15/2004   12,682.00 USD
 
                   
5814554917
  ALTINYILDIZ CORP.   Sight   04/27/2004   65,056.00 USD
0115AC00066
  UNITED STATES OF AMERICA       06/04/2004   65,056.00 USD
 
                   
5814554918
  MITSUI CO. LTD.   Sight   04/27/2004   68,130.00 USD
0116AC00067
  JAPAN       06/14/2004   68,130.00 USD
 
                   
5814554919
  MITSUI CO. LTD.   Sight   04/27/2004   34,065.00 USD
0117AC00083
  JAPAN       06/20/2004   34,065.00 USD
 
                   
5814554920
  MITSUI CO. LTD.   Sight   04/27/2004   3,735.00 USD
0118AC00068
  JAPAN       06/14/2004   3,735.00 USD
 
                   
5814554921
  TEXTILE IMPORTS LLC   Sight   04/27/2004   9,200.00 USD
0119AC00078
  UNITED STATES OF AMERICA       06/19/2004   9,200.00 USD
 
                   
5814554922
  GEO MUCK CO., LTD.   Sight   04/27/2004   1,860.00 USD
0120AC00100
  REPUBLIC OF KOREA       06/04/2004   1,860.00 USD
 
                   

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   18 of 22

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
Customer Name
  949148
KASPER ASL LTD   Branch Code
Branch Name   712
HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554923
  SILVER BELL CO., LTD.   Sight   04/27/2004   42,742.50 USD
0121EK00026
  REPUBLIC OF KOREA       05/15/2004   42,742.50 USD
 
                   
5814554924
  PROSPERITY SILK CO LTD   Sight   04/27/2004   19,932.50 USD
0122EK00033
  HONG KONG       05/30/2004   19,932.50 USD
 
                   
5814554925
  LANIFICIO FEDORA S.P.A   Sight   04/27/2004   48,450.00 USD
0123AE00010
  ITALIAN REPUBLIC       05/22/2004   48,450.00 USD
 
                   
5814554926
  YAGI TSUSHO LTD   Sight   04/27/2004   45,120.00 USD
012410583
  JAPAN       05/15/2004   45,120.00 USD
 
                   
5814554927
  FUTURE FABRICS INT’L INC.   Sight   04/27/2004   36,180.00 USD
0125AY00026
  UNITED STATES OF AMERICA       05/25/2004   36,180.00 USD
 
                   
5814554928
  TRISTATE TRADING LIMITED   Sight   04/27/2004   252,456.77 USD
0126SG-5
  MACAU       06/07/2004   252,456.77 USD
 
                   
5814554929
  TRISTATE TRADING LIMITED   Sight   04/27/2004   11,837.72 USD
0127SG-6
  MACAU       05/31/2004   11,837.72 USD
 
                   
5814554930
  YEE TUNG GARMENT COMPANY LTD.   Sight   04/27/2004   216,000.00 USD
0128JG4307
  HONG KONG       06/15/2004   216,000.00 USD
 
                   
5814554931
  EVRIM GIYIM SANAYI VE TIC A.S.   Sight   04/27/2004   107,965.00 USD
0129BLANKET
  TURKEY       08/07/2004   107,965.00 USD
 
                   
5814554932
  EVRIM GIYIM SANAYI VE TIC A.S.   Sight   04/27/2004   59,475.00 USD
0130BLANKET
  TURKEY       08/07/2004   59,475.00 USD
 
                   
5814554933
  SHANGHAI AVIATION I/E CO, LTD   Sight   04/29/2004   18,699.20 USD
0131KU00074
  PEOPLE’S REPUBLIC OF CHINA       06/04/2004   18,699.20 USD

         
Report Date 05/03/2004 08:34:24 (EDT)
  DAILY OUTSTANDING   19 of 22

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554934
  VISIONLAND CO., LTD.   Sight   04/29/2004   3,540.00 USD
0132KU00061
  REPUBLIC OF KOREA       05/20/2004   3,540.00 USD
 
                   
5814554935
  BONOTTO S.P.A.   Sight   04/29/2004   39,570.00 USD
0133VF00001
  ITALIAN REPUBLIC       05/29/2004   39,570.00 USD
 
                   
5814554936
  LAN LUIGI BOGGIO CASERO SRL   Sight   04/29/2004   27,270.00 USD
0134AE00084
  ITALIAN REPUBLIC       06/02/2004   27,270.00 USD
 
                   
5814554937
  LANIFICIO NUOVO RIVERA S.P.A.   Sight   04/29/2004   8,809.50 USD
0135AC00062
  ITALIAN REPUBLIC       05/30/2004   8,809.50 USD
 
                   
5814554938
  ALTINYILDIZ CORP.   Sight   04/29/2004   28,132.25 USD
0136AC00064
  UNITED STATES OF AMERICA       06/04/2004   28,132.25 USD
 
                   
5814554939
  LANIFICIO CAVERNI AND GRAMIGNI SPA   Sight   04/29/2004   23,587.50 USD
0137AC00085
  ITALIAN REPUBLIC       06/15/2004   23,587.50 USD
 
                   
5814554940
  WILHELM ZULEEG GMBH   Sight   04/29/2004   175,972.50 USD
0138AC00086
  FEDERAL REPUBLIC OF GERMANY       06/24/2004   175,972.50 USD
 
                   
5814554941
  PROSPERITY SILK CO LTD   Sight   04/29/2004   17,584.50 USD
0139EK00008
  HONG KONG       06/04/2004   17,584.50 USD
 
                   
5814554945
  HONG KONG ORIENTAL YE YANG INTL LTD   Sight   05/03/2004   7,918.95 USD
0143KFBJO0401
  HONG KONG       05/30/2004   7,918.95 USD
 
                   
5814554947
  RNC LEATHER, LLC   Sight   05/03/2004   94,292.00 USD
0145RNC
  UNITED STATES OF AMERICA       06/01/2004   94,292.00 USD
 
                   
5814554948
  RNC LEATHER, LLC   Sight   05/03/2004   8,925.00 USD
0146RNC
  UNITED STATES OF AMERICA       06/01/2004   8,925.00 USD

          Report Date 05/03/2004 08:34:24 (EDT)   DAILY OUTSTANDING   20 of 22

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
    949148     Branch Code     712  
Customer Name
    KASPER ASL LTD   Branch Name     HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554949
  MITSUI CO. LTD.   Sight   05/03/2004   44,042.00 USD
0147AE00030
  JAPAN       06/04/2004   44,042.00 USD
 
                   
5814554950
  ALTINYILDIZ CORP.   Sight   05/03/2004   3,852.00 USD
0148AC00028
  UNITED STATES OF AMERICA       05/22/2004   3,852.00 USD
 
                   
5814554951
  INDUSTRIA TESSILE SANESI S.P.A.   Sight   05/03/2004   52,260.00 USD
0149AC00071
  ITALIAN REPUBLIC       06/01/2004   52,260.00 USD
 
                   
5814554952
  ALTINYILDIZ CORP.   Sight   05/03/2004   44,569.50 USD
0150AC00063
  UNITED STATES OF AMERICA       06/04/2004   44,569.50 USD
 
                   
5814554953
  TEXTILE IMPORTS LLC   Sight   05/03/2004   24,337.50 USD
0151AC00074
  UNITED STATES OF AMERICA       06/18/2004   24,337.50 USD
 
                   
5814554954
  JINSE CO., LTD.   Sight   05/03/2004   500,000.00 USD
0152BLANKET
  REPUBLIC OF KOREA       11/20/2004   500,000.00 USD
 
                   
5814554955
  JINSE CO., LTD.   Sight   05/03/2004   500,000.00 USD
0153BLANKET
  REPUBLIC OF KOREA       11/20/2004   500,000.00 USD
 
                   
5814554956
  JINSE CO., LTD.   Sight   05/03/2004   500,000.00 USD
0154BLANKET
  REPUBLIC OF KOREA       11/20/2004   500,000.00 USD
 
                   
5814554957
  JINSE CO., LTD.   Sight   05/03/2004   500,000.00 USD
0155BLANKET
  REPUBLIC OF KOREA       11/20/2004   500,000.00 USD
 
                   
5814554958
  JINSE CO., LTD.   Sight   05/03/2004   500,000.00 USD
0156BLANKET
  REPUBLIC OF KOREA       11/20/2004   500,000.00 USD
 
                   
5814554959
  JINSE CO., LTD.   Sight   05/03/2004   500,000.00 USD
0157BLANKET
  REPUBLIC OF KOREA       11/20/2004   500,000.00 USD
 
                   
5814554960
  JINSE CO., LTD.   Sight   05/03/2004   500,000.00 USD
0158BLANKET
  REPUBLIC OF KOREA       11/20/2004   500,000.00 USD
 
                   

Report Date 05/03/2004 08:34:24 (EDT)   DAILY OUTSTANDING   21 of 22

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
    949148     Branch Code     712  
Customer Name
    KASPER ASL LTD   Branch Name     HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814554970
  JINSE CO., LTD.   sight   05/03/2004   500,000.00 USD
0168BLANKET
  REPUBLIC OF KOREA       11/20/2004   500,000.00 USD
 
                   
5814554971
  JINSE CO., LTD.   sight   05/03/2004   500,000.00 USD
0169BLANKET
  REPUBLIC OF KOREA       11/20/2004   500,000.00 USD
 
                   
Count for 949148
      236            
 
                   
Total Number of Transactions
      236            
 
                   
Total Outstanding Amount For
          USD   43,092,284.64 USD

          Report Date 05/03/2004 08:34:24 (EDT)   DAILY OUTSTANDING   22 of 22

 



--------------------------------------------------------------------------------



 



     

Import L/C — Outstanding: by Bank Reference   03 May 2004 JONES APPAREL
GROUP-NINEWEST   7:55 AM

                                                                      Foreign
Currency         Fleet Reference   Jones Apparel Ref   Beneficiary Name  
Currency Code     Issue Date   Expiry Date   Outstanding Amount     Outstanding
Amount  
01387001
  0028GV   ALNAHR ALKHALID INT CO   USD     26 Jan 2004   18 May 2004     0.00  
    219,972.88  
01387002
  0029GV   ALNAHR ALKHALID INT CO   USD     23 Jan 2004   30 Jul 2004     0.00  
    1,272,752.89  
01387004
  0031GV   DEFIANCE TRADING LLC   USD     23 Jan 2004   26 Apr 2004     0.00    
  301,722.12  
01387025
  00161205GV   MAVITEX   USD     30 Dec 2003   22 Jun 2004     0.00      
742,182.85  
01387038
  0009ME622   SJ JERSEY ECUATORIANO C.A.   USD     09 Jan 2004   09 Apr 2004    
0.00       102,047.06  
01387040
  0011ME624   M/S MAHABIR GARMENT INDUSTRIES   USD     09 Jan 2004   10 Apr 2004
    0.00       7,740.61  
01387041
  0012ME625   JAY JAGADAMBA FASHION INDUSTRIES   USD     08 Jan 2004   20 Apr
2004     0.00       4,277.98  
01387044
  0015GV   MRC NAIROBI EPZ LTD   USD     14 Jan 2004   13 Jul 2004     0.00    
  1,647,320.72  
01387046
  0017ME628   OZSPRINT SPOR MALZIMALAT   USD     16 Jan 2004   14 Apr 2004    
0.00       230,730.70  
01387047
  0018ME629   BAC TEKSTIL SAN VE TIC. LTD STI   USD     16 Jan 2004   15 May
2004     0.00       126,100.00  
01387048
  0019ME630   NIHSER TEKSTIL ITHALAT IHRACAT SAN   USD     16 Jan 2004   25 Apr
2004     0.00       148,073.00  
01387049
  0020ME631   TRAKYA TEKSTIL VE GIYIM   USD     16 Jan 2004   14 Apr 2004    
0.00       194,670.11  
01387050
  0021ME632   POLARIS TEKSTIL SAN VE TIC AS   USD     16 Jan 2004   17 Apr 2004
    0.00       90,712.36  
01387052
  0023ME634   WALDFORD HOLDINGS   USD     16 Jan 2004   05 Apr 2004     0.00    
  1,056.92  
01387055
  0026GV   GULF BARAKA APPAREL W.L.L.   USD     20 Jan 2004   30 Mar 2004    
0.00       124,699.62  
01387061
  0042ME638   ULUDAG TEKSTIL KONFEKSIYON GIYIM   USD     28 Jan 2004   15 May
2004     0.00       162,117.99  
01387063
  GV0044   MEDITERRANEAN RESOURCES APPAREL   USD     06 Feb 2004   15 Jul 2004  
  0.00       2,058,821.09  
01387064
  GV0045   RISING SUN KENYA (EPZ) LTD   USD     13 Feb 2004   16 Mar 2004    
0.00       86,237.49  
01387065
  GV0046   MONITEX   USD     06 Feb 2004   05 Jul 2004     0.00       544,065.22
 
01387073
  ME6450055   M/S MAHABIR GARMENT INDUSTRIES   USD     06 Feb 2004   31 May 2004
    0.00       207,849.59  
01387074
  ME6460056   SJ JERSEY ECUATORIANO C.A.   USD     06 Feb 2004   21 May 2004    
0.00       79,857.50  
01387078
  GV0060   HITECH TEXTILE LLC   USD     11 Feb 2004   15 Jul 2004     0.00      
1,917,576.87  
01387079
  GV0061   WING TAI ENTERPRISES LIMITED   USD     11 Feb 2004   04 Aug 2004    
0.00       389,932.30  
01387080
  GV0062   RISING SUN KENYA (EPZ) LTD   USD     11 Feb 2004   29 Jun 2004    
0.00       859,397.11  
01387081
  GV0063   GULF BARAKA APPAREL W.L.L.   USD     11 Feb 2004   15 Jun 2004    
0.00       838,784.43  
01387082
  GV0064   MRC NAIROBI EPZ LTD   USD     11 Feb 2004   16 May 2004     0.00    
  684,181.89  
01387084
  GV0066   MEDITERRANEAN RESOURCES APPAREL   USD     11 Feb 2004   10 Jul 2004  
  0.00       1,379,016.82  
01387085
  GV0067   PETRA APPAREL   USD     11 Feb 2004   14 Jul 2004     0.00      
2,245,224.78  
01387086
  ME6440054   JAY JAGADAMBA FASHION INDUSTRIES   USD     13 Feb 2004   31 May
2004     0.00       178,922.70  
01387087
  GV0068   MONITEX   USD     13 Feb 2004   26 Apr 2004     0.00       29,885.10
 
01387088
  GV0069   SERVITEJO SA   USD     18 Feb 2004   18 May 2004     0.00      
169,037.40  
01387090
  GV0071   PRESTIGE APPAREL MFG CO.   USD     23 Feb 2004   05 Jul 2004     0.00
      1,428,900.76  
01387099
  GV0080   GULF BARAKA APPAREL W.L.L.   USD     24 Feb 2004   22 Jun 2004    
0.00       649,597.58  
1387003
  0030GV   SOUTH ORIENT (PVT) LTD.   USD     26 Jan 2004   27 Apr 2004     0.00
      78,029.18  
1387005
  0032GV   ORIT APPARELS PVT LTD.   USD     27 Jan 2004   02 Jun 2004     0.00  
    880,405.50  
1387011
  00011201GV   SOUTH ORIENT (PVT) LTD.   USD     09 Dec 2003   27 Apr 2004    
0.00       31,727.62  
1387012
  00021201GV   UNION APPARELS (PVT) LTD.   USD     09 Dec 2003   20 Apr 2004    
0.00       173,689.35  

      Page 1 of 5   ImpBalBk.rpt

 



--------------------------------------------------------------------------------



 



     

Import L/C — Outstanding: by Bank Reference   03 May 2004 JONES APPAREL
GROUP-NINEWEST   7:55 AM

                                                                      Foreign
Currency         Fleet Reference   Jones Apparel Ref   Beneficiary Name  
Currency Code     Issue Date   Expiry Date   Outstanding Amount     Outstanding
Amount  
1387013
  00031201GV   KANE APPARELS (PVT) LTD.   USD     09 Dec 2003   27 Apr 2004    
0.00       127,202.23  
1387014
  00041201GV   MAGNUM GARMENTS LTD.   USD     10 Dec 2003   20 Apr 2004     0.00
      12,168.06  
1387015
  00051202GV   FX GROUP INTERNATIONAL LIMITED   USD     09 Dec 2003   22 Apr
2004     0.00       "348,256.80  
1387017
  00071203GV   STERLING APPARELS LTD.   USD     09 Dec 2003   24 Jul 2004    
0.00       1,163,929.12  
1387022
  00131205GV   SAYTAZ INTERNATIONAL   USD     09 Dec 2003   12 May 2004     0.00
      582,364.63  
1387024
  00151205GV   DEFIANCE TRADING LLC   USD     24 Dec 2003   28 Jun 2004     0.00
      2,149,528.97  
1387031
  0002ME615   MONTROSE MARKETING LTD.   USD     14 Jan 2004   14 Apr 2004    
0.00       126,344.19  
1387032
  0003ME616   PRATTISON GARMENT LIMITED   USD     14 Jan 2004   19 Apr 2004    
0.00       36,803.83  
1387033
  0004ME617   M/S EXEMPLARY COMPANY LTD.   USD     14 Jan 2004   21 Apr 2004    
0.00       39,456.42  
1387034
  0005ME618   KUK RIM LIMITED   USD     14 Jan 2004   14 May 2004     0.00      
490,921.67  
1387036
  0007ME620   KISH EXPORTS LIMITED   USD     14 Jan 2004   14 Apr 2004     0.00
      66.26  
1387045
  0016GV   ORIT APPARELS PVT LTD.   USD     16 Jan 2004   04 May 2004     0.00  
    487,062.22  
1387060
  0041ME637   YAW CHING ENTERPRISE CO. LTD.   USD     29 Jan 2004   14 Apr 2004
    0.00       23,500.00  
1387062
  ME6390043   SAMHAN CAMBODIA FABRIC CO., LTD.   USD     09 Feb 2004   21 May
2004     0.00       576,905.00  
1387066
  GV0047   ORIT APPARELS PVT LTD.   USD     06 Feb 2004   29 Jun 2004     0.00  
    1,128,061.11  
1387067
  GV0048   MAGNAUM GARMENTS LTD.   USD     10 Feb 2004   14 Apr 2004     0.00  
    61,460.03  
1387068
  GV0049   ORIT APPARELS PVT LTD.   USD     06 Feb 2004   20 Jul 2004     0.00  
    1,176,312.70  
1387069
  ME6400050   P.T. PAN RAMA VISTA GARMENT   USD     09 Feb 2004   20 Apr 2004  
  0.00       33,785.50  
1387070
  ME6410051   MONTROSE MARKETING LTD.   USD     06 Feb 2004   15 May 2004    
0.00       120,808.63  
1387071
  ME6420052   KUK RIM LIMITED   USD     06 Feb 2004   21 May 2004     0.00      
537,027.04  
1387072
  ME6430053   PRATTISON GARMENT LIMITED   USD     13 Feb 2004   17 May 2004    
0.00       165,063.77  
1387075
  ME6470057   LEADING MANUFACTURER PTE LTD   USD     06 Feb 2004   21 May 2004  
  0.00       474,813.30  
1387076
  ME6480058   DAE GU APPAREL CORPORATION   USD     11 Feb 2004   16 May 2004    
0.00       95,325.00  
1387083
  GV0065   ORIT APPARELS PVT LTD.   USD     11 Feb 2004   22 Jul 2004     0.00  
    6,744,924.24  
1387089
  GV0070   REALTY TEXTILE CO., LTD.   USD     19 Feb 2004   14 Apr 2004     0.00
      261,515.13  
1387091
  ME6490072   INJAE TRADING   USD     23 Feb 2004   06 May 2004     0.00      
53,200.00  
1387092
  ME6500073   EASTERN FORIA CORPORATION   USD     23 Feb 2004   20 Apr 2004    
0.00       12,652.50  
1387093
  ME6510074   VICKA LIMITED   USD     23 Feb 2004   10 May 2004     0.00      
16,452.61  
1387094
  ME6520075   JRB HOWARD INTERNATIONAL CO. LTD.   USD     24 Feb 2004   21 May
2004     0.00       47,720.15  
1387095
  ME6530076   YAW CHING ENTERPRISE CO. LTD.   USD     23 Feb 2004   21 May 2004
    0.00       40,647.75  
1387096
  GV0077   KANE APPARELS (PVT) LTD.   USD     25 Feb 2004   13 Jul 2004     0.00
      379,053.42  
1387097
  GV0078   KATUNAYAKE GARMENTS LTD   USD     24 Feb 2004   15 Jun 2004     0.00
      45,735.90  
1387098
  GV0079   UNION APPARELS (PVT) LTD.   USD     24 Feb 2004   09 Jun 2004    
0.00       156,089.59  
1387100
  ME6540081   KISH EXPORTS LIMITED   USD     24 Feb 2004   19 May 2004     0.00
      73,546.88  
1387102
  ME6560083   CHANDER CREATIONS   USD     24 Feb 2004   10 May 2004     0.00    
  22,320.00  
64035901
  GV0084   UNION APPARELS (PVT) LTD.   USD     26 Feb 2004   27 Apr 2004    
0.00       108,657.55  
64035902
  GV0085   MAGNUM GARMENTS LTD.   USD     26 Feb 2004   25 May 2004     0.00    
  211,419.98  

      Page 2 of 5   ImpBalBk.rpt

 



--------------------------------------------------------------------------------



 



     

Import L/C — Outstanding: by Bank Reference   03 May 2004 JONES APPAREL
GROUP-NINEWEST   7:55 AM

                                                      Currency     Issue  
Expiry   Foreign Currency         Fleet Reference   Jones Apparel Ref  
Beneficiary Name   Code     Date   Date   Outstanding Amount     Outstanding
Amount  
64035903
  ME6570086   ULUDAG TEKSTIL KONFEKSIYON GIYIM   USD     03 Mar 2004   15 May
2004     0.00       551,884.92  
64035904
  ME6580087   EVRO MIR OOD   USD     03 Mar 2004   21 May 2004     0.00      
161,870.00  
64035905
  ME6590088   ULUDAG TEKSTIL KONFEKSIYON GIYIM   USD     03 Mar 2004   17 Apr
2004     0.00       369,085.37  
64035906
  ME6610089   TRAKYA TEKSTIL VE GIYIM   USD     03 Mar 2004   15 May 2004    
0.00       467,056.85  
64035907
  GV0090   ANANTA FASHION LTD.   USD     05 Mar 2004   30 Jul 2004     0.00    
  468,586.79  
64035908
  GV0091   ORIT APPARELS PVT LTD.   USD     05 Mar 2004   20 Jul 2004     0.00  
    202,179.26  
64035909
  ME6600092   M/S EXEMPLARY COMPANY LTD.   USD     05 Mar 2004   20 Jun 2004    
0.00       243,283.00  
64035910
  ME6620093   MONTROSE MARKETING LTD.   USD     05 Mar 2004   14 Jun 2004    
0.00       212,043.72  
64035911
  ME6630094   UNITEX FASHIONS (INDIA) PVT LTD   USD     05 Mar 2004   14 Jun
2004     0.00       162,163.56  
64035912
  ME6640095   LEADING MANUFACTURER PTE LTD   USD     05 Mar 2004   21 Jun 2004  
  0.00       703,025.10  
64035913
  ME6650096   SAMHAN CAMBODIA FABRIC CO., LTD.   USD     08 Mar 2004   30 May
2004     0.00       477,288.76  
64035914
  ME6660097   SJ JERSEY ECUATORIANO C.A.   USD     08 Mar 2004   12 Jun 2004    
0.00       15,719.58  
64035915
  ME6670098   KUK RIM LIMITED   USD     05 Mar 2004   20 Jun 2004     0.00      
4,454,599.96  
64035916
  ME6680099   SHANTOU SEZ LIANXING WEAVING CO.   USD     11 Mar 2004   20 Jun
2004     0.00       501,814.00  
64035917
  GV0100   MRC NAIROBI EPZ LTD   USD     11 Mar 2004   11 Aug 2004     0.00    
  1,189,266.88  
64035918
  GV0101   FX GROUP INTERNATIONAL LIMITED   USD     12 Mar 2004   15 Aug 2004  
  0.00       2,231,600.37  
64035919
  GV0102   REALTY TEXTILE CO., LTD.   USD     11 Mar 2004   15 May 2004     0.00
      593,448.14  
64035920
  GV0103   ORIT APPARELS PVT LTD.   USD     11 Mar 2004   27 Jul 2004     0.00  
    476,315.75  
64035921
  GV0104   HITECH TEXTILE LLC   USD     17 Mar 2004   15 Jul 2004     0.00      
1,340,225.69  
64035922
  GV0105   DEFIANCE TRADING LLC   USD     17 Mar 2004   24 Jun 2004     0.00    
  2,283,961.94  
64035923
  GV0106   KANE APPARELS (PVT) LTD.   USD     17 Mar 2004   05 Jul 2004     0.00
      628,305.03  
64035924
  GV0107   UNION APPARELS (PVT) LTD.   USD     18 Mar 2004   05 Jul 2004    
0.00       983,992.66  
64035925
  GV0108   MAGNUM GARMENTS LTD.   USD     17 Mar 2004   05 Jul 2004     0.00    
  439,192.60  
64035926
  GV0109   MEGA DIS TICARET LTD STIL   USD     22 Mar 2004   30 Apr 2004    
0.00       47,880.00  
64035927
  GV0110   KATUNAYAKE GARMENTS LTD   USD     22 Mar 2004   06 Jul 2004     0.00
      366,237.22  
64035928
  GV0111   MRC NAIROBI EPZ LTD   USD     22 Mar 2004   13 Jul 2004     0.00    
  1,480,024.97  
64035929
  ME6690112   CHANGCHUN QIYA GARMENT CO. LTD   USD     22 Mar 2004   20 Jun 2004
    0.00       44,125.00  
64035930
  ME6700113   NANJING TEXTILES IMPORT AND EXPORT   USD     22 Mar 2004   21 Jun
2004     0.00       203,100.00  
64035931
  ME6170114   EVA SWEATER LIMITED   USD     22 Mar 2004   05 Jun 2004     0.00  
    135,610.23  
64035932
  ME6720115   NIHSER TEKSTIL ITHALAT IHRACAT SAN   USD     22 Mar 2004   15 May
2004     0.00       138,921.00  
64035933
  ME6740117   S.P.A.R.K.   USD     23 Mar 2004   20 Apr 2004     0.00      
15,063.90  
64035934
  ME6750118   OZSPRINT SPOR MALZ IMALAT   USD     22 Mar 2004   30 Apr 2004    
0.00       137,447.00  
64035935
  GV0119   SERVITEJO SA   USD     22 Mar 2004   05 May 2004     0.00      
108,906.00  
64035936
  ME6730016   MUDANJIANG TIANYE IMPORT AND   USD     24 Mar 2004   20 Jun 2004  
  0.00       95,262.50  
64035937
  GV0120   DEFIANCE TRADING LLC   USD     26 Mar 2004   21 Jun 2004     0.00    
  445,319.29  
64035938
  GV0121   DEFIANCE TRADING LLC   USD     26 Mar 2004   25 May 2004     0.00    
  99,939.53  
64035939
  GV0122   DEFIANCE TRADING LLC   USD     26 Mar 2004   04 Jun 2004     0.00    
  585,734.48  

      Page 3 of 5   ImpBalBk.rpt





--------------------------------------------------------------------------------



 



     

Import L/C - Outstanding: by Bank Reference   03 May 2004 JONES APPAREL
GROUP-NINEWEST   7:55 AM

                                                                      Foreign
Currency                     Currency     Issue   Expiry   Outstanding        
Fleet Reference   Jones Apparel Ref   Beneficiary Name   Code     Date   Date  
Amount     Outstanding Amount  
64035940
  GV0123   DEFIANCE TRADING LLC   USD     26 Mar 2004   13 Jul 2004     0.00    
  1,716,305.10  
64035941
  GV0124   SUNTEX INTEGRATED INC.   USD     26 Mar 2004   14 Jun 2004     0.00  
    704,876.63  
64035942
  GV0125   MANUFACTURAS TEXTILES IMATEX LTDA   USD     26 Mar 2004   20 Jun 2004
    0.00       287,242,20  
64035943
  ME6760126   M/S UNICON INTERNATIONAL PVT LTD   USD     26 Mar 2004   14 Jun
2004     0.00       80,250.00  
64035944
  0127ME677   EVER PROSPER BUSINESS CO. LTD   USD     26 Mar 2004   20 Jun 2004
    0.00       140,574.40  
64035945
  ME6780128   YAW CHING ENTERPRISE CO. LTD.   USD     26 Mar 2004   05 Jun 2004
    0.00       204,864.10  
64035946
  ME6790129   KUK RIM LIMITED   USD     26 Mar 2004   21 Jul 2004     0.00      
2,885,341.76  
64035947
  ME6800130   DAE GU APPAREL CORPORATION   USD     29 Mar 2004   21 Jul 2004    
0.00       483,655.57  
64035948
  ME6810131   SHANTOU SEZ LIANXING WEAVING CO.   USD     29 Mar 2004   21 Jul
2004     0.00       289,849.50  
64035949
  ME6820132   SAMHAN CAMBODIA FABRIC CO., LTD.   USD     29 Mar 2004   06 Jul
2004     0.00       39,337.50  
64035950
  ME6830133   PT. DAEYU POLEKO INDONESIA   USD     29 Mar 2004   06 Jul 2004    
0.00       92,925.00  
64035951
  ME6840134   LIAONING CHENG DA ENTERPRISES CO.   USD     29 Mar 2004   21 Jul
2004     0.00       154,846.25  
64035952
  ME6850138   XINRUN KNITTING CO. LTD   USD     30 Mar 2004   19 Jul 2004    
0.00       165,918.79  
64035953
  ME6860139   ULUDAG TEKSTIL KONFEKSIYON GIYIM   USD     02 Apr 2004   30 May
2004     0.00       89,444.00  
64035954
  GV0140   MUSTAFA AND KAMAL ASHRAF TRADING   USD     09 Apr 2004   30 Jun 2004
    0.00       218,920.32  
64035955
  GV0141   CONFECCIONES TEXTILES EL AGUILA   USD     09 Apr 2004   25 Jun 2004  
  0.00       95,388.30  
64035956
  ME6870142   M/S EXEMPLARY COMPANY LTD.   USD     13 Apr 2004   06 Jul 2004    
0.00       373,115.22  
64035957
  ME6880143   MONTROSE MARKETING LTD.   USD     13 Apr 2004   15 Jul 2004    
0.00       96,812.78  
64035958
  ME6900144   ORIENT CRAFT LIMITED   USD     13 Apr 2004   20 Jun 2004     0.00
      109,915.39  
64035959
  ME6910145   EVER PROSPER BUSINESS CO. LTD   USD     14 Apr 2004   01 Jul 2004
    0.00       123,583.93  
64035960
  ME6920146   M/S UNICON INTERNATIONAL PVT LTD   USD     09 Apr 2004   15 Jul
2004     0.00       241,021.50  
64035961
  ME6930147   LEADING MANUFACTURER PTE LTD   USD     13 Apr 2004   21 Jul 2004  
  0.00       109,900.00  
64035962
  ME6940148   INJAE TRADING   USD     14 Apr 2004   15 Jul 2004     0.00      
130,474.81  
64035963
  ME6890149   NANJING TEXTILES IMPORT AND EXPORT   USD     15 Apr 2004   21 Jul
2004     0.00       175,293.00  
64035964
  GV0150   KANE APPARELS (PVT) LTD.   USD     16 Apr 2004   05 Jul 2004     0.00
      44,672.59  
64035965
  GV0151   DEFIANCE TRADING LLC   USD     15 Apr 2004   23 Jun 2004     0.00    
  249,682.25  
64035966
  0152GV   DEFIANCE TRADING LLC   USD     15 Apr 2004   11 Jun 2004     0.00    
  484,506.26  
64035967
  GV0153   ORIT APPARELS PVT LTD.   USD     15 Apr 2004   10 Aug 2004     0.00  
    270,893.10  
64035968
  GV0154   UNION APPARELS (PVT) LTD.   USD     15 Apr 2004   11 Aug 2004    
0.00       827,056.28  
64035969
  GV0155   KATUNAYAKE GARMENTS LTD   USD     15 Apr 2004   11 Aug 2004     0.00
      266,425.32  
64035970
  GV0156   MAGNUM GARMENTS LTD.   USD     15 Apr 2004   11 Aug 2004     0.00    
  298,226.41  
64035971
  GV0157   ORIT APPARELS PVT LTD.   USD     15 Apr 2004   11 Aug 2004     0.00  
    4,727,309.69  
64035972
  GV0159   ORIT APPARELS PVT LTD.   USD     16 Apr 2004   05 Sep 2004     0.00  
    230,958.12  
64035973
  GV00159   KANE APPARELS (PVT) LTD.   USD     16 Apr 2004   11 Aug 2004    
0.00       152,588.10  
64035974
  GV0160   ALNAHR ALKHALID INT CO   USD     23 Apr 2004   09 Jul 2004     0.00  
    1,326,603.76  
64035975
  ME6950161   SUN TAY LON CO. LTD   USD     23 Apr 2004   21 Jul 2004     0.00  
    61,400.00  
64035976
  ME6960162   THOUSAND LANE LTD.   USD     23 Apr 2004   21 Jul 2004     0.00  
    74,500.00  

      Page 4 of 5   ImpBalBk.rpt





--------------------------------------------------------------------------------



 



     

Import L/C — Outstanding: by Bank Reference   03 May 2004 JONES APPAREL GROUPS —
NINEWEST   7:55 AM

                                                                      Foreign
Currency         Fleet Reference   Jones Apparel Ref   Beneficiary Name  
Currency Code     Issue Date   Expiry Date   Outstanding Amount     Outstanding
Amount  
64035977
  ME6970163   YAW CHING ENTERPRISE CO. LTD.   USD     23 Apr 2004   14 Jul 2004
    0.00       56,250.00  
64035978
  ME6980164   JRB HOWARD INTERNATIONAL CO. LTD.   USD     23 Apr 2004   21 Jul
2004     0.00       270,490.00  
64035979
  ME6990165   ULUDAG TEKSTIL KONFEKSIYON GIYIM   USD     23 Apr 2004   30 Jun
2004     0.00       97,315.00  
64035980
  ME7000166   OZSPRINT SPOR MALZ IMALAT   USD     23 Apr 2004   30 Jun 2004    
0.00       137,447.00  
64035981
  ME7010167   J/V SHAYHONTOHUR TEKSTIL   USD     29 Apr 2004   05 Jul 2004    
0.00       487,776.59  
64035982
  GV0168   GULF BARAKA APPAREL W.L.L.   USD     29 Apr 2004   25 May 2004    
0.00       286,761.83  
64035983
  GV0169   GULF BARAKA APPAREL W.L.L.   USD     29 Apr 2004   29 Jun 2004    
0.00       764,425.33  
 
                                     
 
                          Grand Total:     81,604,045.00  

Selection Criteria:

      Page 5 of 5   ImpBalBk.rpt





--------------------------------------------------------------------------------



 



Subsidiaries and Capitalization   Schedule 7.1(b)

                              State/Country               Shares Issued and  
Name of Corporation   of Incorporation   Type of Shares   Shares Authorized    
Outstanding  
Anne Klein ULC
  Canada   Common     100,000       1  
Apparel Testing Services, Inc.
  New Jersey   Common     1,000       100  
Asia Expert Limited
  Hong Kong   HK$   500,000       100  
Camisas de Juarez, S.A. de C.V.
  Mexico   Series A     2,000       2,000  
 
      Series B     35,411,970       35,411,970  
 
                       
CNC West Division Mexico, S.A. de C.V. (in liquidation)
  Mexico   Common     50,000       49,999  
Exportex de Mexico, S.A. de C.V.
  Mexico   Common     1,000       1,000  
Greater Durango, S. de R.L. de C.V.
  Mexico   Common     3,000       3,000  
Import Technology of Texas, Inc.
  Texas   Common     500,000       1,000  
JAG Management Services, Inc.
  Delaware   Common     200       60  
Jones Apparel Group Canada Inc.
  Canada   Common   Unlimited       6,010,907  
Jones Apparel Group Holdings, Inc.
  Delaware   Common     1,000       1,000  
Jones Apparel Group, Inc.
  Pennsylvania   Common     201,000,000       126,068,631 /*
Jones Apparel Group USA, Inc.
  Pennsylvania   Common     1,000       1,000  
Jones Apparel of Texas, Ltd. (Partnership)
  Texas                    
.5% is owned by Import Technology of Texas, Inc. and 99.5% is owned by Sun
Apparel, Inc.
                       
Jones Factor Company
  Delaware   Common     1,000       1,000  
Jones International Limited
  Hong Kong   Common     100       100  
Jones Investment Co., Inc.
  Delaware   Common     200       100  
Jones Management Service Company
  Delaware   Common     1,000       1,000  
Jones Retail Corporation
  New Jersey   Common     1,000       100  
Kasper, Ltd.
  Delaware   Common     1,000       100  
Kasper Canada ULC
  Canada   Common     100,000       100  
Kasper Europe, Ltd.
  Delaware   Common     1,500       100  
Kasper Holdings, Inc.
  Delaware   Common     1,000       100  
Kasper Partnership, G.P.
  Canada   Common     100       100  
Maquilas Pami, S.A. de C.V.
  Mexico   Common     100       100  
Manufacturera Sun Apparel, S. de R.L. de C.V.
  Mexico   Common     3,000       3,000  
McNaughton Apparel Group Inc.
  Delaware   Common     1,000       1,000  
Nine West Accessories (HK) Limited
  Hong Kong   Ordinary     10,000       2  
Nine West Canada Corporation (in liquidation)
  Canada   Common   Unlimited       1  
Nine West Development Corporation
  Delaware   Common     3,000       1,000  
Nine West Footwear Corporation
  Delaware   Common     3,000       1,000  
Nine West Group Italy S.r.l. (in liquidation)
  Italy   Ordinary     20,000,000       20,000  
Nine West Melbourne Pty. Ltd.
  Australia   Ordinary     100,000       100  
Nine West Serviços de Assessoria de Compras Ltda. (in liquidation)
  Brazil   Reais   R514.430,00reais     R514.430,00reais  
Norton McNaughton of Squire, Inc.
  New York   Common     15,000       10,000  
Sun Apparel, Inc.
  Delaware   Common     200       200  
Victoria + Co International Ltd.
  Delaware   Common     1,000       1,000  
Victoria + Co Ltd.
  Rhode Island   Common     3,450       3,450  

 

*   This outstanding amount is as of 3/19/04

 



--------------------------------------------------------------------------------



 



Schedule 7.1(n)
No Material Adverse Change

 



--------------------------------------------------------------------------------



 



Schedule 7.1(p)
JONES APPAREL GROUP, INC.
SCHEDULE OF DEBT
AS OF MAY 1, 2004

                      Interest Rate     Balance at 5/01  
Jones Apparel Group USA, Inc.
               
 
               
Bank of America
               
(Tennessee warehouses)
  Various   $ 1,666,666  
 
               
Capital Leases
               
Computer Equipment
  Various   $ 15,859,289  
 
               
7.50% Senior Notes due 2004
    7.50 %   $ 174,963,353  
7.875% Senior Notes due 2006
    7.875 %   $ 224,338,122  
 
               
Nine West Group, Inc.
               
 
               
8.375% Series B Senior Notes due 2005
    8.375 %   $ 129,525,228  
 
               
Capital Leases
               
Equipment
  Various   $ 283,175  
 
               
Jones Retail Corporation
               
 
               
Capital Leases
               
Equipment
  Various   $ 1,690,903  
 
               
McNaughton
               
 
               
Capital Lease
               
(Virginia warehouse)
    7.20 %   $ 24,935,881  
 
               
Jones Management Service
               
 
               
Capital Leases
               
Equipment
  Various   $ 3,353,934  
 
               
Jones International Limited
               
 
               
Capital Leases
               
Equipment
  Various   $ 54,601  

 



--------------------------------------------------------------------------------



 



JONES APPAREL GROUP, INC.
SCHEDULE OF INTERCOMPANY DEBT
AS OF MAY 1, 2004

                 
Jones Apparel Group USA, Inc.
               
Due to Jones Canada
  $ 13,487,093          
Due to Kasper
    5,606,188          
Due to Nine West
    284,743,102          
Due to Jones Apparel of Texas
    45,159,927          
Due to Jones Investment Company
    46,646,722          
Due to Apparel Testing Services
    555,979          
 
             
 
            396,199,011  
 
               
Nine West Footwear
               
Due to Jones Apparel of Texas
  $ 402,265          
Due to Jones Retail Corporation
    235,055,968          
Due to Kasper Canada
    147,878          
Due to Nine West International — Italy
    627,571          
Due to Nine West Development
    21,182,435          
Due to Jones Management Service Company
    8,586,270          
Due to Jones Investment Company
    753,074          
Due to Jones Apparel Group Holdings
    2,117,122          
 
             
 
            268,872,583  
 
               
Jones Apparel of Texas
               
Due to Jones Apparel Group, Inc.
  $ 13,242,003          
Due to Jones Canada
    2,994          
Due to RL Management, Inc.
    1,196,224          
Due to Jones Management Service Company
    10,058,021          
Due to Jones Investment Company
    1,304,983          
Due to Apparel Testing Services
    2,584          
Due to Jones International Limited
    1,378,943          
 
             
 
            27,185,752  
 
               
Jones Retail Corp.
               
Due to Jones Apparel Group USA
  $ 249,065,127          
Due to Jones Apparel Group, Inc.
    791,340          
Due to Jones Apparel of Texas
    5,801,389          
Due to Kasper
    27,427,372          
Due to Nine West Development
    33,747,588          
Due to Jones Factor Company
    971          
Due to Jones Management Service Company
    6,326,657          
Due to Nine West Footwear
    123,602,810          
Due to Victoria
    843,230          
 
             
 
            447,606,484  
 
               
Jones Apparel Group Canada Inc.
               
Due to Jones Apparel Group Inc.
  $ 5,445,720          

2



--------------------------------------------------------------------------------



 



                 
Due to Nine West International — Canada
    6,051          
Due to Jones International Limited
    258,522          
Due to McNaughton Apparel
    7,337          
Due to Jones Apparel of Texas
    22,553          
 
             
 
            5,740,183  
 
               
Victoria + Co
               
Due to Jones Investment Company
  $ 4,617,271          
Due to Jones Apparel Group, USA
    8,536,352          
Due to Jones Apparel Group, Inc.
    980,803          
Due to Jones Apparel of Texas
    59,391          
Due to Jones Management Service Company
    28,542,478          
Due to Nine West Footwear
    3,659,251          
Due to Nine West Development
    2,635,955          
 
             
 
            49,031,501  
 
               
McNaughton Apparel Group
               
Due to Nine West Development
  $ 3,350,765          
Due to Jones Management Service Company
    11,540,608          
Due to Jones Apparel Group USA
    155,191,635          
Due to Jones Canada
    1,249          
Due to Jones Apparel of Texas
    3,154,660          
Due to Victoria
    1,760,007          
Due to Jones Retail Corporation
    6,700,798          
Due to Nine West Footwear
    44,576          
Due to Apparel Testing Services
    151,187          
 
             
 
            181,895,485  
 
               
Jones Investment Company Inc.
               
Due to Kasper
  $ 68,595,994          
Due to Lion Licensing, LTD
    4,475,687          
Due to Jones Retail Corporation
    3,665,967          
Due to McNaughton Apparel
    193,293,236          
Due to Jones Apparel Group Holdings
    3,597,808          
 
             
 
            273,628,692  
 
               
Jones Apparel Group Holdings, Inc.
               
Due to Jones Apparel Group USA
  $ 142,981,493          
Due to Jones Apparel Group, Inc.
    115,762          
Due to Jones Factor Company
    8          
Due to Nine West Development
    303,624          
Due to Jones Retail Corp
    24,545,612          
 
             
 
            167,946,499  
 
               
Jones Management Service Company
               
Due to Jones Apparel Group USA
  $ 48,000,749          
Due to RL Management, Inc.
    394,875          
Due to Nine West Development
    3,712,199          
Due to Jones Investment Company
    10,521,670          
Due to Jones Apparel Group Holdings
    254,826          
Due to Jones International Limited
    700,000          
 
             
 
            63,584,319  

3



--------------------------------------------------------------------------------



 



                 
Nine West Development Corp.
               
Due to Jones Investment Company
  $ 1,338,418          
Due to Jones Apparel Group, USA
    5,937,554          
 
             
 
            7,275,972  
 
               
Nine West International — Canada
               
Due to Jones Apparel Group USA
  $ 4,839          
Due to Jones Retail Corporation
    148,189          
 
             
 
            153,028  
 
               
Nine West International – Hong Kong
               
Due to Jones Apparel Group USA
  $ 495          
Due to Jones Retail Corporation
    36,326          
Due to Nine West Footwear
    364,592          
 
             
 
            401,413  
 
               
Nine West International – Italy
               
Due to Jones Retail Corporation
            298,387  
 
               
Jones International, Ltd.
               
Due to Jones Apparel Group USA
  $ 5,354,943          
Due to Kasper
    539,380          
Due to Nine West International – Hong Kong
    495          
 
             
 
            5,894,818  
 
               
Jones Factor Company
               
Due to Jones Management Service Company
  $ 8,663          
Due to Nine West Development
    3,624          
 
             
 
            12,287  
 
               
Jones Apparel Group, Inc.
               
Due to Jones Apparel Group, USA
  $ 99,017,477          
Due to Kasper
    5,225          
Due to Nine West Footwear
    2,773,146          
Due to Norton McNaughton
    14,606,557          
Due to Jones Management Service Company
    40,276          
 
             
 
            116,442,621  
 
               
JAG Management Services
               
Due to Jones Apparel Group USA
  $ 1,062,225          
Due to Jones Apparel Group, Inc.
    6,867          
Due to Jones Retail Corporation
    24,654          
 
             
 
            1,093,746  
 
               
Kasper
               
Due to Jones Canada
  $ 586          
Due to Jones Apparel of Texas
    1,267,771          
Due to Asia Expert LTD
    3,099,433          
Due to Nine West Footwear
    2,240,806          
Due to Norton McNaughton
    58,445          

4



--------------------------------------------------------------------------------



 



                 
Due to Jones Management Service Company
    1,524,664          
 
             
 
            8,191,705  
 
               
Lion Licensing
               
Due to Jones Apparel Group USA
  $ 4,986          
Due to Kasper
    28,705,500          
Due to Nine West Development
    3,624          
Due to Jones Investment Company
    4,475,687          
 
             
 
            33,189,797  
 
               
NSC Acquisition Corporation
               
Due to Jones Apparel Group USA
  $ 305,659          
Due to Jones Apparel Group, Inc.
    42,100          
 
             
 
            347,759  
 
               
 
          $ 2,054,992,042  
 
             

5



--------------------------------------------------------------------------------



 



Schedule 7.1(q)
Litigation





--------------------------------------------------------------------------------



 



Schedule 11.3
Existing Liens

1.  
Liens, if any, in respect of certain computer equipment, POS equipment,
warehouse equipment, copiers and other office equipment and office furniture
used by the Credit Parties and their Subsidiaries which are subject to leases,
which Liens, in the aggregate, do not have a Material Adverse Effect.
  2.  
Liens, if any, in respect of the intellectual property acquired pursuant to the
acquisition by Nine West Group Inc. of the footwear business of The United
States Shoe Corporation, which Liens, in the aggregate, do not have a Material
Adverse Effect.

 



--------------------------------------------------------------------------------



 



Schedule 11.4
Page 1 of 3
JONES APPAREL GROUP, INC.
LOANS AND ADVANCES TO CONTRACTORS
AS OF MAY 1, 2004

             
 
  $ 0
 
     
 
     
TOTAL LOANS AND ADVANCES
TO CONTRACTORS
  $ 0
 
     

 



--------------------------------------------------------------------------------



 



Schedule 11.4
Page 2 of 3
JONES APPAREL GROUP, INC.
LOANS AND ADVANCES TO EMPLOYEES
AS OF MAY 1, 2004

         
SUN APPAREL
  $ 50,222  
 
       
JONES MANAGEMENT SERVICE COMPANY
  $ 99,700  
 
       
JONES CANADA
  $ 2,272  
 
     
 
       
TOTAL LOANS AND ADVANCES TO EMPLOYEES
  $ 152,194  
 
     

 



--------------------------------------------------------------------------------



 



Schedule 11.4
Page 3 of 3
JONES APPAREL GROUP, INC.
INVESTMENTS
AS OF MAY 1, 2004

         
JAG USA
  $ 11,592  
JONES INVESTMENT
  $ 3,340,266  
 
     
 
       
TOTAL INVESTMENTS (including overnight deposits)
  $ 3,351,858  
 
     

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1 — FORM OF
REVOLVING CREDIT NOTE
                    $                             
                                                    , 200_
                    FOR VALUE RECEIVED, the undersigned JONES APPAREL GROUP USA,
INC., a corporation organized under the laws of Pennsylvania, (the “Borrower”),
JONES APPAREL GROUP, INC., a corporation organized under the laws of
Pennsylvania, JONES APPAREL GROUP HOLDINGS, INC., a corporation organized under
the laws of Delaware, KASPER, LTD., a corporation organized under the laws of
Delaware, and NINE WEST FOOTWEAR CORPORATION, a corporation organized under the
laws of Delaware (collectively, with the Borrower, the “Debtors”), hereby
jointly and severally promise to pay to the order of
                                         , (the “Lender”), at the place and
times provided in the Credit Agreement referred to below, the principal sum of
                                         DOLLARS ($                    ) or, if
less, the aggregate unpaid principal amount of all Revolving Credit Loans made
to the Borrower by the Lender pursuant to that certain Amended and Restated Five
Year Credit Agreement dated as of June 15, 2004 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among Jones
Apparel Group USA, Inc., the Additional Obligors referred to therein, the
Lenders who are or may become a party thereto (collectively, the “Lenders”),
Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as Joint Lead
Arrangers and Joint Bookrunners, Wachovia Bank, National Association, as
Administrative Agent, and Citibank, N.A. and JPMorgan Chase Bank, as Syndication
Agents, and Bank of America, N.A., Barclays Bank plc and SunTrust Bank, as
Documentation Agents. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
                    The unpaid principal amount of Revolving Credit Loans from
time to time outstanding is subject to mandatory repayment from time to time as
provided in the Credit Agreement and shall bear interest as provided in
Section 5.1 of the Credit Agreement. All payments of principal and interest on
Revolving Credit Loans shall be payable in lawful currency of the United States
of America in immediately available funds to the account designated in the
Credit Agreement.
                    This Revolving Credit Note (the “Revolving Credit Note”) is
entitled to the benefits of, and evidences Obligations incurred under, the
Credit Agreement, to which reference is made for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Obligations evidenced by this Revolving
Credit Note and on which such Obligations may be declared to be immediately due
and payable.
                    THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
                    The Debt evidenced by this Revolving Credit Note is senior
in right of payment to all Subordinated Debt referred to in the Credit
Agreement.
                    The Debtors hereby waive all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Credit
Agreement) notice of any kind with respect to this Revolving Credit Note.

 



--------------------------------------------------------------------------------



 



                    IN WITNESS WHEREOF, the undersigned have executed this
Revolving Credit Note under seal as of the day and year first above written.

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:           JONES APPAREL GROUP, INC.
      By:           Name:           Title:           JONES APPAREL GROUP
HOLDINGS, INC.
      By:           Name:           Title:           KASPER, LTD.,
      By:           Name:           Title:           NINE WEST FOOTWEAR
CORPORATION
      By:           Name:           Title:      

2 



--------------------------------------------------------------------------------



 



         

EXHIBIT A-2 — FORM OF
COMPETITIVE BID
PROMISSORY NOTE

      U.S.$                       Dated:                     , 200_

                    FOR VALUE RECEIVED, the undersigned JONES APPAREL GROUP USA,
INC., a corporation organized under the laws of Pennsylvania, (the “Borrower”),
JONES APPAREL GROUP, INC., a corporation organized under the laws of
Pennsylvania, JONES APPAREL GROUP HOLDINGS, INC., a corporation organized under
the laws of Delaware, KASPER, LTD., a corporation organized under the laws of
Delaware, and NINE WEST FOOTWEAR CORPORATION, a corporation organized under the
laws of Delaware (collectively, with the Borrower, the “Debtors”), hereby
jointly and severally promise to pay to the order of                     , (the
“Lender”), at the place and times provided in that certain Amended and Restated
Five Year Credit Agreement dated as of June 15, 2004 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among Jones
Apparel Group USA, Inc., the Additional Obligors referred to therein, the
Lenders who are or may become a party thereto (collectively, the “Lenders”),
Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as Joint Lead
Arrangers and Joint Bookrunners, Wachovia Bank, National Association, as
Administrative Agent, and Citibank, N.A. and JPMorgan Chase Bank, as Syndication
Agents, and Bank of America, N.A., Barclays Bank plc and SunTrust Bank, as
Documentation Agents (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)), on
                    , 200_, the principal amount of [U.S.$                    ]
[for a Competitive Bid Loan in an Alternative Currency, list currency and amount
of such Loan].
                    The undersigned promise to pay interest on the unpaid
principal amount hereof from the date hereof until such principal amount is paid
in full, at the interest rate and payable on the interest payment date or dates
provided below:
Interest Rate: ___% per annum (calculated on the basis of a year of ___ days for
the actual number of days elapsed) (revise as appropriate for a Floating Rate
Loan).
                    Both principal and interest are payable in lawful money of
                     to Wachovia Bank, National Association, as administrative
agent, for the account of the Lender at its office, at
                                         in same day funds.
                    This Promissory Note is one of the Competitive Bid Notes
referred to in, and is entitled to the benefits of, the Credit Agreement. The
Credit Agreement, among other things, contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.
                    THIS COMPETITIVE BID NOTE SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

 



--------------------------------------------------------------------------------



 



                    The Debt evidenced by this Competitive Bid Note is senior in
right of payment to all Subordinated Debt referred to in the Credit Agreement.
                    The Debtors hereby waive all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Credit
Agreement) notice of any kind with respect to this Competitive Bid Note.
                    IN WITNESS WHEREOF, the undersigned have executed this
Competitive Bid Note under seal as of the day and year first above written.

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:           JONES APPAREL GROUP, INC.
      By:           Name:           Title:           JONES APPAREL GROUP
HOLDINGS, INC.
      By:           Name:           Title:           KASPER, LTD.
      By:           Name:           Title:           NINE WEST FOOTWEAR
CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B—1 — FORM OF
NOTICE OF REVOLVING CREDIT BORROWING
NOTICE OF REVOLVING CREDIT BORROWING
Dated as of:                     
Wachovia Bank, National Association,
   as Administrative Agent
One First Union Center, TW-4
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
                    This irrevocable Notice of Revolving Credit Borrowing is
delivered to you under Section 2.2(a) of the Amended and Restated Five Year
Credit Agreement dated as of June 15, 2004 (as amended, restated, supplemented
or otherwise modified, the “Credit Agreement”), by and among JONES APPAREL GROUP
USA, INC., a Pennsylvania corporation (the “Borrower”), the Additional Obligors
referred to therein, the lenders party thereto (the “Lenders”), Citigroup Global
Markets Inc. and J.P. Morgan Securities Inc., as Joint Lead Arrangers and Joint
Bookrunners, Wachovia Bank, National Association, as Administrative Agent, and
Citibank, N.A. and JPMorgan Chase Bank, as Syndication Agents, and Bank of
America, N.A., Barclays Bank plc and SunTrust Bank, as Documentation Agents.
                    1. The Borrower hereby requests that the Lenders make a
Revolving Credit Loan to the Borrower in the aggregate principal amount of
$                    . (Complete with an amount in accordance with
Section 2.2(a) of the Credit Agreement.)
                    2. The Borrower hereby requests that such Revolving Credit
Loan be made on the following Business Day:
                                         . (Complete with a Business Day in
accordance with Section 2.2(a) of the Credit Agreement).
                    3. The Borrower hereby requests that the Revolving Credit
Loan bear interest at the following interest rate, plus the Applicable Margin,
as set forth below:

                          Termination Date for         Interest Period  
Interest Period (If Component of Loan   Interest Rate   (LIBOR Rate only)  
applicable)
 
  Base Rate or LIBOR        
 
  Rate        

                    4. The principal Dollar Amount of all Revolving Credit Loans
and L/C Obligations outstanding as of the date hereof (including the requested
Revolving Credit Loan) does not exceed the maximum Dollar Amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



                    5. The Borrower hereby represents and warrants that the
conditions specified in Section 6.3 of the Credit Agreement have been satisfied
or waived as of the date hereof.
                    6. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.
                    IN WITNESS WHEREOF, the undersigned has executed this Notice
of Revolving Credit Borrowing as of the ___day of ___, ___.

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT B-2 — FORM OF NOTICE OF
COMPETITIVE BID BORROWING
Dated as of:                                         
Wachovia Bank, National Association,
   as Administrative Agent
One First Union Center, TW-4
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
                    The undersigned, JONES APPAREL GROUP USA, INC., refers to
the Amended and Restated Five Year Credit Agreement dated as of June 15, 2004
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among JONES APPAREL GROUP USA, INC., a Pennsylvania
corporation (the “Borrower”), the Additional Obligors referred to therein, the
lenders party thereto (the “Lenders”), Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as Joint Lead Arrangers and Joint Bookrunners, Wachovia
Bank, National Association, as Administrative Agent, and Citibank, N.A. and
JPMorgan Chase Bank, as Syndication Agents, and Bank of America, N.A., Barclays
Bank plc and SunTrust Bank, as Documentation Agents, and hereby gives you
notice, irrevocably, pursuant to Section 4.1 of the Credit Agreement that the
undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is requested to be
made:

             
(A)
  Date of Competitive Bid Borrowing        
 
           
(B)
  Amount of Competitive Bid Borrowing        
 
           
(C)
  [Maturity Date] [Interest Period]        
 
           
(D)
  Interest Rate Basis        
 
           
(E)
  Day Count Convention        
 
           
(F)
  Interest Payment Date(s)        
 
           
(G)
  Currency        
 
           
(H)
  Borrower’s Account Location        
 
           
(I) 
                                                                

                    Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
                    The undersigned hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Competitive Bid Borrowing:
                    1. The principal Dollar Amount of all Loans and L/C
Obligations outstanding as of the date hereof (including the requested
Competitive Bid Loan) does not exceed the maximum Dollar Amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



                    2. The Borrower hereby represents and warrants that the
conditions specified in Section 6.4 of the Credit Agreement have been satisfied
or waived as of the date hereof.
                    IN WITNESS WHEREOF, the undersigned has executed this Notice
of Revolving Credit Borrowing as of the ___day of ______, 200___.

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C — FORM OF NOTICE OF
ACCOUNT DESIGNATION
NOTICE OF ACCOUNT DESIGNATION
Dated as of:                     
Wachovia Bank, National Association,
   as Administrative Agent
One First Union Center, TW-4
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
                    This Notice of Account Designation is delivered to you under
Section 2.2(b) of the Amended and Restated Five Year Credit Agreement dated as
of June 15, 2004 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among JONES APPAREL GROUP USA, INC., a Pennsylvania
corporation (the “Borrower”), the Additional Obligors referred to therein, the
lenders party thereto (the “Lenders”), Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., as Joint Lead Arrangers and Joint Bookrunners, Wachovia
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and Citibank, N.A. and JPMorgan Chase Bank, as Syndication Agents, and
Bank of America, N.A., Barclays Bank plc and SunTrust Bank, as Documentation
Agents.
                    1. The Administrative Agent is hereby authorized to disburse
all Loan proceeds into the following account(s):

                         
 
  ABA Routing Number:        
 
     
 
   
 
  Account Number:        
 
           

                    2. This authorization shall remain in effect until revoked
or until a subsequent Notice of Account Designation is provided by the Borrower
to the Administrative Agent.
                    3. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.
                    IN WITNESS WHEREOF, the undersigned has executed this Notice
of Account Designation as of the ___day of _____, ___.

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D — FORM OF
NOTICE OF PREPAYMENT
NOTICE OF PREPAYMENT
Dated as of:                     
Wachovia Bank, National Association,
   as Administrative Agent
One First Union Center
301 South College Street, TW-4
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
                    This irrevocable Notice of Prepayment is delivered to you
under Section 2.3(c) of the Amended and Restated Five Year Credit Agreement
dated as of June 15, 2004 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”) by and among JONES APPAREL GROUP USA, INC., a
Pennsylvania corporation (the “Borrower”), the Additional Obligors referred to
therein, the lenders party thereto (the “Lenders”), Citigroup Global Markets
Inc. and J.P. Morgan Securities Inc., as Joint Lead Arrangers and Joint
Bookrunners, Wachovia Bank, National Association, as Administrative Agent, and
Citibank, N.A. and JPMorgan Chase Bank, as Syndication Agents, and Bank of
America, N.A., Barclays Bank plc and SunTrust Bank, as Documentation Agents.
                    1. The Borrower hereby provides notice to the Administrative
Agent that it shall repay the following [Base Rate Loans] and/or [LIBOR Rate
Loans]:
                                                             . (Complete with an
amount in accordance with Section 2.3(c) of the Credit Agreement.)
                    2. The Borrower shall repay the above-referenced Revolving
Credit Loans on the following Business Day:                     . (Complete in
accordance with Section 2.3(c) of the Credit Agreement.)
                    3. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.
                    IN WITNESS WHEREOF, the undersigned has executed this Notice
of Prepayment as of the ______ day of                     , ___.

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT E — FORM OF
NOTICE OF CONVERSION/CONTINUATION
NOTICE OF CONVERSION/CONTINUATION
Dated as of:                     
Wachovia Bank, National Association,
   as Administrative Agent
One First Union Center
301 South College Street,TW-4
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
                    This irrevocable Notice of Conversion/Continuation (the
“Notice”) is delivered to you under Section 5.2 of the Amended and Restated Five
Year Credit Agreement dated as of June 15, 2004 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among JONES
APPAREL GROUP USA, INC., a Pennsylvania corporation (the “Borrower”), the
Additional Obligors referred to therein, the lenders party thereto (the
“Lenders”), Citigroup Global Markets Inc. and J.P. Morgan Securities Inc., as
Joint Lead Arrangers and Joint Bookrunners, Wachovia Bank, National Association,
as Administrative Agent, and Citibank, N.A. and JPMorgan Chase Bank, as
Syndication Agents, and Bank of America, N.A., Barclays Bank plc and SunTrust
Bank, as Documentation Agents.
                    1. This Notice is submitted for the purpose of: (Check one
and complete applicable information in accordance with the Credit Agreement.)

  Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

  (a)   The aggregate outstanding principal balance of such Revolving Credit
Loan is $                    .     (b)   The principal amount of such Revolving
Credit Loan to be converted is $                    .     (c)   The requested
effective date of the conversion of such Revolving Credit Loan is
                    .     (d)   The requested Interest Period applicable to the
converted Revolving Credit Loan is                     .

  Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

  (a)   The aggregate outstanding principal balance of such Revolving Credit
Loan is $                         (b)   The last day of the current Interest
Period for such Revolving Credit Loan is                     .

 



--------------------------------------------------------------------------------



 



  (c)   The principal amount of such Revolving Credit Loan to be converted is
$                    .     (d)   The requested effective date of the conversion
of such Revolving Credit Loan is                     .

  Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

  (a)   The aggregate outstanding principal balance of such Revolving Credit
Loan is $                    .     (b)   The last day of the current Interest
Period for such Revolving Credit Loan is                     .     (c)   The
principal amount of such Revolving Credit Loan to be continued is
$                    .     (d)   The requested effective date of the
continuation of such Revolving Credit Loan is                     .     (e)  
The requested Interest Period applicable to the continued Revolving Credit Loan
is                     .

                    2. The principal Dollar Amount of all Revolving Credit Loans
and L/C Obligations outstanding as of the date hereof does not exceed the
maximum Dollar Amount permitted to be outstanding pursuant to the terms of the
Credit Agreement.
                    3. The Borrower hereby represents and warrants that no
Default or Event of Default (as defined in the Credit Agreement) has occurred
and is continuing.
                    4. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.
                    IN WITNESS WHEREOF, the undersigned has executed this Notice
of Conversion/ Continuation as of the ___day of ___, ___.

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

2 



--------------------------------------------------------------------------------



 



         

EXHIBIT F — FORM OF
OFFICER’S COMPLIANCE CERTIFICATE
OFFICER’S COMPLIANCE CERTIFICATE
                    The undersigned, on behalf of JONES APPAREL GROUP USA, INC.
(the “Borrower”), hereby certifies to the Administrative Agent and the Lenders,
each as defined in the Credit Agreement referred to below, as follows:
                    1. This Certificate is delivered to you pursuant to
Section 8.2 of the Amended and Restated Five Year Credit Agreement dated as of
June___, 2004 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among the Borrower, the Additional Obligors referred
to therein, the lenders party thereto (the “Lenders”), Citigroup Global Markets
Inc. and J.P. Morgan Securities Inc., as Joint Lead Arrangers and Joint
Bookrunners, Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and Citibank, N.A. and JPMorgan Chase Bank, as
Syndication Agents, and Bank of America, N.A., Barclays Bank plc and SunTrust
Bank, as Documentation Agents. Capitalized terms used herein and not defined
herein shall have the meanings assigned thereto in the Credit Agreement.
                    2. I have reviewed the consolidated financial statements of
Jones Apparel Group, Inc. and its Subsidiaries dated as of                     
and for the                      period[s] then ended and such statements
present fairly in all material respects the consolidated financial condition of
Jones Apparel Group, Inc. and its Subsidiaries as of their respective dates and
the results of the consolidated operations of Jones Apparel Group, Inc. and its
Subsidiaries for the respective period[s] then ended, subject to normal year end
adjustments for interim statements.
                    3. I have reviewed the terms of the Credit Agreement, and
the related Loan Documents and have made, or caused to be made under my
supervision, a review in reasonable detail of the transactions and the condition
of Jones Apparel Group, Inc. and its Subsidiaries during the accounting period
covered by the financial statements referred to in Paragraph 2 above. Such
review has not disclosed the existence during or at the end of such accounting
period of any condition or event that constitutes a Default or an Event of
Default, nor do I have any knowledge of the existence of any such condition or
event as at the date of this Certificate [except, if such condition or event
existed or exists, describe the nature and period of existence thereof and what
action the Borrower has taken, is taking and proposes to take with respect
thereto].
                    4. The Applicable Margin and information as to the debt
ratings necessary for determining such figure are set forth on the attached
Schedule 1.
                    5. Jones Apparel Group, Inc. and its Subsidiaries are in
compliance with the financial covenants contained in Article X of the Credit
Agreement as shown on such Schedule 1.

 



--------------------------------------------------------------------------------



 



                    WITNESS the following signature as of the ___day of ___,
___.

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

Schedule 1
to
Officer’s Compliance Certificate
[To be provided by Borrower in form reasonably acceptable to the Administrative
Agent]

 



--------------------------------------------------------------------------------



 



EXHIBIT G — FORM OF
ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ACCEPTANCE
Dated as of:                     
                    Reference is made to the Amended and Restated Five Year
Credit Agreement dated as of June 15, 2004, as amended, restated, supplemented
or otherwise modified (the “Credit Agreement”) by and among JONES APPAREL GROUP
USA, INC., a Pennsylvania corporation (the “Borrower”), the Additional Obligors
referred to therein, the lenders party thereto (the “Lenders”), Citigroup Global
Markets Inc. and J.P. Morgan Securities Inc., as Joint Lead Arrangers and Joint
Bookrunners, Wachovia Bank, National Association, as Administrative Agent, and
Citibank, N.A. and JPMorgan Chase Bank, as Syndication Agents, and Bank of
America, N.A., Barclays Bank plc and SunTrust Bank, as Documentation Agents.
Capitalized terms used herein which are not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
                                                    (the “Assignor”) and
                                          (the “Assignee”) agree as follows:
                    1. The Assignor hereby sells and assigns to the Assignee,
and the Assignee hereby purchases and assumes from the Assignor, as of the
Effective Date (as defined below), a ___% interest in and to all of the
Assignor’s interest, rights and obligations with respect to its Revolving Credit
Commitment and Revolving Credit Loans (including such percentage of the
outstanding L/C Obligations), which percentage represents not less than
$5,000,000, unless such percentage equals 100% of such Lender’s Revolving Credit
Commitment, and the Assignor thereby retains ___% of its interest therein.
                    This Assignment and Acceptance is entered pursuant to, and
authorized by, Section 14.10 of the Credit Agreement.
                    2. The Assignor (i) represents that, as of the date hereof,
its Revolving Credit Commitment Percentage (without giving effect to assignments
thereof which have not yet become effective) under the Credit Agreement is ___%
and the outstanding balances of its Revolving Credit Loans (including its
Revolving Credit Commitment Percentage of the outstanding L/C Obligations) is
$               ; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement or any other instrument or document furnished
pursuant thereto, other than that the Assignor is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim; (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or its Subsidiaries or the performance or observance by the Borrower or
its Subsidiaries of any of their obligations under the Credit Agreement or any
other instrument or document furnished or executed pursuant thereto; and (iv) to
the extent it has received Revolving Credit Note(s) from the Borrower, attaches
the applicable Revolving Credit Note(s) delivered to it under the Credit
Agreement and requests that the Borrower exchange such Revolving Credit Note(s)
for new Revolving Credit Notes payable to each of the Assignor and the Assignee
as follows:

 



--------------------------------------------------------------------------------



 



                      Revolving Credit Note                 Payable to the Order
of:       Principal Amount of Note:      
 
 
 
     
 
   
 
               
 
 
 
     
 
   

                    3. The Assignee (i) represents and warrants that it is
legally authorized to enter into this Assignment and Acceptance; (ii) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 8.1 thereof and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(iii) agrees that it will, independently and without reliance upon the Assignor
or any other Lender or the Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iv) confirms that it is an Eligible Assignee; (v) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (vi) agrees that it will perform in
accordance with their terms all the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender; (vii) agrees to hold all confidential information in accordance with the
provisions of Section 14.10(g) of the Credit Agreement; and (viii) includes
herewith for the Administrative Agent the forms required by Section 5.11(e) of
the Credit Agreement (if not previously delivered).
                    4. The effective date for this Assignment and Acceptance
shall be as set forth in Section 1 of Schedule 1 hereto (the “Effective Date”),
subject to the consents referred to in the following sentence. Following the
execution of this Assignment and Acceptance, it will be delivered to the
Administrative Agent for, to the extent required by the Credit Agreement,
consent by the Borrower and the Administrative Agent and acceptance and
recording in the Register.
                    5. Upon such consents, acceptance and recording, from and
after the Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and the other Loan Documents to which Lenders are parties and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender under each such agreement, and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents.
                    6. Upon such consents, acceptance and recording, from and
after the Effective Date, the Administrative Agent shall make all payments in
respect of the interest assigned hereby (including payments of principal,
interest, fees and other amounts) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.
                    7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE DEEMED TO BE A
CONTRACT UNDER SEAL AND SHALL BE GOVERNED BY AND CONSTRUED IN

2



--------------------------------------------------------------------------------



 



ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

3



--------------------------------------------------------------------------------



 



     WITNESS the following signatures as of the ___ day of ___, ___.

             
ASSIGNOR:
      By:         Title:                   ASSIGNEE:
      By:         Name:         Title:        

Acknowledged and Consented to on behalf of the Credit Parties:

              JONES APPAREL GROUP USA, INC.    
 
           
By:
                      Name:           Title:  
 
   
 
 
 
   
 
            Consented to and Accepted by:    
 
            WACHOVIA BANK, NATIONAL ASSOCIATION,     as Administrative Agent    
 
           
By:
                      Name:           Title:
 
   
 
 
 
   

4



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

                        1.     Effective Date: _________________, ______
 
                      2.     Assignor’s Interest             Prior to
Assignment:
 
               
 
          (a)   Revolving Credit Commitment Percentage
 
               
%
               
 
               
 
          (b)   Outstanding balance of Revolving Credit Loans
 
               
$
               
 
               
 
          (c)   Outstanding balance of Assignor’s Revolving
 
              Credit Commitment Percentage of the
 
              L/C Obligations
 
               
$
               
 
                      3.     Assigned Interest (from Section 1) of:
 
          (a)   Revolving Credit Loans
 
               
%
               
 
                      4.     Assignee’s Extensions of Credit             After
Effective Date:
 
               
 
          (a)   Total outstanding balance of
 
              Assignee’s Revolving Credit Loans
 
              (line 2(b) times line 3(a))
 
               
$
               
 
               
 
          (b)   Total outstanding balance of
 
              Assignee’s Revolving Credit
 
              Commitment Percentage
 
              of the L/C Obligations
 
              (line 2(c) times line 3(a))
 
               
$
               
 
                      5.     Retained Interest of Assignor after            
Effective Date:
 
               
 
          (a)   Retained Interest (from Section 1):
 
              (i) Revolving Credit Commitment Percentage
 
               
%
               
 
               
 
          (b)   Outstanding balance of Assignor’s Revolving Credit Loans
 
              (line 2(b) times line 5(a)(i))
 
               
$
               
 
               
 
          (c)   Outstanding balance of Assignor’s

 



--------------------------------------------------------------------------------



 



                 
 
              Revolving Credit Commitment
 
              Percentage of L/C Obligations
 
              (line 2(c) times line 5(a)(i))
 
                $                                6.     Payment Instructions:
 
               
 
          (a)   If payable to Assignor,
 
              to the account of Assignor to:
 
              ABA No.:
 
              Account Name:
 
              Account No.
 
              Attn:
 
              Ref:
 
               
 
          (b)   If payable to Assignee, to the account
 
              of Assignee to:
 
               
 
              ABA No.:
 
              Account Name:
 
              Account No.:
 
              Attn:
 
              Ref:

2